 



EXHIBIT 10.8
EXTERRAN ABS 2007 LLC
Issuer
EXTERRAN ABS LEASING 2007 LLC
Exterran ABS Lessor
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
Indenture Trustee

 
INDENTURE
 
DATED AS OF AUGUST 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I
 
        DEFINITIONS
 
       
Section 101 Defined Terms
    5  
Section 102 Other Definitional Provisions
    5  
Section 103 Computation of Time Periods
    5  
Section 104 Power of Attorney
    5  
 
        ARTICLE II
 
        THE NOTES
 
       
Section 201 Authorization of Notes
    6  
Section 202 Form of Notes; Global Notes
    6  
Section 203 Execution; Recourse Obligation
    8  
Section 204 Certificate of Authentication
    9  
Section 205 Registration; Registration of Transfer and Exchange of Notes
    9  
Section 206 Mutilated, Destroyed, Lost and Stolen Notes
    11  
Section 207 Delivery, Retention and Cancellation of Notes
    11  
Section 208 ERISA Deemed Representations
    11  
Section 209 Determination of Requisite Global Majority
    11  
 
        ARTICLE III
 
        PAYMENT OF NOTES; ESTABLISHMENT OF ACCOUNTS; CONTROL REQUIREMENTS;
STATEMENTS TO NOTEHOLDERS
 
       
Section 301 Principal and Interest
    12  
Section 302 Trust Account
    12  
Section 303 Investment of Monies Held in the Transaction Accounts
    19  
Section 304 Control
    19  
Section 305 Reports
    19  
Section 306 Records
    19  
Section 307 CUSIP Numbers
    20  
Section 308 No Claim
    20  
Section 309 Compliance with Withholding Requirements
    20  
Section 310 Tax Treatment of Notes
    20  
Section 311 Rights of Noteholders
    20  
Section 312 Collections and Allocations
    20  
Section 313 Purchase Account
    20  
 
        ARTICLE IV
 
        COLLATERAL
 
       
Section 401 Collateral
    21  
Section 402 Pro Rata Interest
    22  
Section 403 Indenture Trustee’s Appointment as Attorney-in-Fact; Certain Rights
of Control Party
    22  
Section 404 Release of Security Interest
    24  
Section 405 Administration of Collateral
    24  

 



--------------------------------------------------------------------------------



 



          ARTICLE V A
 
        REPRESENTATIONS AND WARRANTIES OF ISSUER
 
       
Section 501 Existence
    25  
Section 502 Authorization
    25  
Section 503 Due Qualification
    26  
Section 504 No Conflict; Legal Compliance
    26  
Section 505 Validity and Binding Effect
    26  
Section 506 Financial Statements
    26  
Section 507 Executive Offices
    26  
Section 508 No Agreements or Contracts
    26  
Section 509 Consents and Approvals
    26  
Section 510 Margin Regulations
    26  
Section 511 Taxes
    27  
Section 512 Other Regulations
    27  
Section 513 Solvency and Separateness
    27  
Section 514 Insolvency; Fraudulent Conveyance
    29  
Section 515 No Default
    29  
Section 516 No Proceedings or Injunctions
    29  
Section 517 Compliance with Law
    29  
Section 518 Title; Liens
    29  
Section 519 Ownership; Subsidiaries
    29  
Section 520 No Partnership
    30  
Section 521 UCC Information
    30  
Section 522 Security Interest Representations
    30  
Section 523 Ordinary Course
    31  
Section 524 Stamping and Storage of User Contracts
    31  
Section 525 Identification Marks
    31  
Section 526 Intellectual Property
    31  
Section 527 Taxpayer Identification Number
    31  
Section 528 Disclosure
    31  
 
        ARTICLE V B
 
        REPRESENTATION AND WARRANTIES OF EXTERRAN ABS LESSOR
 
       
Section 529 Existence
    32  
Section 530 Authorization
    32  
Section 531 Due Qualification
    32  
Section 532 No Conflict; Legal Compliance
    32  
Section 533 Validity and Binding Effect
    32  
Section 534 Executive Offices
    32  
Section 535 No Agreements or Contracts
    32  
Section 536 Consents and Approvals
    32  
Section 537 Taxes
    33  
Section 538 Solvency and Separateness
    33  
Section 539 Insolvency; Fraudulent Conveyance
    34  
Section 540 No Default
    35  
Section 541 No Proceedings or Injunctions
    35  
Section 542 Compliance with Law
    35  
Section 543 Title; Liens
    35  
Section 544 Ownership; Subsidiaries
    35  
Section 545 No Partnership
    35  
Section 546 UCC Information
    35  
Section 547 Security Interest Representations
    36  

 



--------------------------------------------------------------------------------



 



         
Section 548 Identification Marks
    36  
Section 549 Intellectual Property
    37  
Section 550 Taxpayer Identification Number
    37  
Section 551 Disclosure
    37  
 
        ARTICLE VI A
 
        COVENANTS OF ISSUER
 
       
Section 601 Payment of Principal and Interest; Payment of Taxes
    37  
Section 602 Preservation of Name; Maintenance of Office; Jurisdiction of
Formation
    37  
Section 603 Corporate Existence
    38  
Section 604 Compliance with Law
    38  
Section 605 Protection of Issuer Collateral
    38  
Section 606 Defend Title to Collateral
    38  
Section 607 Enforce Contract Rights
    38  
Section 608 Negative Covenants Regarding Issuer Collateral (including Related
Documents)
    38  
Section 609 Non-Consolidation of the Issuer
    39  
Section 610 No Bankruptcy Petition
    40  
Section 611 Liens
    40  
Section 612 Other Debt
    40  
Section 613 Guarantees, Loans, Advances and Other Liabilities
    41  
Section 614 Consolidation, Merger and Sale of Assets
    41  
Section 615 Other Agreements
    41  
Section 616 Organizational Documents
    41  
Section 617 Capital Expenditures
    41  
Section 618 Permitted Activities; Compliance with Organizational Documents
    41  
Section 619 Investment Company Act
    42  
Section 620 Payments of Collateral
    42  
Section 621 [Reserved]
    42  
Section 622 Notices
    42  
Section 623 Books and Records
    42  
Section 624 Taxes
    42  
Section 625 Subsidiaries
    43  
Section 626 Investments
    43  
Section 627 Use of Proceeds
    43  
Section 628 Asset Base Certificate
    43  
Section 629 Financial Statements
    43  
Section 630 Rule 144A Information
    43  
Section 631 Hedging Requirements
    43  
Section 632 Separate Identity
    45  
Section 633 Annual Perfection Opinion
    45  
Section 634 Identification Marks
    45  
Section 635 Storage and Maintenance of Contract Files
    45  
Section 636 Use of Owner Compressors
    45  
Section 637 Maintenance and Repair of Owner Compressors
    45  
Section 638 Alterations
    46  
Section 639 User Contracts
    46  
Section 640 Loss, Damage or Destruction of Owner Compressors
    47  
Section 641 Intellectual Property Filings
    47  
Section 642 Fixture and Accessions
    47  
Section 643 Contracts with Exterran Affiliates
    47  
Section 644 Contracts Containing Purchase Options
    47  
Section 645 Sales of Owner Compressors to an Exterran Affiliate
    48  
Section 646 Sales of Owner Compressors to Third Parties
    48  
Section 647 Owner Compressors Located Outside of the United States
    49  

 



--------------------------------------------------------------------------------



 



         
Section 648 Distributions
    49  
Section 649 Substitution of Owner Compressors
    49  
Section 650 Appraisal
    50  
Section 651 OFAC
    50  
 
        ARTICLE VI B
 
        COVENANTS OF EXTERRAN ABS LESSOR
 
       
Section 652 Preservation of Name; Maintenance of Office; Jurisdiction of
Formation
    50  
Section 653 Corporate Existence
    50  
Section 654 Compliance with Law
    50  
Section 655 Protection of the Exterran ABS Lessor Collateral
    50  
Section 656 Defend Title to the Exterran ABS Lessor Collateral
    51  
Section 657 Enforce Contract Rights
    51  
Section 658 Negative Covenants Regarding the Exterran ABS Lessor Collateral
(including Related Documents)
    51  
Section 659 Non-Consolidation of the Exterran ABS Lessor
    52  
Section 660 No Bankruptcy Petition
    53  
Section 661 Liens
    53  
Section 662 Other Debt
    53  
Section 663 Guarantees, Loans, Advances and Other Liabilities
    53  
Section 664 Consolidation, Merger and Sale of Assets
    53  
Section 665 Other Agreements
    54  
Section 666 Organizational Documents
    54  
Section 667 Capital Expenditures
    54  
Section 668 Permitted Activities; Compliance with Organizational Documents
    54  
Section 669 Investment Company Act
    54  
Section 670 Payments of the Collateral
    54  
Section 671 Permitted Activities; Compliance with Organizational Documents
    54  
Section 672 Notices
    54  
Section 673 Books and Records
    55  
Section 674 Taxes
    55  
Section 675 Subsidiaries
    55  
Section 676 Investments
    55  
Section 677 Separate Identity
    55  
Section 678 OFAC
    56  
 
        ARTICLE VII
 
        DISCHARGE OF INDENTURE; PREPAYMENTS  
 
       
Section 701 Full Discharge
    56  
Section 702 Prepayment of Notes
    56  
 
        ARTICLE VIII
 
       
DEFAULT PROVISIONS AND REMEDIES
       
 
       
Section 801 Event of Default
    58  
Section 802 Acceleration of Stated Maturity; Rescission and Annulment
    61  
Section 803 Collection of Indebtedness
    62  
Section 804 Remedies
    62  
Section 805 Indenture Trustee May Enforce Claims Without Possession of Notes
    63  
Section 806 Allocation of Money Collected
    63  
Section 807 Limitation on Suits
    63  
Section 808 Right of Holders to Receive Principal and Interest
    64  

 



--------------------------------------------------------------------------------



 



         
Section 809 Restoration of Rights and Remedies
    64  
Section 810 Rights and Remedies Cumulative
    64  
Section 811 Delay or Omission Not Waiver
    64  
Section 812 Control by Requisite Global Majority
    64  
Section 813 Waiver of Past Defaults
    64  
Section 814 Undertaking for Costs
    65  
Section 815 Waiver of Stay or Extension Laws
    65  
Section 816 Sale of Collateral
    65  
Section 817 Action on Notes
    66  
Section 818 Determination of Existence of Event of Default for Purposes of
Section 302(e)
    66  
Section 819 Notification of Each Series Enhancer and Interest Rate Hedge
Provider
    66  
 
        ARTICLE IX
 
        CONCERNING THE INDENTURE TRUSTEE
 
       
Section 901 Duties of the Indenture Trustee
    66  
Section 902 Certain Matters Affecting the Indenture Trustee
    67  
Section 903 Indenture Trustee Not Liable
    68  
Section 904 Indenture Trustee May Own Notes
    69  
Section 905 Indenture Trustee’s Fees and Expenses
    69  
Section 906 Eligibility Requirements for the Indenture Trustee
    69  
Section 907 Resignation and Removal of the Indenture Trustee
    69  
Section 908 Successor Indenture Trustee
    70  
Section 909 Merger or Consolidation of the Indenture Trustee
    70  
Section 910 Separate Indenture Trustees, Co-Indenture Trustees and Custodians
    70  
Section 911 Representations and Warranties
    71  
Section 912 Indenture Trustee Offices
    73  
Section 913 Notice of Event of Default
    73  
Section 914 Indenture Trustee’s Application for Instructions from the Issuer
    73  
Section 915 Indenture Trustee’s Duties — Monthly Tape
    73  
 
        ARTICLE X
 
        SUPPLEMENTAL INDENTURES; AMENDMENTS
 
       
Section 1001 Supplemental Indentures Not Requiring Consent of Holders
    74  
Section 1002 Supplemental Amendment (Not Creating a New Series) with Consent of
Holders
    75  
Section 1003 Execution of Supplemental Indentures
    76  
Section 1004 Effect of Supplemental Indentures
    76  
Section 1005 Reference in Notes to Supplemental Indentures
    76  
Section 1006 Issuance of Series of Notes
    76  
 
        ARTICLE XI
 
        HOLDERS LISTS
 
       
Section 1101 Indenture Trustee to Furnish Issuer Names and Addresses of Holders
    78  
Section 1102 Preservation of Information; Communications to Holders
    78  
 
        ARTICLE XII
 
        MISCELLANEOUS PROVISIONS
 
       
Section 1201 Compliance Certificates and Opinions
    78  
Section 1202 Form of Documents Delivered to Indenture Trustee
    79  

 



--------------------------------------------------------------------------------



 



         
Section 1203 Acts of Holders
    79  
Section 1204 Inspection
    79  
Section 1205 Limitation of Rights
    80  
Section 1206 Severability
    80  
Section 1207 Notices
    80  
Section 1208 Consent to Jurisdiction
    80  
Section 1209 Captions
    81  
Section 1210 Governing Law
    81  
Section 1211 No Petition
    81  
Section 1212 Counterparts
    81  
Section 1213 WAIVER OF JURY TRIAL
    81  
Section 1214 Waiver of Immunity
    81  
Section 1215 Judgment Currency
    81  
Section 1216 Assignment of Rights of a Series Enhancer
    82  
Section 1217 Limitation on Payment
    82  

 



--------------------------------------------------------------------------------



 



Exhibits

         
A
  —   Form of Investment Letter
B
  —   Form of Control Agreement
C
  —   Form of Officer’s Certificate pursuant to Section 404 of the Indenture

Appendices

         
A
  —   Master Index of Defined Terms

Schedules

         
1
  —   Perfection Certificate – Issuer
2
  —   Perfection Certificate – Exterran ABS Lessor

 



--------------------------------------------------------------------------------



 



     This Indenture, dated as of August 20, 2007 (as amended, supplemented or
otherwise modified from time to time as permitted hereby, the “Indenture”),
between EXTERRAN ABS 2007 LLC, a limited liability company formed under the laws
of the State of Delaware (together with its successors and permitted assigns,
the “Issuer”), EXTERRAN ABS LEASING 2007 LLC, a limited liability company formed
under the laws of the State of Delaware (the “Exterran ABS Lessor”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as indenture
trustee (together with any successor appointed in accordance with the terms
hereof, the “Indenture Trustee”).
GRANTING CLAUSE
          (a) To secure the payment of all Outstanding Obligations and the
performance and observance by the Issuer of all of the Issuer’s covenants and
agreements contained in this Indenture and all other Related Documents (all such
amounts and other obligations collectively, the “Secured Obligations”):
          The Issuer hereby grants, assigns, conveys, mortgages, pledges,
hypothecates, and transfers to the Indenture Trustee for the benefit of the
Noteholders, each Series Enhancer and each Interest Rate Hedge Provider, a
security interest in and to, and a continuing Lien on, all of the Issuer’s
right, title and interest in, to and under the following, whether now owned or
existing or hereafter created or acquired and wherever located:
          (i) All Owner Compressors, all Compressor Related Assets and all
rights and remedies of the Issuer under, or with respect to, the Compressor
Related Assets;
          (ii) All Securitization Collections and all amounts, revenues,
Proceeds and other sums of money due or to become due, with respect to the
Compressor Related Assets including, without limitation, (1) all revenues,
payments and other moneys, including all insurance payments and proceeds and
claims for losses due, or to become due, to the Issuer under, and all claims for
damages arising out of the breach of any Compressor Related Asset; (2) the right
of the Issuer to terminate, perform under, or compel performance of the terms of
each Compressor Related Asset; and (3) any guarantee of, or credit support with
respect to, each Compressor Related Asset and any rights of the Issuer in
respect of any subcontracts or assignments permitted under the Related
Documents;
          (iii) The Contribution Agreement, the Management Agreement, the
Intercreditor Agreement, all Interest Rate Swap Agreements, each Lease and all
other Related Documents and all of the Issuer’s rights and remedies (whether
directly or as assignee) under any of the foregoing agreements;
          (iv) All Securities Accounts and Deposit Accounts, including, without
limitation, the Trust Account, the Lockbox Account, the ABS Lockbox Account (if
any), the Purchase Account and, for the benefit of the Noteholders and the
Series Enhancer for the related Series only, any Series Account; together with
all cash and cash equivalents, Money, Eligible Investments, Financial Assets,
Investment Property, Securities Entitlements and other instruments or amounts
credited to or deposited from time to time in any of the foregoing;
          (v) All Accounts;
          (vi) All Chattel Paper;
          (vii) All Commercial Tort Claims;
          (viii) All Contracts;
          (ix) All Documents;
          (x) All Equipment;

 



--------------------------------------------------------------------------------



 



          (xi) All General Intangibles and all Payment Intangibles (including,
if General Intangibles, all membership interests in the Exterran ABS Lessor);
          (xii) All Goods;
          (xiii) All Instruments;
          (xiv) All Intellectual Property;
          (xv) All Inventory;
          (xvi) All Investment Property (including, if Investment Property, the
membership interests in the Exterran ABS Lessor);
          (xvii) All Letter-of-Credit Rights;
          (xviii) All Money;
          (xix) All Records;
          (xx) All Supporting Obligations;
          (xxi) All property of the Issuer held by the Indenture Trustee
including, without limitation, all property of every description now or
hereafter in the possession or custody of or in transit to the Indenture Trustee
for any purpose, including, without limitation, safekeeping, collection or
pledge, for the account of the Issuer, or as to which the Issuer may have any
right or power (but only to the extent such property relates to the Owner
Compressors and other Collateral acquired from time to time);
          (xxii) All insurance proceeds of the Owner Compressors and the other
Collateral and all proceeds of the voluntary or involuntary disposition of the
Owner Compressors and the other Collateral;
          (xxiii) Any and all payments made or due to the Issuer in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Owner Compressors and the other Collateral by any
Governmental Authority and any other cash or non-cash receipts from the sale,
exchange, collection or other disposition of the Owner Compressors and the other
Collateral; and
          (xxiv) To the extent not otherwise included above, all income,
payments and Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; and
          (b) To secure the payment of all Outstanding Obligations and the
performance and observance by the Exterran ABS Lessor of all of the Exterran ABS
Lessor’s covenants and agreements contained in this Indenture and all other
Related Documents (all such amounts and other obligations collectively, the
“Exterran ABS Lessor Secured Obligations”), the Exterran ABS Lessor hereby
grants, assigns, conveys, mortgages, pledges, hypothecates, and transfers to the
Issuer, and the Issuer hereby assigns to the Indenture Trustee for the benefit
of the Noteholders, each Series Enhancer and each Interest Rate Hedge Provider,
a security interest in and to, and a continuing Lien on, all of the Exterran ABS
Lessor’s right, title and interest in, to and under the following, whether now
owned or existing or hereafter created or acquired and wherever located:
          (i) All Owner Compressors, all Compressor Related Assets and all
rights and remedies of the Exterran ABS Lessor under, or with respect to, the
related Compressor Related Assets;
          (ii) The Lease;
          (iii) All amounts received or receivable under the Lease;

2



--------------------------------------------------------------------------------



 



          (iv) All amounts, revenues, Proceeds and other sums of money due or to
become due, with respect to the Compressor Related Assets including, without
limitation, (1) all revenues, payments and other moneys, including all insurance
payments and proceeds and claims for losses due, or to become due, to the Issuer
under, and all claims for damages arising out of the breach of any Compressor
Related Asset; (2) the right of the Exterran ABS Lessor to terminate, perform
under, or compel performance of the terms of each Compressor Related Asset; and
(3) any guarantee of, or credit support with respect to, each Compressor Related
Asset and any rights of the Exterran ABS Lessor in respect of any subcontracts
or assignments permitted under the Related Documents;
          (v) The Transfer Agreement, the Management Agreement, the
Intercreditor Agreement, each Lease and all other Related Documents and all of
the Exterran ABS Lessor’s rights and remedies (whether directly or as assignee)
under any of the foregoing agreements;
          (vi) All Accounts;
          (vii) All Chattel Paper;
          (viii) All Commercial Tort Claims;
          (ix) All Contracts;
          (x) All Documents;
          (xi) All Equipment;
          (xii) All General Intangibles and all Payment Intangibles;
          (xiii) All Goods;
          (xiv) All Instruments;
          (xv) All Intellectual Property;
          (xvi) All Inventory;
          (xvii) All Investment Property;
          (xviii) All Letter-of-Credit Rights;
          (xix) All Money;
          (xx) All Records;
          (xxi) All Supporting Obligations;
          (xxii) All property of the Exterran ABS Lessor held by the Indenture
Trustee including, without limitation, all property of every description now or
hereafter in the possession or custody of or in transit to the Indenture Trustee
for any purpose, including, without limitation, safekeeping, collection or
pledge, for the account of the Issuer, or as to which the Issuer may have any
right or power (but only to the extent such property relates to the Owner
Compressors and other Collateral acquired from time to time);
          (xxiii) All insurance proceeds of the Owner Compressors and the other
Collateral and all proceeds of the voluntary or involuntary disposition of the
Owner Compressors and the other Collateral;

3



--------------------------------------------------------------------------------



 



          (xxiv) Any and all payments made, or due to, the Exterran ABS Lessor
in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Owner Compressors and the other Collateral
by any Governmental Authority and any other cash or non-cash receipts from the
sale, exchange, collection or other disposition of the Owner Compressors and the
other Collateral; and
          (xxv) To the extent not otherwise included above, all income, payments
and Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.
All of the property described in this Granting Clause is herein collectively
called the “Collateral”; Collateral described in (a) of this Granting Clause is
the “Issuer Collateral” and collateral described in (b) of this Granting Clause
is the “Exterran ABS Lessor Collateral.” Notwithstanding the foregoing Grant,
(i) no account, instrument, chattel paper or other obligation or property of any
kind due from, owed by, or belonging to, a Sanctioned Person and (ii) no User
Contract in which the User is a Sanctioned Person, shall, in either instance,
constitute Collateral.
     For avoidance of doubt it is expressly understood and agreed that, to the
extent the UCC is revised subsequent to the date hereof such that the definition
of any of the foregoing terms included in the description of Collateral is
changed, the parties hereto desire that any property which is included in such
changed definitions which would not otherwise be included in the foregoing grant
on the date hereof be included in such grant immediately upon the effective date
of such revision, it being the intention of the Issuer that the description of
Collateral set forth above be construed to include the broadest range of assets.
Notwithstanding the immediately preceding sentence, the foregoing grant is
intended to apply immediately on the date hereof to all Collateral to the
fullest extent permitted by Applicable Law regardless of whether any particular
item of Collateral is currently subject to the UCC.
     The Issuer hereby irrevocably authorizes the Indenture Trustee and each
Control Party at any time, and from time to time, to file, without the signature
of the Issuer, in any filing office in any jurisdiction necessary or desirable
to perfect the security interests and Liens granted herein or in any other
Related Documents, any financing statements (including any such financing
statement claiming a security interest in all assets of the Issuer),
continuation statements and amendments thereto that (i) indicate or describe the
Collateral regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC, in the same manner as
described herein or in any other manner as the Indenture Trustee or any Control
Party may determine in its sole discretion is necessary or desirable to ensure
the perfection of the security interests and Liens granted herein, or
(ii) provide any other information required by Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether the Issuer is an organization, the type of organization and
any organizational identification number issued to the Issuer. The Issuer agrees
to furnish any such information to the Indenture Trustee or any Control Party
promptly upon the request from the Indenture Trustee or such Control Party. The
Issuer also ratifies its authorization for the Indenture Trustee or any Control
Party to have filed in any jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof. Nothing in the foregoing
shall be deemed to create an obligation of the Indenture Trustee to file any
financing statements, continuation statements or amendments thereto.
     The Exterran ABS Lessor hereby irrevocably authorizes the Indenture Trustee
and each Control Party at any time, and from time to time, to file, without the
signature of the Exterran ABS Lessor, in any filing office in any jurisdiction
necessary or desirable to perfect the security interests and Liens granted
herein or in any other Related Documents, any financing statements (including
any such financing statement claiming a security interest in all assets of the
Exterran ABS Lessor), continuation statements and amendments thereto that
(i) indicate or describe the Collateral regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the
UCC, in the same manner as described herein or in any other manner as the
Indenture Trustee or any Control Party may determine in its sole discretion is
necessary or desirable to ensure the perfection of the security interests and
Liens granted herein, or (ii) provide any other information required by
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the Exterran ABS Lessor is
an organization, the type of organization and any organizational identification
number issued to the Exterran ABS Lessor. The Exterran ABS Lessor agrees to
furnish any such information to the Indenture Trustee or any Control Party
promptly upon the request from the Indenture Trustee or such Control Party. The
Exterran ABS Lessor also ratifies its authorization for the Indenture Trustee or
any Control Party to have filed in any jurisdiction any like

4



--------------------------------------------------------------------------------



 



initial financing statements or amendments thereto if filed prior to the date
hereof. Nothing in the foregoing shall be deemed to create an obligation of the
Indenture Trustee to file any financing statements, continuation statements or
amendments thereto.
ARTICLE I
DEFINITIONS
          Section 101 Defined Terms. Capitalized terms used in this Indenture
shall have the meanings given to such terms in Appendix A hereto, as such
Appendix may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the provisions of this Indenture, and the rules of
usage set forth in Appendix A shall apply to this Indenture.
          Section 102 Other Definitional Provisions. (a) With respect to any
Series, all terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the related Supplement.
          (b) All terms defined in this Indenture shall have the defined
meanings when used in any agreement, certificate or other document made or
delivered pursuant hereto, including any Supplement, unless otherwise defined
therein.
          (c) As used in this Indenture and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Indenture or in any such certificate or other document, and accounting
terms partly defined in this Indenture or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP consistently applied. To the extent that the definitions of
accounting terms in this Indenture or in any such certificate or other document
are inconsistent with the meanings of such terms under GAAP or regulatory
accounting principles, the definitions contained in this Indenture or in any
such certificate or other document shall control.
          (d) With respect to any Collection Period, the “related Record Date,”
the “related Determination Date,” and the “related Payment Date,” shall mean,
respectively, the Record Date occurring on the last Business Day of such
Collection Period and the Determination Date and Payment Date next following the
end of such Collection Period.
          (e) With respect to any Series of Notes, the “related Supplement”
shall mean the Supplement pursuant to which such Series of Notes is issued and
the “related Series Enhancer” shall mean the Series Enhancer for such Series of
Notes.
          (f) All references to the Manager’s financial statements shall mean
the consolidated financial statements of the Manager and its consolidated
subsidiaries.
          (g) With respect to any ratio analysis required to be performed as of
the most recently completed fiscal quarter, the most recently completed fiscal
quarter shall mean the most recent fiscal quarter for which financial statements
were required hereunder to have been delivered.
          (h) With respect to the calculations of the ratios set forth in this
Indenture, the components of such calculations are to be determined in
accordance with GAAP, consistently applied, with respect to the Manager.
          Section 103 Computation of Time Periods. Unless otherwise stated in
this Indenture or any Supplement issued pursuant to the terms hereof, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”
          Section 104 Power of Attorney. The Issuer hereby appoints the
Indenture Trustee as its designee for purposes of exercising any power of
attorney or right granted by the Manager pursuant to the Management Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE II
THE NOTES
          Section 201 Authorization of Notes. (a) The number of Series or
Classes of Notes which may be created by this Indenture is not limited;
provided, however, that, the issuance of any Series of Notes shall (i) comply
with the provisions of Section 1006 hereof and (ii) not result in, or with the
giving of notice or the passage of time or both would result in, the occurrence
of a Trigger Event. The aggregate principal amount of Notes of each Series which
may be issued, authenticated and delivered under this Indenture is not limited
except as shall be set forth in any Supplement and as restricted by the
provisions of this Indenture.
          (b) The Notes issuable under this Indenture shall be issued in such
Series, and such Class or Classes within a Series, as may from time to time be
created by Supplement pursuant to this Indenture. Each Series shall be created
by a different Supplement and shall be designated, upon the face thereof, to
differentiate the Notes of such Series from the Notes of any other Series. All
of the Notes of a Series shall be identical except to the extent set forth in
the related Supplement. The Issuer intends that each such Note shall constitute
a “security” within the meaning of Article 8 of the UCC.
          (c) Upon satisfaction of and compliance with the requirements and
conditions to closing set forth in the related Supplement, Notes of the Series
to be executed and delivered on a particular Series Issuance Date pursuant to
such related Supplement, may be executed by the Issuer and delivered to the
Indenture Trustee for authentication following the execution and delivery of the
related Supplement creating such Series or from time to time thereafter, and the
Indenture Trustee shall authenticate and deliver Notes upon an Issuer request
set forth in an Officer’s Certificate of the Issuer signed by one of its
Authorized Signatories, without further action on the part of the Issuer.
          Section 202 Form of Notes; Global Notes.
          (a) Notes of any Series or Class may be issued, authenticated and
delivered, at the option of the Issuer, as Public Global Notes, Rule 144A Global
Notes, or Definitive Notes or as may otherwise be set forth in a Supplement, and
the form of such Notes shall be substantially in the form attached as an exhibit
to the related Supplement. Notes of each Series shall be dated the date of their
authentication and shall bear interest at such rate, be payable as to principal,
premium, if any, and interest on such date or dates, and shall contain such
other terms and provisions as shall be established in the related Supplement.
Except as otherwise provided in any Supplement, the Notes shall be issued in
minimum denominations of $1,000,000 and in integral multiples of $1,000,000 in
excess thereof; provided that, one Note of each Class may be issued in a
nonstandard denomination.
          (b) If the Issuer shall choose to issue Public Global Notes or
Rule 144A Global Notes, such notes shall be issued in the form of one or more
Public Global Notes or one or more Rule 144A Global Notes which (i) shall
represent, and shall be denominated in an aggregate amount equal to, the
aggregate principal amount of all Notes to be issued hereunder, (ii) shall be
delivered as one or more Notes held by the Book Entry Custodian, or, if
appointed to hold such Notes as provided below, the Notes shall be registered in
the name of the Depositary or its nominee, (iii) shall be substantially in the
form of the exhibits attached to the related Supplement, with such changes
therein as may be necessary to reflect that each such Note is a Global Note, and
(iv) shall each bear a legend substantially to the effect included in the form
of the exhibits attached to the related Supplement.
          (c) Notwithstanding any other provisions of this Section 202 or of
Section 205, unless and until a Global Note is exchanged in whole for Definitive
Notes, a Global Note may be transferred, in whole, but not in part, and in the
manner provided in this Section 202, only by (i) the Depositary to a nominee of
such Depositary, (ii) by a nominee of such Depositary to such Depositary or
another nominee of such Depositary, (iii) by such Depositary or any such nominee
to a successor Depositary selected or approved by the Issuer or to a nominee of
such successor Depositary or (iv) in the manner specified in Section 202(d). The
Depositary shall order the Note Registrar to authenticate and deliver any Book
Entry Notes and any Global Note for each Class of Notes having an aggregate
initial outstanding principal balance equal to the initial outstanding balance
of such Class. Note Owners shall hold their respective Ownership Interests in
and to such Notes through the book-entry facilities of the

6



--------------------------------------------------------------------------------



 



Depositary. Without limiting the foregoing, any Note Owners shall hold their
respective Ownership Interests, if any, in Public Global Notes only through
Depositary Participants.
          (d) If (i) the Issuer elects to issue Definitive Notes, (ii) the
Depositary for the Notes represented by one or more Global Notes at any time
notifies the Issuer that it is unwilling or unable to continue as Depositary of
the Notes or if at any time the Depositary shall no longer be a clearing agency
registered under the Exchange Act and any other applicable statute or
regulation, and a successor Depositary is not appointed or approved by the
Issuer within ninety (90) days after the Issuer receives such notice or becomes
aware of such condition, as the case may be, (iii) the Indenture Trustee, at the
direction of the Control Party for a Series of Notes, elects to terminate the
book-entry system through the Depositary with respect to such Series, or
(iv) after an Event of Default or a Manager Default, Noteholders representing
more than fifty percent (50%) of a Series notify the Depositary, or Book Entry
Custodian, as the case may be, in writing that the continuation of a book-entry
system through the Depositary, or the Book Entry Custodian, as the case may be,
is no longer in the best interest of the Noteholders of such Series, the Issuer
will promptly execute, and the Indenture Trustee, upon receipt of an Officer’s
Certificate evidencing such determination by the Issuer, will promptly
authenticate and make available for delivery, Definitive Notes without coupons,
in authorized denominations and in an aggregate principal amount equal to the
principal amount of the Global Note then outstanding in exchange for such Global
Note or as an original issuance of Notes and this Section 202(d) shall no longer
be applicable to the Notes. Upon the exchange of the Global Notes for such
Definitive Notes without coupons, in authorized denominations, such Global Notes
shall be canceled by the Indenture Trustee. All Definitive Notes shall be issued
without coupons. Such Definitive Notes in definitive form issued in exchange for
the Global Notes pursuant to this Section 202(d) shall be registered in such
names and in such authorized denominations as the Depositary in the case of an
exchange or the Note Registrar in the case of an original issuance, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Indenture Trustee. The Indenture Trustee may conclusively rely on
any such instructions furnished by the Depositary or the Note Registrar, as the
case may be, and shall not be liable for any delay in delivery of such
instructions. The Indenture Trustee shall make such Notes available for delivery
to the Persons in whose names such Notes are so registered.
          (e) As long as the Notes outstanding are represented by one or more
Global Notes:
          (i) the Note Registrar and the Indenture Trustee may deal with the
Depositary for all purposes (including the payment of principal of and interest
on the Notes) as the authorized representative of the Note Owners;
          (ii) the rights of Note Owners shall be exercised only through the
Depositary and shall be limited to those established by law and agreements
between such Note Owners and the Depositary and/or the Depositary Participants.
Unless and until Definitive Notes are issued, the Depositary will make
book-entry transfers among the Depositary Participants and receive and transmit
payments of principal of, and interest on, the Notes to such Depositary
Participants; and
          (iii) whenever this Indenture requires or permits actions to be taken
based upon instructions or directions of Holders of Notes evidencing a specified
percentage of the voting rights of a particular Series, the Depositary shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or Depositary Participants
owning or representing, respectively, such required percentage of the beneficial
interest in such Series of Notes (or Class of Notes) and has delivered such
instructions to the Indenture Trustee.
     (f) Whenever a notice or other communication to the Noteholders is required
under this Indenture, unless and until Notes have been issued in definitive form
to Note Owners, the Indenture Trustee shall give all such notices and
communications to the Depositary, with a copy to each Series Enhancer.
     (g) The Indenture Trustee is hereby initially appointed as the Book Entry
Custodian and hereby agrees to act as such in accordance with the agreement that
it has with the Depositary authorizing it to act as such. The Book Entry
Custodian may, and, if it is no longer qualified to act as such, the Book Entry
Custodian shall, appoint, by written instrument delivered to the Issuer and the
Depositary, any other transfer agent (including the Depositary or any successor
Depositary) to act as Book Entry Custodian under such conditions as the

7



--------------------------------------------------------------------------------



 



predecessor Book Entry Custodian and the Depositary or any successor Depositary
may prescribe; provided that, the predecessor Book Entry Custodian shall not be
relieved of any of its duties or responsibilities by reason of any such
appointment of other than the Depositary. If the Indenture Trustee resigns or is
removed in accordance with the terms hereof, the successor Indenture Trustee or,
if it so elects, the Depositary shall immediately succeed to its predecessor’s
duties as Book Entry Custodian. The Issuer and the Control Party for any Series
shall have the right to inspect, and to obtain copies of, any Notes held as
Book-Entry Notes by the Book Entry Custodian.
          (h) No transfer of any Class of Note or interest therein shall be made
unless that transfer is made pursuant to an effective registration statement
under the Securities Act, and effective registration or qualification under
applicable state securities laws, or is made in a transaction that does not
require such registration or qualification. If a transfer of any Definitive Note
is to be made without registration under the Securities Act (other than in
connection with the initial issuance thereof or a transfer thereof by the
Depositary or one of its Affiliates), then the Note Registrar shall refuse to
register such transfer unless it receives (and upon receipt, may conclusively
rely upon) either: (i) a certificate from such Noteholder substantially in the
form attached as Exhibit A hereto or such other certification reasonably
acceptable to the Indenture Trustee and a certificate from such Noteholder’s
prospective transferee substantially in the form attached as Exhibit A hereto or
such other certification reasonably acceptable to the Indenture Trustee; or
(ii) an Opinion of Counsel satisfactory to the Indenture Trustee (which Opinion
of Counsel shall not be an expense of the Issuer or any Affiliate thereof) to
the effect that such transfer may be made without registration under the
Securities Act, together with the written certification(s) as to the facts
surrounding such transfer from the Noteholder desiring to effect such transfer
and/or such Noteholder’s prospective transferee on which such Opinion of Counsel
is based. If such a transfer of any interest in a Book-Entry Note is to be made
without registration under the Securities Act, the transferor will be deemed to
have made each of the representations and warranties set forth on Exhibit A
hereto in respect of such interest as if it was evidenced by a Definitive Note
and the transferee will be deemed to have made each of the representations and
warranties set forth in either Exhibit A hereto in respect of such interest as
if it was evidenced by a Definitive Note. None of the Depositary, the Issuer,
the Indenture Trustee or the Note Registrar is obligated to register or qualify
any Class of Notes under the Securities Act or any other securities law or to
take any action not otherwise required under this Indenture to permit the
transfer of any Note or interest therein without registration or qualification.
Any Noteholder or Note Owner desiring to effect such a transfer shall, and does
hereby agree to, indemnify the Depositary, the Issuer, the Indenture Trustee,
each Series Enhancer and the Note Registrar against any liability that may
result if the transfer is not so exempt or is not made in accordance with such
federal and state laws.
          Section 203 Execution; Recourse Obligation.
          (a) The Notes shall be executed on behalf of the Issuer by manual or
facsimile signature of an Authorized Signatory of the Issuer. The Notes shall be
dated the date of their authentication by the Indenture Trustee.
          (b) In case any Authorized Signatory of the Issuer whose signature or
facsimile signature shall appear on the Notes shall cease to be an Authorized
Signatory of the Issuer before the authentication by the Indenture Trustee or
the delivery of such Notes, such signature or facsimile signature shall
nevertheless be valid, sufficient and binding for all purposes.
          (c) All Notes and the interest thereon shall be recourse obligations
of the Issuer and shall be secured by the Collateral. The Notes shall never
constitute obligations of the Indenture Trustee, the Contributors, the Manager,
any Series Enhancer or of any shareholder or any Affiliate of any such Person
(other than the Issuer) or any officers, directors, employees or agents of any
thereof, and no recourse may be had under or upon any obligation, covenant or
agreement of this Indenture, any Supplement or of any Notes, or for any claim
based thereon or otherwise in respect thereof, against any incorporator or
against any past, present, or future owner, partner of an owner or any officer,
employee or director thereof or of any successor entity, or any other Person,
either directly or through the Issuer, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise; it being expressly agreed that this Indenture and the obligations
issued hereunder and under any Supplements hereto are solely obligations of the
Issuer, and that no such personal liability whatever shall attach to, or is or
shall be incurred by, any other Person under or by reason of this Indenture, any
Supplement or any Notes or implied therefrom, or for any claim based thereon or
in respect thereof, all such liability and any and all such claims being hereby
expressly waived and released as a condition of, and as a consideration for,

8



--------------------------------------------------------------------------------



 



the execution of this Indenture and the issuance of such Notes. Except as may be
provided in any Supplement, no Person other than the Issuer shall be liable for
any obligation of the Issuer under this Indenture or any Note or any losses
incurred by any Noteholder.
          (d) Each of the Issuer and the Exterran ABS Lessor hereby agree that
it is jointly and severally liable for all of the Outstanding Obligations,
regardless of the actual allocation of the proceeds of the Notes among each of
them. Each of the Issuer and the Exterran ABS Lessor accept joint and several
liability for all Outstanding Obligations in consideration of the financial
accommodation to be provided by this Indenture to each of them, for the mutual
benefit, directly and indirectly, of the Issuer and the Exterran ABS Lessor and
in consideration of the undertakings by each of them to accept joint and several
liability for the Outstanding Obligations.
          Each of the Issuer and the Exterran ABS Lessor jointly and severally
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with each other with respect to the
payment and performance of all of the Outstanding Obligations, it being the
intention of the parties hereto that all of the Outstanding Obligations shall be
the joint and several obligations of each of them without preferences or
distinction among them.
          The obligations of the Issuer and the Exterran ABS Lessor under the
provisions of this Section 203 constitute full recourse obligations of each of
them, enforceable against it to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Indenture or
any other Related Document against the other or any other circumstances
whatsoever that under applicable law might constitute a defense to the joint and
several obligations of such Person.
          Section 204 Certificate of Authentication. No Notes shall be secured
hereby or entitled to the benefit hereof or shall be or become valid or
obligatory for any purpose unless there shall be endorsed thereon by manual
signature a certificate of authentication by the Indenture Trustee,
substantially in the form set forth in the form of Note attached to the related
Supplement. Such certificate on any Note issued by the Issuer shall be
conclusive evidence and the only competent evidence that it has been duly
authenticated and delivered hereunder.
          At the written direction of the Issuer, the Indenture Trustee shall
authenticate and deliver the Notes. The Notes shall be dated the date of
authentication and delivery thereto by the Indenture Trustee. It shall not be
necessary that the same Authorized Signatory of the Indenture Trustee execute
the certificate of authentication on each of the Notes.
          Section 205 Registration; Registration of Transfer and Exchange of
Notes.
          (a) The Indenture Trustee shall keep at its Corporate Trust Office
books in written form for the registration and transfer or exchange of the Notes
(the “Note Register”). The Issuer hereby appoints the Indenture Trustee as its
registrar (the “Note Registrar”) and transfer agent to keep such books and make
such registrations and transfers or exchanges as are hereinafter set forth in
this Section 205 and also authorizes and directs the Indenture Trustee to
provide, upon written request by the Deal Agent or any Control Party, a copy of
such registration record to the Deal Agent or such Control Party, as the case
may be. The names and addresses of the Holders of all Notes and all transfers
of, and the names and addresses of the transferee of, all Notes will be
registered in such Note Register. The Person in whose name any Note is
registered shall be deemed and treated as the owner and Holder thereof for all
purposes of this Indenture, and the Indenture Trustee, any related Control Party
and the Issuer shall not be affected by any notice or knowledge to the contrary.
If a Person other than the Indenture Trustee is appointed by the Issuer to
maintain the Note Register, the Issuer will give the Indenture Trustee, the Deal
Agent and any Control Party prompt written notice of such appointment and of the
location, and any change in the location, of the successor note registrar, and
the Indenture Trustee, the Deal Agent and any related Control Party shall have
the right to inspect the Note Register at all reasonable times and to obtain
copies thereof, and the Indenture Trustee shall have the right to conclusively
rely upon a certificate executed on behalf of such successor note registrar by
an officer thereof as to the names and addresses of the Noteholders and Series,
Class, principal amount and number of such Notes.

9



--------------------------------------------------------------------------------



 



          (b) Payments of principal, premium, if any, and interest on any Note
shall be payable on each Payment Date only to the registered Holder thereof on
the Record Date immediately preceding such Payment Date. The principal of,
premium, if any, and interest on each Note shall be payable at the Corporate
Trust Office of the Indenture Trustee in immediately available funds in such
coin or currency of the United States of America as at the time for payment
shall be legal tender for the payment of public and private debts.
Notwithstanding the foregoing or any provision in any Note to the contrary, if
so requested by the registered Holder of any Note by written notice to the
Indenture Trustee, all amounts payable to such registered Holder may be paid
either (i) by crediting the amount to be distributed to such registered Holder
to an account maintained by such registered Holder with the Indenture Trustee or
by transferring such amount by wire to such other bank in the United States,
including a Federal Reserve Bank, as shall have been specified in such notice,
for credit to the account of such registered Holder maintained at such bank, or
(ii) by mailing a check to such address as such Holder shall have specified in
such notice, in either case (subject to the provisions of Section 207 hereof)
without any presentment or surrender of such Note to the Indenture Trustee at
the Corporate Trust Office of the Indenture Trustee.
          (c) Upon surrender for registration of transfer of any Note at the
Corporate Trust Office and subject to the conditions of this Section 205, the
Issuer shall execute and the Indenture Trustee or its agent, upon written
request, shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Notes of the same Class, of any
authorized denominations and of a like aggregate original principal amount.
          (d) All Notes issued upon any registration of transfer or exchange of
Notes shall be the legal, valid and binding obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this Indenture
and any Supplement, as the Notes surrendered upon such registration of transfer
or exchange.
          (e) Every Note presented or surrendered for registration of transfer
or for exchange shall (if so required by the Issuer or the Indenture Trustee) be
duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Indenture Trustee duly executed, by the
Holder thereof or his attorney duly authorized in writing.
          (f) Any service charge, fees or expenses made or expense incurred by
the Indenture Trustee for any such registration, discharge from registration or
exchange referred to in this Section 205 shall be paid by the Noteholder. The
Indenture Trustee or the Issuer may require payment by the Holder of a sum
sufficient to cover any tax expense or other governmental charge payable in
connection therewith.
          (g) If Notes are issued or exchanged in definitive form under
Section 202, such Notes will not be registered by the Indenture Trustee unless
each Prospective Owner provides the Manager, the Issuer, the Indenture Trustee
and any Replacement Manager with a written representation that the statements in
either clauses (i) or (ii) of Section 208 is an accurate representation as to
all sources of funds to be used to pay the purchase price of the Notes.
          (h) No transfer of a Note shall be deemed effective unless (x) the
transferee of such Note has certified (or shall have been deemed to have
certified) that it is not a Competitor and (y) the registration and prospectus
delivery requirements of Section 5 of the Securities Act and any applicable
state securities or “Blue Sky” laws are complied with, or such transfer is
exempt from the registration and prospectus delivery requirements under the
Securities Act and such laws. In the event that a transfer is to be made without
registration or qualification, such Noteholder’s prospective transferee shall
deliver to the Indenture Trustee an investment letter substantially in the form
of Exhibit A hereto (the “Investment Letter”). The Indenture Trustee is not
under any obligation to register the Notes under the Securities Act or any other
securities law or to bear any expense with respect to such registration by any
other Person or monitor compliance of any transfer with the securities laws of
the United States, regulations promulgated in connection thereto or ERISA unless
the Notes are issued or exchanged in definitive form under Section 202.
          (i) Notwithstanding the foregoing, the restrictions set forth in
clauses (g) and (h) of Section 205 hereof shall not be applicable to any
transfer of any Note (or an interest therein) by any Noteholder to any liquidity
provider or other provider of credit enhancement to a Noteholder as provided in
the Supplement for a Series of Warehouse Notes.

10



--------------------------------------------------------------------------------



 



          Section 206 Mutilated, Destroyed, Lost and Stolen Notes. (a) If
(i) any mutilated Note is surrendered to the Indenture Trustee or the Note
Registrar, or the Indenture Trustee receives evidence to its satisfaction of the
destruction, loss or theft of any Note, and (ii) there is delivered to the
Indenture Trustee and the Issuer with respect to such Note, such security or
indemnity as the Indenture Trustee and the Issuer may require to hold the
Indenture Trustee and the Issuer (and any agent of either of them) harmless (the
unsecured indemnity of a Rated Institutional Noteholder being deemed
satisfactory for such purpose), then the Issuer shall execute and the Indenture
Trustee shall authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a replacement Note of the same Series
and Class and maturity and of like terms as the mutilated, destroyed, lost or
stolen Note; provided, however, that if any such destroyed, lost or stolen Note,
but not a mutilated Note, shall have become, or within thirty (30) days shall be
or become due and payable, the Issuer may pay such destroyed, lost or stolen
Note when so due or payable instead of issuing a replacement Note.
          (b) If, after the delivery of such replacement Note, or payment of a
destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a bona fide purchaser of the original Note in lieu of which such
replacement Note was issued presents for payment such original Note, the Issuer
and the Indenture Trustee shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any and all loss, damage, cost or
expense incurred by the Issuer or the Indenture Trustee in connection therewith.
          (c) The Indenture Trustee and the Issuer may, for each new Note
authenticated and delivered under the provisions of this Section 206, require
the advance payment by the Noteholder of the expenses, including counsel fees,
service charges and any tax or governmental charge which may be incurred by the
Indenture Trustee or the Issuer. Any Note issued under the provisions of this
Section 206 in lieu of any Note alleged to be destroyed, mutilated, lost or
stolen, shall be equally and proportionately entitled to the benefits of this
Indenture with all other Notes of the same Series and Class. The provisions of
this Section 206 are exclusive and shall preclude (to the extent lawful) all
other rights and remedies with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes.
          Section 207 Delivery, Retention and Cancellation of Notes. Each
Noteholder is required, and hereby agrees, to surrender to the Indenture
Trustee, prior to the Legal Final Maturity Date for such Series, any Note on
which the final payment due thereon has been made. Any such Note as to which the
Indenture Trustee has made or holds the final payment thereon shall be deemed
canceled and, unless any unreimbursed payment on such Note has been made by a
Series Enhancer for such Series, shall no longer be Outstanding for any purpose
of this Indenture, whether or not such Note is ever returned to the Indenture
Trustee. Matured Notes delivered upon final payment to the Indenture Trustee and
any Notes transferred or exchanged for other Notes shall be canceled and
disposed of by the Indenture Trustee in accordance with its policy of disposal
and the Indenture Trustee shall promptly deliver to the Issuer such canceled
Notes upon reasonable prior written request. If the Indenture Trustee shall
acquire, for its own account, any of the Notes, such acquisition shall not
operate as a redemption or satisfaction of the indebtedness represented by such
Notes. If the Issuer shall acquire any of the Notes, such acquisition shall
operate as a redemption or satisfaction of the indebtedness represented by such
Notes. Notes which have been canceled by the Indenture Trustee in accordance
with the terms of this Indenture shall be deemed paid and discharged for all
purposes under this Indenture.
          Section 208 ERISA Deemed Representations. Each prospective initial
Noteholder acquiring Notes, each prospective transferee acquiring the Notes, and
each prospective owner (or transferee thereof) of a beneficial interest in Notes
(each, a “Prospective Owner”) will be deemed to have represented by such
purchase to the Issuer, the Indenture Trustee, the Manager and any Replacement
Manager that either (i) it is not acquiring the Notes with the assets of a Plan
or (ii) the acquisition and holding of the Notes will not give rise to a
nonexempt prohibited transaction under Section 406(a) of ERISA or Section 4975
of the Code.
          Section 209 Determination of Requisite Global Majority. A requisite
global majority (a “Requisite Global Majority”) shall exist with respect to any
action proposed to be taken pursuant to the terms of the Indenture or any
Supplement if: (a) the Control Party or Control Parties, as the case may be,
representing in aggregate more than fifty percent (50%) of the then Aggregate
Note Principal Balance shall approve or direct such proposed action (in making
such a determination the following rules shall be employed: (i) for purposes of
measuring the Aggregate Note Principal Balance, a Series of Warehouse Notes for
which the Commitment Termination Date has not occurred shall be deemed to have
an unpaid principal balance equal to the aggregate

11



--------------------------------------------------------------------------------



 



Existing Commitment of such Series, and (ii) each Control Party of a Series
shall be deemed to have voted the entire unpaid principal balance of all Notes
of the related Series in favor of, or in opposition to, such proposed action, as
the case may be); and (b) unless Control Parties representing in aggregate more
than sixty-six and two thirds percent (66 2/3%) of the Aggregate Note Principal
Balance shall have approved or directed such proposed action, each
Series Enhancer with respect to each Series of Notes, regardless of whether a
Series Enhancer Default with respect to such Series Enhancer shall have occurred
and be continuing as of any date of determination, shall have also approved or
directed such proposed action.
          Except as otherwise provided in Section 1002, the Indenture Trustee,
provided it has sent out notices in accordance with this Indenture, shall act as
directed by the Requisite Global Majority. In addition, the Indenture Trustee
shall not have any liability for failing to act if not directed by the Requisite
Global Majority in a reasonably timely manner. By acceptance of a Note, each
Noteholder and Note Owner agree to the foregoing provisions.
ARTICLE III
PAYMENT OF NOTES; ESTABLISHMENT OF ACCOUNTS; CONTROL REQUIREMENTS;
STATEMENTS TO NOTEHOLDERS
          Section 301 Principal and Interest. Distributions of principal,
premium, if any, and interest on any Series or Class of Notes shall be made to
Noteholders of each Series and Class as set forth in Section 302 of this
Indenture and the related Supplement. The Overdue Rate for the Note of any
Series shall be as set forth in the related Supplement.
          Section 302 Trust Account. (a) On or prior to the Closing Date, the
Indenture Trustee shall establish and maintain the Trust Account with Wells
Fargo Bank, National Association until all Outstanding Obligations and all
amounts owing by the Issuer pursuant to the terms of each Enhancement Agreement
and each Interest Rate Swap Agreement have been paid in full. The Trust Account
shall be in the name of the Indenture Trustee, on behalf of the Noteholders,
each Interest Rate Hedge Provider and each Series Enhancer, pursuant to the
terms of this Indenture. Neither the Issuer nor the Indenture Trustee shall
establish any additional Trust Accounts or other bank or investment accounts
without the prior written consent of each Control Party. The Issuer shall
promptly notify each Interest Rate Hedge Provider of any new or additional Trust
Account established subsequent to the Closing Date.
          (b) The Issuer shall cause all Securitization Collections (whether
received directly by the Issuer or on deposit from time to time in the Lockbox
Account or the ABS Lockbox Account) to be deposited into the Trust Account or,
to the extent provided herein, the Purchase Account.
          (c) The Issuer hereby directs and authorizes the Indenture Trustee,
upon the Indenture Trustee’s receipt of any written request (which may be an
e-mail) to such effect from the Manager pursuant to the terms of Section 7.3 of
the Management Agreement and subject to the provisions of this Section 302(c),
to distribute to the Manager from the Trust Account on a Business Day other than
a Payment Date funds in an amount equal to the sum of (i) an estimate (based on
actual accrued amounts as of the date of such request) of the Operations Fee and
S&A Fee expected to be paid on the immediately succeeding Payment Date and
(ii) an estimate of the Overhaul Fee (based on actual accrued amounts as of the
date of such request) expected to be paid on the immediately succeeding Payment
Date; provided, however, that notwithstanding any right of the Manager pursuant
hereto or pursuant to the Management Agreement to request such interim
distributions with respect to the Operations Fee, S&A Fee and Overhaul Fee, such
interim distributions shall be made only so long as (i) no Event of Default or
Manager Default shall have occurred and be continuing, (ii) the Manager
Termination Date shall not have occurred unless the Indenture Trustee (acting at
the direction of the Requisite Global Majority) shall have consented to such
interim distribution(s), and (iii) with respect to the Overhaul Fee, the
Overhaul Fee Release Conditions shall have been satisfied on the date of such
request.
          In addition, so long as no Event of Default shall have occurred and be
continuing, the Issuer hereby directs and authorizes the Indenture Trustee, upon
the Indenture Trustee’s receipt of a written request from Manager on any
Business Day, to distribute to the Manager from the Trust Account an amount
equal to the sum of

12



--------------------------------------------------------------------------------



 



(x) all Excluded Payments then on deposit in the Trust Account, and (y) so long
as all Scheduled Principal Payment Amounts and Supplemental Principal Payment
Amounts for all Series of Notes then Outstanding were paid in full on the
immediately preceding Payment Date, all Ineligible Collections then on deposit
in the Trust Account.
          All interim distributions pursuant to the provisions of this Section
302(c) shall be made on the same day on which such request of the Manager is
received, unless such request is received after 10:00 a.m., New York City time,
in which case such amount shall be distributed on the immediately succeeding
Business Day. The Indenture Trustee is under no obligation to verify that the
conditions to any interim distributions set forth in this Section 302(c) have
been satisfied before making such distributions; provided, that the Indenture
Trustee shall not make any such interim distributions if it shall have received
written notice from the Issuer, the Deal Agent or any Control Party that such
applicable conditions are not satisfied and the Indenture Trustee shall not have
received any subsequent notice from such Person terminating such earlier notice.
          (d) On each Payment Date on which no Event of Default is then
continuing, the Indenture Trustee (based on the Manager Report delivered to it
pursuant to the Management Agreement), shall distribute the Available
Distribution Amount (as reduced by any amounts distributed during the related
Collection Period pursuant to Section 302(c) above) from the Trust Account by
wire transfer in immediately available funds to the following Persons in the
following order of priority and in the following amounts:
          (1) to the Indenture Trustee, an amount equal to the sum of (i) all
Indenture Trustee’s Fees and (ii) Indenture Trustee Indemnified Amounts then due
and payable for all Series then Outstanding; provided, however, that the amount
set forth in clause (ii) shall not exceed $20,000 annually for each Series then
Outstanding;
          (2) first, to the Manager, any Excluded Payments received during the
related Collection Period (to the extent not previously paid to the Manager
pursuant to the provisions of Section 302(c)) which amounts shall, if
applicable, be promptly remitted by the Manager to the relevant tax authorities,
and second, after all amounts owing pursuant to clause first have been paid, to
the Manager, reimbursement for any unpaid Manager Advances in accordance with
the terms of the Management Agreement;
          (3) to the Manager, an amount equal to any Management Fee then due and
payable (which amounts shall have been reduced for any related amounts
previously distributed to the Manager pursuant to Section 302(c) hereof);
          (4) first, to the Back-up Manager, an amount equal to any Back-up
Manager Fee then due and owing and not previously paid by the Manager; and
second, after the payments pursuant to clause first have been paid, to the
Manager, an amount equal to any Back-up Manager Fee previously paid by the
Manager and not previously reimbursed;
          (5) if the Manager is not an Exterran Affiliate, then first, to each
applicable insurance provider or such other Person to whom such amounts are
payable, on a pro rata basis based on the relative amounts then owing, an amount
equal to any premiums then due in respect of Property Insurance and Liability
Insurance (to the extent not paid by any Exterran Affiliate), and second, to the
Control Party for each Series, on a pro rata basis based on the relative amounts
then owing, an amount equal to any unreimbursed premiums previously paid by such
Control Party in respect of Property Insurance and Liability Insurance (to the
extent not paid by any Exterran Affiliate);
          (6) to each Interest Rate Hedge Provider (on a pro rata basis based on
the relative amounts owing to all such Interest Rate Hedge Providers), an amount
equal to any scheduled payments (other than termination payments) and any
accrued interest thereon, then due and payable pursuant to the terms of all
Interest Rate Swap Agreements then in effect to which such Interest Rate Hedge
Provider is a counterparty with the Issuer;

13



--------------------------------------------------------------------------------



 



          (7) to each Series Enhancer, on a pro rata basis based on the relative
amounts of Premium owing to each Series Enhancer, an amount equal to all
Premiums then due and payable to such Series Enhancer;
          (8) to the Series Account for each Series of Notes then Outstanding,
an amount equal to the Interest Payments for each such Series then due and
payable (provided that any portion of the Interest Payments relating to the
reimbursement of Interest Payments previously paid by a Series Enhancer
(together with interest thereon at the rate specified in the applicable
Enhancement Agreement) shall be paid directly to the related Series Enhancer).
If sufficient funds do not exist on such Payment Date to pay in full all amounts
then due and owing pursuant to this clause (8), the remaining Available
Distribution Amount shall be allocated among all Series of Notes then
Outstanding in the same proportion as the ratio of (x) the Interest Payments
then due and owing with respect to a particular Series of Notes, to (y) the
aggregate amount of all Interest Payments then due and owing to all Series of
Notes pursuant to this clause (8);
          (9) in payment of the amounts described in clauses (A) and (B) below:
     (A) to the Series Account for each Series of Warehouse Notes then
Outstanding, on a pro rata basis, an amount equal to the sum of the Commitment
Fees then due and payable, and
     (B) to each Series Enhancer, on a pro rata basis, an amount equal to all
Series Enhancer Commitment Fees for each such Series then due and payable.
If sufficient funds do not exist to pay in full all such amounts then due and
payable pursuant to this clause (9) on any Payment Date, the remaining Available
Distribution Amount shall be allocated among each such Person in the same
proportion as the ratio of (x) the amount then due and owing to each such Person
pursuant to the provisions of this clause (9) to (y) the aggregate amount then
due and owing pursuant to the provisions of this clause (9);
          (10) to the Manager, an amount equal to the Overhaul Fee then due and
payable (which amount shall have been reduced for any related amounts previously
distributed to the Manager pursuant to Section 302(c) hereof);
          (11) in payment of the amounts set forth in clauses (A) and (B) below:
     (A) to the Series Account for each Series of Term Notes and each Series of
Warehouse Notes with respect to which its Commitment Termination Date has
occurred, the Minimum Principal Payment Amounts then due and owing for each such
Series on such Payment Date to be paid in accordance with Section 302(f) hereof;
     (B) to each Interest Rate Hedge Provider (on a pro rata basis based on the
relative amounts then owing), the amount of all Note Partial Termination Amounts
then due and payable with respect to all Interest Rate Swap Agreements to which
it is a counterparty with the Issuer.
If sufficient funds do not exist to pay in full all such amounts then due and
payable pursuant to this clause (11) on any Payment Date, the remaining
Available Distribution Amount shall be allocated among each such Person in the
same proportion as the ratio of (x) the amount then due and owing to each such
Person pursuant to the provisions of this clause (11) to (y) the aggregate
amount then due and owing pursuant to the provisions of this clause (11);
          (12) to the Series Account for each Series of Term Notes and each
Series of Warehouse Notes with respect to which its Commitment Termination Date
has occurred, the Scheduled Principal Payment Amount then due and owing for each
such Series on such Payment Date to be paid in accordance with Section 302(f)
hereof;
          (13) to the Series Account for each Series of Notes then Outstanding
in accordance with the provisions of Section 302(g), the portion (if any) of the
Supplemental

14



--------------------------------------------------------------------------------



 



Principal Payment Amount that is distributable with respect to such Series of
Notes pursuant to Section 702(b);
          (14) if the Manager is not an Exterran Affiliate, then first to the
Person (other than any Exterran Affiliate) to whom any Management Related
Expenses are payable, the amount of any Management Related Expenses due and
owing to such Person, and second to the Control Party for any Series, an amount
equal to any unreimbursed Management Related Expenses previously paid by such
Control Party;
          (15) to the Manager, an amount equal to any Excess Operation Expenses
and any Excess S&A Expenses then due and payable;
          (16) to the Manager, an amount equal to any Incentive Management Fee
then due and payable;
          (17) to each Interest Rate Hedge Provider (on a pro rata basis based
on the relative amounts owing), an amount equal to any unpaid termination
payments, and accrued interest thereon, then due and payable pursuant to the
terms of any Interest Rate Swap Agreement;
          (18) to each of the Persons described in clauses (A) through
(F) below, an amount equal to any indemnification payments and other amounts
(including Default Fee) then owing pursuant to the terms of the Related
Documents:
     (A) each Noteholder and each Person claiming through any Noteholder (which
amounts shall be paid into the Series Account for the applicable Series of Notes
held by such Noteholder for distribution to such Noteholder or other Person);
     (B) each Series Enhancer;
     (C) each Interest Rate Hedge Provider;
     (D) the Deal Agent;
     (E) the Indenture Trustee; and
     (F) if the Manager is not an Exterran Affiliate, the Manager,
If sufficient funds do not exist to pay in full all such amounts then due and
payable pursuant to this clause (18) on any Payment Date, the remaining
Available Distribution Amount shall be allocated among each such Person in the
same proportion as the ratio of (x) the amount then due and owing to each such
Person pursuant to the provisions of this clause (18) to (y) the aggregate
amount then due and owing pursuant to the provisions of this clause (18);
          (19) if the Manager is an Exterran Affiliate, to the Manager, all
indemnification payments and other amounts then due and owing to the Manager
pursuant to the terms of the Related Documents; and
          (20) to the Issuer or its designee, any remaining Available
Distribution Amount.
          (e) On each Payment Date on which an Event of Default has occurred and
is continuing (as determined in accordance with Section 818), the Indenture
Trustee (based on the Manager Report delivered to it pursuant to the Management
Agreement), shall distribute the Available Distribution Amount (as reduced by
any amounts distributed during the related Collection Period pursuant to Section
302(c) above) from the Trust Account by wire transfer in immediately available
funds to the following Persons in the following order of priority and in the
following amounts:

15



--------------------------------------------------------------------------------



 



          (1) to the Indenture Trustee, an amount equal to the sum of (i) all
costs and expenses incurred by the Indenture Trustee (including the reasonable
fees and expenses of counsel to the Indenture Trustee) and (ii) the sum of
(x) all Indenture Trustee’s Fees and (y) Indenture Trustee Indemnified Amounts
then due and payable (to the extent not paid pursuant to clause (i) hereof) for
all Series then Outstanding; provided, however, that the amount described in
clause (y) shall not exceed $20,000 annually for each Series then Outstanding;
          (2) first, to the Manager, any Excluded Payments received during the
related Collection Period (to the extent not previously paid to the Manager
pursuant to the provisions of Section 302(c)), which amounts shall, if
applicable, be promptly remitted by the Manager to the relevant tax authorities,
and second, after all amounts owing pursuant to clause first have been paid, to
the Manager, reimbursement for any unpaid Manager Advances in accordance with
the terms of the Management Agreement;
          (3) to the Manager, any Management Fee then due and payable (which
amounts shall have been reduced for any related amounts previously distributed
to the Manager pursuant to Section 302(c));
          (4) first, to the Back-up Manager, an amount equal to any Back-up
Manager Fee then due and owing and not previously paid by the Manager; and
second, after the payments pursuant to clause first have been paid to the
Manager, an amount equal to any Back-up Manager Fee previously paid by the
Manager and not previously reimbursed;
          (5) if the Manager is not an Exterran Affiliate, then first, to each
applicable insurance provider or such other Person to whom such amounts are
payable, on a pro rata basis based on the relative amounts then owing, an amount
equal to any premiums then due in respect of Property Insurance and Liability
Insurance (to the extent not paid by any Exterran Affiliate), and second, to the
Control Party for each Series, on a pro rata basis based on relative amounts
then owing, an amount equal to any unreimbursed premiums previously paid by such
Control Party in respect of Property Insurance and Liability Insurance (to the
extent not paid by any Exterran Affiliate);
          (6) to each Series Enhancer, on a pro rata basis based on the relative
amounts of Premiums owing to each Series Enhancer, an amount equal to all
Premiums then due and payable to such Series Enhancer;
          (7) to each Interest Rate Hedge Provider (on a pro rata basis based on
the relative amounts owing to all such Interest Rate Hedge Providers), an amount
equal to any scheduled payments (other than termination payments) and any
accrued interest thereon then due and payable pursuant to the terms of all
Interest Rate Swap Agreements then in effect to which such Interest Rate Hedge
Provider is a counterparty with the Issuer;
          (8) to the Series Account for each Series of Notes then Outstanding,
an amount equal to the Interest Payments for each such Series then due and
payable (provided that any portion of the Interest Payments relating to the
reimbursement of Interest Payments previously paid by a Series Enhancer
(together with interest thereon at the rate specified in the applicable
Enhancement Agreement) shall be paid directly to the related Series Enhancer).
If sufficient funds do not exist on such Payment Date to pay in full all amounts
then due and owing pursuant to this clause (8), the remaining Available
Distribution Amount shall be allocated among all Series of Notes then
Outstanding in the same proportion as the ratio of (x) the Interest Payment then
due and owing with respect to a particular Series of Notes, to (y) the aggregate
amount of all Interest Payments then due and owing to all Series of Notes
pursuant to this clause (8);
          (9) in payment of the amounts described in clauses (A) and (B) below:

16



--------------------------------------------------------------------------------



 



     (A) to the Series Account for each Series of Warehouse Notes then
Outstanding, on a pro rata basis, an amount equal to the sum of the Commitment
Fees then due and payable; and
     (B) to each Series Enhancer, on a pro rata basis, an amount equal to all
Series Enhancer Commitment Fees for each such Series then due and payable.
If sufficient funds do not exist to pay in full all such amounts then due and
payable pursuant to this clause (9) on any Payment Date, the remaining Available
Distribution Amount shall be allocated among each such Person in the same
proportion as the ratio of (x) the amount then due and owing to each such Person
pursuant to the provisions of this clause (9) to (y) the aggregate amount then
due and owing pursuant to the provisions of this clause (9);
          (10) to the Manager, an amount equal to the Overhaul Fee then due and
payable (which amount shall have been reduced for any related amounts previously
distributed to the Manager pursuant to Section 302(c) hereof);
          (11) the remaining Available Distribution Amount to be distributed in
payment of the amounts set forth in the following clauses (A) and (B):
     (A) to the Series Account for each Series of Notes then Outstanding (on a
pro rata basis based on the relative unpaid principal balances of each such
Series of Notes then Outstanding), an amount equal to the then unpaid principal
balance of such Series of Notes; and
     (B) to each Series Enhancer, an amount equal to all Reimbursement Amounts
then owing to such Series Enhancer on each Series of Notes for which it provides
Series Enhancement;
If sufficient funds do not exist to pay in full all such amounts then due and
payable pursuant to this clause (11) on any Payment Date, the remaining
Available Distribution Amount shall be allocated among each such Person in the
same proportion as the ratio of (x) the amount then due and owing to each such
Person pursuant to the provisions of this clause (11) to (y) the aggregate
amount then due and owing pursuant to the provisions of this clause (11);
          (12) if the Manager is not an Exterran Affiliate, then first, to the
Person (other than any Exterran Affiliate) to whom any Management Related
Expenses are payable, the amount of any Management Related Expenses due and
owing to such Person, and second, to the Control Party for any Series, an amount
equal to any unreimbursed Management Related Expenses previously paid by such
Control Party.
          (13) to each Interest Rate Hedge Provider (on a pro rata basis based
on the relative amounts owing), any amounts then due and payable pursuant to the
terms of any Interest Rate Swap Agreement (to the extent not paid pursuant to
clause (7) above;
          (14) to each of the Persons described in clauses (A) through (E), an
amount equal to any indemnification payments and other amounts (including
Default Fee) then owing pursuant to the terms of the Related Documents:
     (A) each Noteholder and each Person claiming through any Noteholder (which
amounts shall be paid into the Series Account for the applicable Series of Notes
held by such Noteholder for distribution to such Noteholder or other Person);
     (B) each Series Enhancer;
     (C) each Interest Rate Hedge Provider;
     (D) the Deal Agent;
     (E) the Indenture Trustee; and

17



--------------------------------------------------------------------------------



 



     (F) if the Manager is not an Exterran Affiliate, the Manager.
If sufficient funds do not exist to pay in full all such amounts then due and
payable pursuant to this clause (14) on any Payment Date, the remaining
Available Distribution Amount shall be allocated among each such Person in the
same proportion as the ratio of (x) the amount then due and owing to each such
Person pursuant to the provisions of this clause (14) to (y) the aggregate
amount then due and owing pursuant to the provisions of this clause (14);
          (15) to the Manager, an amount equal to any Excess Operation Expenses
and any Excess S&A Expenses then due and payable;
          (16) to the Manager, an amount equal to any Incentive Management Fee
then due and payable;
          (17) if the Manager is an Exterran Affiliate, to the Manager, all
indemnification payments and other amounts then due and owing to the Manager
pursuant to the terms of the Related Documents; and
          (18) after payment in full in cash of all Secured Obligations, to the
Issuer or its designee, any remaining amounts on deposit in the Trust Account on
such date.
          (f) On each Payment Date on which no Event of Default is continuing,
the funds available to pay the Minimum Principal Payment Amounts or Scheduled
Principal Payment Amounts, as the case may be, owing to all Series of Notes then
outstanding pursuant to the provisions of Section 302(d) will be allocated among
each Series of Notes sequentially based on the Series Issuance Date of such
Series of Notes, so that no such Minimum Principal Payment Amounts or Scheduled
Principal Payment Amounts will be paid with respect to any Series unless the
Minimum Principal Payment Amounts or Scheduled Principal Payment Amounts (as the
case may be) shall have been paid in full with respect to each Series of Notes
(if any) having an earlier Series Issuance Date than such Series. For purposes
of this Section 302(f), each Series of Warehouse Notes will be deemed to have a
Series Issuance Date equal to its Commitment Termination Date. If two (2) or
more Series of Notes were issued on the same date, then such Minimum Principal
Payment Amounts or Scheduled Principal Payment Amounts, as the case may be, will
be allocated among each such Series of Notes on a pro rata basis, based on the
Minimum Principal Payment Amounts or Scheduled Principal Payment Amounts, as the
case may be, then due with respect to such affected Series.
          (g) On each Payment Date on which no Event of Default is continuing,
the Issuer shall, in accordance with the priority of payments set forth in
Section 302(d) make a payment of the Supplemental Principal Payment Amount then
due and owing, if any, first to each Series of Warehouse Notes then Outstanding
for which the Commitment Termination Date has not occurred on a pro rata basis,
in proportion to the then unpaid principal balance of such Warehouse Notes,
until the principal balances of all such Warehouse Notes have been paid in full,
second, any portion of the Supplemental Principal Payment Amount remaining after
applying clause first shall be paid to each Series of Warehouse Notes then
Outstanding for which the Commitment Termination Date has occurred on a pro rata
basis, in proportion to the then unpaid principal balance of such Warehouse
Notes, until the principal balances of all such Warehouse Notes have been paid
in full, and third, any portion of the Supplemental Principal Payment Amount
remaining after applying clauses first and second, shall be paid to all Series
of Term Notes then Outstanding on a pro rata basis, in proportion to the then
unpaid principal balance of each such Series of Term Notes, until the principal
balances of all Series of Term Notes have been paid in full.
          (h) The Issuer shall have the right, but not the obligation, to make
(or to direct the Indenture Trustee to make) principal payments on any Series of
Notes from some or all of (i) amounts that are payable or have been paid to the
Issuer pursuant to this Section 302, (ii) amounts that the Issuer receives from
advances or draws under any Series of Warehouse Notes, (iii) proceeds of the
issuance of any Series of Notes, (iv) funds representing capital contributions
made to the Issuer and (v) funds previously retained in the Trust Account during
the continuation of a Prospective Trigger Event. Without limiting the foregoing,
at the direction of the Issuer, amounts and proceeds contemplated by the
preceding sentence may be included in distributions in respect of principal
payments on the Notes of one or more Series pursuant to Section 302(d).

18



--------------------------------------------------------------------------------



 



          Section 303 Investment of Monies Held in the Transaction Accounts. The
Indenture Trustee shall invest any cash deposited in the Transaction Accounts in
such Eligible Investments as the Manager shall direct (or, if an Event of
Default has occurred and is then continuing, the Indenture Trustee shall invest
such funds in Eligible Investments as directed by the Requisite Global
Majority), in writing or by telephone and subsequently confirm such directions
in writing. Each Eligible Investment (including reinvestment of the income and
proceeds of Eligible Investments) shall be held to its maturity and shall mature
or shall be payable on demand not later than the Business Day immediately
preceding the next succeeding Payment Date in the case of all Transaction
Accounts. If the Indenture Trustee has not received written instructions from
the Manager by 2:30 p.m. (New York time) on the day such funds are received as
to the investment of funds then on deposit in any of the aforementioned
accounts, the Issuer hereby instructs the Indenture Trustee to invest such funds
in Eligible Investments of the type described in clause (4) of the definition of
Eligible Investments. Eligible Investments shall be made in the name of the
Indenture Trustee for the benefit of the Noteholders, any Interest Rate Hedge
Provider and any Series Enhancer. Any earnings on Eligible Investments in the
Transaction Accounts shall be retained in each such account and be distributed
in accordance with the terms of this Indenture or any related Supplement. The
Indenture Trustee shall not be liable or responsible for losses on any
investments made by it pursuant to this Section 303.
          Section 304 Control. (a) Each of the Issuer, the Indenture Trustee and
Wells Fargo Bank, National Association, in its capacity as a Securities
Intermediary, hereby agrees that (i) each of the Transaction Accounts will be a
“securities account” as such term is defined in Section 8-501(a) of the UCC,
(ii) the Securities Intermediary shall, subject to the terms of this Indenture,
treat the Indenture Trustee as entitled to exercise the rights that comprise any
Financial Asset credited to such accounts, and the Indenture Trustee shall be
the “Entitlement Holder” within the meaning of Section 8-102(a)(7) of the UCC
with respect to all such Financial Assets, (iii) all Eligible Investments will
be promptly credited to such accounts and shall be treated as a “Financial
Asset” within the meaning of Section 8-102(a)(9) of the UCC, and (iv) all
securities and other property underlying any Financial Assets credited to such
accounts shall be registered in the name of the Indenture Trustee, endorsed to
the Indenture Trustee and in no case will any financial asset credited to the
Transaction Accounts be registered in the name of the Issuer, payable to the
order of the Issuer or specially indorsed to the Issuer except to the extent the
foregoing have been specially and duly endorsed to the Securities Intermediary
at which such accounts are maintained or in blank.
          (b) Upon the occurrence of an Event of Default hereunder, the
Indenture Trustee, acting in accordance with the terms of this Indenture, shall
be entitled to provide an Entitlement Order (as defined in Section 8-102(a)(8)
of the UCC) to the Securities Intermediary at which such accounts are
maintained. Upon receipt of the Entitlement Order in accordance with the
provisions of this Indenture, the Securities Intermediary shall comply with such
Entitlement Order without further consent by the Issuer or any other Person.
          (c) In the event that a Corporate Trust Officer of the Indenture
Trustee obtains actual knowledge that the Indenture Trustee has or subsequently
obtains by agreement, operation of law or otherwise a security interest in the
Trust Account, any Series Account or any security entitlement credited thereto
(other than a security interest for the benefit of the Noteholders), the
Indenture Trustee hereby agrees that such security interest shall be subordinate
to the security interest created by this Indenture. The financial assets and
other items deposited to the accounts will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person except as created
pursuant to this Indenture.
          (d) On or prior to the Closing Date, each of the Issuer, the Indenture
Trustee and the Securities Intermediary shall enter into the Control Agreement,
with respect to each of the Trust Account, the Purchase Account and the
Series 2007-1 Series Account substantially in the form of Exhibit B hereto.
          Section 305 Reports. The Indenture Trustee shall promptly upon request
furnish to each Noteholder, each Series Enhancer and each Interest Rate Hedge
Provider a copy of all reports, financial statements and notices received by the
Indenture Trustee pursuant to any Related Document.
          Section 306 Records. The Indenture Trustee shall cause to be kept and
maintained adequate records pertaining to the Transaction Accounts and each
Series Account and all receipts and disbursements therefrom. The Indenture
Trustee shall deliver at least quarterly an accounting thereof in the form of a
trust statement to each Control Party, and upon request to the Issuer, the Deal
Agent, the Manager and each Interest Rate Hedge Provider.

19



--------------------------------------------------------------------------------



 



          Section 307 CUSIP Numbers.
          The Issuer in issuing the Notes may use “CUSIP” numbers (if then
generally in use), and, if so, the Indenture Trustee shall use “CUSIP” numbers
in notices of redemption as a convenience to Holders; provided that, any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Issuer will promptly notify the
Indenture Trustee of any change in the “CUSIP” numbers.
          Section 308 No Claim.
          Indemnities payable to the Indenture Trustee, the Manager and any
other Person shall be limited recourse to the Issuer and shall not constitute a
“Claim” (as defined in Section 101(5) of the Bankruptcy Code) against the Issuer
in the event such amounts are not paid in accordance with Section 302 of this
Indenture.
          Section 309 Compliance with Withholding Requirements.
          Notwithstanding any other provision of this Indenture, the Indenture
Trustee shall comply with all United States federal income tax withholding
requirements with respect to payments to Noteholders of interest, original issue
discount, or other amounts that the Indenture Trustee reasonably believes are
applicable under the Code. The consent of Noteholders shall not be required for
any such withholding.
          Section 310 Tax Treatment of Notes.
          The Issuer has entered into this Indenture, and the Notes will be
issued, with the intention that, for federal, state and local income, single
business and franchise tax purposes, the Notes will qualify as indebtedness. The
Issuer and the Indenture Trustee, by entering into this Indenture, and each
Noteholder, by its acceptance of its Note (and any Person that is a beneficial
owner of any interest in a Note, by virtue of such Person’s acquisition of a
beneficial interest therein), agree to treat the Notes for federal, state and
local income, single business and franchise tax purposes as indebtedness.
          Section 311 Rights of Noteholders. The Noteholders of each Series
shall have the right to receive, at the times and in the amounts specified in
the related Supplement, (i) funds on deposit in any Series Account for such
Series and (ii) payments made by any Series Enhancer to the Indenture Trustee
pursuant to any Enhancement Agreement providing Series Enhancement for such
Series. Each Noteholder, by acceptance of its Notes, (a) acknowledges and agrees
that (except as expressly provided herein and in a Supplement entered into in
accordance with Section 1006(b) hereof) the Noteholders of a Series shall not
have any interest in any Series Account for the benefit of any other Series and
(b) ratifies and confirms the terms of this Indenture and the Related Documents
executed in connection with such Series.
          Section 312 Collections and Allocations. With respect to each
Collection Period, the Available Distribution Amount on deposit in the Trust
Account (and the other Transaction Accounts when provided in this Indenture)
will be allocated to each Series then Outstanding in accordance with Article III
of this Indenture and the Supplements.
          Section 313 Purchase Account.
          (a) On or prior to the Closing Date, the Indenture Trustee shall
establish and maintain in the name of the Indenture Trustee an Eligible Account
with the Corporate Trust Office of the Indenture Trustee which shall be
designated the purchase account (the “Purchase Account”) and which shall be held
by the Indenture Trustee pursuant to this Indenture. Any and all moneys remitted
by the Issuer, or the Manager on the Issuer’s behalf, to the Purchase Account,
together with any Eligible Investments in which such moneys are or will be
invested or reinvested, shall be held in the Purchase Account. Any and all
moneys in the Purchase Account shall be invested in Eligible Investments in
accordance with this Indenture and shall be distributed in accordance with this
Section 313.

20



--------------------------------------------------------------------------------



 



          (b) The Issuer shall (or shall cause the Manager to) deposit into the
Purchase Account all Compressor Reinvestment Sales Proceeds. The Issuer may, so
long as no Control Party has sent written direction to the contrary to each of
the Issuer, the Manager, the Indenture Trustee and each other Control Party,
use, or cause the use of, all or any portion of the Compressor Reinvestment
Sales Proceeds then on deposit in the Purchase Account to pay to the
Contributors the purchase price for one or more Compressors that satisfy the
Additional Compressor Criteria and the Purchase Criteria pursuant to a
transaction complying with the terms of the Contribution Agreement and this
Indenture, by delivering a written notice and certificate to the Indenture
Trustee (1) specifying (x) the amount of Compressor Reinvestment Sales Proceeds
to be released from the Purchase Account and paid over to the Contributor and
identifying the Contributor to be paid, (y) the applicable Purchase Date on
which such amount shall be released and paid and (z) a description of the
Additional Compressors to be purchased and (2) representing and warranting to
the Indenture Trustee, each Noteholder, each Control Party, and each Interest
Rate Hedge Provider that, as at the Purchase Date for such Additional
Compressors, such Additional Compressors satisfy all of the Additional
Compressor Criteria and the Purchase Criteria.
          (c) If the Issuer does not utilize all of the Compressor Reinvestment
Sales Proceeds to purchase Additional Compressors within thirty (30) days after
the date on which such Compressor Reinvestment Sales Proceeds were initially
deposited into the Purchase Account, then the Indenture Trustee, at the
direction of the Manager or any Control Party, shall transfer from the Purchase
Account to the Trust Account any unused portion of such Compressor Reinvestment
Sales Proceeds. In determining whether or not all of the Compressor Reinvestment
Sales Proceeds arising from a specific Owner Compressor were re-invested in
Additional Compressors within a thirty (30) day period, the Issuer shall utilize
a first-in, first out method of tracking Compressor Reinvestment Sales Proceeds.
          (d) Upon the occurrence of either a Trigger Event or a Prospective
Trigger Event, the Indenture Trustee, at the direction of the Manager or any
Control Party, as the case may be, shall promptly liquidate all Eligible
Investments credited to the Purchase Account and transfer all funds from the
Purchase Account to the Trust Account.
ARTICLE IV
COLLATERAL
          Section 401 Collateral.
          (a) The Notes and the obligations of the Issuer and the Exterran ABS
Lessor hereunder shall be obligations of the Issuer and the Exterran ABS Lessor
as provided in Section 203 hereof. The Noteholders, each Series Enhancer and
each Interest Rate Hedge Provider shall also have the benefit of, and the Notes
shall be secured by and be payable solely from, the Collateral.
          (b) Notwithstanding anything contained in this Indenture to the
contrary, each of the Issuer and the Exterran ABS Lessor expressly agrees that
it shall remain liable under each agreement and contract included in the
Collateral to which it is a party to observe and perform all the conditions and
obligations to be observed and performed by the Issuer thereunder and that the
Issuer shall perform all of its duties and obligations thereunder, all in
accordance with and pursuant to the terms and provisions of each such contract
and agreement.
          (c) The Indenture Trustee hereby acknowledges the appointment by the
Issuer and the Exterran ABS Lessor of the Manager to service and administer the
Collateral in accordance with the provisions of the Management Agreement and, so
long as such Management Agreement shall not have been terminated in accordance
with its terms, the Indenture Trustee hereby agrees to provide the Manager with
such documentation, and to take all such actions with respect to the Collateral,
as the Manager may reasonably request in writing in accordance with the express
provisions of the Management Agreement. Until such time as the Management
Agreement has been terminated in accordance with its terms, the Manager, on
behalf of the Issuer and the Exterran ABS Lessor, shall collect all payments on
the User Contracts in accordance with the provisions of the Management Agreement
and the Intercreditor Agreement.

21



--------------------------------------------------------------------------------



 



          (d) The Indenture Trustee or the Requisite Global Majority (or any
other Person (including the Back-up Manager or the Manager) designated by the
Indenture Trustee or the Requisite Global Majority) may, upon the occurrence of
(i) any Event of Default (after notifying the Issuer of its intention to do so)
or (ii) an Exterran Group Event, (1) set up and maintain the ABS Lockbox Account
(unless such ABS Lockbox Account has been previously created by the Back-up
Manager in connection with a Manager Termination Notice) and (2) notify Users
and any other Account Debtors of the Issuer, including, without limitation, any
Person obligated to make payments pursuant to any User Contract, parties to the
Contracts of the Issuer and obligors in respect of Instruments of the Issuer,
that (x) the User Contracts and Accounts, and the right, title and interest of
the Issuer in and under such User Contracts, Accounts, Contracts and
Instruments, have been assigned to the Indenture Trustee for the benefit of the
Noteholders, each Series Enhancer and each Interest Rate Hedge Provider, and
(y) payments in respect of such User Contracts, Accounts, Contracts and
Instruments shall be made directly to the ABS Lockbox Account, and the Indenture
Trustee and/or the Requisite Global Majority (and/or any such designee) may
communicate with such Users and other Account Debtors, parties to such Contracts
and obligors in respect of such Instruments to verify with such parties, to the
Indenture Trustee’s and Requisite Global Majority’s satisfaction, the existence,
amount and terms of such User Contracts, Accounts, Contracts and Instruments.
The Indenture Trustee hereby agrees that it will cause amounts on deposit from
time to time in the ABS Lockbox Account, if any, to be deposited into the Trust
Account.
          (e) Notwithstanding anything contained in this Indenture to the
contrary, the Indenture Trustee or any Entitled Party may reject or refuse to
accept any Collateral for credit toward payment of the Notes that is an account,
instrument, chattel paper, lease, or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person.
          Section 402 Pro Rata Interest.
          (a) All Series of Notes Outstanding shall be equally and ratably
entitled to the benefits of this Indenture without preference, priority or
distinction, all in accordance with the terms and provisions of this Indenture
and the related Supplement.
          (b) With respect to each Series of Notes, the execution and delivery
of the related Supplement shall be upon the express condition that, if the
conditions specified in Section 701 of this Indenture are met with respect to
such Series of Notes, the security interest and all other estate and rights
granted by this Indenture with respect to such Series of Notes shall cease and
become null and void and all of the property, rights, and interest granted as
security for the Notes of such Series shall revert to and revest in the Issuer
without any other act or formality whatsoever.
          Section 403 Indenture Trustee’s Appointment as Attorney-in-Fact;
Certain Rights of Control Party.
          (a) Each of the Issuer and the Exterran ABS Lessor hereby irrevocably
constitutes and appoints the Indenture Trustee, and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Issuer or the Exterran ABS Lessor, as the case may be, and in the
name of the Issuer or the Exterran ABS Lessor, as the case may be, or in its own
name, from time to time at the Indenture Trustee’s discretion (as directed by
the Requisite Global Majority and/or any Control Party in accordance with this
Indenture), for the purpose of carrying out the terms and purposes of this
Indenture, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Indenture and, without limiting the generality
of the foregoing, the Issuer hereby gives the Indenture Trustee the power and
right, on behalf of the Issuer, without notice to or assent by the Issuer, to do
any or all of the following as the Indenture Trustee may elect:
          (i) to ask, demand, collect, recover, compound, sue for, receive and
give acquittances and receipts for any and all monies due or to become due under
the Collateral and, in the name of the Issuer or the Exterran ABS Lessor, as the
case may be, in its own name or otherwise, to take possession of, endorse,
receive and collect any checks, drafts, note, acceptances or other Instruments
for the payment of monies due under the Collateral and to file any claim or to
take or commence any other action or Proceeding in any court of law or equity or
otherwise deemed appropriate by the Indenture Trustee for

22



--------------------------------------------------------------------------------



 



the purpose of collecting any and all such monies due under or with respect to
the Collateral whenever payable;
          (ii) to pay or discharge any Liens, including, without limitation, any
tax lien, levied or placed on or threatened against the Collateral, to effect
any repairs or any insurance called for by the terms of this Indenture and to
pay all or any part of the premiums therefor and the costs thereof; and
          (iii) to (1) direct any Person liable for any payment under or in
respect of any of the Collateral (including, without limitation, any User
Contracts) to make payment of any and all monies due or to become due thereunder
directly to the Indenture Trustee or as the Indenture Trustee shall direct,
(2) receive payment of any and all monies, claims and other amounts due or to
become due at any time arising out of or in respect of the Collateral, (3) sign
and endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against the Issuer or the Exterran ABS Lessor,
assignments, verifications and notices in connection with Accounts and other
Instruments and Documents constituting or relating to the Collateral,
(4) commence and prosecute any suits, actions or Proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of the Collateral, (5) defend
any suit, action or proceeding brought against the Issuer or the Exterran ABS
Lessor with respect to the Collateral, (6) settle, compromise or adjust any
suit, action or proceeding described above and, in connection therewith, give
such discharges or releases as the Indenture Trustee may deem appropriate,
(7) obtain or adjust insurance required to be maintained by the Issuer or the
Exterran ABS Lessor pursuant to any Related Document upon the failure by the
Issuer to maintain such insurance, (8) prepare and file any UCC financing
statements in the name of the Issuer or the Exterran ABS Lessor as debtor,
(9) prepare, sign and file for recordation, to the extent that there is any
Intellectual Property, in any intellectual property registry appropriate
evidence of the security interest and Lien granted herein in the Intellectual
Property in the name of the Issuer or the Exterran ABS Lessor as assignor,
(10) pay or discharge taxes or Liens levied or placed upon or threatened against
the Collateral, (11) sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Indenture Trustee were the absolute owner thereof for all purposes, and
(12) do, at the Indenture Trustee’s option and Issuer’s expense, at any time, or
from time to time, all acts and things which the Indenture Trustee may
reasonably deem necessary to protect, preserve or realize upon the Collateral
and the Indenture Trustee’s Lien therein in order to effect the intent of this
Indenture, all as fully and effectively as the Issuer or the Exterran ABS
Lessor, as the case may be, might do.
          The Indenture Trustee has no obligation or duty to determine whether
to perfect, file, record or maintain any perfected, filed or recorded document
or instrument (all of which the Issuer shall prepare, deliver and instruct the
Indenture Trustee to execute at the Issuer’s expense) in connection with the
grant of security interest in the Collateral hereunder.
          (b) The Indenture Trustee shall not exercise the power of attorney or
any rights granted to the Indenture Trustee pursuant to this Section 403 other
than those contained in clauses (8), (9) and (12) of Section 403(a)(iii) unless
an Event of Default shall have occurred and be continuing or such exercise is
otherwise permitted hereunder. The Issuer hereby ratifies, to the extent
permitted by law, all actions that said attorney shall lawfully do, or cause to
be done, by virtue hereof. The power of attorney granted pursuant to this
Section 403 is a power coupled with an interest and shall be irrevocable until
all Series of Notes and other obligations secured hereby are paid and performed
in full.
          (c) The powers conferred on the Indenture Trustee hereunder are solely
to protect the Indenture Trustee’s interests in the Collateral and shall not
impose any duty upon it to exercise any such powers except as set forth herein.
The Indenture Trustee shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees, agents or representatives shall be
responsible to the Issuer or the Exterran ABS Lessor for any act or failure to
act, except for its own negligence or willful misconduct.
          (d) Each of the Issuer and the Exterran ABS Lessor authorizes the
Indenture Trustee (i) at any time and from time to time after a Manager Default,
at the written direction of the Requisite Global Majority, to terminate the
Management Agreement then in effect and/or exercise any other remedies under
Section 12.2 of the

23



--------------------------------------------------------------------------------



 



Management Agreement, (ii) at any time and from time to time upon the occurrence
of an Event of Default and at the direction of the Requisite Global Majority, to
(x) communicate in its own name with any party to any User Contract with regard
to the assignment hereunder of the right, title and interest of the Issuer or
the Exterran ABS Lessor, as the case may be, in, to and under the User Contracts
and other matters relating thereto and (y) execute, in connection with the sale
of Collateral provided for in Article VIII hereof, any endorsements, assignments
or other instruments of conveyance or transfer or sale with respect to the
Collateral, (iii) at any time and from time to time, at the written direction of
the Requisite Global Majority, to take any and all actions and exercise any and
all rights and remedies (including, without limitation, all rights to give or
withhold consents and/or approvals) of the Indenture Trustee under the
Intercreditor Agreement as the Requisite Global Majority shall direct, and
(iv) at any time and from time to time, at the direction of the Requisite Global
Majority, to take any and all actions and exercise any and all rights and
remedies (including, without limitation, all rights to give or withhold consents
and/or approvals) stated to be exercisable by the Indenture Trustee under the
Management Agreement, Back-up Management Agreement, Contribution Agreement or
any other Related Document. The Indenture Trustee hereby agrees, for the benefit
of the Noteholders, each Series Enhancer and each Interest Rate Hedge Provider,
that it shall act as directed in accordance with this Section 403(d).
          (e) If either the Issuer or the Exterran ABS Lessor fails to perform
or comply with any of its agreements contained herein, the Indenture Trustee,
with the consent of, or at the direction of, the Requisite Global Majority,
shall perform or comply, or otherwise cause performance or compliance, with such
agreement. The reasonable expenses, including attorneys’ fees and expenses, of
the Indenture Trustee incurred in connection with such performance or
compliance, together with interest thereon at the Overdue Rate specified in the
related Supplement, shall be payable by the Issuer and the Exterran ABS Lessor
to the Indenture Trustee on demand and shall constitute additional Outstanding
Obligations secured hereby.
          (f) Each of the Issuer, the Exterran ABS Lessor, the Indenture
Trustee, each Series Enhancer and, by its acceptance of its respective Note,
each Noteholder, hereby agrees that, if the Indenture Trustee shall fail to act
as directed by the Requisite Global Majority at any time at which it is so
required to act hereunder or under any other Related Document, then, in each
case, the Requisite Global Majority shall be entitled to take such action
directly in its own capacity or on behalf of the Indenture Trustee. If the
Indenture Trustee fails to act as directed by the Requisite Global Majority when
so required to act under any Related Document, then the Indenture Trustee shall,
upon the request of the Requisite Global Majority, irrevocably appoint the
Person designated by the Requisite Global Majority, and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Indenture Trustee and in the name of the Indenture Trustee or in
its own name, to take any and all actions that the Indenture Trustee is
authorized to take under any Related Document, to the extent the Indenture
Trustee has failed to take such action when and as required under such Related
Document.
          Section 404 Release of Security Interest. Upon the Indenture Trustee’s
receipt of an Officer’s Certificate in the form attached hereto as Exhibit C (a
copy of which Officer’s Certificate shall be delivered to the Deal Agent, each
Series Enhancer and each Interest Rate Hedge Provider at least three
(3) Business Days prior to the effective date of such release) certifying that
such release complies with all of the provisions hereof and of the Related
Documents (including Sections 608, 614, 644, 645, 646, 647, 648, 649, and 816
hereof, Section 5.13 of the Management Agreement and Section 3.04 of the
Contribution Agreement) the Owner Compressors identified for release in such
certificate, together with the Compressor Related Assets relating to such Owner
Compressors (but only to the extent that such Compressor Related Assets are not
related to any Owner Compressors other than those identified in such
certificate), will be released from the security interest and Lien of this
Indenture and all Related Documents.
          Section 405 Administration of Collateral. (a) The Indenture Trustee
shall, as promptly as practicable, notify the Noteholders, each Interest Rate
Hedge Provider, each Series Enhancer, the Back-up Manager and the Deal Agent of
any Manager Default of which a Corporate Trust Officer has received written
notice. If a Manager Default shall have occurred and then be continuing, the
Indenture Trustee, in accordance with the written direction of the Requisite
Global Majority, shall deliver to the Manager (with a copy to the Deal Agent,
the Back-up Manager, each Rating Agency, each Series Enhancer and each Interest
Rate Hedge Provider) a Manager Termination Notice terminating the Manager of its
responsibilities in accordance with the terms of the Management Agreement. Upon
receipt of such Manager Termination Notice, the Back-up Manager shall, subject
to the

24



--------------------------------------------------------------------------------



 



limitations set forth in the Back-up Management Agreement, assume the duties of
the Manager under the Management Agreement. If the Back-up Manager is prohibited
by Applicable Law from serving as the Manager (and delivers such documents and
opinions evidencing such inability as set forth in the Back-up Management
Agreement) and if the Back-up Manager is unable to locate and qualify a
replacement Manager within sixty (60) days after the date of delivery of the
Manager Termination Notice, then the Requisite Global Majority may appoint, or
petition a court of competent jurisdiction to appoint as a Replacement Manager,
a Person reasonably acceptable to the Requisite Global Majority, having a net
worth of not less than $15,000,000 and whose regular business includes the
servicing of natural gas compressors. In connection with the appointment of a
Replacement Manager, the Indenture Trustee or Deal Agent may, with the written
consent of the Requisite Global Majority, make such arrangements for the
compensation of such Replacement Manager out of the Trust Account as the
Indenture Trustee acting at the direction of the Requisite Global Majority and
such Replacement Manager shall agree. The Indenture Trustee shall take such
action, consistent with the Management Agreement and the other Related
Documents, as shall be necessary to effectuate the appointment and installation
of the Back-up Manager or another Replacement Manager.
          (b) Upon a Corporate Trust Officer’s obtaining the receipt of written
notice by the Indenture Trustee that a Warranty Purchase Amount has not been
paid when due pursuant to the terms of the Related Documents, the Indenture
Trustee shall notify each Control Party and each Series Enhancer of such event
and shall, in the name of the Issuer, in the Indenture Trustee’s own name or
otherwise (as directed by the Requisite Global Majority) enforce any applicable
repurchase obligations of the Contributors or any other Person at the direction
of the Requisite Global Majority.
          (c) The Indenture Trustee shall as promptly as practicable (and in any
event within three (3) Business Days after the Indenture Trustee’s receipt
hereof) notify and deliver to each Control Party and each Series Enhancer, a
copy of each notice or other written communication received by the Indenture
Trustee under the Intercreditor Agreement.
ARTICLE V A
REPRESENTATIONS AND WARRANTIES OF ISSUER
          To induce (i) the Noteholders to purchase the Notes hereunder,
(ii) each Series Enhancer to execute and deliver each Enhancement Agreement,
(iii) each Letter of Credit Bank to issue a Letter of Credit, (iv) the Exterran
ABS Lessor to enter into each Lease and (v) each Interest Rate Hedge Provider to
enter into Interest Rate Swap Agreements, the Issuer hereby represents and
warrants (as of the Closing Date, as of each date on which an “advance” under
any Supplement is made and as of each date on which any Notes are issued
subsequent to the Closing Date pursuant to any Supplement) to the Indenture
Trustee for the benefit of the Noteholders, each Series Enhancer, each Letter of
Credit Bank and each Interest Rate Hedge Provider that:
          Section 501 Existence. The Issuer is a Delaware limited liability
company duly formed and validly existing and in good standing and is duly
qualified to do business in each jurisdiction where the nature of its business
requires it to qualify, except where the failure to do so would not have a
material adverse effect upon the Issuer, the Collateral or the ability of the
Issuer to perform its obligations under the Related Documents to which it is a
party. Since the date of formation of the Issuer, the Issuer has not conducted
business under any other name and does not have any trade names, or “doing
business under” or “doing business as” names. The Issuer has not reorganized in
any jurisdiction (whether the United States, any state therein, the District of
Columbia, Puerto Rico, Guam or any possession or territory of the United States,
or any foreign country or state) other than the State of Delaware.
          Section 502 Authorization. The Issuer has the limited liability
company power and is duly authorized to execute and deliver this Indenture and
the other Related Documents to which it is a party; Issuer is and will continue
to be duly authorized to borrow monies hereunder; and Issuer is and will
continue to be duly authorized to perform its obligations under this Indenture
and under the other Related Documents. The execution, delivery and performance
by the Issuer of this Indenture and the other Related Documents to which it is a
party and the borrowings hereunder do not and will not require any consent or
approval of any Governmental Authority, partner or any other Person which has
not already been obtained.

25



--------------------------------------------------------------------------------



 



          Section 503 Due Qualification. The Issuer is qualified as a foreign
limited liability company in each jurisdiction and has obtained all necessary
licenses and approvals as required under Applicable Law, in each case, where the
failure to be so qualified, licensed or approved, could reasonably be expected
to materially and adversely affect the ability of the Issuer to perform its
obligations under or comply with the terms of this Indenture or any other
Related Document to which it is a party.
          Section 504 No Conflict; Legal Compliance. The execution, delivery and
performance of this Indenture and each of the other Related Documents and the
execution, delivery and payment of the Notes will not: (a) contravene any
provision of the limited liability company agreement of the Issuer;
(b) contravene, conflict with or violate any Applicable Law or regulation, or
any order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority that could result in a Material Adverse Change; or
(c) violate or result in the breach of, or constitute (with or without notice or
lapse of time or both) a default under this Indenture, the Related Documents,
any other indenture or other loan or credit agreement, or other agreement or
instrument to which the Issuer is a party or by which the Issuer, or its
property and assets, may be bound or affected that could result in a Material
Adverse Change or result in a Lien on the Collateral other than Permitted
Encumbrances. The Issuer is not in violation or breach of or default under any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award or any contract, agreement, lease, license, indenture or other
instrument to which it is a party that could result in a Material Adverse
Change.
          Section 505 Validity and Binding Effect. This Indenture is, and each
Related Document to which the Issuer is a party, when duly executed and
delivered, will be, legal, valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their respective terms, except
as enforceability may be limited by bankruptcy, insolvency or other similar laws
of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.
          Section 506 Financial Statements. Since December 31, 2006, there has
been no Material Adverse Change in the financial condition of any Exterran
Affiliate (determined on a consolidated basis for all Exterran Affiliates),
other than as disclosed in the Form 10Q filed by Universal Compression Holdings,
Inc. or Hanover Compressor Company for the fiscal quarter ended June 30, 2007.
          Section 507 Executive Offices. The current location of the Issuer’s
chief executive office and principal place of business is 4444 Brittmoore Road,
Houston, Texas 77041.
          Section 508 No Agreements or Contracts. The Issuer is not now and has
not been a party to any contract or agreement (whether written or oral) other
than the Related Documents.
          Section 509 Consents and Approvals. No approval, authorization, order,
action or consent of or notice to any trustee or holder of any Indebtedness or
obligation of the Issuer or of any other Person under any agreement, contract,
lease or license or similar document or instrument to which the Issuer is a
party or by which the Issuer or any of its property or assets is bound, is
required to be obtained or given by the Issuer in order to make or consummate
the transactions contemplated under the Related Documents, including, inter
alia, any issuance or sale of the Notes pursuant to the provisions of this
Indenture, except for those approvals, authorizations and consents that have
been obtained on or prior to the Closing Date (and except for notices to or
consents of certain Users in connection with the assignment of certain User
Contracts, to the extent such notice or consent requirements are permitted under
clause (2) of the definition of the term “Eligible Contract”). All consents,
orders and approvals of, filings and registrations with, and other actions in
respect of, all Governmental Authorities required to be obtained by Issuer in
order to make or consummate the transactions contemplated under the Related
Documents have been, or prior to the time when required will have been,
obtained, given, filed or taken and are or will be in full force and effect, or
due provision has been made therefor reasonably acceptable to the Indenture
Trustee.
          Section 510 Margin Regulations. The Issuer does not own any “margin
security”, as that term is defined in Regulation U of the Federal Reserve Board,
and the proceeds of the Notes issued under this Indenture will be used only for
the purposes contemplated hereunder. None of the proceeds of the Notes will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the loans under this Indenture to be
considered a “purpose credit”

26



--------------------------------------------------------------------------------



 



within the meaning of Regulations T, U and X. The Issuer will not take or permit
any agent acting on its behalf to take any action which might cause this
Indenture or any document or instrument delivered pursuant hereto to violate any
regulation of the Federal Reserve Board.
          Section 511 Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed by the Issuer have been filed with
the appropriate Governmental Authorities, and all Taxes and other impositions
shown thereon to be due and payable by the Issuer have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof, or any such fine, penalty, interest, late charge or loss
has been paid, or the Issuer is contesting its liability therefor in good faith
and has fully reserved all such amounts according to GAAP in the financial
statements provided to the Noteholders pursuant to Section 629 of this
Indenture. The Issuer has paid when due and payable all material charges upon
the books of the Issuer and no Governmental Authority has asserted any Lien
against the Issuer with respect to unpaid Taxes. Proper and accurate amounts
have been withheld by the Issuer from its employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable federal, state, local and foreign law and such
withholdings have been timely paid to the respective Governmental Authorities.
          Section 512 Other Regulations. The Issuer is not an “investment
company,” or an “affiliated person” of, or a “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended. The issuance of the Notes hereunder
and the application of the proceeds and repayment thereof by the Issuer, the
granting of the security interest and Liens hereunder and the performance of the
transactions contemplated by this Indenture and the other Related Documents will
not violate any provision of the Investment Company Act of 1940, or any rule,
regulation or order issued by the Securities and Exchange Commission thereunder.
          Section 513 Solvency and Separateness.
          (i) The capital of the Issuer is adequate for the business and
undertakings of the Issuer;
          (ii) Other than with respect to the transactions contemplated by the
Related Documents and transactions between the Exterran ABS Lessor and the
Issuer permitted pursuant to the terms of the Related Documents, the Issuer is
not engaged in any business transactions with any Exterran Affiliate;
          (iii) Two of the directors of the non-economic member of the Issuer
are Independent Directors;
          (iv) The Issuer’s funds and assets are not, and will not be,
commingled with those of any Exterran Affiliate, except as permitted by the
Management Agreement and the Intercreditor Agreement;
          (v) The organizational documents of the Issuer require the Issuer to
maintain correct and complete books and records of account;
          (vi) The Issuer is not insolvent under the Insolvency Law and will not
be rendered insolvent by the transactions contemplated by the Related Documents
and after giving effect to such transactions, the Issuer will not be left with
an unreasonably small amount of capital with which to engage in its business nor
will the Issuer have intended to incur, or believe that it has incurred, debts
beyond its ability to pay as they mature. The Issuer does not contemplate the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, trustee or similar official in
respect of the Issuer or any of its assets;
          (vii) The Issuer is holding all of its assets in its own name and is
conducting its business in its own name;

27



--------------------------------------------------------------------------------



 



          (viii) The Issuer is maintaining its books, records and cash
management accounts separate from those of any other Person;
          (ix) The Issuer is maintaining its bank accounts separate from those
of any other Person;
          (x) The Issuer is maintaining separate financial statements, showing
its assets and liabilities separate and apart from those of any other Person;
          (xi) The Issuer is paying its own liabilities and expenses only out of
its own funds (including, inter alia, the payment of the salaries of its
employees);
          (xii) The Issuer has entered and will enter into a transaction with an
Affiliate only if such transaction is commercially reasonable and on the same
terms as would be available in an arm’s length transaction with a Person or
entity that is not an Affiliate of the Issuer;
          (xiii) The Issuer is allocating fairly and reasonably any overhead
expenses that are shared with an Affiliate, including paying for office space
and services performed by any employee of an Affiliate;
          (xiv) The Issuer is holding itself out as a separate entity;
          (xv) The Issuer is maintaining adequate capital in light of its
contemplated business operations;
          (xvi) The Issuer is maintaining a sufficient number of employees in
light of its contemplated business operations;
          (xvii) Except for the membership interests of the Exterran ABS Lessor,
the Issuer has not acquired and will not acquire the obligations or securities
of its Affiliates, including partners, members or shareholders, as appropriate;
          (xviii) The Issuer has not made and will not make loans to any Person
or buy or hold evidence of indebtedness issued by any other Person (other than
Contracts intended for security, cash and investment-grade securities);
          (xix) The Issuer is using separate stationery, invoices, and checks
bearing its own name;
          (xx) The Issuer has not pledged its assets for the benefit of any
other Person, other than with respect to the Permitted Encumbrances;
          (xxi) The Issuer has corrected and will correct any misunderstanding
regarding its separate identity;
          (xxii) The Issuer is not holding out its credit as being available to
satisfy the obligations of any other Person;
          (xxiii) The Issuer is not identifying itself as a division of any
other Person or entity; and
          (xxiv) The Issuer is observing all limited liability company and other
appropriate organizational formalities including, inter alia, remaining in good
standing and qualifying to do business in each jurisdiction and obtaining all
necessary licenses and approvals as required under Applicable Law.

28



--------------------------------------------------------------------------------



 



          Section 514 Insolvency; Fraudulent Conveyance. The Issuer is paying
its debts as they become due and is not “insolvent” within the meaning of any
applicable Insolvency Law in that:
          (i) both immediately before and after giving effect to the pledge of
the Collateral set forth herein, the present value of the Issuer’s assets will
be in excess of the amount that will be required to pay the Issuer’s probable
liabilities as they then exist and as they become absolute and matured; and
          (ii) both immediately before and after giving effect to the pledge of
the Collateral set forth herein, the sum of the Issuer’s assets will be greater
than the sum of the Issuer’s debts, valuing the Issuer’s assets at a fair market
value.
Each acquisition by the Issuer of Compressors has been made for “reasonably
equivalent value” (as such term is defined in Section 548 of the Bankruptcy
Code) and not on account of “antecedent debt” (as such term is defined in the
Bankruptcy Code).
          Section 515 No Default. No Event of Default, Manager Default, Exterran
Group Event or Trigger Event has occurred and is continuing and no event has
occurred that with the passage of time would become an Event of Default, Manager
Default, Exterran Group Event or Trigger Event.
          Section 516 No Proceedings or Injunctions. There are (i) no
litigations, Proceedings or investigations pending, or, to the knowledge of the
Issuer, threatened, before any court, regulatory body, administrative agency, or
other tribunal or Governmental Authority, (A) asserting the invalidity of this
Indenture or any other Related Document to which the Issuer is a party, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Indenture or any other Related Document to which the Issuer is a party, or
(C) seeking any determination or ruling that could reasonably be expected to
result in a Material Adverse Change and (ii) no injunctions, writs, restraining
orders or other orders in effect against the Issuer that could reasonably be
expected to result in a Material Adverse Change.
          Section 517 Compliance with Law. The Issuer:
          (i) is not in violation of (1) any Applicable Law, or (2) court orders
to which it is subject, the violation of either of which could reasonably be
expected to materially and adversely affect the ability of the Issuer to perform
its obligations under and comply with the terms of this Indenture or any other
Related Document to which it is a party;
          (ii) has not failed to obtain any licenses, permits, franchises or
other governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property (including the
Owner Compressors) or the conduct of its business (including entering into
contracts for use of Owner Compressors) including, without limitation, with
respect to transactions contemplated by this Indenture and the other Related
Documents to which it is a party; and
          (iii) is not in violation in any respect of any term of any agreement,
certificate of formation, organizational documents or other instrument to which
it is a party or by which it may be bound, which violation could reasonably be
expected to materially and adversely affect the business or condition (financial
or otherwise) of the Issuer, or materially and adversely affect the Issuer’s
rights or remedies under any User Contract or the interest of the Indenture
Trustee, the Noteholders or any Series Enhancer in any Collateral.
          Section 518 Title; Liens. The Issuer has good, legal and marketable
title to each of its respective assets including the User Contracts, and none of
such assets is subject to any Lien, except for the Lien under or permitted by
this Indenture.
          Section 519 Ownership; Subsidiaries. All of the issued and outstanding
membership interests of the Issuer are held by one or more Exterran
Affiliate(s). The Issuer has no subsidiaries other than the Exterran ABS Lessor.

29



--------------------------------------------------------------------------------



 



          Section 520 No Partnership. The Issuer is not a partner or joint
venturer in any partnership or joint venture.
          Section 521 UCC Information. The information set forth in Schedule 1
hereto is true, complete and correct in all material respects.
          Section 522 Security Interest Representations. (a) This Indenture
creates a valid and continuing security interest (as defined in the UCC) and
Lien in the Issuer Collateral in favor of the Indenture Trustee for the benefit
of the Noteholders, each Series Enhancer and each Interest Rate Hedge Provider,
which security interest, upon the execution and delivery of the Control
Agreement and the completion of the filings referred to in Section 522(d) being
duly made, is a perfected first priority security interest prior to all other
Liens, and is enforceable as such against creditors of and purchasers from the
Issuer.
          (b) The Compressors constitute “equipment” or “inventory” within the
meaning of the UCC. The User Contracts constitute “tangible chattel paper” or
“accounts” within the meaning of the UCC and the rights thereunder constitute
“general intangibles” within the meaning of the UCC. Each of the Transaction
Accounts constitutes a “securities account” within the meaning of the UCC.
          (c) The Issuer owns and has good and marketable title to the Issuer
Collateral, free and clear of any Lien, claim or encumbrance of any Person,
except for the Liens created or permitted pursuant hereto or the Related
Documents.
          (d) The Issuer has caused all appropriate financing statements or
documents of similar import to be duly filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect the security
interest in the Issuer Collateral granted to the Indenture Trustee in this
Indenture and such security interest constitutes a perfected first priority
security interest in favor of the Indenture Trustee. All financing statements
filed against the Issuer in favor of the Indenture Trustee in connection
herewith describing the Collateral contain a statement to the following effect:
“A purchase of, or security interest in or a Lien on, any collateral described
in this financing statement, other than a security interest in favor of the
Indenture Trustee, will violate the rights of the Indenture Trustee.”
          (e) Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture or granted in any of the Related Documents, the
Issuer has not pledged, assigned, sold, granted a security interest in or a Lien
(except for Permitted Encumbrances) on or otherwise conveyed any of the
Collateral, except as permitted pursuant hereto or in the Related Documents. The
User Contracts that constitute or evidence the Collateral do not have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Indenture Trustee. The Issuer has not
authorized the filing of, and is not aware of, any financing statements against
the Issuer that include a description of collateral covering any Collateral
other than any financing statement or document of similar import (i) relating to
the security interest granted to the Indenture Trustee in this Indenture or
(ii) that has been terminated. The Issuer is not aware of any judgment or tax
lien filings against the Issuer.
          (f) The Issuer has received all necessary consents and approvals
required by the terms of the Collateral to pledge to the Indenture Trustee its
interest and rights in such Collateral hereunder.
          (g) The Issuer has taken all steps necessary to cause the Securities
Intermediary (in its capacity as securities intermediary) to identify in its
records the Indenture Trustee as the Person having a security entitlement in
each of the Transaction Accounts.
          (h) The Transaction Accounts are not in the name of any Person other
than the Indenture Trustee or the Securities Intermediary. Neither the Issuer
nor the Indenture Trustee has consented to compliance of the Securities
Intermediary with entitlement orders of any Person other than the Indenture
Trustee.
     The representations and warranties set forth in this Section 522 shall
survive until this Indenture is terminated in accordance with its terms.

30



--------------------------------------------------------------------------------



 



          Section 523 Ordinary Course. The transactions contemplated by this
Indenture and the other Related Documents are being consummated by the Issuer in
furtherance of the Issuer’s ordinary business purposes and constitute a
practical and reasonable course of action by the Issuer designed to improve the
financial position of the Issuer, with no contemplation of insolvency and with
no intent to hinder, delay or defraud any of its present or future creditors.
          Section 524 Stamping and Storage of User Contracts. The Issuer has
stamped, or has caused the Manager to stamp (in the manner provided in
Section 5.11 of the Management Agreement), by no later than thirty (30) days
after the related Contribution Date, each User Contract owned by the Issuer with
the following legend:
“Certain proceeds of this contract are subject to a security interest in favor
of Wells Fargo Bank, National Association, as Indenture Trustee”.
In addition, such User Contract is stored at the offices of the Manager or one
of its Affiliates in a locked, fireproof cabinet.
          Section 525 Identification Marks. The Issuer has used, or has caused
the Manager to use, its best efforts consistent with the Management Agreement to
keep and maintain or to cause to be kept and maintained on each Owner
Compressor, prominently displayed, a sticker with the phrase “Owned by Exterran
ABS 2007 LLC or Exterran ABS Leasing 2007 LLC and subject to a security interest
in favor of Wells Fargo Bank, National Association, as Indenture Trustee” or in
each case other appropriate words designated by the Requisite Global Majority,
with appropriate changes thereof and additions thereto as from time to time may
be required by law in order to protect the Issuer’s, the Exterran ABS Lessor’s
and the Indenture Trustee’s interests in such Owner Compressors.
So long as any of the Notes shall be Outstanding and until payment and
performance in full of the Outstanding Obligations, the representations and
warranties contained herein shall have a continuing effect as having been true
when made.
          Section 526 Intellectual Property. The Issuer has no Intellectual
Property.
          Section 527 Taxpayer Identification Number. The Issuer’s U.S. taxpayer
identification number is 26-0691927. Pursuant to Treasury
Regulation Section 301.7701-3(b)(l)(ii), the Issuer is disregarded as an entity
separate from its single owner.
          Section 528 Disclosure. The Issuer has disclosed to the Deal Agent and
each Control Party all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of the Issuer to the Deal Agent, the Indenture Trustee, any Control
Party or any Noteholder in connection with the transactions contemplated hereby
and the negotiation of this Indenture or delivered hereunder or under any other
Related Document (in each case, as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Issuer represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
ARTICLE V B
REPRESENTATION AND WARRANTIES OF EXTERRAN ABS LESSOR
          To induce (i) the Noteholders to purchase the Notes hereunder,
(ii) each Series Enhancer to execute and deliver each Enhancement Agreement,
(iii) each Interest Rate Hedge Provider to enter into Interest Rate Swap
Agreements and (iv) the Issuer to enter into each Lease, the Exterran ABS Lessor
hereby represents and

31



--------------------------------------------------------------------------------



 



warrants (as of the Closing Date, as of each date on which an “advance” under
any Supplement is made and as of each date on which any Notes are issued
subsequent to the Closing Date pursuant to any Supplement) to the Indenture
Trustee for the benefit of the Noteholders, each Series Enhancer and each
Interest Rate Hedge Provider that:
          Section 529 Existence. The Exterran ABS Lessor is a Delaware limited
liability company duly formed and validly existing and in good standing and is
duly qualified to do business in each jurisdiction where the nature of its
business requires it to qualify, except where the failure to do so would not
have a material adverse effect upon the Exterran ABS Lessor, the Collateral or
the ability of the Exterran ABS Lessor to perform its obligations under the
Related Documents to which it is a party. Since the date of formation of the
Exterran ABS Lessor, the Exterran ABS Lessor has not conducted business under
any other name and does not have any trade names, or “doing business under” or
“doing business as” names. The Exterran ABS Lessor has not reorganized in any
jurisdiction (whether the United States, any state therein, the District of
Columbia, Puerto Rico, Guam or any possession or territory of the United States,
or any foreign country or state) other than the State of Delaware.
          Section 530 Authorization. The Exterran ABS Lessor has the limited
liability company power and is duly authorized to execute and deliver this
Indenture and the other Related Documents to which it is a party; the Exterran
ABS Lessor is and will continue to be duly authorized to perform its obligations
under this Indenture and under the other Related Documents. The execution,
delivery and performance by the Exterran ABS Lessor of this Indenture and the
other Related Documents to which it is a party and the borrowings hereunder do
not and will not require any consent or approval of any Governmental Authority,
partner or any other Person which has not already been obtained.
          Section 531 Due Qualification. The Exterran ABS Lessor is qualified as
a foreign limited liability company in each jurisdiction and has obtained all
necessary licenses and approvals as required under Applicable Law, in each case,
where the failure to be so qualified, licensed or approved, could reasonably be
expected to materially and adversely affect the ability of the Exterran ABS
Lessor to perform its obligations under or comply with the terms of this
Indenture or any other Related Document to which it is a party.
          Section 532 No Conflict; Legal Compliance. The execution, delivery and
performance of this Indenture and each of the other Related Documents to which
it is a party will not: (a) contravene any provision of the limited liability
company agreement of the Exterran ABS Lessor; (b) contravene, conflict with or
violate any Applicable Law or regulation, or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority that
could result in a Material Adverse Change; or (c) violate or result in the
breach of, or constitute (with or without notice or lapse of time or both) a
default under this Indenture, the Related Documents, any other indenture or
other loan or credit agreement, or other agreement or instrument to which the
Exterran ABS Lessor is a party or by which the Exterran ABS Lessor, or its
property and assets, may be bound or affected that could result in a Material
Adverse Change or result in a Lien on the Collateral other than Permitted
Encumbrances. The Exterran ABS Lessor is not in violation or breach of or
default under any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or any contract, agreement, lease, license,
indenture or other instrument to which it is a party that could result in a
Material Adverse Change.
          Section 533 Validity and Binding Effect. This Indenture is, and each
Related Document to which the Exterran ABS Lessor is a party, when duly executed
and delivered, will be, legal, valid and binding obligations of the Exterran ABS
Lessor, enforceable against the Exterran ABS Lessor in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies.
          Section 534 Executive Offices. The current location of the Exterran
ABS Lessor’s chief executive office and principal place of business is 4444
Brittmoore Road, Houston, Texas 77041.
          Section 535 No Agreements or Contracts. The Exterran ABS Lessor is not
now and has not been a party to any contract or agreement (whether written or
oral) other than the Related Documents.
          Section 536 Consents and Approvals. No approval, authorization, order,
action or consent of

32



--------------------------------------------------------------------------------



 



or notice to any trustee or holder of any Indebtedness or obligation of the
Exterran ABS Lessor or of any other Person under any agreement, contract, lease
or license or similar document or instrument to which the Exterran ABS Lessor is
a party or by which the Exterran ABS Lessor or any of its property or assets is
bound, is required to be obtained or given by the Exterran ABS Lessor in order
to make or consummate the transactions contemplated under the Related Documents,
except for those approvals, authorizations and consents that have been obtained
on or prior to the Closing Date. All consents, orders and approvals of, filings
and registrations with, and other actions in respect of, all Governmental
Authorities required to be obtained by the Exterran ABS Lessor in order to make
or consummate the transactions contemplated under the Related Documents have
been, or prior to the time when required will have been, obtained, given, filed
or taken and are or will be in full force and effect, or due provision has been
made therefor reasonably acceptable to the Indenture Trustee.
          Section 537 Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed by the Exterran ABS Lessor have been
filed with the appropriate Governmental Authorities, and all Taxes and other
impositions shown thereon to be due and payable by the Exterran ABS Lessor have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof, or any such fine, penalty,
interest, late charge or loss has been paid, or the Exterran ABS Lessor is
contesting its liability therefor in good faith and has fully reserved all such
amounts according to GAAP in the financial statements provided to the
Noteholders pursuant to Section 629 of this Indenture. The Exterran ABS Lessor
has paid when due and payable all material charges upon the books of the
Exterran ABS Lessor and no Governmental Authority has asserted any Lien against
the Exterran ABS Lessor with respect to unpaid Taxes. Proper and accurate
amounts have been withheld by the Exterran ABS Lessor from its employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law and such withholdings have been timely paid to the respective
Governmental Authorities.
          Section 538 Solvency and Separateness.
          (a) The capital of the Exterran ABS Lessor is adequate for the
business and undertakings of the Exterran ABS Lessor;
          (b) Other than with respect to the transactions contemplated by the
Related Documents and transactions between the Exterran ABS Lessor and the
Issuer, the Exterran ABS Lessor is not engaged in any business transactions with
any Exterran Affiliate;
          (c) Two of the directors of the non-economic member of the Exterran
ABS Lessor are Independent Directors;
          (d) The Exterran ABS Lessor’s funds and assets are not, and will not
be, commingled with those of any Exterran Affiliate, except as permitted by the
Management Agreement, this Indenture, and the Intercreditor Agreement;
          (e) The organizational documents of the Exterran ABS Lessor require
the Exterran ABS Lessor to maintain correct and complete books and records of
account;
          (f) The Exterran ABS Lessor is not insolvent under the Insolvency Law
and will not be rendered insolvent by the transactions contemplated by the
Related Documents and after giving effect to such transactions, the Exterran ABS
Lessor will not be left with an unreasonably small amount of capital with which
to engage in its business nor will the Exterran ABS Lessor have intended to
incur, or believe that it has incurred, debts beyond its ability to pay as they
mature. The Exterran ABS Lessor does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, trustee or similar official in respect of
the Exterran ABS Lessor or any of its assets;
          (g) The Exterran ABS Lessor is holding all of its assets in its own
name and is conducting its business in its own name;

33



--------------------------------------------------------------------------------



 



          (h) The Exterran ABS Lessor is maintaining its books, records and cash
management accounts separate from those of any other Person;
          (i) The Exterran ABS Lessor is maintaining its bank accounts separate
from those of any other Person;
          (j) The Exterran ABS Lessor is maintaining separate financial
statements, showing its assets and liabilities separate and apart from those of
any other Person;
          (k) The Exterran ABS Lessor is paying its own liabilities and expenses
only out of its own funds (including, inter alia, the payment of the salaries of
its employees);
          (l) The Exterran ABS Lessor has entered and will enter into a
transaction with an Affiliate other than the Issuer only if such transaction is
commercially reasonable and on the same terms as would be available in an arm’s
length transaction with a Person or entity that is not an Affiliate of the
Exterran ABS Lessor;
          (m) The Exterran ABS Lessor is allocating fairly and reasonably any
overhead expenses that are shared with an Affiliate other than the Issuer,
including paying for office space and services performed by any employee of an
Affiliate;
          (n) The Exterran ABS Lessor is holding itself out as a separate
entity;
          (o) The Exterran ABS Lessor is maintaining adequate capital in light
of its contemplated business operations;
          (p) The Exterran ABS Lessor is maintaining a sufficient number of
employees in light of its contemplated business operations;
          (q) The Exterran ABS Lessor has not acquired and will not acquire the
obligations or securities of its Affiliates, including partners, members or
shareholders, as appropriate, other than obligations of the Issuer that
constitute Collateral;
          (r) The Exterran ABS Lessor has not made and will not make loans to
any Person or buy or hold evidence of indebtedness issued by any other Person
(other than Contracts intended for security, cash and investment-grade
securities and other than obligations of the Issuer that constitute Collateral);
          (s) The Exterran ABS Lessor has not pledged its assets for the benefit
of any other Person, other than with respect to the Permitted Encumbrances;
          (t) The Exterran ABS Lessor has corrected and will correct any
misunderstanding regarding its separate identity;
          (u) The Exterran ABS Lessor is not holding out its credit as being
available to satisfy the obligations of any other Person other than the Issuer;
          (v) The Exterran ABS Lessor is not identifying itself as a division of
any other Person or entity; and
          (w) The Exterran ABS Lessor is observing all limited liability company
and other appropriate organizational formalities including, inter alia,
remaining in good standing and qualifying to do business in each jurisdiction
and obtaining all necessary licenses and approvals as required under Applicable
Law.
          Section 539 Insolvency; Fraudulent Conveyance. The Exterran ABS Lessor
is paying its debts as they become due and is not “insolvent” within the meaning
of any applicable Insolvency Law in that:

34



--------------------------------------------------------------------------------



 



          (i) both immediately before and after giving effect to the pledge of
the Collateral set forth herein, the present value of the Exterran ABS Lessor’s
assets will be in excess of the amount that will be required to pay the Exterran
ABS Lessor’s probable liabilities as they then exist and as they become absolute
and matured; and
          (ii) both immediately before and after giving effect to the pledge of
the Collateral set forth herein, the sum of the Exterran ABS Lessor’s assets
will be greater than the sum of the Exterran ABS Lessor’s debts, valuing the
Exterran ABS Lessor’s assets at a fair market value.
Each acquisition by the Exterran ABS Lessor of Compressors has been made for
“reasonably equivalent value” (as such term is defined in Section 548 of the
Bankruptcy Code) and not on account of “antecedent debt” (as such term is
defined in the Bankruptcy Code).
          Section 540 No Default. No Event of Default, Manager Default, Exterran
Group Event or Trigger Event has occurred and is continuing and no event has
occurred that with the passage of time would become an Event of Default, Manager
Default, Exterran Group Event or Trigger Event.
          Section 541 No Proceedings or Injunctions. There are (i) no
litigations, Proceedings or investigations pending, or, to the knowledge of the
Exterran ABS Lessor, threatened, before any court, regulatory body,
administrative agency, or other tribunal or Governmental Authority, (A)
asserting the invalidity of this Indenture or any other Related Document to
which the Exterran ABS Lessor is a party, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Indenture or any
other Related Document to which the Exterran ABS Lessor is a party, or (C)
seeking any determination or ruling that could reasonably be expected to result
in a Material Adverse Change and (ii) no injunctions, writs, restraining orders
or other orders in effect against the Exterran ABS Lessor that could reasonably
be expected to result in a Material Adverse Change.
          Section 542 Compliance with Law. The Exterran ABS Lessor:
          (a) is not in violation of (1) any Applicable Law or (2) court orders
to which it is subject, the violation of either of which could reasonably be
expected to materially and adversely affect the ability of the Exterran ABS
Lessor to perform its obligations under and comply with the terms of this
Indenture or any other Related Document to which it is a party;
          (b) has not failed to obtain any licenses, permits, franchises or
other governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property (including the
Owner Compressors) or the conduct of its business including, without limitation,
with respect to transactions contemplated by this Indenture and the other
Related Documents to which it is a party; and
          (c) is not in violation in any respect of any term of any agreement,
certificate of formation, organizational documents or other instrument to which
it is a party or by which it may be bound, which violation could reasonably be
expected to materially and adversely affect the business or condition (financial
or otherwise) of the Exterran ABS Lessor, or materially and adversely affect the
Exterran ABS Lessor’s rights or remedies under any User Contract or the interest
of the Indenture Trustee, the Noteholders or any Series Enhancer in any
Collateral.
          Section 543 Title; Liens. The Exterran ABS Lessor has good, legal and
marketable title to each of its assets, and none of such assets is subject to
any Lien, except for the Lien under or permitted by this Indenture.
          Section 544 Ownership; Subsidiaries. All of the issued outstanding
membership interests of the Exterran ABS Lessor are owned by the Issuer. The
Exterran ABS Lessor has no subsidiaries.
          Section 545 No Partnership. The Exterran ABS Lessor is not a partner
or joint venturer in any partnership or joint venture.
          Section 546 UCC Information. The information set forth in Schedule 1
hereto is true,

35



--------------------------------------------------------------------------------



 



complete and correct in all material respects.
          Section 547 Security Interest Representations. (a) This Indenture
creates a valid and continuing security interest (as defined in the UCC) and
Lien in the Exterran ABS Lessor Collateral in favor of the Indenture Trustee for
the benefit of the Noteholders, each Series Enhancer and each Interest Rate
Hedge Provider, which security interest, upon the execution and delivery of the
Control Agreement and the completion of the filings referred to in Section
547(d) being duly made, is a perfected first priority security interest prior to
all other Liens, and is enforceable as such as against creditors of and
purchasers from the Exterran ABS Lessor.
          (b) The Compressors constitute “equipment” or “inventory” within the
meaning of the UCC. The Lease constitutes “tangible chattel paper” or “accounts”
within the meaning of the UCC and the rights thereunder constitute “general
intangibles” within the meaning of the UCC. Each of the Transaction Accounts
constitutes a “securities account” within the meaning of the UCC.
          (c) The Exterran ABS Lessor owns and has good and marketable title to
the Exterran ABS Lessor Collateral, free and clear of any Lien, claim or
encumbrance of any Person other than the Issuer, except for the Liens created or
permitted pursuant hereto or the Related Documents.
          (d) The Exterran ABS Lessor has caused all appropriate financing
statements or documents of similar import to be duly filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
the security interest in the Exterran ABS Lessor Collateral granted to the
Indenture Trustee in this Indenture and such security interest constitutes a
perfected first priority security interest in favor of the Indenture Trustee.
All financing statements filed against the Exterran ABS Lessor in favor of the
Indenture Trustee in connection herewith describing the Collateral contain a
statement to the following effect: “A purchase of, or security interest in or a
Lien on, any collateral described in this financing statement, other than a
security interest in favor of the Indenture Trustee, will violate the rights of
the Indenture Trustee.”
          (e) Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture or granted in any of the Related Documents, the
Exterran ABS Lessor has not pledged, assigned, sold, granted a security interest
in or a Lien (except for Permitted Encumbrances) on or otherwise conveyed any of
the Collateral, except as permitted pursuant hereto or in the Related Documents.
The User Contracts that constitute or evidence the Collateral do not have any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Indenture Trustee. The Exterran ABS Lessor
has not authorized the filing of, and is not aware of, any financing statements
against the Exterran ABS Lessor that include a description of collateral
covering any Collateral other than any financing statement or document of
similar import (i) relating to the security interest granted to the Indenture
Trustee in this Indenture, or (ii) that has been terminated. The Exterran ABS
Lessor is not aware of any judgment or tax lien filings against the Exterran ABS
Lessor.
          (f) The Exterran ABS Lessor has received all necessary consents and
approvals required by the terms of the Exterran ABS Lessor Collateral to pledge
to the Indenture Trustee of its interest and rights in such Collateral
hereunder.
          (g) The representations and warranties set forth in this Section 547
shall survive until this Indenture is terminated in accordance with its terms.
          Section 548 Identification Marks. The Exterran ABS Lessor has used, or
has caused the Manager to use, its best efforts consistent with the Management
Agreement to keep and maintain or to cause to be kept and maintained on each
Owner Compressor, prominently displayed, a sticker with the phrase “Owned by
Exterran ABS 2007 LLC or Exterran ABS Leasing 2007 LLC and subject to a security
interest in favor of Wells Fargo Bank, National Association, as Indenture
Trustee” or in each case other appropriate words designated by the Requisite
Global Majority, with appropriate changes thereof and additions thereto as from
time to time may be required by law in order to protect the Issuer’s, the
Exterran ABS Lessor’s and the Indenture Trustee’s interests in such Owner
Compressors.

36



--------------------------------------------------------------------------------



 



So long as any of the Notes shall be Outstanding and until payment and
performance in full of the Outstanding Obligations, the representations and
warranties contained herein shall have a continuing effect as having been true
when made.
          Section 549 Intellectual Property. The Exterran ABS Lessor has no
Intellectual Property.
          Section 550 Taxpayer Identification Number. The Exterran ABS Lessor’s
U.S. taxpayer identification number is 26-0691976. Pursuant to Treasury
Regulation Section 301.7701-3(b)(l)(ii), the Exterran ABS Lessor is disregarded
as an entity separate from its single owner.
          Section 551 Disclosure. The Exterran ABS Lessor has disclosed to the
Deal Agent and each Control Party all agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of the Exterran ABS Lessor to the Deal Agent,
the Indenture Trustee, any Control Party or any Noteholder in connection with
the transactions contemplated hereby and the negotiation of this Indenture or
delivered hereunder or under any other Related Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Exterran ABS Lessor represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
ARTICLE VI A
COVENANTS OF ISSUER
          The Issuer hereby covenants and agrees for the benefit of the
Indenture Trustee, the Noteholders, each Series Enhancer and each Interest Rate
Hedge Provider that, until the satisfaction and discharge of this Indenture in
accordance with Section 701 hereof, the Issuer shall observe each of the
following covenants:
          Section 601 Payment of Principal and Interest; Payment of Taxes.
          (a) The Issuer will duly and punctually pay the principal of, and
interest on, the Notes in accordance with the terms of the Notes, this Indenture
and the related Supplement;
          (b) The Issuer will take all actions as are necessary to ensure that
all taxes and governmental claims, if any, in respect of the Issuer’s activities
and assets (including the Collateral) are promptly paid; and
          (c) The Issuer will not claim any credit on, make any deduction from
the principal, premium, if any, or interest payable in respect of the Notes
(other than amounts properly withheld from such payments under any Applicable
Law) or assert any claim against any present or former Noteholder by reason of
the payment of any taxes levied or assessed upon any of the Collateral.
          Section 602 Preservation of Name; Maintenance of Office; Jurisdiction
of Formation. The name on the Issuer’s certification of formation is “Exterran
ABS 2007 LLC.” The chief executive office of the Issuer is located at 4444
Brittmoore Road, Houston, Texas 77041. The Issuer shall not establish a new
chief executive office or jurisdiction of organization outside the United States
of America. The Issuer is formed under the laws of the State of Delaware and has
not been previously and is not now formed under the laws of any other
jurisdiction. The Issuer shall not change its name, establish a new location for
its chief executive office or its jurisdiction of organization unless (i) the
Issuer shall provide each of the Indenture Trustee, each Rating Agency, the Deal
Agent, each Interest Rate Hedge Provider and each Control Party not less than
thirty (30) days prior written notice of its intention to do so, clearly
describing such new location or jurisdiction and providing such other
information in connection therewith as the Indenture Trustee, the Deal Agent,
any Interest Rate Hedge Provider or any Control Party may reasonably request,
and (ii) not less than fifteen (15) days prior to the effective date of such

37



--------------------------------------------------------------------------------



 



change or relocation, the Issuer shall have taken, at its own cost, all action
necessary so that such change of location does not impair the security interest
of the Indenture Trustee in the Collateral, or the perfection of the sale or
contribution of the Owner Compressors to the Issuer, and shall have delivered to
the Indenture Trustee, the Deal Agent, each Interest Rate Hedge Provider and
each Series Enhancer copies of all filings required in connection therewith
together with an Opinion of Counsel, satisfactory to the Indenture Trustee, each
Interest Rate Hedge Provider and each Series Enhancer, to the effect that such
change of location or jurisdiction does not impair either the perfection or
priority of the Indenture Trustee’s security interest in the Collateral.
          Section 603 Corporate Existence. The Issuer will keep in full effect
its existence, rights and franchises as a limited liability company (or other
organized entity) organized under the laws of the State of Delaware, and will
obtain and preserve its qualification in each jurisdiction in which such
qualification is necessary to protect the validity and enforceability of this
Indenture, each Supplement issued hereunder and all the Notes issued pursuant to
the terms of such Supplement. The Issuer will not liquidate or dissolve.
          Section 604 Compliance with Law. The Issuer will comply, in all
material respects, with all acts, rules, regulations, orders, decrees and
directions of any Governmental Authority applicable to the Issuer or the
Collateral or any part thereof; provided, however, that the Issuer may contest
any act, regulation, order, decree or direction in any reasonable manner that
shall not materially and adversely affect the rights and remedies of the
Indenture Trustee, the Noteholders, any Interest Rate Hedge Provider or any
Series Enhancer in the Collateral.
          Section 605 Protection of Issuer Collateral. The Issuer will from time
to time execute and deliver all amendments hereto and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, documents or filings as are required by Applicable Law including,
inter alia, any such filings in connection with Intellectual Property, if
acquired, and will, upon the reasonable request of the Manager, the Indenture
Trustee, any Interest Rate Hedge Provider, any Series Enhancer or any Control
Party, take such other action reasonably necessary or advisable to:
          (a) grant more effectively the security interest in all or any portion
of the Collateral;
          (b) maintain or preserve the Lien of this Indenture (and the priority
thereof) or carry out more effectively the purposes hereof;
          (c) perfect, publish notice of, or protect the validity of the
security interest in the Collateral created pursuant to this Indenture;
          (d) enforce any of the items of the Collateral;
          (e) preserve and defend its right, title and interest to the
Collateral and the rights of the Indenture Trustee and/or any Series Enhancer in
such Collateral against the claims of all Persons (other than the Noteholders or
any Person claiming through the Noteholders), including any claims that the
Compressor is a fixture; or
          (f) pay any and all taxes levied or assessed upon all or any part of
the Collateral.
          Section 606 Defend Title to Collateral. The Issuer shall defend the
right, title, and interest of the Indenture Trustee and each Series Enhancer in,
to, and under the Collateral, against all claims of third parties claiming
through or under the Issuer.
          Section 607 Enforce Contract Rights. Except as otherwise expressly
permitted by the terms of the Related Documents, the Issuer will promptly
enforce all of its rights under, and with respect to, the Collateral.
          Section 608 Negative Covenants Regarding Issuer Collateral (including
Related Documents). The Issuer will not, without the prior written consent of
the Indenture Trustee (acting at the direction of the Requisite Global Majority)
in each instance:

38



--------------------------------------------------------------------------------



 



          (a) (i) except as otherwise permitted by this Indenture, any Interest
Rate Swap Agreement or the other Related Documents, take, or fail to take, any
action, and will use its reasonable efforts not to permit any action to be taken
by others, which would release any Person from any of such Person’s covenants or
obligations under any agreement or instrument included in the Collateral, or
which would result in the amendment, hypothecation, subordination, termination
or discharge of, or impair the validity or effectiveness of, any such agreement
or instrument;
          (ii) amend, modify or terminate the Contribution Agreement, any Lease,
the Intercreditor Agreement, the Management Agreement, the Back-up Management
Agreement or any other Related Document (other than this Indenture or the
Supplement), or grant any waiver or consent from compliance with the express
terms of any of the foregoing; or
          (iii) except as required under Section 702(d) or 702(e), change any
Minimum Targeted Principal Balance or Scheduled Targeted Principal Balance for
any Series of Notes (the foregoing shall also require the prior written consent
of each affected Control Party).
          (b) at any time sell, transfer, exchange or otherwise dispose of any
of the Collateral, or consent to the sale, transfer, exchange or other
disposition of any of the Collateral, except in each case as follows:
          (i) a sale of the Collateral pursuant to the provisions of
Sections 614 or 816 hereof;
          (ii) sales of Owner Compressors and the Compressor Related Assets
relating thereto made in compliance with the provisions of Sections 645 and 646
hereof;
          (iii) a substitution of Owner Compressors made in accordance with the
provisions of Section 649 hereof and Section 3.04 of the Contribution Agreement;
          (iv) a sale to the User of an Owner Compressor and the Compressor
Related Assets relating thereto in accordance with the provisions of a
contractual purchase option that complies with the provisions of Section 644
hereof;
          (v) any sale or exchange of a Warranty Repurchase Compressor in
accordance with the provisions of the Contribution Agreement;
          (vi) any sale of an Owner Compressor and the Compressor Related Assets
relating thereto in connection with a Casualty Loss with respect to such Owner
Compressor; or
          (vii) any transfer of an Owner Compressor and the Compressor Related
Assets relating thereto in connection with a distribution that complies with the
provisions of Section 648 hereof.
          (c) (i) permit the validity or effectiveness of this Indenture to be
impaired, (ii) permit the Lien of this Indenture with respect to the Collateral
to be subordinated, terminated or discharged, except as permitted in accordance
with Section 404 or Article VII hereof, or (iii) permit any Person to be
released from any covenants or obligations with respect to such Collateral,
except as may be expressly permitted by the Management Agreement.
          (d) at any time grant any Lien on, or security interest in, any
Collateral (or permit any such Lien or security interest to exist), except for
Permitted Encumbrances.
          Section 609 Non-Consolidation of the Issuer. (a) The Issuer shall be
operated in such a manner that it shall not be substantively consolidated with
the trust estate of any other Person (other than the Exterran ABS Lessor) in the
event of the bankruptcy or insolvency of the Issuer or such other Person.
Without limiting the foregoing, the Issuer shall (1) hold all of its assets in
its own name and conduct its business in its own name giving effect to the
Management Agreement, (2) maintain its books, records and cash management
accounts separate from those of any other Person, (3) maintain its bank accounts
separate from those of any other Person,

39



--------------------------------------------------------------------------------



 



(4) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person, (5) pay its own liabilities
and expenses only out of its own funds (including, inter alia, the payment of
the salaries of its employees), (6) enter into a transaction with an Affiliate
only if (i) such transaction is commercially reasonable and on the same terms as
would be available in an arm’s length transaction with a Person or entity that
is not an Affiliate, and (ii) such transaction is not otherwise prohibited
pursuant to the provisions of Section 643 or 645 hereof; provided, however, that
nothing contained in this clause (6) shall prohibit the Issuer from accepting
capital contributions from the holder(s) of its Membership Interests,
(7) allocate fairly and reasonably any overhead expenses that are shared with an
Affiliate, including paying for office space and services performed by any
employee of an Affiliate, (8) hold itself out as a separate entity, (9) maintain
adequate capital in light of its contemplated business operations, (10) maintain
a sufficient number of employees in light of its contemplated business
operations, (11) not acquire the obligations or securities of its Affiliates,
including partners, members or shareholders, as appropriate, (12) not make loans
to any Person or buy or hold evidence of indebtedness issued by any other Person
(other than Contracts intended for security, cash and investment-grade
securities), (13) use separate stationery, invoices, and checks bearing its own
name (14) not pledge its assets for the benefit of any other Person, other than
with respect to the Permitted Encumbrances, (15) correct any misunderstanding
regarding its separate identity, (16) not hold out its credit as being available
to satisfy the obligations of any other Person, (17) not identify itself as a
division of any other Person or entity and (18) observe all other appropriate
limited liability company and other organizational formalities including, inter
alia, remaining in good standing and qualified as a foreign limited liability
company in each jurisdiction and obtaining all necessary licenses and approvals
as required under Applicable Law. Nothing in this paragraph shall be deemed to
apply to or limit any transaction or relationship with the Exterran ABS Lessor
so long as the Exterran ABS Lessor itself complies in all material respects with
its undertakings under Section 659.
          (b) Notwithstanding any provision of law which otherwise empowers the
Issuer, the Issuer shall not (1) hold itself out as being liable for the debts
of any other Person other than the Exterran ABS Lessor, (2) act other than in
its official name or the names of its duly authorized officers or agents,
(3) engage in any joint activity or transaction of any kind with or for the
benefit of any Affiliate including any loan to or from or guarantee of the
indebtedness of any Affiliate, except payment of lawful distributions to the
holders of its Membership Interests, including, to the extent applicable,
distributions that comply with the provisions of Section 648 hereof, (4)
commingle its funds or other assets with those of any other Person, (5) create,
incur, assume, guarantee or in any manner become liable in respect of any
indebtedness (except pursuant to this Indenture) other than trade payables and
expense accruals incurred in the ordinary course of its business or (6) take any
other action that would be inconsistent with maintaining the separate legal
identity of the Issuer. Nothing in this paragraph shall be deemed to apply to or
limit any transaction or relationship with the Exterran ABS Lessor so long as
the Exterran ABS Lessor itself complies in all material respects with its
undertakings under Section 659.
          Section 610 No Bankruptcy Petition. The Issuer shall not (1) commence
any Insolvency Proceeding seeking to have an order for relief entered with
respect to it, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, (2) seek appointment of a receiver, trustee, custodian or other similar
official for it or any part of its assets, (3) make a general assignment for the
benefit of creditors, or (4) take any action in furtherance of, or consenting or
acquiescing in, any of the foregoing.
          Section 611 Liens. The Issuer shall not (i) directly or indirectly
create, incur, assume or suffer to exist any Lien (except any Permitted
Encumbrance) to be created on or extend to or otherwise arise upon or burden the
Collateral or any part thereof or any of the Issuer’s interest therein or the
Proceeds thereof; or (ii) permit the Lien of this Indenture not to constitute a
valid first priority perfected security interest in the Collateral. The Issuer,
at its own expense, will promptly pay, satisfy and otherwise take such actions
as may be necessary to keep this Indenture and the Collateral free and clear of,
and to duly discharge or eliminate (or bond in a manner satisfactory to
Indenture Trustee), any Lien that may arise in violation of the foregoing. The
Issuer will notify the Indenture Trustee in writing promptly upon a Responsible
Officer of the Issuer obtaining knowledge of any Lien, other than Permitted
Encumbrances, that shall attach to any Owner Compressor and of the full
particulars of such Lien.
          Section 612 Other Debt. The Issuer shall not contract for, create,
incur, assume or suffer to exist any Indebtedness other than (i) the Notes
issued from time to time pursuant to this Indenture and any

40



--------------------------------------------------------------------------------



 



Supplement to this Indenture, (ii) any Management Fees, Manager Advances and all
other amounts payable pursuant to the provisions of the Management Agreement,
(iii) trade payables and expense accruals incurred in the ordinary course and
that are incidental to the purposes permitted pursuant to the Issuer’s limited
liability company agreement, (iv) obligations incurred pursuant to Interest Rate
Swap Agreements permitted or required hereunder, (v) Indebtedness in respect of
Reimbursement Amounts and obligations incurred pursuant to an Enhancement
Agreement and (vi) all amounts payable under the Lease.
          Section 613 Guarantees, Loans, Advances and Other Liabilities. The
Issuer will not make any loan, advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another’s payment
or performance on any obligation or capability of so doing, or otherwise),
endorse (except for the endorsement of checks for collection or deposit) or
otherwise become contingently liable, directly or indirectly, in connection with
or for the obligations, stock or dividends of, or own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations or securities
of, or any other interest in, or make any capital contribution to, any other
Person.
          Section 614 Consolidation, Merger and Sale of Assets. (a) The Issuer
shall not consolidate with or merge with or into any other Person (other than
with the Exterran ABS Lessor) or sell, convey, transfer or lease all, or
substantially all, of its assets, whether in a single transaction or a series of
related transactions, to any Person (other than the Exterran ABS Lessor) except
for (i) entering into User Contracts in compliance with the terms of the
Management Agreement, this Indenture, and the Related Documents, and (ii) sales
pursuant to Section 608(b) and Section 816 hereof. For the avoidance of doubt,
the disposition of assets in connection with a reduction in the amount of
Outstanding Obligations under the Warehouse Notes will not be considered to
involve all, or substantially all, of the assets of the Issuer.
          (b) The obligations of the Issuer hereunder shall not be assignable
nor shall any Person succeed to the obligations of the Issuer hereunder except
in each case in accordance with the provisions of this Indenture.
          (c) The Issuer shall give prior written notice to each Rating Agency
and each Series Enhancer of any action to be taken pursuant to this Section 614.
          Section 615 Other Agreements. The Issuer will not, after the date of
the issuance of the Notes, enter into, or become a party to, any agreements or
instruments other than this Indenture, the Supplements, the Contribution
Agreement, the Management Agreement, the Back-up Management Agreement, the Note
Purchase Agreements, the Control Agreement, the Enhancement Agreement(s), the
Intercreditor Agreement, the Interest Rate Swap Agreements required or permitted
hereunder and the Related Documents and other agreement(s) expressly
contemplated hereby or thereby (it being understood that the Issuer may enter
into (i) any agreement(s) for acquisition or disposition of one or more Owner
Compressors and the Related Assets permitted by the terms of this Indenture and
the other Related Documents and (ii) any User Contract in respect of an Owner
Compressor made in accordance with the provisions of this Indenture, the
Contribution Agreement or the Management Agreement or the other Related
Documents).
          Section 616 Organizational Documents. The Issuer will not amend or
modify its organizational documents without the prior written consent of each
Control Party and each Interest Rate Hedge Provider.
          Section 617 Capital Expenditures. The Issuer will not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(either realty and personalty), except for (a) the acquisition of additional
Compressors and Compressor Related Assets pursuant to the Contribution Agreement
or the Management Agreement or with amounts on deposit in the Purchase Account
and (b) overhaul expenses or capital improvements to the Owner Compressors made
in the ordinary course of its business and in accordance with the terms of the
Management Agreement.
          Section 618 Permitted Activities; Compliance with Organizational
Documents. The Issuer will observe all organizational and managerial procedures
required, and will not engage in any activity or enter into any transaction
except as permitted, by its Organizational Documents, any other formation
documents of the Issuer,

41



--------------------------------------------------------------------------------



 



and the limited liability company laws of the State of Delaware.
          Section 619 Investment Company Act. The Issuer will conduct its
operations, and will cause the Manager to conduct the Issuer’s operations, in a
manner which will not subject it to registration as an “investment company”
under the Investment Company Act of 1940, as amended.
          Section 620 Payments of Collateral. If the Issuer shall receive from
any Person any payments (other than amounts distributed to the Issuer pursuant
to Section 302 hereof) with respect to the Collateral (and, in the event such
Collateral has been released from the Lien of this Indenture in accordance with
the provisions of Section 404 hereof at the time such payment is received, to
the extent such payment relates to a period prior to the time such Collateral
was released from the Lien of this Indenture in accordance with Section 404
hereof or pursuant to any Supplement hereto), the Issuer shall receive such
payment in trust for the Indenture Trustee, as secured party hereunder, and
subject to the Indenture Trustee’s security interest and shall immediately
deposit such payment in the Trust Account.
          Section 621 [Reserved]
          Section 622 Notices. The Issuer shall notify the Indenture Trustee,
the Deal Agent, each Rating Agency, each Series Enhancer, and each Interest Rate
Hedge Provider in writing of any of the following immediately upon learning of
the occurrence thereof, describing the same and, if applicable, the steps being
taken by the Person(s) affected with respect thereto:
          (a) Event of Default. The occurrence of an Event of Default;
          (b) Litigation. The institution of any litigation, arbitration
proceeding or Proceeding before any Governmental Authority which, if adversely
resolved, would result in a Material Adverse Change;
          (c) Material Adverse Change. The occurrence of a Material Adverse
Change with respect to the Issuer;
          (d) Liens. The existence of any Lien on the Collateral other than
Permitted Encumbrances; or
          (e) Other Events. The occurrence of any Trigger Event or any Exterran
Group Event.
          Section 623 Books and Records. The Issuer shall, and shall cause the
Manager to, maintain complete and accurate books and records in which full and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities. The Issuer shall
report, or cause to be reported, on its financial records the transfer to the
Issuer of all Owner Compressors and Compressor Related Assets in accordance with
GAAP. The Issuer will ensure that no financial statement, nor any consolidated
financial statements of the Issuer, suggests that the assets of the Issuer are
available to pay the debts of either the Contributor or the Manager. The Issuer
shall (i) keep complete minutes of the meetings and other proceedings of the
Issuer, and (ii) continuously maintain the resolutions, agreements and other
instruments underlying the sale and transfer of the Owner Compressors as
official records of the Issuer.
          Section 624 Taxes. The Issuer shall, or shall cause the Manager to,
pay when due, all of its taxes, unless, and only to the extent that, the Issuer
is contesting such taxes in good faith and by appropriate proceedings and the
Issuer has set aside on its books such reserves or other appropriate provisions
therefor as may be required by GAAP.
          The Issuer shall remit (or cause to be remitted) to each Governmental
Authority, all Excluded Payments actually received by, or on behalf of, the
Issuer and shall promptly remit to the Deal Agent, each Series Enhancer and the
Indenture Trustee evidence that all such payments have been made.

42



--------------------------------------------------------------------------------



 



          The Issuer shall prepare and deliver to the Indenture Trustee and the
Control Party for each Series within a reasonable time prior to the required
date of filing (or, to the extent permissible, file on behalf of the Indenture
Trustee) any and all reports (other than income tax returns) to be filed by the
Issuer or the Indenture Trustee with any Governmental Authority by reason of the
ownership by the Issuer of any Owner Compressor or the contracting thereof to
Users to the extent any such reports are required because of the nature of the
Owner Compressors. The provisions of this Section 624 shall be interpreted, to
the maximum extent possible, in a manner consistent with Sections 2.6 and 5.8 of
the Management Agreement.
          Section 625 Subsidiaries. The Issuer shall not create any Subsidiaries
other than the Exterran ABS Lessor.
          Section 626 Investments. The Issuer shall not make or permit to exist
any Investment in any Person except for its Investment in the Exterran ABS
Lessor and Investments in Eligible Investments made in accordance with the terms
of this Indenture.
          Section 627 Use of Proceeds. Except as otherwise set forth in a
Supplement, the Issuer shall use the proceeds of the Notes only for (i) the
purchase of Owner Compressors and related Collateral, (ii) the payment of
transaction expenses and (iii) general corporate purposes. In addition, the
Issuer shall not permit any proceeds of the Notes to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying any margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, as amended from time to
time, and shall furnish to each Holder, upon its request, a statement in
conformity with the requirements of Regulation U.
          Section 628 Asset Base Certificate. The Issuer shall prepare and
deliver to the Indenture Trustee, each Series Enhancer, each Interest Rate Hedge
Provider, each Rating Agency and the Deal Agent, on each Determination Date, an
Asset Base Certificate.
          Section 629 Financial Statements. The Issuer shall prepare and deliver
(or shall cause the Manager to prepare and deliver) to the Indenture Trustee,
each Interest Rate Hedge Provider, each Series Enhancer, each Rating Agency and
the Deal Agent, (i) quarterly consolidated financial statements of (x) the
Issuer and the Exterran ABS Lessor, and (y) the Manager, in each case, within
sixty (60) days of the end of each fiscal quarter and (ii) annual consolidated
financial statements of (xx) Exterran, audited by its regular Independent
Accountants, and (yy) each of the Issuer and the Exterran ABS Lessor, audited by
their regular Independent Accountants, in each case, within one hundred twenty
(120) days of the end of each fiscal year. All financial statements shall be
prepared in accordance with GAAP; provided, however, that the Issuer shall be
deemed to have furnished the annual audited financial statements of Exterran
referred to above if Exterran shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Indenture located at http://www.exterran.com); provided, further, however, that
if the Indenture Trustee is unable to access “EDGAR” or Exterran’s home page on
the worldwide web, the Issuer agrees to provide the Indenture Trustee with paper
copies of the annual audited financial statements of Exterran referred to above
promptly following notice from the Indenture Trustee that it is unable to access
“EDGAR” or the Exterran home page. Delivery of such reports, information and
documents to the Indenture Trustee is for informational purposes only and the
Indenture Trustee’s receipt of such shall not constitute constructive notice of
any information contained therein or determinable from information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as to which the Indenture Trustee is entitled to rely exclusively on Officer’s
Certificates).
          Section 630 Rule 144A Information. For so long as any of the Notes are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act, the Issuer will, and shall cause Manager to, (i) provide or cause
to be provided to any Holder of Notes and any prospective purchaser thereof
designated by such a Holder, upon the request of such Holder or prospective
purchaser, the information required to be provided to such Holder or prospective
purchaser by Rule 144A(d)(4) under the Securities Act; and (ii) update such
information to prevent such information from becoming materially false and
materially misleading in a manner adverse to any Noteholder.
          Section 631 Hedging Requirements. (a) The Issuer will enter into
within thirty (30) days after the Closing Date and within thirty (30) days after
the issuance of any additional Series entered into after the

43



--------------------------------------------------------------------------------



 



Closing Date (or such shorter time period as set forth in the related
Series Supplement) and at all times that any Outstanding Obligations remain
unpaid maintain one or more Interest Rate Swap Agreements with one or more
Interest Rate Hedge Providers having an aggregate notional balance at any time
of (x) not less than the product of (i) eighty-five percent (85%) and (ii) the
then Aggregate Note Principal Balance (the amount described in this clause (x),
the “Minimum Hedging Amount”) and (y) not more than the product of (i) one
hundred percent (100%) and (ii) an amount equal to the then Asset Base (the
product set forth in this clause (y), the “Maximum Hedging Amount”); provided,
however, that for any period of ninety (90) consecutive days (or such longer
time as may be approved by the Requisite Global Majority), the Maximum Hedging
Amount may be increased to an amount not to exceed the product of (i) one
hundred ten percent (110%) and (ii) an amount equal to the then Asset Base. Each
Interest Rate Hedge Provider shall be an Eligible Interest Rate Hedge
Counterparty on the date on which the related Interest Rate Swap Agreement is
originated. Except to the extent set forth in the related Interest Rate Swap
Agreement(s) in existence as of the Closing Date, the Interest Rate Swap
Agreement(s) will be co-terminous with the Legal Final Maturity Date of the
Series of Notes related to such Interest Rate Swap Agreement(s). All of the
foregoing requirements shall be collectively referred to as the “Hedging
Requirements.” Each Control Party shall have the right to review and approve
prior to the execution thereof by the Issuer, each Interest Rate Swap Agreement
(or amendments to any existing Interest Rate Swap Agreement) entered into
subsequent to the Closing Date that differs in any material respect from the
Interest Rate Swap Agreements in effect on the Closing Date.
          (b) If the Issuer is required to enter into additional transactions
and/or terminate transactions under existing Interest Rate Swap Agreements in
order to comply with the Hedging Requirements, then the Issuer shall provide
notice of such condition to the Indenture Trustee, each Interest Rate Hedge
Provider and each Control Party within five (5) Business Days after such
condition is determined to exist. The Issuer (or the Manager on behalf of the
Issuer) shall remedy such imbalance by the next succeeding Payment Date. If the
Hedging Requirements are not satisfied, and if the Issuer has failed to remedy
same within such period, then the Indenture Trustee (at the written direction of
the Requisite Global Majority) shall have the right to (i) with respect to a
failure to comply with the Minimum Hedging Amount, enter into (and shall enter
into as and when the Requisite Global Majority Party shall direct in writing)
Interest Rate Swap Agreements on behalf of the Issuer to remedy such condition,
and (ii) with respect to a failure to comply with the Maximum Hedging Amount,
terminate, on behalf of the Issuer, one or more Interest Rate Swap Agreements in
order to remedy such condition. The calculations to be made under this
Section 631 shall exclude all transactions where the Issuer is not required to
make any scheduled periodic payments other than premium payments or fees. If a
Trigger Event is then continuing, neither the Issuer nor the Manager on its
behalf shall enter into any additional transactions under Interest Rate Swap
Agreements, except with the approval of each Control Party. So long as no
Trigger Event is then continuing, the Issuer may exercise its commercially
reasonable discretion in selecting the specific transactions and notional
amounts thereof to be terminated or reduced. If a Trigger Event is then
continuing, then (i) if there is only one institution serving as the Interest
Rate Hedge Provider with respect to all Interest Rate Swap Agreements then in
effect, such Interest Rate Hedge Provider shall select the specific Interest
Rate Swap Agreements to be terminated and (ii) at all times not covered by
clause (i), the notional reductions shall be effected over all outstanding
transactions under Interest Rate Swap Agreements then in effect on a pro rata
basis, based on the respective notional amounts for each calculation period, so
that the notional amounts for each current and future calculation period will
comply with the Hedging Requirements. If the Issuer fails to terminate or reduce
transactions as required in this Section 631, the Indenture Trustee (acting at
the written direction of the Requisite Global Majority) shall reduce the
notional amounts, in whole or in part, for all outstanding transactions under
each Interest Rate Swap Agreement then in effect on a pro rata basis, based on
the respective notional amounts for each calculation period in accordance with
the Hedging Requirements. The Indenture Trustee shall have no duty to monitor
such events, and shall be required to take action in respect of the provisions
of this Section 631 only upon written direction of the Person(s) entitled to
give such direction.
          (c) On each Determination Date, the Issuer shall provide or cause to
be provided to the Indenture Trustee, each Interest Rate Hedge Provider and each
Series Enhancer, a monthly report reflecting the hedging policy calculations as
of the end of the preceding calendar month based on all transactions outstanding
as of the end of such month under Interest Rate Swap Agreements then in effect,
including transactions which are scheduled to commence on a future date.
          (d) The termination provisions provided for in this Indenture relating
to the Interest Rate Swap Agreements are in addition to, and not to the
exclusion of, any termination provisions contained in the Interest Rate Swap
Agreements.

44



--------------------------------------------------------------------------------



 



          (e) All payments received from an Interest Rate Hedge Provider shall
be deposited by the Issuer directly into the Trust Account in accordance with
Section 302 hereof.
          Section 632 Separate Identity. The Issuer makes herein by this
reference each of the representations and warranties made by it to Baker Botts
LLP in support of its opinions respecting the consolidation of the Issuer and
certain other parties issued and delivered in connection with the issuance of
the Notes, as if specifically made herein and agrees to comply with each of the
factual assumptions contained in such opinions.
          Section 633 Annual Perfection Opinion. Within ninety (90) days after
the end of each calendar year, beginning with the calendar year 2008, the Issuer
shall furnish to the Indenture Trustee, the Deal Agent, each Interest Rate Hedge
Provider, each Rating Agency and each Series Enhancer, an Opinion of Counsel
either stating that, in the opinion of such counsel, such action has been taken
with respect to the recording, filing, re-recording and refiling of this
Indenture, any Supplements hereto and any other requisite documents, and with
respect to the execution and filing of any financing statements and continuation
statements, as are necessary to maintain the Lien created by this Indenture and
reciting the details of such action or stating that, in the opinion of such
counsel, no such action is necessary to maintain such Lien.
          Section 634 Identification Marks. The Issuer shall use its best
efforts to cause, within ninety (90) days after the Closing Date, the applicable
Contribution Date or the applicable Substitution Date, as the case may be, and
at all times thereafter, each Owner Compressor acquired by the Issuer on the
Closing Date or any Contribution Date or Substitution Date, to prominently
display a sticker with the applicable phrase described in Section 525 or
Section 548 hereof, or other appropriate words designated by the Indenture
Trustee, with appropriate changes thereof and additions thereto as from time to
time may be required by law in order to protect Issuer’s and the Indenture
Trustee’s interests in such Owner Compressors. The Issuer shall not allow the
name of any Person to be placed upon any Owner Compressor as a designation that
might be interpreted as indicating a claim of ownership thereto or a security
interest therein by any Person other than Issuer or the Indenture Trustee.
          Section 635 Storage and Maintenance of Contract Files. The Issuer
shall at all times cause the Manager to maintain at its Houston, Texas office,
all Contract Files in a locked, fire proof cabinet; provided, however, that to
the extent the Issuer uses electronic (as opposed to paper) User Contracts, the
Issuer will cause the Manager to maintain the User Contracts in a secure data
storage facility, with restrictions on authority for signatures, document
modification and access codes. All User Contracts shall be stamped (or, in the
case of electronic Contracts, electronically marked conspicuously), within
thirty (30) days of the Closing Date, applicable Contribution Date or applicable
Substitution Date on which the Owner Compressor(s) relating thereto were
acquired by the Issuer, with the following legend:
“Certain proceeds of this contract are subject to a security interest in favor
of Wells Fargo Bank, National Association, as Indenture Trustee.”
          Section 636 Use of Owner Compressors. Each Owner Compressor will be
used and operated in compliance with any and all insurance policy terms,
conditions and provisions referenced in the Related Documents and in all
material respects with all statutes, laws, ordinances, rules and regulations of
any federal, national, state or local governmental body, agency or authority
applicable to the use and operation of such Owner Compressor, including, without
limitation, environmental, noise and pollution laws (including notifications and
reports). Each Owner Compressor will be used and operated solely in the manner
for which it was intended and in accordance with the license or certificate, if
any, provided by the manufacturer thereof. The Issuer shall use reasonable
precautions to prevent loss or damage to each Owner Compressor from fire and
other hazards. The Issuer shall not permit any Owner Compressor to be used in
any unlawful trade or in any manner that would violate any law that would expose
such Owner Compressor to penalty, forfeiture or capture.
          Section 637 Maintenance and Repair of Owner Compressors. The Issuer,
at its sole cost and expense, shall maintain (or cause the Manager to maintain):
          (i) each Owner Compressor in a manner consistent with the Manager’s
maintenance practices applicable to its other equipment of the same or similar
type as such Owner Compressor, so as to keep each owner Compressor in good
condition (ordinary wear and tear excepted);

45



--------------------------------------------------------------------------------



 



          (ii) each Owner Compressor in all material respects in compliance with
Applicable Law (including environmental laws);
          (iii) each Owner Compressor in compliance with the manufacturer’s
maintenance standards and procedures;
          (iv) each Owner Compressor in all respects in compliance with the
insurance applicable to such Owner Compressors;
          (v) Property Insurance and Liability Insurance as required pursuant to
the Related Documents for all Owner Compressors; and
          (vi) all records, logs and other materials required by any
Governmental Authority having jurisdiction over any Owner Compressor or the
Issuer, to be maintained in respect of such Owner Compressor.
In addition, the Issuer shall comply with (and shall ensure that the Manager
complies with) the mutual maintenance and support provisions set forth in the
Management Agreement.
          Section 638 Alterations.
          (i) Except as required or permitted by the provisions of this
Section 638, the Issuer shall not modify or alter any Owner Compressor without
the prior written approval of the Indenture Trustee (acting at the direction of
the Requisite Global Majority).
          (ii) In case any Owner Compressor (or any part or component thereof)
is required to be altered, added to, replaced or modified in order to comply
with any insurance policies required pursuant to this Indenture or Applicable
Law (any such alteration, additional replacement or modification, a “Required
Alteration”), the Issuer agrees to promptly make (or cause to be made) such
Required Alteration at its own expense. Thereupon, such Required Alteration
shall immediately become subject to the terms and conditions of this Indenture.
          (iii) The Issuer may make any optional renovation, improvement,
addition, or alteration to any Owner Compressor (any such renovation,
improvement, addition or alteration, an “Optional Alteration”); provided that,
such Optional Alteration does not impair the value, use or remaining useful life
of such Owner Compressor. To the extent any Optional Alteration is not readily
removable without impairing the value, use or remaining useful life of the Owner
Compressor to which such Optional Alteration has been made, or is a part or
appliance which replaces any part or appliance originally incorporated or
installed in or attached to such Owner Compressor on the effective date for the
related Supplement, such Optional Alteration shall be subject to the terms of
this Indenture and the Supplement to which the related Owner Compressor is
subject.
          Section 639 User Contracts. The Issuer shall (or the Manager on behalf
of the Issuer shall) enter into User Contracts so long as (i) no Event of
Default is then continuing, (ii) such User Contract is entered into in the
ordinary course of business of the Issuer or the Manager and (iii) if the term
of such User Contract will be for more than thirty (30) days, the term of such
User Contract shall not extend beyond the Legal Final Maturity Date for the
Series of Notes with the then latest Legal Final Maturity Date; provided,
however, that each such User Contract shall, to the extent applicable, also
comply with the provisions of Sections 643, 644 and 647 hereof.
          Upon request by the Indenture Trustee (i) after the occurrence of
either an Event of Default or a Exterran Group Event or (ii) after delivery of a
Manager Termination Notice, the Issuer shall promptly deliver to the Indenture
Trustee, each Control Party and the Deal Agent (x) a schedule certified by a
Responsible Officer of the Issuer of all User Contracts for the Owner
Compressors (which schedule shall identify the Users and the contact information
for such Users) and (y) for so long as an Event of Default has occurred and is
continuing, copies of each User Contract at the time in effect.

46



--------------------------------------------------------------------------------



 



          Section 640 Loss, Damage or Destruction of Owner Compressors.
          (i) Risk of Loss, Damage or Destruction. The Issuer has retained and
shall retain all risk of loss, damage, theft, taking, destruction, confiscation,
requisition or commandeering, partial or complete, of or to each Owner
Compressor subject to this Indenture (“Loss, Damage or Destruction”), however
caused or occasioned except for Loss, Damage or Destruction caused by the gross
negligence or willful misconduct of the Indenture Trustee.
          (ii) Payment Upon a Casualty Loss. If a Casualty Loss occurs with
respect to a Owner Compressor subject to the Lien of this Indenture, the Issuer
shall, promptly upon receipt and in any event within thirty (30) days after the
occurrence of such Casualty Loss, deposit into the Purchase Account the Casualty
Proceeds that have been received with respect to such Casualty Loss.
          (iii) Application of Payments Not Relating to a Casualty Loss. Any
payments (including, without limitation, insurance proceeds) received at any
time by the Issuer from any Governmental Authority or other Person with respect
to any loss or damage to any Owner Compressor not constituting a Casualty Loss,
will be applied directly in payment of repairs or for replacement of property,
if not already paid by the Issuer, or if already paid by the Issuer and no Event
of Default shall have occurred and be continuing, shall be applied to reimburse
the Issuer for such payment. Any balance remaining after making such payment in
accordance with the provisions hereof with respect to such loss or damage shall
be retained by the Issuer. If any Event of Default shall have occurred and be
continuing, all payments hereunder shall be paid to the Trust Account and
applied in accordance with the priority of payments set forth in Section 302(e)
hereof.
          Section 641 Intellectual Property Filings. The Issuer shall make all
filings necessary or desirable to ensure that the Indenture Trustee has a
validly perfected first priority security interest in any and all Intellectual
Property, if any.
          Section 642 Fixture and Accessions. The Issuer shall not attach or
incorporate (or permit other Persons to attach or incorporate) any Owner
Compressor to, or in, any other Owner Compressor or other personal property or
to or in any real property in a manner that could give rise to (x) the assertion
of any Lien on such Owner Compressor by reason of such attachment or (y) the
assertion of a claim that such Owner Compressor has become a fixture. The Issuer
agrees to take all actions that are necessary or desirable to ensure the
continued characterization of the Owner Compressors as personal property under
Applicable Law.
          Section 643 Contracts with Exterran Affiliates. Except as otherwise
permitted by Section 645 hereof, the Issuer shall not (and shall cause the
Manager to not) enter into a Contract for an Owner Compressor with a Exterran
Affiliate.
          Section 644 Contracts Containing Purchase Options. The Issuer shall
not (and shall cause the Manager to not) enter into any Contract for use of an
Owner Compressor that contains a contractual purchase option in favor of the
related User, unless:
          (i) such purchase option is (x) granted or exercisable by a Person
other than an Exterran Affiliate and (y) the terms and conditions of such
purchase option (including the aggregate consideration payable upon the exercise
of such option) have been negotiated on an arm’s length basis and are consistent
with prudent industry standards on the date on which such purchase option was
negotiated; and
          (ii) the Net Compressor Sales Proceeds to be received by the Issuer
upon any exercise of such purchase option must be for an amount that is not less
than the then Depreciated Value of such Owner Compressor as of the last day of
the month immediately preceding each exercise date of such purchase option;
provided, however, no violation of this clause (ii) shall occur if the sum of
the then Depreciated Values of all Owner Compressors subject to such
non-conforming purchase options does not

47



--------------------------------------------------------------------------------



 



exceed at any time an amount equal to the product of (x) five percent (5%) and
(y) the then Aggregate Depreciated Value.
          Section 645 Sales of Owner Compressors to an Exterran Affiliate. The
Issuer shall not (and shall cause the Manager to not) sell any Owner Compressor
to an Exterran Affiliate, except for any such sale to an Exterran Affiliate
(a) of a Prohibited Below DV Compressor, (b) of an Owner Compressor that is not
then subject to a User Contract and which is made for the purpose of using such
Owner Compressor at a location outside of the United States or (c) of an Owner
Compressor for the purpose of Exterran or any Subsidiary of Exterran (or, if
Exterran Partners, L.P. is not a Subsidiary of Exterran, Exterran Partners, L.P.
or its Subsidiary EXLP Operating LLC) using such Owner Compressor; provided
that, in the case of any of clause (a), (b) or (c), such sale is made:
          (i) with the prior written consent of the Issuer or the Exterran ABS
Lessor, as applicable, and each Control Party;
          (ii) in the ordinary course of business of the Manager and based on a
determination by the Manager in its reasonable business judgment that such a
sale is in the best interests of the Issuer;
          (iii) for Net Compressor Sales Proceeds payable on the sale date
(which, except in the case of a sale pursuant to clause (b) made for the purpose
of curing a breach of Section 647 hereof, shall be prior to removal of the Owner
Compressor from the United States) in an amount equal to the greater of (x) the
then Fair Market Sales Value of such Owner Compressor and (y) the then
Depreciated Value of such Owner Compressor;
          (iv) while no Trigger Event exists (or would result from such sale)
other than, in the case of any sale to an Exterran Affiliate of Prohibited Below
DV Compressors, an Undercollateralization Event, Net Revenue Event or Free Cash
Flow Event;
          (v) in the case of a sale pursuant to clause (c) above, (1) the Issuer
or the Manager shall have delivered a list of the Owner Compressors to be sold
(which list shall describe the Compressors to be sold and the User of each such
Compressor) to the Indenture Trustee and each Control Party no later than ten
(10) Business Days prior to such sale and (2) the Issuer shall have delivered to
the Indenture Trustee and each Control Party, no later than five (5) Business
Days prior to such sale, a written notice specifying the Purchase Date on which
Additional Compressors will be purchased with the proceeds of such sale (which
Purchase Date shall be no later than thirty (30) days after the date of such
sale), describing the Additional Compressors to be purchased (which Additional
Compressors shall satisfy all of the Additional Compressor Criteria and Purchase
Criteria); provided, however, that in the case of any such sale that (x) in the
aggregate with all sales to the same buyer to be made on the same date or any
date within seven (7) days of such sale, will result in Net Compressor Sales
Proceeds not exceeding $5,000,000 and (y) in the aggregate with all sales made
pursuant to clause (c) above in the same calendar year as such sale and for
which the items described in clauses (1) and (2) above were not delivered within
the time periods required above, will result in Net Compressor Sales Proceeds
not exceeding $25,000,000, the requirements set forth in clauses (1) and
(2) above shall be deemed to be satisfied so long as the items described in such
clauses are delivered to the Indenture Trustee and the Control Party no later
than ten (10) Business Days following the date of such sale; and
          (vi) after giving effect to such sale, the Aggregate Note Principal
Balance shall not exceed the Asset Base.
For the avoidance of doubt, “sale” includes a transfer by the Issuer of an Owner
Compressor in exchange for the receipt by the Issuer of another Owner Compressor
complying with the transfer, substitution and exchange provisions of the
Indenture, the Contribution Agreement and the Management Agreement.
          Section 646 Sales of Owner Compressors to Third Parties. The Issuer
shall not (and shall cause the Manager to not) sell an Owner Compressor to a
Person that is not an Exterran Affiliate, unless each such sale complies with
all of the following:

48



--------------------------------------------------------------------------------



 



          (i) such sale is made (A) pursuant to a purchase option that complies
with the provisions of Section 644 hereof, or (B) in the ordinary course of
business of the Manager and for Net Compressor Sales Proceeds in an amount that
is not less than the then fair market value of the Owner Compressor so sold; and
          (ii) if the amount of the Net Compressor Sales Proceeds is less than
the then Depreciated Value of the Owner Compressor(s) to be sold, then both of
the following shall be satisfied:
     (A) in case of any sale other than pursuant to an existing purchase option,
no Prospective Trigger Event or Trigger Event is then continuing or would result
from such sale; and
     (B) the sum of the Depreciated Values (measured as of the last day of the
month immediately preceding a sale) of all Owner Compressors sold pursuant to
this clause (ii) in any calendar year does not exceed an amount equal to the
product of (x) two percent (2%) and (y) the then Aggregate Depreciated Value,
measured as of the first day of such calendar year.
For the avoidance of doubt, “sale” includes a transfer by the Issuer of an Owner
Compressor in exchange for the receipt by the Issuer of another Owner Compressor
complying with the transfer, substitution and exchange provisions of the
Indenture, the Contribution Agreement and the Management Agreement.
          Section 647 Owner Compressors Located Outside of the United States.
Except for Permissible Accidental Foreign Compressors, the Issuer shall not (and
shall cause the Manager to not) permit any Owner Compressor to be located
outside of the United States of America.
          Section 648 Distributions.
          The Issuer shall not make any distribution to the holders of its
Membership Interests other than: (A) distributions of cash distributed to the
Issuer from the Trust Account in accordance with Section 302(d) or 302(e)
hereof; and (B) distributions of one or more Owner Compressors and the
Compressor Related Assets related thereto, which distributions under this clause
(B) satisfy all of the following requirements:
          (i) any Owner Compressors and related Compressor Related Assets to be
so distributed shall not, on the date of such distribution, be included in the
calculation of any of the Debt Limit, the Net Revenue Limit or the Free Cash
Flow Limit;
          (ii) such distribution shall have been approved in advance by an
affirmative vote of at least a majority of the members of the board of directors
of the Issuer;
          (iii) unless such distribution is made in connection with a reduction
in Outstanding Obligations under the Warehouse Notes, each Control Party shall
have given its prior written consent to each such in-kind distribution, such
consent not to be unreasonably withheld or delayed after giving consideration to
applicable legal and credit considerations (and, as to distributions under which
Section 645(v) is applicable by its terms, satisfaction of the conditions set
out in Section 645(v) will be deemed to constitute each Control Party’s
Consent); and
          (iv) not more than three (3) such distributions shall be made in any
consecutive twelve (12) month period.
          Section 649 Substitution of Owner Compressors. The Issuer shall not
accept any Substitute Compressor or Deemed Substitute Compressor if the sum of
(x) the aggregate Appraised Value of all Substitute Compressors and Deemed
Substitute Compressors to be transferred on the applicable Substitution Date and
(y) the aggregate Appraised Value of all Substitute Compressors and Deemed
Substitute Compressors transferred to the Issuer after the last day of the month
immediately preceding the applicable Substitution Date, exceeds the Maximum
Substitution Limit.

49



--------------------------------------------------------------------------------



 



          Section 650 Appraisal. By not later than January 31, 2008, the Issuer
shall, at its expense, provide to the Indenture Trustee and each Control Party
at least two (2) Appraisals, each from an Eligible Appraiser, with respect to
all Owned Compressors.
          Section 651 OFAC. The Issuer shall not (i) in a manner which would
violate the laws of the United States, other than pursuant to a license issued
by OFAC, enter into a Contract, or consent to such a Contract, in respect of any
of the Contributed Compressors, to any Person that is a Sanctioned Person or
(ii) derive any of its assets or operating income from investments in or
transactions with any such Sanctioned Person. If the Issuer obtains knowledge
that a Contributed Compressor is under a Contract with a Sanctioned Person or
located or used in a Sanctioned Country in a manner which would violate the laws
of the United States (other than pursuant to a license issued by OFAC), then the
Issuer shall, within ten (10) Business Days after obtaining knowledge thereof,
remove such Contributed Compressor from the Asset Base for so long as such
condition continues.
ARTICLE VI B
COVENANTS OF EXTERRAN ABS LESSOR
          The Exterran ABS Lessor hereby covenants and agrees for the benefit of
each of the Issuer, the Indenture Trustee, the Noteholders, each Series Enhancer
and each Interest Rate Hedge Provider that, until the satisfaction and discharge
of this Indenture in accordance with Section 701 hereof, the Exterran ABS Lessor
shall observe each of the following covenants:
          Section 652 Preservation of Name; Maintenance of Office; Jurisdiction
of Formation. The name on the Exterran ABS Lessor’s certification of formation
is “Exterran ABS Leasing 2007 LLC” The chief executive office of the Exterran
ABS Lessor is located at 4444 Brittmoore Road, Houston, Texas 77041. The
Exterran ABS Lessor shall not establish a new chief executive office or
jurisdiction of organization outside the United States of America. The Exterran
ABS Lessor is formed under the laws of the State of Delaware and has not been
previously and is not now formed under the laws of any other jurisdiction. The
Exterran ABS Lessor shall not change its name, establish a new location for its
chief executive office or its jurisdiction of organization unless (i) the
Exterran ABS Lessor shall provide each of the Indenture Trustee, each Rating
Agency, the Deal Agent, each Interest Rate Hedge Provider and each Control Party
not less than thirty (30) days prior written notice of its intention to do so,
clearly describing such new location or jurisdiction and providing such other
information in connection therewith as the Indenture Trustee, the Deal Agent,
any Interest Rate Hedge Provider or any Control Party may reasonably request,
and (ii) not less than fifteen (15) days prior to the effective date of such
change or relocation, the Exterran ABS Lessor shall have taken, at its own cost,
all action necessary so that such change of location does not impair the
security interest of the Indenture Trustee in the Collateral, or the perfection
of the sale or contribution of the Owner Compressors to the Exterran ABS Lessor,
and shall have delivered to the Indenture Trustee, the Deal Agent, each Interest
Rate Hedge Provider and each Series Enhancer copies of all filings required in
connection therewith together with an Opinion of Counsel, satisfactory to the
Indenture Trustee, each Interest Rate Hedge Provider and each Series Enhancer,
to the effect that such change of location or jurisdiction does not impair
either the perfection or priority of the Indenture Trustee’s security interest
in the Collateral.
          Section 653 Corporate Existence. The Exterran ABS Lessor will keep in
full effect its existence, rights and franchises as a limited liability company
(or other organized entity) organized under the laws of the State of Delaware,
and will obtain and preserve its qualification in each jurisdiction in which
such qualification is necessary to protect the validity and enforceability of
this Indenture, each Supplement issued hereunder and all the Notes issued
pursuant to the terms of such Supplement. The Exterran ABS Lessor will not
liquidate or dissolve.
          Section 654 Compliance with Law. The Exterran ABS Lessor will comply,
in all material respects, with all acts, rules, regulations, orders, decrees and
directions of any Governmental Authority applicable to the Exterran ABS Lessor
or the Exterran ABS Lessor Collateral or any part thereof; provided, however,
that the Exterran ABS Lessor may contest any act, regulation, order, decree or
direction in any reasonable manner that shall not materially and adversely
affect the rights and remedies of the Indenture Trustee, the Noteholders, any
Interest Rate Hedge Provider or any Series Enhancer in the Exterran ABS Lessor
Collateral.
          Section 655 Protection of the Exterran ABS Lessor Collateral. The
Exterran ABS Lessor

50



--------------------------------------------------------------------------------



 



will from time to time execute and deliver all amendments hereto and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, documents or filings as are required by Applicable Law
including, inter alia, any such filings in connection with Intellectual
Property, if acquired, and will, upon the reasonable request of the Manager, the
Indenture Trustee, any Interest Rate Hedge Provider, any Series Enhancer or any
Control Party, take such other action reasonably necessary or advisable to:
          (a) grant more effectively the security interest in all or any portion
of the Exterran ABS Lessor Collateral;
          (b) maintain or preserve the Lien of this Indenture (and the priority
thereof) or carry out more effectively the purposes hereof;
          (c) perfect, publish notice of, or protect the validity of the
security interest in the Exterran ABS Lessor Collateral created pursuant to this
Indenture;
          (d) enforce any of the items of the Exterran ABS Lessor Collateral;
          (e) preserve and defend its right, title and interest to the
Collateral and the rights of the Indenture Trustee and/or any Series Enhancer in
such Collateral against the claims of all Persons (other than the Noteholders or
any Person claiming through the Noteholders), including any claims that the
Compressor is a fixture; or
          (f) pay any and all taxes levied or assessed upon all or any part of
the Exterran ABS Lessor Collateral.
          Section 656 Defend Title to the Exterran ABS Lessor Collateral. The
Exterran ABS Lessor shall, and shall require the Manager to, defend the right,
title, and interest of the Indenture Trustee and each Series Enhancer in, to,
and under the Exterran ABS Lessor Collateral, against all claims of third
parties claiming through or under the Exterran ABS Lessor.
          Section 657 Enforce Contract Rights. Except as otherwise expressly
permitted by the terms hereof or of the Related Documents, the Exterran ABS
Lessor will promptly, or will require the Manager to, enforce all of its rights
under, and with respect to, the Exterran ABS Lessor Collateral.
          Section 658 Negative Covenants Regarding the Exterran ABS Lessor
Collateral (including Related Documents). The Exterran ABS Lessor will not,
without the prior written consent of the Indenture Trustee (acting at the
direction of the Requisite Global Majority) in each instance:
          (a) (i) except as otherwise permitted by this Indenture, or any
Interest Rate Swap Agreement or the other Related Documents, take, or fail to
take, any action, and will use its reasonable efforts not to permit any action
to be taken by others, which would release any Person from any of such Person’s
covenants or obligations under any agreement or instrument included in the
Exterran ABS Lessor Collateral, or which would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such agreement or instrument; or
          (ii) amend, modify or terminate the Lease.
          (b) at any time sell, transfer, exchange or otherwise dispose of any
of the Exterran ABS Lessor Collateral, or consent to the sale, transfer,
exchange or other disposition of any of the Exterran ABS Lessor Collateral,
except in each case as follows:
          (i) a sale of the Collateral pursuant to the provisions of
Sections 614 or 816 hereof;
          (ii) sales of Owner Compressors and the Compressor Related Assets
relating thereto made in compliance with the provisions of Sections 645 and 646
hereof;

51



--------------------------------------------------------------------------------



 



          (iii) a substitution of Owner Compressors made in accordance with the
provisions of Section 649 hereof and the applicable provisions of the
Contribution Agreement and the Transfer Agreement;
          (iv) a sale to the User of an Owner Compressor and the Compressor
Related Assets relating thereto in accordance with the provisions of a
contractual purchase option that complies with the provisions of Section 644
hereof;
          (v) any sale or exchange of a Warranty Repurchase Compressor in
accordance with the provisions of the Contribution Agreement;
          (vi) any sale of an Owner Compressor and the Compressor Related Assets
relating thereto in connection with a Casualty Loss with respect to such Owner
Compressor; or
          (vii) any transfer of an Owner Compressor and the Compressor Related
Assets relating thereto in connection with a distribution that complies with the
provisions of Section 648 hereof.
          (c) (i) permit the validity or effectiveness of this Indenture to be
impaired, (ii) permit the Lien of this Indenture with respect to the Exterran
ABS Lessor Collateral to be subordinated, terminated or discharged, except as
permitted in accordance with Section 404 or Article VII hereof, or (iii) permit
any Person to be released from any covenants or obligations with respect to such
Collateral, except as may be expressly permitted by the Management Agreement.
          (d) at any time grant any Lien on, or security interest in, any the
Exterran ABS Lessor Collateral (or permit any such Lien or security interest to
exist), except for Permitted Encumbrances.
          Section 659 Non-Consolidation of the Exterran ABS Lessor. (a) The
Exterran ABS Lessor shall be operated in such a manner that it shall not be
substantively consolidated with the trust estate of any other Person other than
Issuer in the event of the bankruptcy or insolvency of the Exterran ABS Lessor
or such other Person. Without limiting the foregoing, the Exterran ABS Lessor
shall (except as respects any relationship or transaction solely between Issuer
and the Exterran ABS Lessor) (1) hold all of its assets in its own name and
conduct its business in its own name giving effect to the Management Agreement,
(2) maintain its books, records and cash management accounts separate from those
of any other Person, (3) maintain its bank accounts separate from those of any
other Person, (4) maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, (5) pay its own
liabilities and expenses only out of its own funds (including, inter alia, the
payment of the salaries of its employees), (6) enter into a transaction with an
Affiliate only if (i) such transaction is commercially reasonable and on the
same terms as would be available in an arm’s length transaction with a Person or
entity that is not an Affiliate, and (ii) such transaction is not otherwise
prohibited pursuant to the provisions of Section 643 or 645 hereof; provided,
however, that nothing contained in this clause (6) shall prohibit the Exterran
ABS Lessor from accepting capital contributions from the holder of its
Membership Interests, (7) allocate fairly and reasonably any overhead expenses
that are shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate, (8) hold itself out as a
separate entity, (9) maintain adequate capital in light of its contemplated
business operations, (10) maintain a sufficient number of employees in light of
its contemplated business operations, (11) not acquire the obligations or
securities of its Affiliates, including partners, members or shareholders, as
appropriate, (12) not make loans to any Person or buy or hold evidence of
indebtedness issued by any other Person (other than Contracts intended for
security, cash and investment-grade securities), (13) use separate stationery,
invoices, and checks bearing its own name (14) not pledge its assets for the
benefit of any other Person, other than with respect to the Permitted
Encumbrances, (15) correct any misunderstanding regarding its separate identity,
(16) not hold out its credit as being available to satisfy the obligations of
any other Person, (17) not identify itself as a division of any other Person or
entity and (18) observe all other appropriate limited liability company and
other organizational formalities including, inter alia, remaining in good
standing and qualified as a foreign limited liability company in each
jurisdiction and obtaining all necessary licenses and approvals as required
under Applicable Law.
          (b) Notwithstanding any provision of law which otherwise empowers the
Exterran ABS Lessor, the Exterran ABS Lessor shall not (except as respects any
relationship or transaction solely between the

52



--------------------------------------------------------------------------------



 




Exterran ABS Lessor and the Issuer) (1) hold itself out as being liable for the
debts of any other Person, (2) act other than in its limited liability company
name or the names of its duly authorized officers or agents, (3) engage in any
joint activity or transaction of any kind with or for the benefit of any
Affiliate including any loan to or from or guarantee of the indebtedness of any
Affiliate, except payment of lawful distributions to the holders of its
Membership Interests, including, to the extent applicable, distributions that
comply with the provisions of Section 648 hereof, (4) commingle its funds or
other assets with those of any other Person, (5) create, incur, assume,
guarantee or in any manner become liable in respect of any indebtedness (except
pursuant to this Indenture) other than trade payables and expense accruals
incurred in the ordinary course of its business or (6) take any other action
that would be inconsistent with maintaining the separate legal identity of the
Exterran ABS Lessor.
          Section 660 No Bankruptcy Petition. The Exterran ABS Lessor shall not
(1) commence any Insolvency Proceeding seeking to have an order for relief
entered with respect to it, or seeking reorganization, arrangement, adjustment,
wind-up, liquidation, dissolution, composition or other relief with respect to
it or its debts, (2) seek appointment of a receiver, trustee, custodian or other
similar official for it or any part of its assets, (3) make a general assignment
for the benefit of creditors, or (4) take any action in furtherance of, or
consenting or acquiescing in, any of the foregoing, unless in each case set out
in (1) through (4) Issuer is a debtor in an Insolvency Proceeding.
          Section 661 Liens. The Exterran ABS Lessor shall not (i) directly or
indirectly create, incur, assume or suffer to exist any Lien (except any
Permitted Encumbrance) to be created on or extend to or otherwise arise upon or
burden the Exterran ABS Lessor Collateral or any part thereof or any of the
Exterran ABS Lessor’s interest therein or the Proceeds thereof; or (ii) permit
the Lien of this Indenture not to constitute a valid first priority perfected
security interest in the Collateral. The Exterran ABS Lessor, at its own
expense, will promptly pay, satisfy and otherwise take such actions as may be
necessary to keep this Indenture and the Exterran ABS Lessor Collateral free and
clear of, and to duly discharge or eliminate (or bond in a manner satisfactory
to Indenture Trustee), any Lien that may arise in violation of the foregoing.
The Exterran ABS Lessor will notify the Indenture Trustee in writing promptly
upon a Responsible Officer of the Exterran ABS Lessor obtaining knowledge of any
Lien, other than Permitted Encumbrances, that shall attach to any Owner
Compressor and of the full particulars of such Lien.
          Section 662 Other Debt. The Exterran ABS Lessor shall not contract
for, create, incur, assume or suffer to exist any Indebtedness other than
(i) any Management Fees and all other amounts payable pursuant to the provisions
of the Management Agreement, (ii) trade payables and expense accruals incurred
in the ordinary course and that are incidental to the purposes permitted
pursuant to the Exterran ABS Lessor’s limited liability company agreement and
(iii) indebtedness to the Issuer that is evidenced by a note, subordinated by
its terms to the Notes, and pledged to the Indenture Trustee as part of the
Issuer Collateral.
          Section 663 Guarantees, Loans, Advances and Other Liabilities. The
Exterran ABS Lessor will not make any loan, advance or credit to, or guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance on any obligation or capability of so doing, or
otherwise), endorse (except for the endorsement of checks for collection or
deposit) or otherwise become contingently liable, directly or indirectly, in
connection with or for the obligations, stock or dividends of, or own, purchase,
repurchase or acquire (or agree contingently to do so) any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person.
          Section 664 Consolidation, Merger and Sale of Assets. (a) The Exterran
ABS Lessor shall not consolidate with or merge with or into any other Person
other than Issuer or sell, convey, transfer or lease all, or substantially all,
of its assets, whether in a single transaction or a series of related
transactions, to any Person other than Issuer except for (i) entering into User
Contracts in compliance with the terms of the Management Agreement, this
Indenture, and the Related Documents, and (ii) sales pursuant to Section 608(b)
and Section 816 hereof.
          (b) The obligations of the Exterran ABS Lessor hereunder shall not be
assignable nor shall any Person succeed to the obligations of the Exterran ABS
Lessor hereunder except in each case in accordance with the provisions of this
Indenture.
          (c) The Exterran ABS Lessor shall give prior written notice to each
Rating Agency, each Control Party and each Series Enhancer of any action to be
taken pursuant to this Section 614.

53



--------------------------------------------------------------------------------



 



          Section 665 Other Agreements. The Exterran ABS Lessor will not, after
the date of the issuance of the Notes, enter into, or become a party to, any
agreements or instruments other than this Indenture, the Supplements, the
Management Agreement, the Contribution Agreement, the Note Purchase Agreement,
the Back-up Management Agreement, the Control Agreement, the Enhancement
Agreement(s), the Intercreditor Agreement and the Related Documents and other
agreement(s) expressly contemplated hereby or thereby (it being understood that
the Exterran ABS Lessor may enter into (i) any agreement(s) for acquisition or
disposition of one or more Owner Compressors and the Related Assets permitted by
the terms of this Indenture and the other Related Documents and (ii) any User
Contract in respect of an Owner Compressor made in accordance with the
provisions of this Indenture, the Contribution Agreement or the Management
Agreement or the other Related Documents).
          Section 666 Organizational Documents. The Exterran ABS Lessor will not
amend or modify its organizational documents without the prior written consent
of each Control Party and each Interest Rate Hedge Provider.
          Section 667 Capital Expenditures. The Exterran ABS Lessor will not
make any expenditure (by long-term or operating lease or otherwise) for capital
assets (either realty and personalty), except for (a) acquisition of additional
Compressors and Compressor Related Assets in a manner consistent with the
Contribution Agreement or the Management Agreement or with amounts on deposit in
the Purchase Account and (b) overhaul expenses or capital improvements to the
Owner Compressors made in the ordinary course of its business and in accordance
with the terms of the Management Agreement.
          Section 668 Permitted Activities; Compliance with Organizational
Documents. The Exterran ABS Lessor will observe all organizational and
managerial procedures required by its Organizational Documents, any other
formation documents of the Exterran ABS Lessor, and the limited liability
company laws of the State of Delaware.
          Section 669 Investment Company Act. The Exterran ABS Lessor will
conduct its operations, and will cause the Manager to conduct the Exterran ABS
Lessor’s operations, in a manner which will not subject it to registration as an
“investment company” under the Investment Company Act of 1940, as amended.
          Section 670 Payments of the Collateral. If the Exterran ABS Lessor
shall receive from any Person any payments (other than amounts distributed to
the Exterran ABS Lessor pursuant to Section 302 hereof) with respect to the
Collateral (and, in the event such Exterran ABS Lessor Collateral has been
released from the Lien of this Indenture in accordance with the provisions of
Section 404 hereof at the time such payment is received, to the extent such
payment relates to a period prior to the time such Exterran ABS Lessor
Collateral was released from the Lien of this Indenture in accordance with
Section 404 hereof or pursuant to any Supplement hereto), the Exterran ABS
Lessor shall receive such payment in trust for the Indenture Trustee, as secured
party hereunder, and subject to the Indenture Trustee’s security interest and
shall immediately deposit such payment in the Trust Account.
          Section 671 Permitted Activities; Compliance with Organizational
Documents. The Exterran ABS Lessor will not engage in any activity or enter into
any transaction except as permitted under its organizational documents as in
effect on the Closing Date.
          Section 672 Notices. The Exterran ABS Lessor shall notify the
Indenture Trustee, the Deal Agent, each Rating Agency, each Series Enhancer, and
each Interest Rate Hedge Provider in writing of any of the following immediately
upon learning of the occurrence thereof, describing the same and, if applicable,
the steps being taken by the Person(s) affected with respect thereto:
          (a) Event of Default. The occurrence of an Event of Default;
          (b) Litigation. The institution of any litigation, arbitration
proceeding or Proceeding before any Governmental Authority which, if adversely
resolved, would result in a Material Adverse Change;
          (c) Material Adverse Change. The occurrence of a Material Adverse
Change with respect to the Exterran ABS Lessor;

54



--------------------------------------------------------------------------------



 



          (d) Liens. The existence of any Lien on the Exterran ABS Lessor
Collateral other than Permitted Encumbrances; or
          (e) Other Events. The occurrence of any Trigger Event or any Exterran
Group Event.
          Section 673 Books and Records. The Exterran ABS Lessor shall, and
shall cause the Manager to, maintain complete and accurate books and records in
which full and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities. The
Exterran ABS Lessor shall report, or cause to be reported, on its financial
records the transfer to the Exterran ABS Lessor of all Owner Compressors and
Compressor Related Assets in accordance with GAAP. The Exterran ABS Lessor will
ensure that no financial statement, nor any consolidated financial statements of
the Exterran ABS Lessor, suggests that the assets of the Exterran ABS Lessor are
available to pay the debts of either the Contributor or the Manager. The
Exterran ABS Lessor shall (i) keep complete minutes of the meetings and other
proceedings of the Exterran ABS Lessor, and (ii) continuously maintain the
resolutions, agreements and other instruments underlying the sale and transfer
of the Owner Compressors as official records of the Exterran ABS Lessor.
          Section 674 Taxes. The Exterran ABS Lessor shall, or shall cause the
Manager to, pay when due, all of its taxes, unless, and only to the extent that,
the Exterran ABS Lessor is contesting such taxes in good faith and by
appropriate proceedings and the Exterran ABS Lessor has set aside on its books
such reserves or other appropriate provisions therefor as may be required by
GAAP.
          The Exterran ABS Lessor shall remit (or cause to be remitted) to each
Governmental Authority all Excluded Payments actually received by, or on behalf
of, the Exterran ABS Lessor and shall promptly remit to the Deal Agent, each
Series Enhancer and the Indenture Trustee evidence that all such payments have
been made.
          The Exterran ABS Lessor shall prepare and deliver to the Indenture
Trustee and the Control Party for each Series within a reasonable time prior to
the required date of filing (or, to the extent permissible, file on behalf of
the Indenture Trustee) any and all reports (other than income tax returns) to be
filed by the Exterran ABS Lessor or the Indenture Trustee with any Governmental
Authority by reason of the ownership by the Exterran ABS Lessor of any Owner
Compressor or the contracting thereof to Users to the extent any such reports
are required because of the nature of the Owner Compressors. The provisions of
this Section 674 shall be interpreted, to the maximum extent possible, in a
manner consistent with Sections 2.6 and 5.8 of the Management Agreement.
          Section 675 Subsidiaries. The Exterran ABS Lessor shall not create any
Subsidiaries.
          Section 676 Investments. The Exterran ABS Lessor shall not make or
permit to exist any Investment in any Person except for Investments in Eligible
Investments made in accordance with the terms of this Indenture.
          Section 677 Separate Identity. The Exterran ABS Lessor makes herein by
this reference each of the representations and warranties made by it to Baker
Botts LLP in support of its opinions respecting the consolidation of the
Exterran ABS Lessor and certain other parties issued and delivered in connection
with the issuance of the Notes, as if specifically made herein and agrees to
comply with each of the factual assumptions contained in such opinions.

55



--------------------------------------------------------------------------------



 



          Section 678 OFAC. The Exterran ABS Lessor shall not (i) in a manner
which would violate the laws of the United States, other than pursuant to a
license issued by OFAC, enter into a Contract, or consent to such a Contract, in
respect of any of the Contributed Compressors to any Person that is a Sanctioned
Person or (ii) derive any of its assets or operating income from investments in
or transactions with any such Sanctioned Person. If the Exterran ABS Lessor
obtains knowledge that a Contributed Compressor is under a Contract with a
Sanctioned Person or located or used in a Sanctioned Country in a manner which
would violate the laws of the United States (other than pursuant to a license
issued by OFAC), then the Exterran ABS Lessor shall, within ten (10) Business
Days after obtaining knowledge thereof, remove such Contributed Compressor from
the Asset Base for so long as such condition continues.
ARTICLE VII
DISCHARGE OF INDENTURE;
PREPAYMENTS
          Section 701 Full Discharge. Upon payment in full of all Outstanding
Obligations (including, without limitation, termination of each Interest Rate
Swap Agreement and payment of all amounts, including termination amounts,
payable in connection therewith), the Indenture Trustee shall, at the written
request and at the expense of the Issuer, execute and deliver to the Issuer such
deeds or other instruments as shall be requisite to evidence the satisfaction
and discharge of this Indenture and the security and Liens hereby created, and
to release the Issuer from its covenants contained in this Indenture and the
Supplements hereto in connection with the satisfaction and discharge of the
Indenture. The Indenture Trustee shall be entitled to receive an Opinion of
Counsel stating that such satisfaction and discharge is authorized and
permitted.
          Section 702 Prepayment of Notes.
          (a) Optional Prepayments. The Issuer may, from time to time, make an
optional Prepayment of principal of the Notes of any Series at the times, in the
amounts and subject to the conditions and limitations set forth in the
Supplement for the Series of Notes to be prepaid. Any optional Prepayment of
principal made by the Issuer pursuant to this Section 702 shall also include
accrued interest to the date of the prepayment on the amount being prepaid. All
Prepayments made in accordance with this Section 702(a) shall be accomplished by
a deposit of funds (including any amounts required pursuant to the provisions of
Section 702(c) hereof) directly into the Trust Account. Notice of any voluntary
prepayment of a Series of Term Notes to be made by the Issuer pursuant to the
provisions of this Section 702(a) shall be given by the Issuer to the Indenture
Trustee, each Interest Rate Hedge Provider and, if applicable, any
Series Enhancer for such Series of Notes to be prepaid, not later than the tenth
(10th) day prior to the date of such prepayment and not earlier than the Payment
Date immediately preceding the date of such prepayment.
          (b) Mandatory Prepayments. If at any time the Supplemental Principal
Payment Amount for any Payment Date is more than zero, then the Issuer shall, in
accordance with Section 302 on such Payment Date make a payment of the
Supplemental Principal Payment Amount which Supplemental Principal Payment
Amount shall be paid in the following order of priority:
          (i) to each Series of Warehouse Notes then Outstanding for which the
Commitment Termination Date has not occurred on a pro rata basis, in proportion
to the then unpaid principal balance of such Series of Warehouse Notes to the
unpaid principal balances of all such Series of Warehouse Notes, until the
principal balances of all such Series of Warehouse Notes have been paid in full;
          (ii) if any Supplemental Principal Payment Amount remains after
application of clause (i), then the aggregate amount of such excess shall be
applied to each Series of Warehouse Notes then Outstanding for which the
Commitment Termination Date has occurred on a pro rata basis, in proportion to
the then unpaid principal balance of such Series of Warehouse Notes to the
unpaid principal balances of all such Series of Warehouse Notes then
Outstanding, until the principal balances of all such Series of Warehouse Notes
have been paid in full; and

56



--------------------------------------------------------------------------------



 



          (iii) if any Supplemental Principal Payment Amount remains after
application of clause (ii), then the aggregate amount of such excess shall be
applied to each Series of Term Notes then Outstanding on a pro rata basis, in
proportion to the then unpaid principal balance of such Series of Term Notes to
the unpaid principal balances of all Series of Term Notes then Outstanding.
Solely for purposes of determining the Supplemental Principal Payment Amount for
purposes of this Section 702(b), a determination of whether or not a Trigger
Event is continuing on any Payment Date shall be determined in accordance with
the following criteria:
          (iv) each of a Manager Default and an Event of Default shall continue
until such event or condition has been waived by (i) in the case of any payment
default (including an Event of Default under clause (i) or (ii) of Section 801
hereof), 100% of the Control Parties and, to the extent required pursuant to
Section 808 or 1002(a), each affected Noteholder, and (ii) in any other case,
the Requisite Global Majority and any other Person or Persons required to
consent to such waiver pursuant to Section 813;
          (v) a Net Revenue Event shall continue until the next succeeding
Determination Date on which the related Manager Report indicates that such
condition no longer exists, at which time such event shall be deemed to have
been cured; and
          (vi) an Undercollateralization Event shall continue until the next
succeeding Determination Date on which the related Manager Report indicates that
such condition no longer exists, at which time such event shall be deemed to
have been cured;
provided, however, the events described in clauses (i), (ii) and (iii) may not,
solely for purposes of determining whether a Supplemental Principal Payment
Amount is payable, be waived or cured on more than two (2) occasions.
          (c) Repayment of Interest Rate Hedge Provider. If the Issuer has
elected to make a voluntary Prepayment in accordance with the provisions of
Section 702(a) above or is required to make a Prepayment in accordance with the
provisions of Section 702(b) above, then in addition to such Prepayment, the
Issuer shall pay such amount, including any termination payments, necessary (in
each case as determined by the Requisite Global Majority and after taking
account of payment priorities set forth in Section 302 hereunder) to reduce the
aggregate notional balance of all outstanding transactions under the Interest
Rate Swap Agreements in accordance with the terms of Section 631 hereof and the
terms of the related Interest Rate Swap Agreements. So long as no Trigger Event
or Event of Default is then continuing, the Issuer (or the Manager on its
behalf) may exercise its discretion in selecting the specific transactions and
the notional amounts thereof to be terminated. If a Trigger Event or Event of
Default is then continuing, the outstanding transactions under the Interest Rate
Swap Agreements will be terminated on a pro rata basis, based on the respective
notional amounts for each remaining calculation period so that the remaining
notional amounts for all future calculation periods under such transactions
shall comply with the requirements of Section 631(a) and not exceed such
requirements by more than the amounts set forth in Section 631(a)(y) hereof.
          (d) Adjustment of Prospective Minimum Principal Payment Amounts and
Scheduled Principal Payment Amounts for Partial Voluntary Prepayments. In the
event that the Issuer makes a voluntary prepayment of less than all of the then
unpaid principal balance of any Series of Term Notes in accordance with the
provisions of Section 702(a), then the Issuer shall promptly (but in any event
within ten (10) Business Days after the date on which such prepayment is made)
thereafter recalculate the Minimum Targeted Principal Balances and Scheduled
Targeted Principal Balances for such Series of Notes for each future Payment
Date such that, after giving effect to such adjustment, each subsequent Minimum
Targeted Principal Balance and Scheduled Targeted Principal Balance for such
Series of Term Notes shall be reduced by an amount equal to the quotient of (i)
the aggregate amount of such prepayment actually received by the Noteholders of
such Series, divided by (ii) the number of remaining Payment Dates to and
including, the Legal Final Maturity Date (in the case of adjustments to future
Minimum Principal Payment Amounts) or the Expected Final Payment Date (in the
case of adjustments to future Scheduled Principal Payment Amounts).

57



--------------------------------------------------------------------------------



 



          (e) Allocation of Targeted Adjustment Amount. If the Manager Report
delivered on any Determination Date indicates that a Targeted Adjustment Amount
exists, then the Issuer shall promptly (but in any event within ten
(10) Business Days) after receipt of such Manager Report, apply such Targeted
Adjustment Amount in the following order of priority:
          (i) to reduce (but not below zero) by the amount of such Targeted
Adjustment Amount each of the Minimum Targeted Principal Balance and the
Scheduled Targeted Principal Balance, in each case, for all remaining Payment
Dates of any Series of Warehouse Notes for which the Commitment Termination Date
has occurred (or, if there are multiple Series of Warehouse Notes for which the
Commitment Termination Date has occurred, such Targeted Adjustment Amount shall
be allocated among each such Series of Warehouse Notes on a pro rata basis based
on each such Series’ then respective unpaid principal balances), and
          (ii) if any Targeted Adjustment Amount remains after application of
clause (i), with respect to either the Minimum Targeted Principal Balance or the
Scheduled Targeted Principal Balance on the next succeeding Payment Date, then,
in each such case, the amount of such excess in the aggregate shall be allocated
on a pro rata basis (based on then unpaid principal balances) among all Series
of Term Notes then Outstanding and the amount allocated to each such Series
shall then be used to reduce (but not below zero) the Minimum Targeted Principal
Balances and the Scheduled Targeted Principal Balances, as applicable, in each
case, for all remaining Payment Dates of such Series of Term Notes by the amount
of such allocated Targeted Adjustment Amount.
ARTICLE VIII
DEFAULT PROVISIONS AND REMEDIES
          Section 801 Event of Default. “Event of Default”, wherever used herein
with respect to any Series of Notes, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
Governmental Authority):
          (i) default in the payment on any Payment Date of any of the
following: (A) any Interest Payment, Default Fee or Commitment Fees (if
applicable) then due and payable on any Series of Notes, (B) any Indenture
Trustee’s Fees then due and payable or (C) any scheduled payments owing to any
Interest Rate Hedge Provider, and, in any such case, such default continues in
each case for two (2) Business Days after the due date thereof;
          (ii) failure to make payment in full in cash of the then unpaid
principal balance of any Series of Notes on the Legal Final Maturity Date of
such Series of Notes;
          (iii) default in the due observance or performance of any covenant of
the Issuer set forth in Sections 608(a)(ii), 609 (only if such default could
reasonably be expected to result in “substantive consolidation” of the Issuer
with the estate of any other Person in connection with a bankruptcy proceeding),
610, 612, 613, 614, 615, 616, 617, 621, 625, 626 or 649 hereof;
          (iv) default in the due observance or performance of any covenant of
the Issuer set forth in Sections 606, 608(b), 608(d) and 611, which breach or
failure continues unremedied for a period of ten (10) days after the earliest of
(i) any Authorized Officer of the Issuer, or Responsible Officer of the
applicable Exterran Affiliate, as the case may be, first acquiring knowledge
thereof, (ii) the Indenture Trustee’s giving written notice thereof to the
Issuer and each Exterran Affiliate, (iii) any Noteholder giving written notice
thereof to the Issuer, each Exterran Affiliate and the Indenture Trustee, and
(iv) any Series Enhancer giving written notice thereof to the Issuer, each
Exterran Affiliate and the Indenture Trustee;
          (v) default in the due observance or performance of a covenant set
forth in Section 643 or Section 645 hereof, and such default continues
unremedied (which remedy (1) in the case of Section

58



--------------------------------------------------------------------------------



 



643, must be effected by a substitution, subject to Section 649 hereof, of each
affected Compressor, and (2) in the case of Section 645, must be effected by an
additional deposit by the Contributors into the Trust Account of an amount equal
to the difference between the amount of Net Compressor Sales Proceeds that was
required to have been paid pursuant to clause (iii) of the proviso to
Section 645 and the amount of Net Compressor Sales Proceeds actually received
for each affected Owner Compressor (in the case of a sale that satisfied all the
requirements of Section 645 other than clause (iii) of the proviso to
Section 645) or by a Deemed Substitution of each affected Owner Compressor (in
the case of any other default under Section 645) for more than five (5) Business
Days after the date on which a Responsible Officer of the Issuer or the Manager
first obtains knowledge of such default; provided, however, that the Issuer
shall not be entitled to cure any breach described in this clause (v) if the
exercise of such cure would cause the Aggregate Cure Limitation to be exceeded;
          (vi) default in the due observance or performance of the covenant set
forth in Section 646 hereof;
          (vii) default in the due observance or performance of the covenant set
forth in Section 644 hereof and, in the case of a default of clause
(ii) thereof, such default (A) results in one or more Prohibited Below DV
Compressors, and (B) the Issuer shall not have sold all of such Prohibited Below
DV Compressors to an Exterran Affiliate in a sale complying with the provisions
of Section 645 on or prior to the date occurring more than five (5) Business
Days after the date on which a Responsible Officer of the Issuer or the Manager
first obtains knowledge of such default;
          (viii) default in the due observance or performance of the covenant
set forth in Section 647 hereof and, if such breach relates to a Permissible
Accidental Foreign Compressor that is not subject to either a User Contract or
other contract for compression services at any time while such Compressor is
located outside the United States, such condition continues unremedied (which
remedy must be effected by a substitution, subject to Section 649 hereof, or a
sale in compliance with Sections 645 and 646 hereof) for more than five
(5) Business Days after the date on which a Responsible Officer of the Issuer or
the Manager first obtains knowledge of such breach; provided, however, that the
Issuer shall not be entitled to cure such breach if the exercise of such cure
would cause the Aggregate Cure Limitation to be exceeded;
          (ix) default in the due observance or performance of any covenant of
the Exterran ABS Lessor set forth in Sections 608(a)(ii), 609 (only if such
default could reasonably be expected to result in “substantive consolidation” of
the Exterran ABS Lessor with the estate of any other Person in connection with a
bankruptcy proceeding), 610, 612, 613, 614, 615, 616, 617, 621, 625, 626 or 649
hereof;
          (x) default in the due observance or performance of any covenant of
the Exterran ABS Lessor set forth in Sections 606, 608(b), 608(d) and 611, which
breach or failure continues unremedied for a period of ten (10) days after the
earliest of (i) any Authorized Officer of the Issuer, or Responsible Officer of
the applicable Exterran Affiliate, as the case may be, first acquiring knowledge
thereof, (ii) the Indenture Trustee’s giving written notice thereof to the
Exterran ABS Lessor and each Exterran Affiliate, (iii) any Noteholder giving
written notice thereof to the Exterran ABS Lessor, each Exterran Affiliate and
the Indenture Trustee, and (iv) any Series Enhancer giving written notice
thereof to the Exterran ABS Lessor, each Exterran Affiliate and the Indenture
Trustee;
          (xi) default in the due observance or performance of a covenant set
forth in Section 643 or Section 645 hereof, and such default continues
unremedied (which remedy (1) in the case of Section 643, must be effected by a
substitution, subject to Section 649 hereof, of each affected Compressor, and
(2) in the case of Section 645, must be effected by an additional deposit by the
Contributors into the Trust Account of an amount equal to the difference between
the amount of Net Compressor Sales Proceeds that was required to have been paid
pursuant to clause (iii) of the proviso to Section 645 and the amount of Net
Compressor Sales Proceeds actually received for each affected Owner Compressor
(in the case of a sale that satisfied all the requirements of Section 645 other
than clause (iii) of the proviso to Section 645) or by a Deemed Substitution of
each affected Owner Compressor (in the case of any other default under
Section 645) for more than five (5) Business Days after the date on which a
Responsible Officer of the Exterran ABS Lessor or the Manager first obtains
knowledge of such default; provided, however, that the Exterran

59



--------------------------------------------------------------------------------



 



ABS Lessor shall not be entitled to cure any breach described in this clause
(v) if the exercise of such cure would cause the Aggregate Cure Limitation to be
exceeded;
          (xii) default in the due observance or performance of any covenant of
the Issuer or any Exterran Affiliate in any Related Document (to the extent such
breach is not otherwise addressed in this Section 801) which breach or failure,
if curable, continues unremedied for a period of thirty (30) days after the
earliest to occur of (i) any Authorized Officer or Responsible Officer of such
Person first acquiring knowledge thereof, (ii) the Indenture Trustee’s giving
written notice thereof to such Person or (iii) any Noteholder or Series Enhancer
giving written notice thereof to such Person and the Indenture Trustee;
          (xiii) any representation or warranty of the Issuer or any Exterran
Affiliate made in any other Related Document shall prove to be incorrect in any
material respect as of the time when the same shall have been made and remains,
if curable, unremedied for a period of fifteen (15) days after the earliest to
occur of (i) any Authorized Officer or Responsible Officer of such Person, first
acquiring knowledge thereof, (ii) the Indenture Trustee’s giving written notice
thereof to such Person or (iii) any Noteholder or Series Enhancer giving written
notice thereof to such Person and the Indenture Trustee;
          (xiv) the entry of a decree or order for relief by a court having
jurisdiction in respect of the Issuer or the Exterran ABS Lessor in any
involuntary case under any applicable Insolvency Law, or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, or sequestrator (or other similar official) for the Issuer
or the Exterran ABS Lessor or for any substantial part of their respective
properties, or ordering the winding up or liquidation of their respective
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of sixty (60) consecutive days;
          (xv) the commencement by the Issuer or the Exterran ABS Lessor of a
voluntary case under any applicable Insolvency Law, or other similar law now or
hereafter in effect, or the consent by the Issuer or the Exterran ABS Lessor to
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee or sequestrator (or other similar official) of the Issuer or
the Exterran ABS Lessor or any substantial part of its respective properties, or
the making by the Issuer or the Exterran ABS Lessor of any general assignment
for the benefit of creditors, or the inability or the failure by the Issuer or
the Exterran ABS Lessor generally to pay its debts as they become due, or the
taking of any action by the Issuer or the Exterran ABS Lessor in furtherance of
any such action;
          (xvi) either (x) the Indenture Trustee shall fail to have a first
priority perfected security interest in all, or any portion, of the Collateral
or (y) the Issuer shall incur or assume, or permit to exist, any Liens on the
Collateral (except Permitted Encumbrances) and, in the case of this clause (y),
such Liens shall continue to exist unremedied for a period of ten (10) days
after the earlier to occur of (i) receipt by Issuer of written notice thereof
from the Indenture Trustee or any Entitled Party or (ii) the date on which any
Responsible Officer of the Manager or the Issuer shall have actual knowledge of
such Liens;
          (xvii) the Issuer is required to register as an investment company
under the Investment Company Act of 1940, as amended;
          (xviii) any payment shall be made by a Series Enhancer under any
Enhancement Agreement;
          (xix) the rendering against either the Issuer or the Exterran ABS
Lessor of a final judgment, decree or order for the payment of money in excess
of $25,000 and the continuance of such judgment, decree or order unsatisfied,
unbonded or uninsured for a period of sixty (60) consecutive days;
          (xx) either (x) a Manager Default occurs, and the Back-up Manager
fails to assume the role of Replacement Manager within ninety (90) days of
receipt of the Manager Termination Notice, or (y) there is no Manager for ninety
(90) days;

60



--------------------------------------------------------------------------------



 



          (xxi) any Related Document ceases to be in full force and effect
(other than in accordance with its terms);
          (xxii) as of any Payment Date, the Aggregate Note Principal Balance
exceeds the Asset Base in effect on the related Determination Date and such
condition continues unremedied for sixty (60) days; or
          (xxiii) the exercise of any remedy by the Exterran ABS Lessor against
the Issuer under the Lease.
The occurrence of an Event of Default with respect to one Series of Notes shall
constitute an Event of Default with respect to all other Series of Notes then
Outstanding unless the related Supplement with respect to each such Series of
Notes shall specifically provide to the contrary.
          Section 802 Acceleration of Stated Maturity; Rescission and Annulment.
(a) Upon the occurrence of an Event of Default of a type described in
Section 801(xiv) or Section 801(xv), the unpaid principal balance of, and
accrued interest on, all Classes and Series of Notes, together with all other
amounts then due and owing to the Noteholders and under all other Outstanding
Obligations, shall become immediately due and payable without further action by
any Person; provided that, the Noteholders’ rights with respect thereto shall be
limited as set forth in Section 808. Except as set forth in the immediately
preceding sentence, if an Event of Default under Section 801 occurs and is
continuing, then and in every such case the Requisite Global Majority may
declare the principal of and accrued interest on all Notes of all Series then
Outstanding to be due and payable immediately, by a notice in writing to the
Issuer and to the Indenture Trustee given by the Requisite Global Majority, and
upon any such declaration such principal and accrued interest shall become
immediately due and payable. Each Interest Rate Hedge Provider shall receive
prompt notice of any acceleration hereunder from the Issuer.
          (b) At any time after such a declaration of acceleration has been made
and before a Sale by the Indenture Trustee or a judgment or decree for payment
of the money due has been obtained by the Indenture Trustee as hereinafter in
this Article provided, the Requisite Global Majority, by written notice to the
Issuer and the Indenture Trustee, may rescind and annul such declaration and its
consequences if:
          (i) the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay:
     (A) all of the installments of interest and premium, if any, on, and
principal of, all Notes which were overdue prior to the date of such
acceleration;
     (B) to the extent that payment of such interest is lawful, interest upon
overdue installments of interest at the Overdue Rate for such Notes set forth in
the related Supplement;
     (C) all sums paid or advanced by the Indenture Trustee or the Manager
hereunder and the reasonable compensation, out-of-pocket expenses, disbursements
and advances of the Indenture Trustee, its agents and counsel incurred in
connection with the enforcement of this Indenture;
     (D) all scheduled payments then due under any Interest Rate Swap Agreement,
together with interest thereon in accordance with the terms thereof; and
          (ii) all Events of Default, other than the nonpayment of the principal
of or interest on Notes which have become due solely by such declaration of
acceleration, have been cured or waived as provided in Section 813 hereof.
     No such rescission with respect to any Event of Default shall affect any
subsequent Event of Default or impair any right consequent thereon, nor shall
any such rescission affect any Interest Rate Swap Agreement that has been
terminated in accordance with the terms thereof.

61



--------------------------------------------------------------------------------



 



          Section 803 Collection of Indebtedness. The Issuer covenants that, if
an Event of Default occurs and is continuing and a declaration of acceleration
has been made under Section 802 and not rescinded or annulled, the Issuer shall,
upon demand of the Indenture Trustee (at the direction of the Requisite Global
Majority), pay to the Indenture Trustee, for the benefit of the Noteholders of
all Series then Outstanding and all Interest Rate Hedge Providers, the whole
amount then due and payable on such Notes for principal and interest, with
interest upon the overdue principal and, to the extent that payment of such
interest shall be legally enforceable, upon overdue installments of interest, at
the Overdue Rate payable with respect to each such Note; and, in addition
thereto, such further amount as shall be sufficient to cover all other
Outstanding Obligations and the costs and out-of-pocket expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Indenture Trustee, any Series Enhancer and their respective agents and
counsel incurred in connection with the enforcement of this Indenture.
          Section 804 Remedies. If an Event of Default shall occur and be
continuing, the Indenture Trustee, by such officer or agent as it may appoint,
shall notify the applicable Rating Agencies, if any, and each Control Party of
such Event of Default and shall, if and as instructed in writing by the
Requisite Global Majority, take any one or more (separately, successively or
simultaneously) of the following steps:
          (i) institute any Proceedings, in its own name and as trustee of an
express trust, for the collection of all amounts then due and payable on the
Notes of all Series or under this Indenture or the related Supplement with
respect thereto, whether by declaration or otherwise, enforce any judgment
obtained, and collect from the Collateral and any other assets of the Issuer any
monies adjudged due;
          (ii) subject to (A) the quiet enjoyment rights of any User under a
User Contract permitted by the Related Documents and (B) the restrictions set
forth in the Intercreditor Agreement, sell (including any Sale made in
accordance with Section 816 hereof), hold or enter into contracts for hire of
the Collateral or any portion thereof or rights or interest therein, at one or
more public or private transactions conducted in any manner permitted by law;
          (iii) terminate the Management Agreement and engage the Back-up
Manager or another replacement Manager;
          (iv) institute any Proceedings from time to time for the complete or
partial foreclosure of the Lien created by this Indenture with respect to the
Collateral;
          (v) institute such other appropriate Proceedings to protect and
enforce any other rights, whether for the specific enforcement of any covenant
or agreement in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy;
          (vi) exercise any remedies of a secured party under the UCC or any
Applicable Law and take any other appropriate action to protect and enforce the
rights and remedies of the Indenture Trustee or the Noteholders hereunder in
order to enforce the rights of the Indenture Trustee hereunder;
          (vii) appoint a receiver or a manager over the Issuer or its assets;
          (viii) file proofs of “Claim” (as defined under the Bankruptcy Code);
          (ix) take possession of the Collateral or any portion thereof or
rights of interest therein; or
          (x) take any or all actions permitted under Section 401(d) hereof;
provided, however, that no Owner Compressor may be sold pursuant to this
Section 804 unless the purchase price therefor is in cash in an amount not less
than the Depreciated Value for such Owner Compressor, unless all of the Control
Parties consent to such sale; and provided, further, that no Owner Compressors
may be sold by the Indenture Trustee pursuant to this Section 804 unless the
aggregate Net Compressor Sales Proceeds to be realized

62



--------------------------------------------------------------------------------



 



from such Sale equal or exceed the amount required to repay in full all of the
amounts set forth in clauses (1) through (13) of Section 302(e) hereof, unless
each Control Party and each Interest Rate Hedge Provider consent to such Sale.
          Section 805 Indenture Trustee May Enforce Claims Without Possession of
Notes. (a) In all Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all of the Noteholders and each Interest Rate Hedge Provider,
and it shall not be necessary to make any Noteholder a party to any such
Proceedings.
          (b) All rights of action and claims under this Indenture, the related
Supplement or such Notes may be prosecuted and enforced by the Indenture Trustee
without the possession of any of the Notes or the production thereof in any
Proceeding relating thereto, and any such Proceeding instituted by the Indenture
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery whether by judgment, settlement or otherwise shall, after provision for
the payment of the reasonable compensation, expenses, and disbursements incurred
and advances made by the Indenture Trustee, its agents and counsel, be for the
ratable benefit of the Holders of the Notes and each Interest Rate Hedge
Provider, subject to the subordination of payments among Classes of a particular
Series as set forth in the related Supplement.
          Section 806 Allocation of Money Collected. If the Notes of all Series
have been declared due and payable following an Event of Default and such
declaration and its consequences have not been rescinded or annulled, any money
collected by the Indenture Trustee pursuant to this Article or otherwise and any
other monies that may be held or thereafter received by the Indenture Trustee as
security for such Notes shall be paid, to the extent permitted by law, to the
Persons in the amounts and in the priority set forth in Section 302(e) hereof.
          Section 807 Limitation on Suits. Except to the extent provided in
Section 808 hereof, no Noteholder shall have the right to institute any
Proceeding, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless each of the following
conditions shall have been satisfied:
          (i) such Holder has previously given written notice to the Indenture
Trustee of a continuing Event of Default;
          (ii) the Requisite Global Majority shall have made written request to
the Indenture Trustee to institute Proceedings in respect of such Event of
Default in its own name as the Indenture Trustee hereunder;
          (iii) such Holder or Holders have offered to the Indenture Trustee
reasonable security or indemnity satisfactory to it against the costs, expenses
and liabilities to be incurred in compliance with such request (the unsecured
indemnity of a Rated Institutional Noteholder being deemed satisfactory for such
purpose);
          (iv) the Indenture Trustee has, for thirty (30) days after its receipt
by a Corporate Trust Officer of such notice, request and offer of security or
indemnity, failed to institute any such Proceeding;
          (v) no direction inconsistent with such written request has been given
to the Indenture Trustee during such thirty (30) day period by the Requisite
Global Majority; and
          (vi) if such Series of Notes has the benefit of an Enhancement
Agreement, a Series Enhancer Default has occurred and is continuing.
It being understood and intended that no one or more Noteholders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholder or any Interest Rate Hedge Provider, or to obtain or to seek to
obtain priority or preference over any

63



--------------------------------------------------------------------------------



 



other Noteholder (except to the extent provided in the related Supplement) or to
enforce any right under this Indenture, except in the manner herein provided and
for the benefit of all Noteholders.
          Section 808 Right of Holders to Receive Principal and Interest.
Notwithstanding any other provision of this Indenture, each Noteholder shall
have the right, which is absolute and unconditional, to receive payment of the
principal of and interest on its Note as such principal and interest becomes due
and payable and to institute any Proceeding for the enforcement of such payment,
and such rights shall not be impaired without the consent of such Holder;
provided, however, that no Noteholder shall have any right to receive payment of
principal under its Notes prior to the Legal Final Maturity Date therefor nor
shall any such Noteholder institute any Proceeding for the enforcement of any
such payment prior to such Legal Final Maturity Date.
          Section 809 Restoration of Rights and Remedies. If the Indenture
Trustee or any Holder has instituted any Proceeding to enforce any right or
remedy under this Indenture or the related Supplement and such Proceeding has
been discontinued or abandoned for any reason, or has been determined adversely
to the Indenture Trustee, any Series Enhancer or to such Holder, then and in
every such case, subject to any determination in such Proceeding, the Issuer,
the Exterran ABS Lessor, the Indenture Trustee, any Series Enhancer and the
Holders shall be restored severally and respectively to their former positions
hereunder and thereafter all rights and remedies of the Indenture Trustee, such
Series Enhancer and the Holders shall continue as though no such Proceeding had
been instituted.
          Section 810 Rights and Remedies Cumulative. No right or remedy
conferred upon or reserved to the Indenture Trustee, any Control Party, any
Series Enhancer, any Interest Rate Hedge Provider or to the Holders pursuant to
this Indenture or any Supplement is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.
          Section 811 Delay or Omission Not Waiver. No delay or omission of the
Indenture Trustee, any Control Party, any Series Enhancer, any Interest Rate
Hedge Provider or any Holder of any Note to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article or by law to the Indenture Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Indenture Trustee, any Control Party, any
Series Enhancer, any Interest Rate Hedge Provider, or the Holders, as the case
may be, subject to the right of the Control Party to control such right pursuant
to Section 812 hereof.
          Section 812 Control by Requisite Global Majority. Upon the occurrence
of an Event of Default, the Requisite Global Majority shall, except as set forth
in the proviso to Section 804 hereof, have the right to direct the time, method
and place of conducting any Proceeding for any remedy available to the Indenture
Trustee or exercising any trust or power conferred on the Indenture Trustee;
provided that, (i) such direction shall not be in conflict with any rule of law
or with this Indenture, including, without limitation, Section 804 hereof,
(ii) such Requisite Global Majority has offered to the Indenture Trustee
reasonable security or indemnity against costs, expenses and liabilities which
it might incur in connection therewith as provided in Section 902(iii) hereof
and (iii) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction.
          Section 813 Waiver of Past Defaults. (a) The Requisite Global Majority
may, on behalf of all Noteholders of all Series, waive any past Event of Default
and its consequences, except that:
          (i) a waiver of any payment default (including any Event of Default
under clause (i) or (ii) of Section 801 hereof) shall require the consent of all
of the Control Parties and, to the extent required pursuant to Section 1002(a),
each affected Noteholder, and shall not require Requisite Global Majority
consent; and
          (ii) any waiver in respect of a covenant or provision hereof which,
pursuant to Section 1002 hereof, cannot be modified or amended without the
consent of (x) each Holder of each

64



--------------------------------------------------------------------------------



 



Outstanding Note affected thereby and each Series Enhancer or (y) each Control
Party for each Series of Notes shall, in each case, require the consent of such
Persons as are required to amend such covenant or provision (in addition to the
consent of the Requisite Global Majority).
          (b) Upon any waiver pursuant to Section 813(a) above, such Event of
Default shall cease to exist and shall be deemed to have been cured and not to
have occurred for every purpose of this Indenture; provided, however, that no
such waiver shall extend to any subsequent or other Event of Default or impair
any right consequent thereon. No such waiver shall affect any Interest Rate Swap
Agreement that has been terminated in accordance with its terms.
          Section 814 Undertaking for Costs. All parties to this Indenture
agree, and each Holder of any Note by acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Indenture Trustee for any action taken, suffered or omitted by it as the
Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant;
provided, however, that the provisions of this Section shall not apply to any
suit instituted by the Indenture Trustee, to any suit instituted by any Holder,
or group of Holders, holding in the aggregate more than 10% of the aggregate
principal balance of the Notes of all Series then Outstanding, or to any suit
instituted by any Holder for the enforcement of the payment of the principal of
or interest on any Note on or after the Legal Final Maturity Date of such Note.
          Section 815 Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.
          Section 816 Sale of Collateral. (a) The power to effect any sale (a
“Sale”) of any portion of the Collateral pursuant to Section 804 hereof shall
not be exhausted by any one or more Sales as to any portion of the Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold or all Outstanding Obligations shall have been paid in
full. The Indenture Trustee (at the direction of the Requisite Global Majority)
may from time to time postpone any Sale by public announcement made at the time
and place of such Sale.
          (b) Upon any Sale, whether made under the power of sale hereby given
or under judgment, order or decree in any Proceeding for the foreclosure or
involving the enforcement of this Indenture: (i) the Indenture Trustee, at the
written direction of the Requisite Global Majority, may bid for and purchase the
property being sold, and upon compliance with the terms of such Sale may hold,
retain and possess and dispose of such property in accordance with the terms of
this Indenture; and (ii) the receipt of the Indenture Trustee or of any officer
thereof making such Sale shall be a sufficient discharge to the purchaser or
purchasers at such Sale for its or their purchase money, and such purchaser or
purchasers, and its or their assigns or personal representatives, shall not,
after paying such purchase money and receiving such receipt of the Indenture
Trustee or of such officer therefor, be obliged to see to the application of
such purchase money or be in any way answerable for any loss, misappropriation
or non-application thereof.
          (c) The Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the
Collateral in connection with a Sale thereof. In addition, the Indenture Trustee
is hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey its interest (subject to the User’s rights of quiet
enjoyment) in any portion of the Collateral in connection with a Sale thereof,
and to take all action necessary to effect such Sale. No purchaser or transferee
at such a Sale shall be bound to ascertain the Indenture Trustee’s authority,
inquire into the satisfaction of any conditions precedent or see to the
application of any monies.

65



--------------------------------------------------------------------------------



 



          (d) The Indenture Trustee acknowledges that its right to sell,
transfer or otherwise convey any Interest Rate Swap Agreement or exercise any
foreclosure rights with respect thereto shall be subject to compliance with the
provisions of the applicable Interest Rate Swap Agreement.
          Section 817 Action on Notes. The Indenture Trustee’s right to seek and
recover judgment on the Notes or under this Indenture or any Supplement shall
not be affected by the seeking, obtaining or application of any other relief
under or with respect to this Indenture or any Supplement. Neither the Lien of
this Indenture nor any rights or remedies of the Indenture Trustee, any Control
Party, any Series Enhancer, any Interest Rate Hedge Provider or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral or upon any of the assets of the Issuer.
          Section 818 Determination of Existence of Event of Default for
Purposes of Section 302(e). The Indenture Trustee shall distribute amounts
pursuant to the provisions of Section 302(e) hereof on each Payment Date that
occurs during the period commencing on the Indenture Trustee’s receipt of notice
from the Manager, the Issuer, either Contributor or the Requisite Global
Majority that an Event of Default has occurred and is continuing on the date of
such notice and ending on the date on which the applicable Event of Default has
been waived in a written notice to the Indenture Trustee and Issuer executed by
the Persons required to consent thereto pursuant to Section 813.
          Section 819 Notification of Each Series Enhancer and Interest Rate
Hedge Provider. Upon the Indenture Trustee’s receipt of notice with respect to,
without duplication, (1) any exercise by the Requisite Global Majority of its
rights under any Related Document, (2) any direction or instruction by the
Requisite Global Majority with respect to any Related Document or (3) any
declaration, waiver or other action of the Requisite Global Majority under any
Related Document, the Indenture Trustee shall deliver a written notice to each
Series Enhancer (other than any Series Enhancer constituting part of such
Requisite Global Majority) and each Interest Rate Hedge Provider informing it of
such exercise, direction, instruction, declaration, waiver or action no later
than one (1) Business Day after the Indenture Trustee’s receipt of the
applicable notice.
ARTICLE IX
CONCERNING THE INDENTURE TRUSTEE
          Section 901 Duties of the Indenture Trustee. The Indenture Trustee,
prior to the occurrence of an Event of Default or after the cure or waiver of
any Event of Default that may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Indenture and the
related Supplement and no implied duties shall be inferred against it. If an
Event of Default with respect to any Series has occurred and is continuing, the
Indenture Trustee, at the written direction of the Control Party, shall exercise
such of the rights and powers vested in it by this Indenture and the related
Supplement, and use the same degree of care and skill in its exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.
          The Indenture Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Indenture Trustee which are specifically required to be furnished
pursuant to any provisions of this Indenture and any applicable Supplement,
shall determine whether they are substantially in the form required by this
Indenture and any applicable Supplement; provided, however, that the Indenture
Trustee shall not be responsible for the accuracy or content (including
mathematical calculations) of any such resolution, certificate, statement,
opinion, report, document, order or other instrument furnished pursuant to this
Indenture and any applicable Supplement.
          No provision of this Indenture or any Supplement shall be construed to
relieve the Indenture Trustee from liability for its own negligent action, its
own negligent failure to act or its own willful misconduct; provided, however,
that:
          (i) Prior to the occurrence of an Event of Default and after the cure
or waiver of any Event of Default that may have occurred, the duties and
obligations of the Indenture Trustee shall be

66



--------------------------------------------------------------------------------



 



determined solely by the express provisions of this Indenture and any
Supplements issued pursuant to the terms hereof. The Indenture Trustee shall not
be liable except for the performance of such duties and obligations as are
specifically set forth in this Indenture and any Supplements issued pursuant to
the terms hereof, and no implied covenants or obligations shall be read into
this Indenture against the Indenture Trustee and, in the absence of bad faith on
the part of the Indenture Trustee, the Indenture Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates, statements, reports, documents, orders, opinions
or other instruments (whether in their original or facsimile form) furnished to
the Indenture Trustee and conforming to the requirements of this Indenture and
any Supplements issued pursuant to the terms hereof;
          (ii) The Indenture Trustee shall not be liable for an error of
judgment made in good faith by a Corporate Trust Officer or Corporate Trust
Officers of the Indenture Trustee, unless it shall be proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts; and
          (iii) The Indenture Trustee shall not be personally liable with
respect to any action taken, suffered or omitted to be taken by it in good faith
in accordance with the direction of the Control Party relating to the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee, or exercising any trust or power conferred upon the Indenture
Trustee, under this Indenture.
          No provisions of this Indenture shall require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of its duties hereunder, or in the exercise of any of its rights or
powers, if it shall have reasonable grounds for believing that repayment of such
funds or adequate security or indemnity against such risk or liability is not
reasonably assured to it (the unsecured indemnity of a Rated Institutional
Noteholder shall not constitute reasonable grounds for believing that repayment
of any such funds is not reasonably assured to it.)
          Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 901.
          Section 902 Certain Matters Affecting the Indenture Trustee. Except as
otherwise provided in Section 901 hereof:
          (i) The Indenture Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting upon any Opinion of Counsel,
certificate of an officer of the Manager, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document (whether in its original or
facsimile form) reasonably believed by it to be genuine and to have been signed
or presented by the proper party or parties;
          (ii) The Indenture Trustee may consult with counsel of its selection
and any advice of such counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance in reliance thereof;
          (iii) The Indenture Trustee shall be under no obligation to institute,
conduct or defend any litigation or proceeding hereunder or in relation hereto
at the request, order or direction of the Control Party, pursuant to the
provisions of this Indenture, unless the Control Party shall have offered to the
Indenture Trustee reasonable security or indemnity satisfactory to it against
the costs, expenses and liabilities which may be incurred therein or thereby
(the unsecured indemnity of a Rated Institutional Noteholder being deemed
satisfactory for such purpose);
          (iv) The Indenture Trustee shall not be liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Indenture;

67



--------------------------------------------------------------------------------



 



          (v) The Indenture Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing to do so by the Control
Party; provided, however that the Indenture Trustee may require reasonable
security or indemnity satisfactory to it against any cost, expense or liability
likely to be incurred in making such investigation as a condition to so
proceeding (the unsecured indemnity of a Rated Institutional Noteholder being
deemed satisfactory for such purposes). The reasonable expense of any such
examination shall be paid, on a pro rata basis, by the Noteholders or, if paid
by the Indenture Trustee, shall be reimbursed by such Noteholders upon demand;
          (vi) The Indenture Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through its
agents or attorneys and the Indenture Trustee shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed by it
with due care hereunder; provided, however, that any agreement with an agent or
an attorney shall provide for due care by such agent or attorney in respect of
the Issuer;
          (vii) The Indenture Trustee shall not be charged with knowledge of any
default or Event of Default unless either a Corporate Trust Officer of the
Indenture Trustee shall have actual knowledge or written notice of such shall
have been actually received by a Corporate Trust Officer of the Indenture
Trustee; and
          (viii) The rights, privileges, protections, immunities and benefits
given to the Indenture Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Indenture Trustee
in each of its capacities hereunder, and to each agent, custodian and other
Person employed to act hereunder.
          The provisions of this Section 902 shall be applicable to the
Indenture Trustee in its capacity as the Indenture Trustee under this Indenture.
Delivery of any reports, information and documents to the Indenture Trustee
provided for herein (or in any Related Document) is for informational purposes
only and the Indenture Trustee’s receipt of such shall not constitute
constructive knowledge of any information contained therein or determinable from
information contained therein, including the Manager’s or Issuer’s compliance
with any of its representations, warranties or covenants under this Indenture or
any of the Related Documents (as to which the Indenture Trustee is entitled to
rely exclusively on Officers’ Certificates).
          Section 903 Indenture Trustee Not Liable. (a) The recitals contained
herein (other than the representations and warranties contained in Section 911
hereof), in any Supplement and in the Notes (other than the certificate of
authentication on the Notes) shall be taken as the statements of the Issuer, and
the Indenture Trustee assumes no responsibility for their correctness. The
Indenture Trustee makes no representations as to the validity or sufficiency of
this Indenture, any Supplement, the Notes, the Collateral or any Related
Document. The Indenture Trustee shall not be accountable for the use or
application by the Issuer of any of the Notes or of the proceeds thereof, or for
the use or application of any funds paid to the Issuer or the Manager in respect
of the Collateral.
          (b) The Indenture Trustee shall have no responsibility or liability
for or with respect to the existence or validity of any Owner Compressor, the
perfection of any security interest (whether as of the date hereof or at any
future time), the maintenance of or the taking of any action to maintain such
perfection, the validity of the assignment of any portion of the Collateral to
the Indenture Trustee or of any intervening assignment, the compliance by any
Exterran Affiliate with any covenant or the breach by any Exterran Affiliate of
any warranty or representation made hereunder, in any Supplement or in any
Related Document or the accuracy of such warranty or representation, any
investment of monies in the Trust Account or any Series Account or any loss
resulting therefrom; provided that, such investments are made in accordance with
the provisions of Section 303 hereof, or the acts or omissions of the Manager
taken in the name of the Indenture Trustee.
          (c) Except as expressly provided herein or in any Supplement, the
Indenture Trustee shall not have any obligation or liability under any Contract
by reason of or arising out of this Indenture or the granting of a security
interest in such Contract hereunder or the receipt by the Indenture Trustee of
any payment relating to any Contract pursuant hereto, nor shall the Indenture
Trustee be required or obligated in any manner to perform or fulfill

68



--------------------------------------------------------------------------------



 



any of the obligations of the Issuer or the Manager under or pursuant to any
Contract, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it, or the sufficiency of any performance
by any party, under any Contract.
          Section 904 Indenture Trustee May Own Notes. The Indenture Trustee in
its individual or any other capacity may become the owner or pledgee of Notes
with the same rights it would have if it were not the Indenture Trustee;
provided that, such transaction shall not result in the disqualification of the
Indenture Trustee for purposes of Rule 3a-7 under the Investment Company Act of
1940.
          Section 905 Indenture Trustee’s Fees and Expenses. The fees
(“Indenture Trustee’s Fees”) of the Indenture Trustee shall be paid by the
Issuer in accordance with Section 302 hereof in an amount equal to $12,000 per
year. In addition, on the Closing Date, the Issuer shall pay to the Indenture
Trustee an up-front fee equal to $7,500 plus reasonable attorneys’ fees. Subject
to the provisions of Section 902(iii) hereof, the Issuer shall, to the extent
not paid by the Manager, indemnify the Indenture Trustee and each of its
officers, directors and employees for, and hold them harmless against, (i) any
loss, liability, damage claim or expense (including attorneys’ fees and
expenses) incurred without negligence or willful misconduct on their part,
arising out of or in connection with the acceptance or administration of this
trust, including the costs and expenses of defending itself both individually
and in its representative capacity against any claim or liability in connection
with the exercise or performance of any of its powers or duties hereunder and
(ii) any loss, liability or expense directly or indirectly incurred as a result
of any penalty or other cost imposed by the Internal Revenue Service or other
taxing authority (the amounts described in clauses (i) and (ii) collectively,
the “Indenture Trustee Indemnified Amounts”).
          The obligations of the Issuer under this Section 905 to compensate the
Indenture Trustee, to pay or reimburse the Indenture Trustee for expenses,
disbursements and advances and to indemnify and hold harmless the Indenture
Trustee shall constitute Outstanding Obligations hereunder and shall survive the
resignation or removal of the Indenture Trustee and the satisfaction and
discharge of this Indenture.
          When the Indenture Trustee incurs expenses or renders services in
connection with an Event of Default specified in Section 801(xi) or
Section 801(xii), the expenses and the compensation for the services are
intended to constitute expenses of administration under any bankruptcy law.
          Section 906 Eligibility Requirements for the Indenture Trustee. The
Indenture Trustee hereunder shall at all times be a national banking association
or a corporation, organized and doing business under the laws of the United
States of America or any State, and authorized under such laws to exercise
corporate trust powers. In addition, the Indenture Trustee or its parent
corporation shall at all times (i) have a combined capital and surplus of at
least $250,000,000, (ii) be subject to supervision or examination by Federal or
state authority and (iii) have a long-term unsecured senior debt rating of “A-2”
or better by Moody’s Investors Service, Inc. and a long-term unsecured senior
debt rating of “A” by Standard & Poor’s Rating Services and short-term unsecured
senior debt rating of “P-1” or better by Moody’s Investors Service, Inc. and a
short-term unsecured senior debt rating of “A-2” by Standard & Poor’s Rating
Services. If such corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of such supervising or examining
authority, then, for the purposes of this Section 906, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Indenture Trustee shall cease to be eligible in accordance
with the provisions of this Section, the Indenture Trustee shall resign promptly
in the manner and with the effect specified in Section 907 hereof.
          Section 907 Resignation and Removal of the Indenture Trustee. The
Indenture Trustee may at any time resign and be discharged from the trusts
hereby created by giving written notice thereof to the Issuer, the Manager, the
Deal Agent, each Series Enhancer, each Interest Rate Hedge Provider and the
Noteholders. Upon receiving such notice of resignation, the Issuer shall
promptly appoint a successor trustee by written instrument, a copy of which
original instrument shall be delivered to the resigning Indenture Trustee and
the successor Indenture Trustee. A copy of the instrument shall also be
delivered to the Deal Agent. If no successor Indenture Trustee shall have been
so appointed and have accepted appointment within ninety (90) days after the
giving of such notice of resignation, the Requisite Global Majority may appoint
a successor trustee or, if it does not do so within thirty (30) days thereafter,
the resigning Indenture Trustee may petition at the expense of the Issuer any
court of competent jurisdiction for the appointment of a successor trustee,
which successor trustee shall meet the eligibility standards set

69



--------------------------------------------------------------------------------



 



forth in Section 906.
          If, at any time, the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 906 hereof and shall fail to resign
after written request therefor by the Issuer, any Control Party or the Manager,
or if at any time the Indenture Trustee shall become incapable of acting, or
shall be adjudged bankrupt or insolvent, or a receiver of the Indenture Trustee
or of its property shall be appointed, or any public officer shall take charge
or control of the Indenture Trustee or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation, then the Issuer shall
remove the Indenture Trustee and appoint a successor Indenture Trustee by
written instrument, in duplicate, one copy of which original instrument shall be
delivered to the Indenture Trustee so removed and one copy to the successor
Indenture Trustee.
          Any resignation or removal of the Indenture Trustee and appointment of
a successor trustee pursuant to any of the provisions of this Section shall
become effective upon, and only upon, acceptance of appointment by the successor
trustee as provided in Section 908 hereof.
          Section 908 Successor Indenture Trustee. Any successor Indenture
Trustee appointed as provided in Section 907 hereof shall execute, acknowledge
and deliver to the Issuer and to its predecessor Indenture Trustee an instrument
accepting such appointment hereunder, and thereupon the resignation or removal
of the predecessor Indenture Trustee shall become effective and such successor
Indenture Trustee, without any further act, deed or conveyance, shall become
fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as the Indenture
Trustee herein. The predecessor Indenture Trustee shall upon payment of all
charges due it, its agents and counsel deliver to the successor Indenture
Trustee all documents relating to the Collateral, if any, delivered to it,
together with any amount remaining in the Trust Account, and any other
Series Accounts. In addition, the predecessor Indenture Trustee and, upon
request of the successor Indenture Trustee, the Issuer shall execute and deliver
such instruments and do such other things as may reasonably be required for more
fully and certainly vesting and confirming in the successor Indenture Trustee
all such rights, powers, duties and obligations.
          No successor Indenture Trustee shall accept appointment as provided in
this Section 908 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 906 hereof and the
Requisite Global Majority has not objected to such appointment within ten
(10) days.
          Upon acceptance of appointment by a successor Indenture Trustee as
provided in this Section 908, the Issuer shall mail notice of the succession of
such Indenture Trustee hereunder to each Interest Rate Hedge Provider and to all
Noteholders at their addresses as shown in the registration books maintained by
the Indenture Trustee. If the Issuer fails to mail such notice within ten (10)
days after acceptance of appointment by the successor Indenture Trustee, the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Issuer.
          Section 909 Merger or Consolidation of the Indenture Trustee. Any
entity into which the Indenture Trustee may be merged or converted or with which
it may be consolidated, or any entity resulting from any merger, conversion or
consolidation to which the Indenture Trustee shall be a party, or any entity
succeeding to the business of the Indenture Trustee, shall be the successor of
the Indenture Trustee hereunder, provided such entity shall be eligible under
the provisions of Section 906 hereof, without the execution or filing of any
paper, deed or conveyance or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.
          Section 910 Separate Indenture Trustees, Co-Indenture Trustees and
Custodians. If the Indenture Trustee is not capable of acting outside the United
States, it shall have the power from time to time to appoint one or more Persons
or corporations to act either as co-trustees jointly with the Indenture Trustee,
or as separate trustees, or as custodians, for the purpose of holding title to,
foreclosing or otherwise taking action with respect to any of the Collateral,
when such separate trustee or co-trustee is necessary or advisable under any
Applicable Laws or for the purpose of otherwise conforming to any legal
requirement, restriction or condition in any applicable jurisdiction. The
separate trustees, co-trustees, or custodians so appointed shall be trustees,
co-trustees, or custodians for the benefit of all Noteholders and each Interest
Rate Hedge Provider, and shall have such powers, rights and remedies as shall be
specified in the instrument of appointment; provided, however, that no such
appointment shall, or shall be deemed to, constitute the appointee an agent of
the Indenture Trustee. The Issuer shall

70



--------------------------------------------------------------------------------



 



join in any such appointment, but such joining shall not be necessary for the
effectiveness of such appointment.
          Every separate trustee, co-trustee and custodian shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:
          (i) all powers, duties, obligations and rights conferred upon the
Indenture Trustee in respect of the receipt, custody and payment of moneys shall
be exercised solely by the Indenture Trustee;
          (ii) all other rights, powers, duties and obligations conferred or
imposed upon the Indenture Trustee shall be conferred or imposed upon and
exercised or performed by the Indenture Trustee and such separate trustee,
co-trustee, or custodian jointly, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Collateral or any portion thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee,
co-trustee or custodian;
          (iii) no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and
          (iv) the Issuer or the Indenture Trustee may at any time accept the
resignation of or remove any separate trustee, co-trustee or custodian so
appointed by it or them if such resignation or removal does not violate the
other terms of this Indenture.
          Any notice, request or other writing given to the Indenture Trustee
shall be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee, co-trustee, or custodian shall refer to this
Indenture and the conditions of this Article. Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with
the estates or property specified in its instrument of appointment, either
jointly with the Indenture Trustee or separately, as may be provided therein,
subject to all the provisions of this Indenture, specifically including every
provision of this Indenture relating to the conduct of, affecting the liability
of, or affording protection to, the Indenture Trustee. Every such instrument
shall be furnished to the Indenture Trustee and each Series Enhancer.
          Any separate trustee, co-trustee or custodian may, at any time,
constitute the Indenture Trustee, its agent or attorney-in-fact, with full power
and authority, to the extent not prohibited by law, to do any lawful act under
or in respect of this Indenture on its behalf and in its name. If any separate
trustee, co-trustee, or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Indenture Trustee, to the extent permitted by
law, without the appointment of a new or successor trustee or custodian.
          No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as successor trustee under Section 906
hereof and no notice to Noteholders of the appointment thereof shall be required
under Section 908 hereof.
          The Indenture Trustee agrees to instruct the co-trustees, if any, to
the extent necessary to fulfill the Indenture Trustee’s obligations hereunder.
          Section 911 Representations and Warranties. The Indenture Trustee
hereby represents and warrants as of the date of issuance of each Series that:
          (a) Organization and Good Standing. The Indenture Trustee is a
national banking association duly organized, validly existing and in good
standing under the laws of the United States of America, and has the power to
own its assets and to transact the business in which it is presently engaged;
          (b) Authorization. The Indenture Trustee has the power, authority and
legal right to execute, deliver and perform this Indenture and each Supplement
and to authenticate the Notes, and the execution, delivery

71



--------------------------------------------------------------------------------



 



and performance of this Indenture and each Supplement and the authentication of
the Notes has been duly authorized by the Indenture Trustee by all necessary
corporate action;
          (c) Binding Obligations. This Indenture and each Supplement, assuming
due authorization, execution and delivery by the Issuer, constitutes the legal,
valid and binding obligations of the Indenture Trustee, enforceable against the
Indenture Trustee in accordance with its terms, except that (i) such enforcement
may be subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws (whether statutory, regulatory or decisional) now or hereafter in
effect relating to creditors’ rights generally and the rights of trust companies
in particular and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to certain equitable defenses and
to the discretion of the court before which any proceeding therefor may be
brought, whether in a proceeding at law or in equity;
          (d) No Violation. The performance by the Indenture Trustee of its
obligations under this Indenture and each Supplement will not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice, lapse of time or both) a default under, the charter documents
or bylaws of the Indenture Trustee;
          (e) No Proceedings. There are no proceedings or investigations to
which the Indenture Trustee is a party pending, or, to the knowledge of the
Indenture Trustee without independent investigation, threatened, before any
court, regulatory body, administrative agency or other tribunal or Governmental
Authority (A) asserting the invalidity of this Indenture or the Notes, (B)
seeking to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Indenture or (C) seeking any determination or
ruling that would materially and adversely affect the performance by the
Indenture Trustee of its obligations under, or the validity or enforceability
of, this Indenture or the Notes;
          (f) Approvals. Neither the execution or delivery by the Indenture
Trustee of this Indenture nor the consummation of the transactions by the
Indenture Trustee contemplated hereby requires the consent or approval of, the
giving of notice to, the registration with or the taking of any other action
with respect to any Governmental Authority under any existing federal or State
of Minnesota law governing the banking or trust powers of the Indenture Trustee;
          (g) Control of Indenture Trustee. The Indenture Trustee is not
directly or indirectly controlled by any Exterran Affiliate or any of its
Affiliates. The Indenture Trustee will promptly notify the Issuer, each
Series Enhancer, each Interest Rate Hedge Provider, the Deal Agent and the
Contributors if at any time it becomes controlled by any Exterran Affiliate or
any of its Affiliates;
          (h) Knowledge of Adverse Claims. Wells Fargo Bank, National
Association does not have any knowledge of adverse claim with respect to the
Collateral in which the security interest is being granted;
          (i) No Conflict; Legal Compliance. The execution, delivery and
performance of this Indenture and each of the Supplements will not:
(a) contravene any provision of the Indenture Trustee’s Organizational
Documents; (b) contravene, conflict with or violate any Applicable Law or
regulation, or any order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority that could result in a Material Adverse
Change; or (c) violate or result in the breach of, or constitute (with or
without Notice, lapse of time or both) a default under this Indenture, the
Related Documents, any other indenture or other loan or credit agreement, or
other agreement or instrument to which the Indenture Trustee is a party or by
which the Indenture Trustee, or its property and assets, may be bound or
affected that could result in a Material Adverse Change or result in a Lien on
any Collateral other than Permitted Encumbrances. The Indenture Trustee is not
in violation or breach of or default under any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award or any contract,
agreement, lease, license, indenture or other instrument to which it is a party
that could result in a Material Adverse Change; and
          (j) Compliance with Law. The Indenture Trustee:

72



--------------------------------------------------------------------------------



 



          (i) is not in violation of (1) any laws, ordinances, governmental
rules or regulations, or (2) court orders to which it is subject, the violation
of either of which could reasonably be expected to materially and adversely
affect the ability of the Indenture Trustee to perform its obligations under and
comply with the terms of this Indenture or any of the Supplements or other
Related Documents to which it is a party;
          (ii) has not failed to obtain any licenses, permits, franchises or
other governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property or the conduct of
its business including, without limitation, with respect to transactions
contemplated by this Indenture and any of the Supplements or other Related
Documents to which it is a party; and
          (iii) is not in violation in any respect of any term of any agreement,
certificate of formation, by law, or any instrument to which it is a party or by
which it may be bound, which violation could reasonably be expected to
materially and adversely affect the business or condition (financial or
otherwise) of the Indenture Trustee, or the interests of the Noteholders, any
Series Enhancer or Eligible Interest Rate Hedge Counterparty in any Collateral.
          Section 912 Indenture Trustee Offices. The Indenture Trustee shall
maintain in the State of Minnesota an office or offices or agency or agencies
where Notes may be surrendered for registration of transfer or exchange, which
office shall initially be located at MAC N9311-161, Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479 and shall promptly notify the Issuer, the
Manager, the Noteholders and each Interest Rate Hedge Provider of any change of
such location.
          Section 913 Notice of Event of Default. If a Corporate Trust Officer
of the Indenture Trustee shall have actual knowledge that an Event of Default
with respect to any Series shall have occurred and be continuing, the Indenture
Trustee shall promptly (but in any event within five (5) Business Days) give
written notice thereof to each Noteholder, each Interest Rate Hedge Provider,
each Rating Agency and each Series Enhancer of such Series. For all purposes of
this Indenture, in the absence of actual knowledge by a Corporate Trust Officer
of the Indenture Trustee, the Indenture Trustee shall not be deemed to have
actual knowledge of any Event of Default unless notified in writing thereof by
the Issuer, the Contributor, the Manager, any Series Enhancer or any Noteholder,
and such notice references the applicable Series of Notes generally, the Issuer,
this Indenture or the applicable Supplement.
          Section 914 Indenture Trustee’s Application for Instructions from the
Issuer. Any application by the Indenture Trustee for written instructions from
the Issuer may, at the option of the Indenture Trustee, set forth in writing any
action proposed to be taken or omitted by the Indenture Trustee under this
Indenture and the date on and/or after which such action shall be taken or such
omission shall be effective. The Indenture Trustee shall not be liable for any
action taken by, or omission of, the Indenture Trustee in accordance with a
proposal included in such application on or after the date specified in such
application (which date shall not be less than three (3) Business Days after the
date any officer of the Issuer actually receives such application, unless any
such officer shall have consented in writing to any earlier date) unless prior
to taking any such action (or the effective date in the case of an omission),
the Indenture Trustee shall have received written instructions in response to
such application specifying the action to be taken or omitted.
          Section 915 Indenture Trustee’s Duties — Monthly Tape. (a) Pursuant to
the Management Agreement, the Manager is required to deliver to the Indenture
Trustee and the Indenture Trustee hereby consents to accept, on each
Determination Date, the Monthly Tape, which Monthly Tape shall contain each
User’s name, address, telephone number, location of Owner Compressor(s), monthly
revenue rate, maintenance information and other pertinent terms and conditions
of the User Contract; provided, however, that the Monthly Tape is in a format to
be agreed upon by the Manager and the Indenture Trustee. The Indenture Trustee
shall notify the Issuer, the Manager, the Deal Agent, each Interest Rate Hedge
Provider and each Series Enhancer in writing of any material inconsistencies
between the related Manager Report and the Monthly Tape and of any information
that is missing from such Manager Report and shall confirm conformity of actual
Manager remittances to such Manager Report.

73



--------------------------------------------------------------------------------



 



          (b) If the Manager disagrees with the computations provided under
paragraph (a) above by the Indenture Trustee or if the Manager has not
reconciled such discrepancy, the Indenture Trustee agrees to confer with the
Manager to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Manager, and
notify the Deal Agent and any Series Enhancer of the resolution thereof. The
Manager hereby agrees to cooperate, at its own expense, with the Indenture
Trustee in reconciling any discrepancies herein. If, within thirty (30) days of
notice to the Manager, each Series Enhancer, each Interest Rate Hedge Provider,
the Deal Agent and the Indenture Trustee, such discrepancy is not resolved, the
Indenture Trustee shall promptly notify the Deal Agent, the Issuer, each
Interest Rate Hedge Provider and each Series Enhancer of such discrepancy.
Following receipt of such notice from the Indenture Trustee, the Manager shall
deliver to the Rating Agencies, the Noteholders, each Series Enhancer, each
Interest Rate Hedge Provider and the Indenture Trustee no later than the related
Payment Date a certificate describing the nature and cause of such discrepancies
and the Manager shall hire independent accountants (who may also provide other
services to the Manager), at Manager’s expense, to examine the Manager Report
and attempt to reconcile discrepancies at the earliest possible date. The
result, if any, of such reconciliation shall be reflected in the Manager Report
for the next succeeding Determination Date.
     Other than the duties specifically set forth in this Indenture, the
Indenture Trustee shall have no obligations hereunder, including, without
limitation, to supervise, verify, monitor or administer the performance of the
Manager. The Indenture Trustee shall have no liability for any actions taken or
omitted by the Manager. The duties and obligations of the Indenture Trustee
shall be determined solely by the express provisions of this Indenture and no
implied covenants or obligations shall be read into this Indenture against the
Indenture Trustee.
ARTICLE X
SUPPLEMENTAL INDENTURES; AMENDMENTS
          Section 1001 Supplemental Indentures Not Requiring Consent of Holders.
(a) Without the consent of any Holder and based on an Opinion of Counsel in form
and substance reasonably acceptable to the Indenture Trustee to the effect that
such Supplement is for one of the purposes set forth in clauses (i) through
(viii) below, the Issuer, the Indenture Trustee and the Exterran ABS Lessor, at
any time and from time to time, may enter into an amendment hereto or into one
or more Supplements in form satisfactory to the Indenture Trustee, for any of
the following purposes:
          (i) to add to the covenants of the Issuer and/or the Exterran ABS
Lessor in this Indenture for the benefit of the Holders of all Series then
Outstanding or any Series Enhancer, or to surrender any right or power conferred
upon the Issuer in this Indenture;
          (ii) to cure any ambiguity or to correct or supplement any provision
in this Indenture which is inconsistent with any other provision in this
Indenture;
          (iii) to correct or amplify the description of any property at any
time subject to the Lien of this Indenture, or better to assure, convey and
confirm unto the Indenture Trustee any property subject or required to be
subject to the Lien of this Indenture, or to subject additional property to the
Lien of this Indenture;
          (iv) to add to the conditions, limitations and restrictions on the
authorized amount, terms and purposes of issue, authentication and delivery of
the Notes, as herein set forth, or additional conditions, limitations and
restrictions thereafter to be observed by the Issuer;
          (v) to convey, transfer, assign, mortgage or pledge any additional
property to or with the Indenture Trustee;
          (vi) to evidence the succession of the Indenture Trustee pursuant to
Article IX;
          (vii) to add any additional Events of Default; or

74



--------------------------------------------------------------------------------



 



          (viii) to issue any additional Series of Notes in accordance with the
provisions of Section 1006 hereof.
If the terms of any such Supplement or amendment contemplated by this
Section 1001 adversely affects the rights, duties or interests of any Interest
Rate Hedge Provider or any Series Enhancer, then each such Interest Rate Hedge
Provider or Series Enhancer, as the case may be, must receive a copy of such
proposed Supplement or amendment from the Issuer and also issue its prior
written consent to such Supplement or amendment.
          (b) Promptly after the execution by the Issuer, the Indenture Trustee
and the Exterran ABS Lessor of any amendment or Supplement pursuant to this
Section 1001, the Issuer shall mail to the Holders of all Notes then
Outstanding, each Rating Agency, each Interest Rate Hedge Provider and each
Series Enhancer, a notice setting forth in general terms the substance of such
amendment or Supplement, together with a copy of the text of such amendment or
Supplement. Any failure of the Issuer to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such amendment or Supplement.
          Section 1002 Supplemental Amendment (Not Creating a New Series) with
Consent of Holders. (a) The Issuer, the Indenture Trustee and the Exterran ABS
Lessor may, with the consent of the Requisite Global Majority, enter into an
amendment or a Supplement hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders under this Indenture (to
the extent such subject matter is not addressed in Section 1001 or Section 1006
hereof); provided, however, that no such amendment or Supplement shall amend or
modify the terms of any Supplement related to a particular Series (i.e., the
Supplement establishing the Principal Terms of such Series) without the consent
of the Control Party for such Series; and provided, further, that (1) no such
amendment or Supplement shall, without the consent of the Holder of each
Outstanding Note affected thereby:
          (i) extend the due date for the payment of any principal of, or reduce
the principal amount of, or reduce any scheduled repayment of the principal
balance of, any Note or reduce the rate of interest payable thereon, change the
priority of any such principal or interest payments pursuant to this Indenture
or any Supplement, or the date on which, or the place of payment where, any such
payment is to be made;
          (ii) change the coin or currency in which the principal balance of any
Note or the interest thereon is payable;
          (iii) impair the right to institute suit for the enforcement of
(A) any interest payment on any Payment Date or (B) the principal balance of any
Note on or after the Legal Final Maturity Date thereof;
          (iv) reduce the percentage of Outstanding Notes (or the commitments of
the Noteholders) required for (a) the consent of any Supplement to this
Indenture, (b) the consent required for any waiver of compliance with certain
provisions of this Indenture or Events of Default hereunder and their
consequences as provided for in this Indenture or (c) the consent required to
waive any payment default on the Notes;
          (v) modify any of the provisions of this Section 1002 except to
increase any percentage provided herein or to provide that certain other
provisions of this Indenture cannot be modified or waived without the consent of
the Holder of each Outstanding Note affected thereby;
          (vi) modify or alter the definition of the terms “Advance Rate”,
“Existing Commitment”, “Initial Commitment”, “Minimum Principal Payment Amount”,
“Outstanding”, “Requisite Global Majority” or “Scheduled Principal Payment
Amount”;
          (vii) impair or adversely affect the Collateral or reduce the scope of
the definition of “Collateral”, in each case except as otherwise permitted
herein;

75



--------------------------------------------------------------------------------



 



          (viii) permit the creation of any Lien ranking prior to, or on a
parity with, the Lien of this Indenture with respect to any part of the
Collateral, or terminate or release the Lien of this Indenture on any Collateral
(except to the extent authorized by the terms of this Indenture); or
          (ix) amend Section 209 hereof or change in any manner the calculation
of the Requisite Global Majority or any other calculation made for purposes of
determining the number of Series Enhancers or Control Parties required to vote
or consent with respect to any matter; and
(2) no such amendment or Supplement shall, without the consent of each Control
Party for each Series of Notes:
          (i) modify or alter the definition of the terms “Asset Base”, “Debt
Limit”, “Eligible Compressor”, “Eligible Contract”, “Free Cash Flow Limit”,
“Free Cash Flow Event”, “Minimum Principal Payment Amount”, “Net Revenue”, “Net
Revenue Event”, “Net Revenue Limit”, “Supplemental Principal Payment Amount”,
“Trigger Event” or “Undercollateralization Event”; or
          (ii) modify or alter the provisions of Section 301, 302, 702 or 1006
of this Indenture or any defined terms used in or related to any of the
foregoing Sections.
If the terms of any such Supplement or amendment contemplated by this
Section 1002 materially and adversely affect the rights, duties or interests of
any Interest Rate Hedge Provider or any Series Enhancer, then each such Interest
Rate Hedge Provider or Series Enhancer must receive a copy of such proposed
Supplement or amendment from the Issuer and also issue its prior written consent
to such Supplement or amendment.
          (b) Promptly after the execution by the Issuer, the Exterran ABS
Lessor and the Indenture Trustee of any amendment or Supplement pursuant to this
Section 1002, the Issuer shall mail to the Holders of Notes then Outstanding,
each Rating Agency, each Series Enhancer and each Interest Rate Hedge Provider
related to such Series, a notice setting forth in general terms the substance of
such amendment or Supplement, together with a copy of the text of such amendment
or Supplement. Any failure of the Issuer to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such amendment or Supplement.
          Section 1003 Execution of Supplemental Indentures. In executing, or
accepting the additional trusts created by, a Supplement permitted by this
Article or the modification thereby of the trusts created by this Indenture, the
Indenture Trustee shall be entitled to receive, and shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
Supplement is authorized or permitted by this Indenture. The Indenture Trustee
may, but shall not be obligated to, enter into any such Supplement which affects
the Indenture Trustee’s own rights, duties or immunities under this Indenture or
otherwise.
          Section 1004 Effect of Supplemental Indentures. Upon the execution of
any Supplement under this Article, this Indenture shall be modified in
accordance therewith, and such Supplement shall form a part of this Indenture
for all purposes, and every Holder of Notes theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.
          Section 1005 Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered after the execution of any Supplement pursuant to
this Article may, and shall if required by the Issuer, bear a notation in form
approved by the Indenture Trustee as to any matter provided for in such
Supplement. If the Issuer shall so determine, new Notes so modified as to
conform, in the opinion of the Indenture Trustee, may be prepared and executed
by the Issuer and authenticated and delivered by the Indenture Trustee in
exchange for Outstanding Notes.
          Section 1006 Issuance of Series of Notes. (a) The Issuer and the
Exterran ABS Lessor may from time to time direct the Indenture Trustee in
writing to execute and authenticate one or more Series of Notes (each, a
“Series”).
          (b) On or before the Series Issuance Date relating to any Series, the
Issuer and the Indenture Trustee, and, if required pursuant to the terms of the
Lease, the Exterran ABS Lessor will execute and deliver a

76



--------------------------------------------------------------------------------



 




Supplement which will specify the Principal Terms of such Series. The terms of
such Supplement may modify or amend the terms of this Indenture solely as
applied to such Series and, with the consent of the Control Party (and, if such
Control Party is not the Series Enhancer for such Series, the Series Enhancer)
for each other Series of Notes then Outstanding, may amend this Indenture as
applicable to such other Series; provided that, any such amendment to this
Indenture satisfies all applicable provisions of Section 1002 hereof. The
Issuer’s right to direct the Indenture Trustee, and the obligation of the
Indenture Trustee to authenticate, execute and deliver the Notes of such Series
and to execute and deliver the related Supplement is subject to the satisfaction
of the following conditions:
          (i) except for any Supplements executed on the Closing Date, on or
before the tenth Business Day immediately preceding the Series Issuance Date
(unless the parties to be notified agree to a shorter notice period), the Issuer
shall have given the Indenture Trustee, the Manager, each Interest Rate Hedge
Provider, the Deal Agent, each Rating Agency (and, if such additional Series is
to be registered pursuant to the Securities Act, all Rating Agencies that have
rated any prior Series) and each Series Enhancer notice of the Series and the
Series Issuance Date;
          (ii) the Issuer shall have delivered to the Indenture Trustee the
related Supplement, in form satisfactory to the Indenture Trustee, executed by
the Issuer;
          (iii) if applicable, the Issuer shall have delivered to the Indenture
Trustee an executed Enhancement Agreement with respect to such Series of Notes;
          (iv) if any Series of Notes then Outstanding has been assigned a
rating by one or more Rating Agencies, the Rating Agency Condition(s) shall have
been satisfied with respect to each such Series of Notes;
          (v) the Issuer shall have delivered to the Indenture Trustee, each
Rating Agency, each Interest Rate Hedge Provider, each Series Enhancer and, if
required, any Noteholder, any Opinions of Counsel required by the related
Supplement, including without limitation with respect to true sale,
enforceability, non-consolidation and security interest perfection issues;
          (vi) no Trigger Event or Prospective Trigger Event has occurred and is
then continuing or would result from the issuance of such additional Series of
Notes and the representations and warranties of the Issuer set forth in this
Indenture or in any other Related Document shall be true and correct both before
and immediately after the issuance of such additional Series of Notes and the
Issuer shall have delivered to the Indenture Trustee and each Series Enhancer an
Officer’s Certificate with respect to the matters described in this clause (iv);
          (vii) such other conditions as shall be specified in the related
Supplement;
          (viii) the Issuer shall have delivered to the Indenture Trustee, each
Rating Agency and each Series Enhancer, two (2) Appraisals of the Owner
Compressors (including any Compressors to be acquired by the Issuer with the
proceeds of such Series), which Appraisal shall be dated not more than one
hundred eighty (180) days prior to the proposed Series Issuance Date; provided,
however, that for the first Series Issuance Date, such Appraisals shall be due
no later than January 31, 2008;
          (ix) the Aggregate Appraised Value shall be equal to, or greater than,
the then Aggregate Note Principal Balance, calculated giving effect to the
issuance of such Notes;
          (x) such additional Series of Notes shall consist of only one Class of
Notes;
          (xi) the principal balance of, and accrued interest on, such
additional Series of Notes shall be denominated and payable in Dollars;
          (xii) EI shall be the Manager on the Series Issuance Date of such
additional Series of Notes;

77



--------------------------------------------------------------------------------



 



          (xiii) the interest rate per annum payable with respect to the
principal balance of such additional Series of Notes shall be either a fixed
annual percentage rate or a floating rate of interest based on a benchmark
interest rate commonly utilized in commercial banking transactions;
          (xiv) the Issuer will, not later than thirty (30) days after the
Series Issuance Date, enter into one or more Interest Rate Swap Agreements such
that, after giving effect to the issuance of such additional Series of Notes,
the Issuer will be in compliance with the Hedging Requirements, and the Issuer
shall have delivered copies of such executed Interest Rate Swap Agreements (if
any) to the Indenture Trustee;
          (xv) such other conditions as shall be specified in any Series of
Notes Outstanding immediately prior to the issuance of such additional Series of
Notes; and
          (xvi) the Issuer shall have delivered to the Indenture Trustee and
each Series Enhancer for each Series of Notes then Outstanding an Officer’s
Certificate that all of the conditions specified in clauses (i) through
(xv) above have been satisfied.
Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Supplement for such Series and authenticate, execute and deliver the Notes
of such Series.
ARTICLE XI
HOLDERS LISTS
          Section 1101 Indenture Trustee to Furnish Issuer Names and Addresses
of Holders. Unless otherwise provided in the related Supplement, the Indenture
Trustee will furnish or cause to be furnished to the Issuer (i) not more than
ten (10) days after receipt of a request from the Issuer, a list, in such form
as the Issuer may reasonably require, of the names, addresses and tax
identification numbers of the Holders of Notes as of such date, and (ii) at such
other times as the Issuer may request in writing, within thirty (30) days after
the receipt by the Indenture Trustee of any such request, a list of similar form
and content as of a date not more than fifteen (15) days prior to the time such
list is furnished.
          Section 1102 Preservation of Information; Communications to Holders.
The Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Issuer as provided in Section 1101 and the names and
addresses of Holders received by the Note Registrar. The Issuer may destroy any
list furnished to it as provided in Section 1101 upon receipt of a new list so
furnished.
ARTICLE XII
MISCELLANEOUS PROVISIONS
          Section 1201 Compliance Certificates and Opinions. (a) Upon any
application or request by the Issuer to the Indenture Trustee to take any action
under any provision of this Indenture or any Supplement, the Issuer shall
furnish to the Indenture Trustee a certificate stating that all conditions
precedent, if any, provided for in this Indenture and any relevant Supplement
relating to the proposed action have been complied with and, if deemed
reasonably necessary by the Indenture Trustee or if required pursuant to the
terms of this Indenture, an Opinion of Counsel stating that in the opinion of
such counsel all such conditions precedent, if any, have been complied with,
except that in the case of any such application or request as to which the
furnishing of such documents is specifically required by any provision of this
Indenture relating to such particular application or request, no additional
certificate or opinion need be furnished.
          (b) Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture shall include:

78



--------------------------------------------------------------------------------



 



          (i) a statement that, in the opinion of each such individual, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether such covenant or condition has been complied
with; and
          (ii) a statement as to whether, in the opinion of each such
individual, such condition or covenant has been complied with.
          Section 1202 Form of Documents Delivered to Indenture Trustee. (a) In
any case where several matters are required to be certified by, or covered by an
opinion of, any specified Person, it is not necessary that all such matters be
certified by, or covered by the opinion of, only one such Person, or that they
be so certified or covered by only one document, but one such Person may certify
or give an opinion with respect to some matters and one or more other such
Persons as to other matters, and any such Person may certify or give an opinion
as to such matters in one or several documents.
          (b) Any certificate or opinion may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless such officer knows that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.
          (c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
          Section 1203 Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture or
any Supplement to be given or taken by Holders may be (i) embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Holders in person or by an agent duly appointed in writing, (ii) evidenced
by the written consent or direction of Holders of the specified percentage of
the principal amount of the Notes, or (iii) evidenced by a combination of such
instrument or instruments; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments and
record are delivered to the Indenture Trustee and, where it is hereby expressly
required, to the Issuer. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Indenture Trustee and the Issuer, if
made in the manner provided in this Section 1203.
          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Indenture Trustee deems sufficient.
          (c) The ownership of Notes shall be proved by the Note Register.
          (d) Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Indenture Trustee or the
Issuer in reliance thereon, whether or not notation of such action is made upon
such Note.
          Section 1204 Inspection. The Requisite Global Majority shall have the
right to inspect the Owner Compressors, the receivables aging system and all
books, records, reports, User Contracts, insurance policies, and other documents
relating to the Owner Compressors or the User Contracts all in the format which
the Manager uses for the Exterran Compressors. Such inspections shall (a) be
conducted upon reasonable request and notice to the Issuer and the Manager,
(b) be conducted during normal business hours, (c) be subject to the Manager’s
customary security procedures and the execution of reasonable and customary
confidentiality agreements and (d) not

79



--------------------------------------------------------------------------------



 




unreasonably disrupt the Issuer’s and/or the Manager’s business. The
Series Enhancers and the Deal Agent each acknowledge that the Manager for
purposes of any such inspection shall grant the Requisite Global Majority and
their respective agents (including certified public accountants, auditors and
Eligible Appraisers) access to the Manager’s computer systems (including the
receivables aging system) and data relating solely to the Owner Compressors and
User Contracts contained therein. The Requisite Global Majority (and their
respective agents) shall each have the right to (i) one such inspection per
calendar year (and an additional inspection by any Series Enhancer in connection
with any refinancing involving such Series Enhancer), at the cost and expense
(including the legal and accounting fees incurred by the Control Party and Deal
Agent) of the Manager and (ii) one additional inspection at their own cost and
expense, unless a Trigger Event shall have occurred and be continuing, in which
case, the Requisite Global Majority (and their agents) shall have the right to
such inspection any number of times and each time the costs and expenses shall
be borne by the Manager. The Requisite Global Majority (and their agents,
including certified public accountants, auditors and Eligible Appraisers) shall
also have the right to inspect the receivables aging system within ninety
(90) days of the Closing Date, at the cost and expense of the Manager. The
access and examination shall be made on the same date or dates as agreed by the
Requisite Global Majority.
          Section 1205 Limitation of Rights. Except as expressly set forth in
this Indenture, this Indenture shall be binding upon the Issuer, the Noteholders
and their respective successors and permitted assigns and shall not inure to the
benefit of any Person other than the parties hereto, the Noteholders and the
Manager as provided herein. Notwithstanding the previous sentence, the parties
hereto and each Noteholder (by its acceptance of a Note) acknowledge that each
Series Enhancer for a Series of Notes and each Interest Rate Hedge Provider is
an express third party beneficiary hereof entitled to enforce its rights
hereunder as if actually a party hereto.
          Section 1206 Severability. If any provision of this Indenture is held
to be in conflict with any applicable statute or rule of law or is otherwise
held to be unenforceable for any reason whatsoever, such circumstances shall not
have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatsoever.
          The invalidity of any one or more phrases, sentences, clauses or
Sections of this Indenture shall not affect the remaining portions of this
Indenture, or any part thereof.
          Section 1207 Notices. All demands, notices and communications
hereunder shall be made in writing, personally delivered, or by facsimile (with
subsequent telephone confirmation of receipt thereof), or sent by
internationally recognized overnight courier service, (a) in the case of the
Indenture Trustee, at the following address: MAC N9311-161 Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services — Asset-Backed Administration (b) in the case of the Issuer and the
Exterran ABS Lessor, at the following address: 4444 Brittmoore Road, Houston,
Texas 77041, Attention: General Counsel, (c) in the case of each Rating Agency,
at its address set forth in the related Supplement, (d) in the case of any
Series Enhancer, at its address set forth in the related Enhancement Agreement,
and (e) in the case of any Interest Rate Hedge Provider, at its address set
forth in the related Interest Rate Swap Agreement or at other such address as
shall be designated by such party in a written notice to the other parties. Any
notice required or permitted to be given to a Noteholder shall be given by
certified first class mail, postage prepaid (return receipt requested), courier,
or facsimile, with subsequent telephone confirmation of receipt thereof, in each
case at the address of such Holder as shown in the Note Register or to the
telephone and fax number furnished by such Noteholder. Notice shall be effective
and deemed received (a) two (2) days after being delivered to the courier
service, if sent by courier, (b) upon receipt of confirmation of transmission,
if sent by facsimile, or (c) when delivered, if delivered by hand. Any rights to
notices conveyed to a Rating Agency pursuant to the terms of this Indenture with
respect to any Series or Class shall terminate immediately if such Rating Agency
no longer has a rating outstanding with respect to such Series or Class.
          Section 1208 Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE ISSUER ARISING OUT OF OR RELATING TO THIS INDENTURE, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, STATE OF NEW YORK AND THE ISSUER HEREBY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF ENFORCING THIS
INDENTURE, THE ISSUER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE

80



--------------------------------------------------------------------------------



 



JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE
ISSUER HEREBY CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL, FEDERAL EXPRESS
OR SIMILAR COURIER SERVICE AT THE ADDRESS AT WHICH NOTICES ARE TO BE GIVEN, IT
BEING AGREED THAT SERVICE IN SUCH MANNER SHALL CONSTITUTE VALID SERVICE UPON
SUCH PARTY AND ITS SUCCESSORS AND ASSIGNS IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 1208 SHALL AFFECT
THE RIGHT OF ANY SUCH PARTY OR ITS SUCCESSORS AND ASSIGNS TO SERVICE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.
          Section 1209 Captions. The captions or headings in this Indenture are
for convenience only and in no way define, limit or describe the scope or intent
of any provisions or Sections of this Indenture.
          Section 1210 Governing Law. THIS INDENTURE SHALL BE CONSTRUED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, THAT WOULD RESULT IN
APPLICATION OF LAWS OTHER THAN NEW YORK, AND THE RIGHTS, OBLIGATIONS AND
REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
          Section 1211 No Petition. The Indenture Trustee, on its own behalf,
hereby covenants and agrees, and each Noteholder by its acquisition of a Note
shall be deemed to covenant and agree, that it will not institute against the
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any federal or state bankruptcy or
similar law, at any time other than on a date which is at least one year and one
day after the last date on which any Note of any Series was Outstanding. The
provisions of this Section 1211 shall survive the repayment of all Notes and any
termination of this Indenture.
          Section 1212 Counterparts. This Indenture may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Indenture by signing and
delivering one or more counterparts. A facsimile counterpart shall be effective
as an original.
          Section 1213 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, INCLUDING IN RESPECT
OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR THEREOF.
          Section 1214 Waiver of Immunity. To the extent that any party hereto
or any of its property is or becomes entitled at any time to any immunity on the
grounds of sovereignty or otherwise from any legal actions, suits or
proceedings, from set-off or counterclaim, from the jurisdiction or judgment of
any competent court, from service of process, from execution of a judgment, from
attachment prior to judgment, from attachment in aid of execution, or from
execution prior to judgment, or other legal process in any jurisdiction, such
party, for itself and its successors and assigns and its property, does hereby
irrevocably and unconditionally waive, and agrees not to plead or claim, any
such immunity with respect to its obligations, liabilities or any other matter
under or arising out of or in connection with this Indenture, the other Related
Documents or the subject matter hereof or thereof, subject, in each case, to the
provisions of the Related Documents and mandatory requirements of Applicable
Law.
          Section 1215 Judgment Currency. The parties hereto (A) acknowledge
that the matters contemplated by this Indenture are part of an international
financing transaction and (B) hereby agree that (i) specification and payment of
Dollars is of the essence, (ii) Dollars shall be the currency of account in the
case of all obligations under the Related Documents unless otherwise expressly
provided herein or therein, (iii) the payment obligations of the parties under
the Related Documents shall not be discharged by an amount paid in a currency or
in a place other than that specified with respect to such obligations, whether
pursuant to a judgment or otherwise, except to the extent actually received by
the Person entitled thereto and converted into Dollars by such Person (it being
understood and agreed that, if any transaction party shall so receive an amount
in a currency other than

81



--------------------------------------------------------------------------------



 



Dollars, it shall (A) if it is not the Person entitled to receive payment,
promptly return the same (in the currency in which received) to the Person from
whom it was received or (B) if it is the Person entitled to receive payment,
either, in its sole discretion, (x) promptly return the same (in the currency in
which received) to the Person from whom it was received or (y) subject to
reasonable commercial practices, promptly cause the conversion of the same into
Dollars), (iv) to the extent that the amount so paid on prompt conversion to
Dollars under normal commercial practices does not yield the requisite amount of
Dollars, the obligee of such payment shall have a separate cause of action
against the party obligated to make the relevant payment for the additional
amount necessary to yield the amount due and owing under the Related Documents,
(v) if, for the purpose of obtaining a judgment in any court with respect to any
obligation under any of the Related Documents, it shall be necessary to convert
to any other currency any amount in Dollars due thereunder and a change shall
occur between the rate of exchange applied in making such conversion and the
rate of exchange prevailing on the date of payment of such judgment, the obligor
in respect of such obligation will pay such additional amounts (if any) as may
be necessary to insure that the amount paid on the date of payment is the amount
in such other currency which, when converted into Dollars and transferred to New
York City, New York, in accordance with normal banking procedures, will result
in realization of the amount then due in Dollars and (vi) any amount due under
this paragraph shall be due as a separate debt and shall not be affected by or
merged into any judgment being obtained for any other sum due under or in
respect of the Related Documents. In no event, however, shall the respective
judgment debtor be required to pay a larger amount in such other currency, at
the rate of exchange in effect on the date of payment than the amount of Dollars
stated to be due under the respective Related Document, so that in any event the
obligations of the respective judgment debtor under the Related Document will be
effectively maintained as Dollar obligations.
          Section 1216 Assignment of Rights of a Series Enhancer. All of the
rights and privileges (but none of the duties or obligations) granted to the
Series Enhancer of a Series of Notes hereunder or under the Related Documents
shall vest in the Control Party for such Series of Notes so long as (i) such
Series of Notes does not have the benefit of an Enhancement Agreement or (ii) if
such Series of Notes has the benefit of an Enhancement Agreement, a
Series Enhancer Default has occurred and is continuing with respect to such
Enhancement Agreement.
          Section 1217 Limitation on Payment. Any amounts payable by the Issuer
hereunder are contingent upon the availability of funds to make each payment in
accordance with the provisions hereof and, to the extent such funds are not
available, shall not constitute a “Claim” (as defined in Section 101(5) of the
Bankruptcy Code) against the Issuer in any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings involving the Issuer.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS]

82



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Exterran ABS Lessor and the
Indenture Trustee have caused this Indenture to be duly executed and delivered
by their respective officers duly authorized, all as of the day and year first
above written.

            EXTERRAN ABS 2007 LLC
      By:   /s/ J. Michael Anderson         Name:   J. Michael Anderson       
Title:   Senior Vice President        EXTERRAN ABS LEASING 2007 LLC
      By:   /s/ J. Michael Anderson         Name:   J. Michael Anderson       
Title:   Senior Vice President        WELLS FARGO BANK, NATIONAL
ASSOCIATION,
not in its individual capacity, but solely as Indenture
Trustee
      By:   /s/ Melissa Philibert         Name:   Melissa Philibert       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Exhibit A
to Indenture
FORM OF INVESTMENT LETTER
Wells Fargo Bank, National Association
as Indenture Trustee
Sixth Street and Marquette Avenue
MAC N9311 — 161
Minneapolis, MN 55479
Attention: Corporate Trust Services — Asset-Backed Administration
Ladies and Gentlemen:
We are delivering this letter in connection with the transfer of $        of the
Series                      Secured Notes (the “Notes”) issued pursuant to the
                     Supplement, dated as of                     , between
Exterran ABS 2007 LLC (the “Issuer”) and Wells Fargo Bank, National Association
(the “Indenture Trustee”) to the Indenture, dated as of August 20, 2007, between
the Issuer and the Indenture Trustee. Capitalized terms used herein without
definition shall have the meanings assigned thereto in the Series
                     Supplement.
We hereby confirm that:
          (i) we are an institutional accredited investor (an “Institutional
Accredited Investor”), within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”);
          (ii) we are purchasing the Notes for our own account or for the
account of one or more other Institutional Accredited Investors;
          (iii) we are taking delivery of Notes in an amount of at least
$250,000 for our own account or for each separate account for which we are
acting;
          (iv) we have such knowledge and experience in financial and business
matters, we are capable of evaluating the merits and risks of purchasing Notes
and we, or the account for which we are purchasing Notes, can bear the economic
risks of investing in the Notes for an indefinite period of time;
          (v) we are acquiring the Notes for investment and not with a view to
any distribution thereof in a transaction that would violate the Securities Act
or the securities laws of any state of the United States or any other applicable
jurisdiction; provided that, the disposition of our property and the property of
any accounts for which we are acting as fiduciary shall remain at all times
within our control;
          (vi) we represent to the Initial Purchaser, the Manager, the Issuer
and the Indenture Trustee that either (1) we are not acquiring the Notes with
the assets of an employee benefit plan within the meaning of section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or a plan
within the meaning of Section 4975 of the Internal Revenue Code of 1986
(“Code”); or (2) the acquisition and holding of the Notes will not give rise to
a nonexempt prohibited transaction under Section 406(a) of ERISA or Section 4975
of the Code; and
          (vii) we are not a Competitor of the Issuer, Exterran or any affiliate
of such parties and we understand that the Offered Notes are contractually
restricted from being transferred to any Competitors of such parties.
     We understand that the Notes are being offered in a transaction not
involving any public offering within the meaning of the Securities Act and that
the Notes have not been registered under the Securities Act, and we agree, on

 



--------------------------------------------------------------------------------



 



our own behalf and on behalf of each account for which we acquire any Notes,
that such Notes may be resold, pledged or transferred only (i) in a transaction
meeting the requirements of Rule 144A (“Rule 144A”) under the Securities Act, to
a person that we reasonably believe is a “qualified institutional buyer” (as
defined in Rule 144A), that purchases for its own account (or for the account or
accounts of a qualified institutional buyer) and to whom notice is given that
the resale, pledge or other transfer is being made in reliance on Rule 144A, or
(ii) to a person that (A) is an Institutional Accredited Investor, is taking
delivery of such Notes in an amount of at least $250,000 and delivers a letter
to you, in substantially the form of this letter, or (B) is taking delivery of
such Notes pursuant to a transaction that is otherwise exempt from the
registration requirements of the Securities Act, as confirmed in an Opinion of
Counsel addressed to the Indenture Trustee and the transferor of such Note (the
“Transferor”), which opinion and counsel must be satisfactory to the Indenture
Trustee and the Transferor.
     We understand that the Indenture Trustee and the Note Registrar will not be
required to accept for registration or transfer any Notes, except upon
presentation of evidence satisfactory to the Indenture Trustee that the
foregoing restrictions on transfer have been complied with. We further
understand that the Notes will bear a legend substantially to the following
effect:
     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS NOTE,
AGREES THAT SUCH NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY IN ACCORDANCE
WITH ANY APPLICABLE STATE SECURITIES LAWS AND (1) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON
THAT THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT
PURCHASES FOR ITS OWN ACCOUNT (OR FOR THE ACCOUNT OR ACCOUNTS OF A QUALIFIED
INSTITUTIONAL BUYER) AND TO WHOM NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT OR (3) TO A PERSON (A) THAT IS AN “INSTITUTIONAL ACCREDITED
INVESTOR,” WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D
UNDER THE SECURITIES ACT, IS TAKING DELIVERY OF SUCH NOTE IN AN AMOUNT OF AT
LEAST $250,000 AND DELIVERS A PURCHASER LETTER TO THE INDENTURE TRUSTEE IN THE
FORM ATTACHED TO THE SUPPLEMENTS OR (B) THAT IS TAKING DELIVERY OF SUCH NOTE
PURSUANT TO A TRANSACTION THAT IS OTHERWISE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AS CONFIRMED IN AN OPINION OF COUNSEL
ADDRESSED TO THE INDENTURE TRUSTEE AND THE ISSUER, WHICH COUNSEL AND OPINION ARE
SATISFACTORY TO THE ISSUER AND THE INDENTURE TRUSTEE.
     EACH PURCHASER OF A NOTE SHALL BE DEEMED TO REPRESENT AND WARRANT TO THE
INITIAL PURCHASER, THE ISSUER, THE INDENTURE TRUSTEE AND THE MANAGER THAT EITHER
(1) IT IS NOT ACQUIRING THE NOTE WITH THE ASSETS OF A PLAN; OR (2) THE
ACQUISITION AND HOLDING OF THE NOTE WILL NOT GIVE RISE TO A NONEXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406(a) OF ERISA OR SECTION 4975 OF THE CODE.
     THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THE NOTE MAY NOT BE
RESOLD, PLEDGED OR TRANSFERRED TO A COMPETITOR OF THE ISSUER, EXTERRAN OR ANY
EXTERRAN AFFILIATE, EXCEPT IN CERTAIN LIMITED CIRCUMSTANCES AS SET FORTH IN
SECTION 205(i) OF THE INDENTURE.
     THIS NOTE IS NOT GUARANTEED OR INSURED BY ANY GOVERNMENTAL AGENCY OR
INSTRUMENTALITY.
     We understand that this letter is required in connection with certain
securities laws. If administrative or other proceedings are commenced in
connection with which this letter is or would be relevant, we irrevocably
authorize you to produce this letter or a copy of this letter to any interested
party in such proceedings.
[SIGNATURES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

                    (Name of Purchaser)
 
       
 
  By:    
 
       
 
  Name:
 
  Title:
 
  Address:

 



--------------------------------------------------------------------------------



 



Exhibit B
to Indenture
FORM OF CONTROL AGREEMENT
SECURITIES ACCOUNT CONTROL AGREEMENT
     This Securities Account Control Agreement, dated as of August ___, 2007
(this “Agreement”), by and among Exterran ABS 2007 LLC (the “Debtor”), Wells
Fargo Bank, National Association, as Indenture Trustee (in such capacity,
together with its successors and permitted assigns, the “Secured Party”), and
Wells Fargo Bank, National Association as securities intermediary (in such
capacity, the “Securities Intermediary”), is entered into pursuant to the
provisions of Section 304 of the Indenture, dated as of August 20, 2007 (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Indenture”), among the Secured Party and the Debtor. Capitalized
terms used herein but not otherwise defined shall have the meaning set forth in
Appendix A to the Indenture and the rules of construction set forth in such
Appendix A shall apply to this Agreement. All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York.
     Section 1. Establishment of Securities Accounts. The Securities
Intermediary hereby confirms and agrees that:
     (a) The Securities Intermediary has established three (3) accounts
described below, each in the name “Wells Fargo Bank, National Association, as
Indenture Trustee” and maintained in the State of Minnesota (each such account
and any successor account, a “Securities Account”). The Securities Intermediary
shall not change the name or account number of any Securities Account without
the prior written consent of the Secured Party:

     
 
  (i) Trust Account, an account numbered 22469401;
 
  (ii) Purchase Account, an account numbered 22469402; and
 
  (iii) Series 2007-1 Series Account, an account numbered 22469403.

     (b) All securities or other property underlying any financial assets
credited to each Securities Account shall be registered in the name of the
Securities Intermediary, endorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to any Securities
Account be registered in the name of the Indenture Trustee, payable to the order
of such Indenture Trustee or specially endorsed to such Indenture Trustee except
to the extent the foregoing have been specially endorsed to the Securities
Intermediary or in blank;
     (c) All property delivered to the Securities Intermediary shall be promptly
credited to each Securities Account; and
     (d) Each Securities Account is an account to which financial assets are or
may be credited, and the Securities Intermediary shall, subject to the terms of
this Agreement, treat the Indenture Trustee as entitled to exercise the rights
that comprise any financial asset credited to the account.
     Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to each Securities Account shall be
treated as a “financial asset” within the meaning of Section 8-102(a)(9) of the
UCC.
     Section 3. Entitlement Orders. If at any time the Securities Intermediary
shall receive an “entitlement order” (within the meaning of Section 8-102(a)(8)
of the UCC) from the Secured Party directing transfer or redemption of any
financial asset relating to any Securities Account, the Securities Intermediary
shall comply with such entitlement order without further consent by the Debtor
or any other person.
     Section 4. Subordination of Lien, Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in any Securities Account

 



--------------------------------------------------------------------------------



 



or any security entitlement credited thereto, the Securities Intermediary hereby
agrees that such security interest shall be subordinate to the security interest
created by the Indenture and Section 10 hereof. The financial assets and other
items deposited to any Securities Account will not be subject to deduction,
set-off, banker’s lien, or any other right in favor of any person other than as
created pursuant to the Indenture.
     Section 5. Choice of Law. This Agreement and each Securities Account (as
well as the securities entitlements related thereto) shall be governed by the
laws of the State of New York. Regardless of any provision in any other
agreement, for purposes of the UCC, the State of New York shall be deemed to be
the Securities Intermediary’s jurisdiction.
     Section 6. Conflict with Other Agreements.
     (a) In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into with
respect to any Securities Account, the terms of this Agreement shall prevail;
     (b) No amendment or modification of this Agreement or waiver of any right
or obligation hereunder shall be binding on any party hereto unless it is in
writing, signed by all of the parties hereto, and consented to in writing by the
Secured Party (at the direction of the Requisite Global Majority). In addition,
the Debtor shall provide written notice of the terms of any such amendment,
modification or waiver contemplated pursuant to this Agreement to the Rating
Agencies, at least five (5) Business Days prior to its effectiveness; and
     (c) The Securities Intermediary hereby confirms and agrees that:

  (i)   Except for the Indenture, there are no other agreements entered into
between the Securities Intermediary and the Debtor or any other person with
respect to any Securities Account;     (ii)   It has not entered into, and until
the termination of this Agreement will not enter into, any agreement with any
other person relating to any Securities Account and/or any financial asset
credited thereto pursuant to which it has agreed to comply with entitlement
orders of such other person; and     (iii)   It has not entered into, and until
the termination of this Agreement will not enter into, any agreement with the
Debtor or the Secured Party purporting to limit or condition the obligation of
the Securities Intermediary to comply with entitlement orders as set forth in
Section 3 hereof.

     Section 7. Adverse Claims. Except for the claims and interest of the
Secured Party and of the Indenture Trustee in any Securities Account, the
Securities Intermediary does not know of any claim to, or interest in, any
Securities Account or in any financial asset credited thereto. If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any
Securities Account or in any financial asset carried therein, the Securities
Intermediary will promptly notify the Debtor and the Secured Party thereof.
     Section 8. Maintenance of the Securities Accounts. In addition to, and not
in lieu of, the obligation of the Securities Intermediary to honor entitlement
orders as agreed in Section 3 hereof, the Securities Intermediary agrees to
maintain each Securities Account as follows:
     (a) Notice of Sole Control. If at any time the Secured Party delivers to
the Securities Intermediary a Notice of Sole Control in substantially the form
set forth in Exhibit “A” hereto, the Securities Intermediary agrees that after
receipt of such notice, it will take all instruction with respect to such
Securities Account solely from the Secured Party without further consent by the
Debtor or any other person.

 



--------------------------------------------------------------------------------



 



     (b) Eligible Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Secured Party, the Securities
Intermediary shall make all investments in accordance with the instructions of
Exterran.
     (c) Statements and Confirmations. The Securities Intermediary will promptly
send copies of all statements, confirmations and other correspondence concerning
such Securities Account and/or any financial assets credited thereto
simultaneously to the Debtor and the Secured Party at the addresses referenced
in Section 12 of this Agreement.
     (d) Tax Reporting. All items of income, gain, expense and loss recognized
in such Securities Account shall be reported to the Internal Revenue Service and
all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.
     Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:
     (a) Each Securities Account has been established as set forth in Section 1
above and such Securities Account will be maintained in the manner set forth
herein until termination of this Agreement;
     (b) Each Securities Account constitutes a “securities account” within the
meaning of Section 8-501(a) of the UCC;
     (c) The Securities Intermediary shall not change the name or the account
number of any Securities Account without the prior written consent of the
Secured Party;
     (d) No financial asset is or will be registered in the name of the Debtor,
payable to the Debtor’s order, or specifically endorsed to the Debtor, except to
the extent such financial asset has been endorsed to the Securities Intermediary
or in blank;
     (e) This Agreement is the valid and legally binding obligation of the
Securities Intermediary; and
     (f) The Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any other
person relating to any Securities Account and/or any financial asset credited
thereto pursuant to which the Securities Intermediary has agreed to comply with
entitlement orders of such person. The Securities Intermediary has not entered
into any other agreement with the Debtor or the Secured Party purporting to
limit or condition the obligation of the Securities Intermediary to comply with
entitlement orders as set forth in Section 3 hereof.
     Section 10. Granting Clause. As security for all amounts owed under the
Indenture, the Debtor hereby pledges, assigns and conveys to the Secured Party,
all of its right, title and interest in and to each Securities Account and all
securities, cash, investments or other financial assets now or hereafter
credited thereto.
     Section 11. Successors; Assignment. The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law. The Secured Party may assign its rights
hereunder only with the express written consent of the Securities Intermediary
and by sending written notice of such assignment to the Debtor.
     Section 12. Notices. All notices, demands, instructions and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing and shall be personally delivered or sent by certified mail, postage
prepaid, facsimile or overnight courier, to the intended party at the address or
facsimile number of such party set forth below or at such other address or
facsimile number as shall be designated by the party in a written notice to the
other parties hereto given in accordance with this section. Copies of all
notices, demands, instructions and other communications provided for hereunder
shall be delivered to the recipients thereof at their respective addresses for
notices set forth in this Agreement. All notices and communications provided for
hereunder shall be effective, (a) if

 



--------------------------------------------------------------------------------



 



personally delivered, when received, (b) if sent by certified mail, three
business days after having been deposited in the mail, postage prepaid and
properly addressed, (c) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means and (d) if sent by overnight courier,
three business days after having been given to the courier unless sooner
received by the addressee.
     Any communication, notice or demand to be given hereunder shall be duly
given hereunder if given in the form and manner set forth in the Indenture and
(a) if to the Secured Party, Wells Fargo Bank, National Association, MAC
N9311-161, Sixth Street and Marquette Avenue, Minneapolis, MN 55479, telephone:
(612) 667-8058, facsimile: (612) 667-3464, attention: Corporate Trust Services -
Asset-Backed Administration, (b) if to the Debtor, at Exterran ABS 2007 LLC,
4444 Brittmoore Road, Houston, Texas 77041, telephone: (713) 335-7295,
facsimile: (713) 446-6720, attention: J. Michael Anderson, with a copy to
Exterran at 4444 Brittmoore Road, Houston, Texas 77041, telephone:
(713) 335-7295, facsimile: (713) 446-6720, attention: J. Michael Anderson and
(c) if to the Securities Intermediary, at Wells Fargo Bank, National
Association, MAC N9311-161, Sixth Street and Marquette Avenue, Minneapolis, MN
55479, telephone: (612) 667-8058, facsimile: (612) 667-3464, attention:
Corporate Trust Services — Asset-Backed Administration, or, in any case, in such
other form and manner or to such other address or facsimile number as shall be
designated by any party hereto to each other party hereto.
     Section 13. Termination. The rights and powers granted herein to the
Secured Party, granted in order to perfect its security interest in each
Securities Account, are powers coupled with interest and will neither be
affected by the bankruptcy of the Debtor nor by the lapse of time. The
obligations of the Securities Intermediary hereunder shall continue in effect
until the security interests of the Secured Party in each Securities Account
have been terminated pursuant to the terms of this Agreement and the Secured
Party has notified the Securities Intermediary of such termination in writing.
The Secured Party agrees to provide Notice of Termination in substantially the
form of Exhibit “B” hereto to the Securities Intermediary upon the request of
the Debtor on or after the termination of the Secured Party’s security interest
in each Securities Account pursuant to the terms of this Agreement and the
Indenture.
     Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
     Section 15. No Petition. The Secured Party, on its own behalf and not in
its capacity as Indenture Trustee or Secured Party, hereby covenants and agrees
that it will not institute against the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any Insolvency Law or any other federal or state bankruptcy or similar law, at
any time other than on a date which is at least one year and one day after the
last date on which any Series of Notes are Outstanding. The provisions of this
Section 15 shall survive the repayment of all Notes and any termination of this
Agreement.
     Section 16. Limitation on Payment. Any amounts payable by the Debtor
hereunder shall be paid in accordance with the provisions hereof and shall not
constitute a “Claim” (as defined in Section 101(5) of the Bankruptcy Code)
against the Debtor in any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings involving the Debtor in the event that such amounts are
not paid in accordance with this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              DEBTOR:
EXTERRAN ABS 2007 LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            SECURED PARTY:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SECURITIES INTERMEDIARY:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit ”A” to Form of Control Agreement
[Letterhead of Wells Fargo Bank, National Association]
[Date]
     Re: Notice of Sole Control
Ladies and Gentlemen:
     As referenced in the Securities Account Control Agreement, dated as of
August 20, 2007 (the “Agreement”), among Exterran ABS 2007 LLC (the “Debtor”),
Wells Fargo Bank, National Association (the “Secured Party” or “we” or “us” or
“our”) and Wells Fargo Bank, National Association (the “Securities Intermediary”
or “you” or “your”) (a copy of which is attached), we hereby give you notice of
our sole control over the securities accounts described below in the name “Wells
Fargo Bank, National Association, as Indenture Trustee” (each of such accounts
and any successor accounts, a “Securities Account”) and all financial assets
credited thereto:

     
 
  (i) Trust Account, an account numbered 22469401;
 
  (ii) Purchase Account, an account numbered 22469402; and
 
  (iii) Series 2007-1 Series Account, an account numbered 22469403.

     You are hereby instructed not to accept any direction, instructions or
entitlement orders with respect to any Securities Account or the financial
assets credited thereto from any person other than the undersigned, unless
otherwise ordered by a court of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to the Debtor.

              Very truly yours,
 
            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit ”B” to Form of Control Agreement
[Letterhead of Wells Fargo Bank, National Association]
[Date]
     Re: Termination of Control Agreement
     You are hereby notified that the Securities Account Control Agreement,
dated as of August 20, 2007 (the “Agreement”), among Exterran ABS 2007 LLC (the
“Debtor”), Wells Fargo Bank, National Association (the “Secured Party” or “we”
or “us” or “our”) and Wells Fargo Bank, National Association (the “Securities
Intermediary” or “you” or “your”) (a copy of which is attached) is terminated
and you have no further obligations to the undersigned pursuant to such
Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to the following
Securities Account from the Debtor:

     
 
  (i) Trust Account, an account numbered 22469401;
 
  (ii) Purchase Account, an account numbered 22469402; and
 
  (iii) Series 2007-1 Series Account, an account numbered 22469403.

     This notice terminates any obligations you may have to the undersigned with
respect to such account. However, nothing contained in this notice shall alter
any obligations that you may otherwise owe to the Debtor pursuant to any other
agreement.
     You are instructed to deliver a copy of this notice by facsimile
transmission to the Debtor.

              Very truly yours,
 
            WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit C
OFFICER’S CERTIFICATE
pursuant to Section 404 of the Indenture
     [Exterran, Inc.][ as Manager (the “Manager”), and Exterran ABS 2007 LLC, as
Issuer (the “Issuer”), each hereby certifies to Wells Fargo Bank, National
Association, as Indenture Trustee (the “Indenture Trustee”), pursuant to
Section 404 of the Indenture, dated as of August 20, 2007 (the “Indenture”),
between the Indenture Trustee and the Issuer, the following: (i) the release
complies with the requirements of Section 404 of the Indenture in order to
release the security interest on the Owner Compressors and the Compressor
Related Assets described in the Bill of Sale attached hereto and incorporated
herein by reference for all purposes, and (ii) such release complies with all
the provisions of the Indenture and the Related Documents.
     Executed effective as of                     , 20___.

              EXTERRAN, INC., as Manager
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EXTERRAN ABS 2007 LLC, as Issuer
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Appendix A To Indenture
DEFINED TERMS
Part I. Rules of Usage and Definitions
     The following rules of usage shall apply to this Appendix A and the Related
Documents (and each appendix, schedule, exhibit and annex to the foregoing)
unless otherwise required by the context or unless otherwise defined therein:
     (a) The defined terms shall include the plural as well as the singular, and
the use of any gender herein shall be deemed to include any other gender.
     (b) Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of the Indenture.
     (c) [Reserved]
     (d) Except as otherwise expressly provided, references in any document to
articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to such document.
     (e) The headings, subheadings and table of contents used in any document
are solely for convenience or reference and shall not constitute a part of any
such document nor shall they affect the meaning, construction or effect of any
provision thereof.
     (f) References to any Person shall include such Person, its successors and
permitted assigns and transferees.
     (g) Except as otherwise expressly provided, reference to any agreement
means such agreement as amended, restated, modified, extended or supplemented
from time to time in accordance with the applicable provisions thereof and of
any other Related Documents applicable thereto.
     (h) Except as otherwise expressly provided, references to any law -includes
any amendment or modification to such law or restatement thereof, and any rules
or regulations issued thereunder or any law enacted in substitution or
replacement therefor.
     (i) When used in any document, words such as “hereunder,” “hereto,”
“hereof” and “herein” and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of the applicable document
(including this Appendix A to the extent incorporated or referred to therein
(whether or not actually attached thereto)) and not to any particular article,
section, subsection, paragraph or clause thereof.
     (j) References to “including” means including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned.
     (k) For the avoidance of any doubt, with respect to any defined term
included in Section 12 of the Management Agreement which is defined by reference
to the Senior Secured Credit Agreement, any additional defined terms used within
such definition shall have the meaning set forth in the Senior Secured Credit
Agreement.
     (l) All terms used in the UCC in effect in the State of New York and not
specifically defined in the Related Documents are used therein as defined in the
UCC; provided, however, that references in the Related Documents to any section
of the UCC shall mean, on or after the effective date of the adoption of any
revision to the UCC in the applicable jurisdiction, such revised or successor
section thereto.

A- 1



--------------------------------------------------------------------------------



 



     (m) Except as otherwise expressly provided, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     (n) For any calculation respecting the Aggregate Depreciated Value of Owner
Compressors or the Net Revenue from User Contracts, (i) no Owner Compressor or
its Depreciated Value, and (ii) no User Contract or the Net Revenue therefrom,
shall be excluded from such calculation more than once even if such Owner
Compressor or its Depreciated Value, or the User Contract or the Net Revenue
therefrom, is excludable under such calculation under more than one criterion.

A- 2



--------------------------------------------------------------------------------



 



Part II. Defined Terms
     ABS Lockbox Account: One or more of the separate bank accounts established
pursuant to Section 401(d) of the Indenture or Item 9 in Exhibit B to the
Back-up Management Agreement and, in each case, maintained for the benefit of
the Noteholders, each Interest Rate Hedge Provider and each Series Enhancer.
     Account Debtor: Any “account debtor” as defined in the UCC, including,
without limitation, any Person obligated to make payments pursuant to any User
Contract.
     Accounts: Any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC.
     Act: Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by the Indenture or any Supplement to be given or taken
by Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agents
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Indenture Trustee, with a copy (or if expressly required, an
original) to the Issuer and the Manager. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments.
     Additional Compressor: Each Compressor acquired by the Issuer with
Compressor Reinvestment Sales Proceeds, that, on the Purchase Date on which such
Compressor is acquired by the Issuer, complies with all of (i) the Purchase
Criteria and (ii) the Additional Compressor Criteria.
     Additional Compressor Criteria: With respect to each purchase of one or
more Compressor(s) by the Issuer with the proceeds of amounts on deposit in the
Purchase Account from time to time, all of the following, as of the Purchase
Date thereof:

  (1)   the Additional Compressor has a Depreciated Value (or, if more than one
Additional Compressor is proposed to be acquired on such date, all Additional
Compressors proposed to be acquired in connection with such purchase, have an
aggregate Depreciated Value) that is not less than the Depreciated Value of the
Owner Compressor being replaced (or, if more than one Owner Compressor is being
replaced in connection with such purchase, the aggregate Depreciated Value of
all Owner Compressors being replaced in connection with such purchase);     (2)
  after giving effect to the acquisition of such Additional Compressors, the
Weighted Average Age of all Eligible Compressors (including the Additional
Compressors) constituting the Owner Compressors does not exceed by more than
five percent (5%) the Weighted Average Age of all Eligible Compressors
constituting the Owner Compressors on the Closing Date, as adjusted for the
increase to the Weighted Average Age resulting from aging during the period
commencing on the Closing Date to the proposed Purchase Date for such Additional
Compressor(s);     (3)   the monthly contract rate (net of current monthly
expenses) for the Additional Compressor (or, if more than one Additional
Compressor is proposed to be acquired on such date, the aggregate monthly
contract rate (net of aggregate current monthly expenses) for all such
Additional Compressors) is not less than the monthly contract rate (net of
current monthly expenses) of the Owner Compressor being replaced (or, if more
than one Additional Compressor is proposed to be replaced on such date, the
aggregate monthly contract rate (net of aggregate current monthly expenses) for
all such Owner Compressors being replaced);     (4)   the Excess H/P
Concentration Amount and the Excess Customer Concentration Amount, calculated
after giving effect to the purchase of such Additional Compressor(s), will not
exceed the corresponding amounts calculated immediately prior to such purchase;
and     (5)   each such Additional Compressor qualifies as an Eligible
Compressor and, if such Additional Compressor is subject to a Contract on the
proposed Purchase Date, such Contract qualifies as an Eligible Contract.

1



--------------------------------------------------------------------------------



 



     Additional Exterran Lenders: This term has the meaning set forth in
Section 1 of the Intercreditor Agreement.
     Additional Insured: Has the meaning set forth in Section 5.7(b) of the
Management Agreement.
     Adjusted Eurodollar Rate: With respect to any Series of Notes then
Outstanding on any day during an Interest Accrual Period, the interest rate per
annum set forth in the related Supplement.
     Advance Rate: Eighty percent (80%).
     Affiliate: With respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control”, when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     After-Tax or After-Tax Basis: After deduction of the net amount of all
Taxes actually required to be paid by any Person with respect to the receipt or
accrual by it of an amount (including additional amounts received by reason of
such amounts being paid on an After-Tax Basis) of such payment.
     Aggregate Appraised Value: As of any date of determination, the sum of the
Appraised Values of all Owner Compressors that are then classified as Eligible
Compressors.
     Aggregate Cure Limitation: As of any date of determination with respect to
any Owner Compressor to be sold by the Issuer or to be replaced with a
Substitute Compressor or Deemed Substitute Compressor, the aggregate maximum
number of individual Owner Compressors as to which a cure of a default under
Section 643, 645 or 647 of the Indenture may be effected, which maximum number
shall be deemed to be exceeded if either:

  (i)   the total number of Owner Compressors (including such Owner Compressor)
that have been (x) sold by the Issuer or the Exterran ABS Lessor, (y) replaced
with Substitute Compressors or Deemed Substitute Compressors or (z) the subject
of a deposit by a Contributor into the Trust Account in connection with a breach
of clause (iii) of the proviso to Section 645 of the Indenture during the twelve
(12) month period ending on such date of determination exceeds the greater of
(A) eight (8) and (B) a number equal to the aggregate number of Owner
Compressors on such date of determination divided by two thousand eight hundred
(2,800) (rounded, if not an integer, upwards to the nearest integer); or    
(ii)   the total number of Owner Compressors (including such Owner Compressor)
that have been (x) sold by the Issuer or the Exterran ABS Lessor, (y) replaced
with Substitute Compressors or Deemed Substitute Compressors or (z) the subject
of a deposit by a Contributor into the Trust Account in connection with a breach
of clause (iii) of the proviso to Section 645 of the Indenture during the period
from the Closing Date until the indefeasible payment in full of all Outstanding
Obligations exceeds a number equal to five percent (5%) of the aggregate number
of all Owner Compressors on such date of determination (rounded, if not an
integer, upwards to the nearest integer).

For sake of clarity, the sale or transfer of Owner Compressors in accordance
with the provisions of Section 3.03 of the Contribution Agreement are not
subject to the Aggregate Cure Limitation.
     Aggregate Depreciated Value: As of any date of determination, an amount
equal to the excess of (a) the sum of the Depreciated Values of all Owner
Compressors on such date minus (b) the sum of the Depreciated Values of each
Owner Compressor that (i) to the extent included in the amount set forth in
clause (a), has been subject to a Casualty Loss and that has not been repaired
within thirty (30) days after the date of such Casualty Loss or (ii) is not then
an Eligible Compressor and one hundred twenty (120) days or more have passed
since the earlier of the date the Manager obtains actual knowledge that an item
of Equipment has become an Ineligible Compressor or the

2



--------------------------------------------------------------------------------



 



first date on which the Manager Report that shows, or should have shown, such
Owner Compressor to be an Ineligible Compressor.
     Aggregate Five Percent Limit: As of any date of determination, an amount
equal to the product of (i) five percent (5%) and (ii) the then Aggregate
Depreciated Value.
     Aggregate Note Principal Balance: As of any date of determination, an
amount equal to the sum of the then unpaid principal balance of all Series of
Notes then Outstanding.
     Applicable Debt Margin: With respect to any Series of Notes, the increment
over the Adjusted Eurodollar Rate used in the calculation of the Interest
Payment on such Series of Notes, as such increment is set forth in the related
Supplement.
     Applicable Law: With respect to any Person, Owner Compressor or User
Contract, as the case may be, all existing laws, rules, regulations (including
proposed, temporary and final income tax regulations), statutes, treaties,
codes, ordinances, permits, certificates, orders and licenses of and
interpretations by any Governmental Authority and judgments, decrees,
injunctions, writs, or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction,
applicable to such Person, Owner Compressor or User Contract, as the case may
be.
     Appraisal: An appraisal prepared by an Eligible Appraiser in conformity
with, and subject to, the requirements of the code of professional ethics and
standards of professional conduct of the American Society of Appraisers with
respect to one or more Owner Compressors. The Appraisal shall specify a Fair
Market Sales Value based upon the replacement cost and income approach for the
pool of all Owner Compressors in the aggregate and the form of any such
Appraisal shall be satisfactory to the Requisite Global Majority.
     Appraised Value: With respect to an Owner Compressor, an amount equal to
either (i) the mathematical average of the Fair Market Sales Values set forth in
the two (2) most recent Appraisals with respect to such Owner Compressor;
provided however, that with respect to the Owner Compressors to be acquired by
the Issuer prior to January 31, 2008, the “Appraised Value” with respect to any
Compressors acquired from EI or its predecessor or Subsidiaries shall have the
value provided therefore in the appraisal dated October 19, 2006 (the “2006 UCI
Appraisal”), and any Compressors acquired from Exterran Energy Solutions, L.P.,
or its predecessor or Subsidiaries shall be valued at the same average value per
horsepower as provided for the Compressors appraised in the 2006 UCI Appraisal,
or (ii) with respect to Contributed Compressors for which Appraisals were not
delivered on the Purchase Date, the Contribution Date or Substitution Date
applicable thereto, the then Net Book Value of such Owner Compressor, provided,
however, that Net Book Value may not be used with respect to any Owner
Compressor (and Appraisals must be delivered with respect thereto) if, on the
Contribution Date or Substitution Date (as applicable) for such Owner
Compressor, the sum of the Appraised Values of all Owner Compressors which were
transferred to the Issuer based on Net Book Value in the preceding twelve
(12) month period exceeds an amount equal to the product of (x) fifteen percent
(15%) and (y) the Aggregate Depreciated Value at the beginning of such twelve
(12) month period.
     If a Contributed Compressor cannot, pursuant to this definition, be valued
at Net Book Value, then the Issuer shall deliver to the Indenture Trustee, Deal
Agent and each Series Enhancer on the applicable Contribution Date or
Substitution Date for such Compressor, two (2) Appraisals with respect to such
Compressor, each of which Appraisals shall be dated not more than one hundred
eighty (180) days prior to such Contribution Date or Substitution Date.
     Asset Base: As of any date of determination, an amount equal to the least
of (i) the Debt Limit then in effect, (ii) the Net Revenue Limit then in effect,
and (iii) the Free Cash Flow Limit then in effect.
     Asset Base Certificate: A certificate with appropriate insertions setting
forth the components of the Asset Base as of the last day of the month for which
such certificate is submitted, which certificate shall be in the form attached
as Exhibit A to the Management Agreement and shall be certified by an Authorized
Signatory.

3



--------------------------------------------------------------------------------



 



     Asset Base Deficiency: As of any Payment Date or Determination Date, as the
case may be, the condition that will exist if (i) the Aggregate Note Principal
Balance as of such date of determination exceeds (ii) the Asset Base as of such
date of determination (or such earlier date as is specified in the Related
Documents). If the usage of such term requires a numerical value, then such term
shall mean the amount of such excess.
     Authorized Officer: With respect to any matter, any officer of or other
Person representing the Issuer, the Manager or a Noteholder, as the case may be,
who is authorized to act for that party with respect to the applicable matter.
     Authorized Signatory: Any Person designated by written notice delivered to
the Indenture Trustee, the Deal Agent and each Series Enhancer as authorized to
execute documents and instruments on behalf of a Person.
     Available Distribution Amount: For any Payment Date, an amount equal to the
sum (without duplication) of (i) the excess of (x) all Securitization
Collections received during the immediately preceding Collection Period, over
(y) the aggregate amount of Compressor Reinvestment Sales Proceeds deposited in
the Purchase Account during such Collection Period, (ii) all amounts received by
the Issuer on the related Determination Date pursuant to any Interest Rate Swap
Agreement, (iii) all Manager Advances received by the Issuer on the related
Determination Date, (iv) all Warranty Purchase Amounts deposited into the Trust
Account during the related Collection Period, (v) all amounts transferred from
the Purchase Account to the Trust Account on such Payment Date or during the
related Collection Period, (vi) any earnings on Eligible Investments in the
Transaction Accounts that were credited to such accounts during the related
Collection Period and transferred to the Trust Account and (vii) any other funds
then deposited into the Trust Account by the Issuer that are designated as
constituting part of the Available Distribution Amount for a Payment Date.
     Average Contract Rate: For any calendar month, the quotient obtained by
dividing (x) the aggregate gross contract rate actually billed as reflected on
the operating reports of the Manager at the end of each calendar month relating
to the Owner Compressors or the Other Exterran Compressors (which for the
purposes of this calculation shall only include similar billing line items to
those included in the billing of the Owner Compressors), as the case may be,
that were actually under contract at the end of such calendar month, by (y) the
aggregate number of horsepower represented by the Owner Compressors or the Other
Exterran Compressors, as the case may be, that were actually under contract at
the end of such calendar month.
     Average Hedged Rate: With respect to all Series of Notes then Outstanding
as of any date of determination, a rate per annum (expressed as a percentage)
equal to:
     (1) until and including August 19, 2009, a fraction, the numerator of which
is the sum of (i) the product of (x) the sum of the notional balances of all
Interest Rate Swap Agreements then in effect and (y) the weighted average (based
on notional balances) of the interest rate per annum payable by the Issuer on
each Interest Rate Swap Agreement, (ii) the product of (x) the weighted average
(based on unpaid principal balance) of the Adjusted Eurodollar Rate per annum
then in effect for all Series of Notes then Outstanding and (y) the portion of
the Aggregate Note Principal Balance not subject to an Interest Rate Swap
Agreement, and (iii) the product of (x) the weighted average (based on unpaid
principal balance) of the Applicable Debt Margin for all Series of Notes then
Outstanding and (y) the Aggregate Note Principal Balance, and the denominator of
which is the Aggregate Note Principal Balance; and
     (2) after August 19, 2009, the sum of (i) the weighted average (based on
unpaid principal balance), of the Adjusted Eurodollar Rate per annum then in
effect for all Series of Notes Outstanding and (ii) the weighted average (based
on unpaid principal balance) of the Applicable Debt Margin for all Series of
Notes then Outstanding.
     Back-up Management Agreement: (a) The Back-up Management Agreement, to be
dated on or prior to September 15, 2007, among the Back-up Manager, the Issuer
and the Manager or (b) any other back-up management agreement, in form and
substance reasonably acceptable to the Requisite Global Majority, among an
Eligible Back-up Manager, the Manager and the Issuer.

4



--------------------------------------------------------------------------------



 



     Back-up Manager: The Person performing the duties of the Back-up Manager
under the Back-up Management Agreement; initially, Caterpillar Inc. or such
other back-up manager acceptable to the Requisite Global Majority.
     Back-up Manager Fee: The amount set forth in a separate letter agreement
between the Manager, the Issuer and the Back-up Manager, as such letter
agreement may be amended, modified or supplemented from time to time with the
prior written consent of the Requisite Global Majority, which fee shall not
exceed, without the prior written consent of the Requisite Global Majority,
$300,000 per year or $25,000 per month.
     Back-up Manager Indemnified Party: This term has the meaning set forth in
Section 6.1 of the Back-up Management Agreement.
     Back-up Manager Termination Notice: This term has the meaning set forth in
Section 4.1 of the Back-up Management Agreement.
     Bank Agent: This term has the meaning set forth in Section 1 of the
Intercreditor Agreement.
     Bankruptcy Code: The Bankruptcy Reform Act of 1978, as amended.
     Bill of Sale: The Compressor Transfer Certificate, dated as of August 20,
2007, with respect to the Compressors conveyed by the Contributors to the Issuer
or the Exterran ABS Lessor and any related warranty of title from the
Contributors, if any.
     Book Entry Custodian: The Person appointed pursuant to the terms of the
Indenture to act in accordance with a certain letter of representations
agreement such Person has with DTC, in which DTC delegates its duties to
maintain the Book Entry Notes to such Person and authorizes such Person to
perform such duties.
     Book Entry Notes: Each Note for so long as such Note is registered in the
name of its depository or its nominee in accordance with the terms and
conditions of the Indenture.
     Business Day: Any day other than a Saturday, a Sunday or a day on which
banking institutions in New York City, Houston, Texas, Charlotte, North Carolina
(or for the purposes of determining LIBOR only, London, England), or the city in
which the Corporate Trust Office of the Indenture Trustee is located, are
authorized or are obligated by law, executive order or governmental decree to be
closed.
     Business Entity: A corporation (or, when used as an adjective, corporate),
limited liability company, partnership (whether general or limited), business
trust, joint stock company, unincorporated association, joint venture or other
applicable business entity, whether or not having distinct legal existence, and
any asset or group of assets that is or can be operated as or as part of a
business unit.
     CA Indemnified Party: Has the meaning set forth in Section 7.01 of the
Contribution Agreement.
     Casualty Loss: With respect to an Owner Compressor, the occurrence or
existence of any of the following events or conditions: (a) the loss of such
Owner Compressor or any substantial part thereof, (b) the loss of the use of
such Owner Compressor due to theft or disappearance for a period in excess of
forty-five (45) days, or existing at the Legal Final Maturity Date for the
Series with the latest Legal Final Maturity Date, (c) the destruction, damage
beyond repair, or requisition of such Owner Compressor or any substantial part
thereof permanently unfit for normal use for any reason whatsoever or (d) the
condemnation, confiscation, seizure, or requisition of use or title to such
Owner Compressor or any substantial part thereof by any Governmental Authority
under the power of eminent domain or otherwise beyond the earlier of (x) fifteen
(15) days and (y) the Legal Final Maturity Date of the Series with the latest
Legal Final Maturity Date.
     Casualty Proceeds: The net proceeds received by, or on behalf of, the
Issuer or the Exterran ABS Lessor as a result of a Casualty Loss with respect to
any Owner Compressor, whether derived from insurance payments, payments from
Users of such Owner Compressors, or otherwise.

5



--------------------------------------------------------------------------------



 



     Chattel Paper: Any Contract or other “chattel paper,” as such term is
defined in Section 9-102(a)(11) of the UCC.
     Claim: Shall mean any and all claims, actions, damages, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees) unless
otherwise defined in any Related Document.
     Class: With respect to any Series, all Notes issued pursuant to the related
Supplement having the same rights to payment and the same Legal Final Maturity
Date.
     Closing: With respect to any Series, the time at which each of the
conditions precedent set forth in the related Supplement and Note Purchase
Agreement shall have been duly fulfilled or satisfied.
     Closing Date: August 20, 2007.
     Code: The Internal Revenue Code of 1986, as amended, or any successor
statute thereto.
     Collateral: Has the meaning set forth in the Granting Clause of the
Indenture.
     Collection Period: With respect to the first Payment Date, the period
commencing on the Closing Date and ending on the last day of the calendar month
in which the Closing Date occurs, and for any subsequent Payment Date, the
period from the first day of the calendar month immediately preceding the month
in which such Payment Date occurs through the last day of such calendar month.
     Collections: Has the meaning set forth in Section 1 of the Intercreditor
Agreement.
     Commercial Tort Claims: All “commercial tort claims” as defined in
Article 9 of the UCC.
     Commitment Fee: With respect to any Series of Warehouse Notes for each
Payment Date, the fee designated as such in the related Supplement.
     Commitment Termination Date: With respect to any Series of Warehouse Notes,
the date set forth in the related Supplement.
     Competitor: Any Person (other than any Exterran Affiliate) engaged and
competing with either the Issuer or Exterran or its affiliates in the business
of contracting, leasing or selling Compressors; provided, however, that in no
event shall any insurance company, bank, bank holding company, savings
institution, finance company or trust company, fraternal benefit society,
pension, retirement or profit sharing trust or fund, or any collateralized bond
obligation fund or similar fund (or any trustee of any such fund) or any holder
of any obligations of any such fund (solely as a result of being such a holder)
be deemed to be a Competitor.
     Compressor: A natural gas compressor equipment unit, together with any
tangible components thereof, all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements and replacements thereto, all
other equipment or components of any nature from time to time incorporated or
installed therein and all substitutions for any of the foregoing.
     Compressor Reinvestment Sales Proceeds: For any Collection Period, an
amount equal to the sum of (i) all Casualty Proceeds received during such
Collection Period and (ii) all Net Compressor Sales Proceeds received during
such Collection Period from sales of Owner Compressors made in accordance with
the provisions of Sections 645 and 646 of the Indenture; provided, however, that
Compressor Reinvestment Sales Proceeds shall not include any cash payments
received by, or on behalf of, the Issuer or the Exterran ABS Lessor in order to
cure a default pursuant to the provisions of the Indenture.
     Compressor Related Assets: With respect to any Compressor, all of the
following: (i) the Management Agreement, the Contribution Agreement, (in each
case, to the extent relating to such Compressor) and any agreement, contract or
warranty (a) relating to such Compressor or the use or management of such
Compressor, or

6



--------------------------------------------------------------------------------



 



(b) with the manufacturer of such Compressor (including any such agreement
relating to the design, assembly and contracting of such Compressor), and, in
each case, all amendments, restatements, modifications, additions and
supplements thereafter made with respect to such Compressor, (ii) any User
Contract to which such Compressor is subject, but only to the extent that such
User Contract relates to such Compressor, including all contract compression
revenues accruing on or after the date of transfer to the Issuer, including the
right to terminate, perform under or compel performance of the terms thereof,
(iii) all documents in the Contract File relating to such Compressor, (iv) all
Supporting Obligations, guarantees, cash deposits or credit support, supporting
or securing payment or performance under any User Contract to which such
Compressor is subject, (v) all Records relating to such Compressor, and (vi) all
payments, proceeds and income of the foregoing or related thereto, including all
insurance proceeds and claims, losses or damages arising out of the breach of
any User Contract.
     Compressor Termination Event: Has the meaning set forth in Section 3.3 of
the Management Agreement.
     Compressor Transfer Certificate: A Compressor Transfer Certificate and Bill
of Sale substantially in the form of Exhibit B to the Contribution Agreement,
executed and delivered by a Contributor in accordance with the terms of the
Contribution Agreement.
     Concentration Measurement Date: Each of (i) each date on which funds are
advanced by the related Noteholders pursuant to the terms of each Series of
Warehouse Notes and (ii) the last day of each March, June, September and
December, commencing on September 30, 2007.
     Contract: Each and every item of Chattel Paper, installment sales
agreement, equipment contract or contract agreement (including progress payment
authorizations) other than a Lease relating to any Compressor or to which any
Compressor is subject. The term “Contract” includes (i) all payments to be made
to the owner of such Compressor under any such agreement, (ii) all rights of the
owner of the Compressor under such agreement, (iii) all Supporting Obligations
provided by the User under any such agreement and (iv) any and all schedules,
supplements, amendments, renewals, extensions or guaranties thereof.
     Contract File: With respect to each Contract relating to any Owner
Compressor, to the extent the applicable Contributor has such Contract
available, or if entered into after the Closing Date, the file(s) containing all
of the following:

  (1)   an originally executed counterpart (or, in the circumstances set out in
the Indenture, an electronic version) of such Contract executed by each of the
Issuer (or the Manager on behalf of the Issuer) and the User; and     (2)   a
copy of any master agreement related thereto.

     Contributed Assets: The Contributed Compressors and Related Contributed
Assets related thereto, collectively.
     Contributed Compressor: An Owner Compressor contributed, sold, transferred
or substituted by a Contributor to the Issuer in accordance with the terms of
the Contribution Agreement, including any one or all of the following, as the
context may require, (i) any Owner Compressors contributed to the Issuer on or
subsequent to the Closing Date in accordance with the provisions of Section 2.01
of the Contribution Agreement, (ii) any Additional Compressors sold to the
Issuer in accordance with the provisions of Section 2.02 of the Contribution
Agreement, (iii) any Substitute Compressors transferred to the Issuer in
accordance with the provisions of Section 3.04 of the Contribution Agreement and
(iv) any Deemed Substitute Compressors transferred in accordance with
Section 2.01 of the Contribution Agreement.
     Contribution Agreement: The Contribution and Sale Agreement, dated as of
August 20, 2007, among the Contributors and the Issuer, as such agreement may be
amended, modified or supplemented from time to time in accordance with its
terms.

7



--------------------------------------------------------------------------------



 



     Contribution Date: With respect to the Contribution Agreement, each day on
which an Owner Compressor is (i) sold by a Contributor to the Issuer in
accordance with the terms of the Contribution Agreement (including the Closing
Date), or (ii) contributed by a Contributor to the Issuer in accordance with the
terms of the Contribution Agreement, or (iii) both (i) and (ii) above as the
context may require.
     Contributor: Each of EI, EESLP and any other Exterran Affiliate that
becomes a party as a “Contributor” to the Contribution Agreement, in accordance
with the provisions of Section 3.06 thereof, and each of their respective
successors and permitted assigns.
     Control Agreement: With respect to the Trust Account, the Purchase Account
and the Series 2007-1 Series Account. an agreement substantially in the form of
Exhibit B to the Indenture.
     Control Party: With respect to each Series of Notes, the Person(s)
identified as such in the related Supplement.
     Copyright Licenses: Any and all agreements providing for the granting of
any right in or to Copyrights, and all renewals and extensions thereof.
     Copyrights: All United States, state and foreign copyrights, all mask works
fixed in semi-conductor chip products (as defined under 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered and whether published or
unpublished, now or hereafter in force throughout the world, all registrations
and applications therefor including, without limitation, all rights and
privileges corresponding thereto throughout the world, all extensions,
continuations, reissues and renewals of any thereof, the right to sue for past,
present and future infringements of any of the foregoing, and all proceeds of
the foregoing, including, without limitation, licenses, royalties, fees, income,
payments, claims, damages and proceeds of suit.
     Corporate Trust Office: The principal office of the Indenture Trustee at
which at any particular time its corporate trust business shall be administered,
which office shall initially be located at MAC N9311-161, Sixth Street and
Marquette Avenue, Minneapolis, MN 55479.
     Corporate Trust Officer: Any Treasurer, Assistant Treasurer, Assistant
Trust Officer, Trust Officer, Assistant Vice President, Vice President or Senior
Vice President of the Indenture Trustee or any other officer having direct
responsibility for the administration of the Indenture and who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers to whom any corporate trust matter is referred because of
their knowledge of and familiarity with the particular subject.
     Credit and Collection Policy: The credit and collection policy of Exterran
initially specified in Exhibit B to the Management Agreement and subsequently
reported in accordance with the terms of the Management Agreement.
     Deal Agent: Wachovia Capital Markets, LLC.
     Debt: Has the meaning set forth in the Senior Secured Credit Agreement.
     Debt Limit: As of any date of determination, an amount equal to the sum of
(1) all Money and Eligible Investments on deposit in the Purchase Account, and
(2) the product of (x) the Advance Rate, and (y) the excess of (a) the then
Aggregate Depreciated Value on such date over (b) the Excluded Depreciated Value
on such date.
     Deemed Substitute Compressor: Has the meaning set forth in the Contribution
Agreement.
     Deemed Substitution: Any contribution or other transfer of one or more
Compressors to the Issuer, which contribution or transfer is certified by a
Contributor to be a Deemed Substitution pursuant to the Contribution Agreement.

8



--------------------------------------------------------------------------------



 



     Default Fee: The incremental amounts specified in the related Supplement
payable by the Issuer resulting from (i) the failure of the Issuer to pay when
due any principal of or interest on the Notes of the related Series or (ii) the
occurrence of an Event of Default.
     Definitive Note: A Note issued in definitive form pursuant to the terms and
conditions of Section 202 of the Indenture.
     Deposit Account: Has the meaning set forth in Article 9 of the UCC.
     Depositary: The Depository Trust Company until a successor depositary shall
have become such pursuant to the applicable provisions of the Indenture and
thereafter “Depositary” shall mean or include each Person who is then a
Depositary thereunder. For purposes of the Indenture, unless otherwise specified
pursuant to Section 202 of the Indenture, any successor Depositary shall, at the
time of its designation and at all times while it serves as Depositary, be a
clearing agency registered under the Exchange Act, and any other applicable
statute or regulation.
     Depositary Participants: A broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.
     Depreciated Value: For any Owner Compressor as of the last day of the
preceding calendar month prior to any date of determination, one of the
following amounts: (i) on the Closing Date (with respect to the Owner
Compressors owned on the Closing Date) or on the Contribution Date, Purchase
Date or Substitution Date, as applicable (with respect to Owner Compressors that
have been acquired after the Closing Date), the then Appraised Value; and
(ii) on any subsequent Payment Date, the excess of (x) the initial Appraised
Value of such Owner Compressor, over (y) the product of (A) the initial
Appraised Value of such Owner Compressor and (B) the fraction (expressed as a
percentage) the numerator of which is the number of Payment Dates from the
Closing Date (or if an Owner Compressor is acquired after the Closing Date, the
Contribution Date, Purchase Date or Substitution Date, as applicable) to but not
including such Payment Date and the denominator of which is the Depreciation
Life.
     Depreciation Life: The number of Payment Dates from the Closing Date (or,
if an Owner Compressor, is acquired after the Closing Date, the Contribution
Date, Purchase Date or Substitution Date, as applicable) to the Depreciation
Life End Date.
     Depreciation Life End Date: Twenty (20) years from the Closing Date or such
later date that has been consented to by each Control Party and the Requisite
Global Majority.
     Determination Date: The third (3rd) Business Day prior to any Payment Date.
     Documents: Any “documents,” as such term is defined in Section 9-102(a)(30)
of the UCC.
     Dollars: The lawful currency of the United States of America.
     Domestic Contract Compression Business: One of the following: (i) with
respect to Exterran and its Subsidiaries, the natural gas compression contract
services business of Exterran and its Subsidiaries in the United States of
America and (ii) with respect to the Issuer, the natural gas compression
contract services business of the Issuer in the United States of America.
     DTC: The Depository Trust Company.
     EESLP: Exterran Energy Solutions, L.P., a Delaware limited partnership
(formerly known as Hanover Compression Limited Partnership), together with its
respective successors and permitted assigns.
     EI: Exterran, Inc., a Texas corporation (formerly known as Universal
Compression, Inc.), and its successors and permitted assigns.

9



--------------------------------------------------------------------------------



 



     Eligible Account: Either (a) a segregated account with an Eligible
Institution, (b) a segregated trust account with the corporate trust department
of a depository institution organized under the laws of the United States or any
of the states thereof, including the District of Columbia (or any domestic
branch of a foreign bank), and acting as a trustee for funds deposited in such
account, so long as the senior securities of such depository institution shall
have a credit rating from each Rating Agency in one of its generic credit rating
categories no lower than “A3” or “A-”, as the case may be or (c) any account
held with the Indenture Trustee; provided that, the institution then acting as
Indenture Trustee is an Eligible Institution.
     Eligible Appraiser: An appraiser reasonably acceptable to the Requisite
Global Majority, Exterran and the Rating Agencies which is independent with
respect to Exterran and its Affiliates within the meaning of the code of
professional ethics of the American Society of Appraisers. On the Closing Date,
each of Standard & Poor’s Corporate Value Consulting, Valuation Research
Corporation and Marshall and Stevens are Eligible Appraisers.
     Eligible Back-up Manager: Caterpillar Inc. or any other Person acceptable
to the Requisite Global Majority to fulfill the duties of the Back-up Manager
pursuant to the Related Documents.
     Eligible Compressor: As of any date of determination (or, in the cases of
clauses (8), (9) and (10), solely as of the dates set forth therein), an Owner
Compressor:

  (1)   which is located within the United States of America;     (2)   which is
not considered a fixture under the Applicable Law of the jurisdiction in which
such Owner Compressor is then located;     (3)   which bears (or, within ninety
(90) days of the Closing Date or the related Contribution Date, Purchase Date or
Substitution Date, as the case may be, will bear) a sticker or other clearly
visible marker identifying either the Issuer or the Exterran ABS Lessor, as the
case may be, as owner thereof and the Lien of the Indenture Trustee therein
(such sticker to be approved from time to time by the Requisite Global Majority,
as necessary to reasonably comply with Applicable Law);     (4)   which is
designed for, and in suitable operating condition for, use in natural gas
activities;     (5)   which is (A) maintained in accordance with a schedule and
to a standard that is not less than the higher of (x) the schedule and
maintenance standards suggested by the manufacturer of such Owner Compressor
(and in any event sufficient to maintain in full force and effect any applicable
manufacturer’s warranties) and (y) the schedule and maintenance standards
applicable to the Exterran Compressors (taken as a whole), and (B) if used as a
source of spare parts in connection with the mutual maintenance provisions set
forth in Section 5.13 of the Management Agreement, returned to operational
status within ninety (90) days after the date on which such Owner Compressor was
used in connection with such mutual maintenance provisions;     (6)   which is
subject to insurance coverage that complies with the terms of the Related
Documents and which is in full force and effect;     (7)   in which the
Indenture Trustee has valid and enforceable Lien and which is not subject to any
Lien other than Permitted Encumbrances;     (8)   which on the Closing Date
(with respect to the Owner Compressors in place on such date) or the subsequent
related Contribution Date, Substitution Date or Purchase Date (with respect to
the Owner Compressors acquired after the Closing Date), (1) did not cause the
Owner Compressors purchased, substituted, contributed or otherwise acquired on
such date, to have an aggregate Weighted Average Age at such time to exceed by
more than five percent (5%) the Weighted Average Age of the Exterran Compressors
(taken as a whole) on such date, (2) did not cause the Weighted Average Age of
all Eligible Compressors (including all Eligible Compressors purchased,
substituted, contributed or otherwise acquired on such date) to exceed by more
than

10



--------------------------------------------------------------------------------



 



      five percent (5%) the Weighted Average Age of all Owner Compressors on the
Closing Date (as adjusted for the increase to Weighted Average Age during the
period commencing on the Closing Date and ending on such acquisition date), and
(3) will, based on the then most current Appraisal, indicate a remaining
weighted average economic useful life beyond the Legal Final Maturity Date for
the Series of Notes with the latest Legal Final Maturity Date;     (9)   which,
on the related Contribution Date, Purchase Date or Substitution Date, as the
case may be, and when considered with all other Eligible Compressors transferred
to the Issuer on such date, did not increase any Excess H/P Concentration Amount
then in existence;     (10)   which, on the related Contribution Date, Purchase
Date or Substitution Date, as the case may be, and when considered with all
other Eligible Compressors transferred to the Issuer on such date, did not
increase any Excess Customer Concentration Amount then in existence;     (11)  
which is not then on lease to a Sanctioned Person or, to the best knowledge of
the Issuer or the Manager, is not subleased to a Sanctioned Person or located,
operated or used in a Sanctioned Country unless it is used pursuant to a license
granted by OFAC; and     (12)   which has more than ninety nine (99) horsepower.

Eligible Contract: A User Contract with respect to any Owner Compressor:

  (1)   which by its terms, is either (x) during the initial stated base term
thereof, an absolute, irrevocable, noncancelable and unconditional obligation of
the related User (subject only to setoff or cancellation for the failure of the
owner thereunder to meet performance guarantees or maintain run time for the
related Owner Compressors that are set forth in such User Contract, or otherwise
permitted within this definition) to pay a specified dollar amount to the owner
thereunder (or its assigns) during the initial stated base term thereof, or
(y) after the initial stated base term thereof, a month-to-month absolute
obligation of the related User (subject only to set off for failure by the owner
under such User Contract to maintain the Owner Compressors in accordance with
the User Contract, or otherwise permitted within this definition) to pay the
specified payment for each month during which the related Owner Compressors have
not been returned to the obligor thereunder or its designee in accordance with
the terms of the User Contract;     (2)   which by its terms, does not
(x) prohibit one or more assignments of the owner’s rights thereunder, or
(y) require notice to or the consent of the related User or, if notice to or the
consent of the related User is required, such notice has been given or consent
has been obtained; provided, however, that if on or after the Closing Date, such
prohibition or notice to or consent requirement is contained in an existing User
Contract form with a User (and in which case (i) Exterran has determined that it
would not be commercially reasonable to negotiate a new form or (ii) the User
has refused to modify such term), these criteria shall not apply to such
existing User Contract form;     (3)   which by its terms, prohibits setoff
(other than for failure by the owner hereunder to meet performance guarantees or
maintain run time for the related Owner Compressors that are set forth in such
User Contract); provided, however, that if such prohibition is not adequately
contained (either by its express terms or by silence) in an existing User
Contract form with a User (and in which case (i) Exterran has determined that it
would not be commercially reasonable to negotiate a new form or (ii) the User
has refused to modify such term), these criteria shall not apply to such
existing User Contract form;     (4)   which provides for payment from the User
in Dollars;     (5)   for which the related User is not (x) an Exterran
Affiliate or (y) a Governmental Authority;

11



--------------------------------------------------------------------------------



 



  (6)   which represents the legal, valid and binding obligation of the User
thereunder, enforceable against such User in accordance with its terms (subject
to the effects of bankruptcy, insolvency, reorganization, moratorium or other
similar laws related to or affecting creditors’ rights generally and to general
equitable principles);     (7)   which, if entered into after the Closing Date,
was duly executed by parties having the capacity to do so (except for rate
increase notices which will only be executed by the Issuer or the Manager);    
(8)   which, if entered into after the Closing Date, complies with at least one
of these statements:

  (A)   is in the form, or is substantially in the form, attached as Exhibit D
to the Contribution Agreement, with such amendments or modifications thereto as
are commercially reasonable under the circumstances;     (B)   if the related
User has sufficient market power or presence to require use of its own contract
form, is documented on a contract form required by such User with such
amendments or modifications thereto as the parties may agree (but only if the
Issuer or Manager has determined that it would not be commercially reasonable to
negotiate a new form); or     (C)   if the related User has an ongoing business
relationship with Exterran, was documented on a contract form previously used
prior to the Closing Date (but only if the Issuer or Manager has determined that
it would not be commercially reasonable to negotiate a new form);

  (9)   for which Schedule A to such User Contract has been (or, within thirty
(30) days after the related Contribution Date, Purchase Date or Substitution
Date, as the case may be, will be) stamped, marked or otherwise notated so as to
indicate the Lien of the Indenture Trustee in such User Contract, such
stamp/notice to be approved from time to time by the Requisite Global Majority,
as is necessary to comply with Applicable Law;     (10)   which, if entered into
after the Closing Date and consists of a master contract and one or more
schedules issued pursuant to the terms of such master contract, specifically
identifies the master contract agreement pursuant to which such User Contract
was issued;     (11)   for which, if entered into after the Closing Date, there
exist not more than two (2) originally executed counterparts, one of which is in
the possession of the owner (or its assignee) and the other is in the possession
of the related User;     (12)   which, if entered into after the Closing Date,
does not bear any handwritten alterations or revisions to the terms, conditions
or provisions of such User Contract, unless each such alteration or revision is
accompanied by written evidence of the assent of the owner and such User to such
alteration or revision; and     (13)   if such User Contract contains a
contractual purchase option in favor of the applicable User and the Net
Compressor Sales Proceeds to be received by the Issuer upon the exercise of such
purchase option is less than the Depreciated Value of such Owner Compressor as
of the Payment Date immediately preceding the applicable date of such purchase,
then the Owner Compressor that relates to such User Contract is a Permitted
Below DV Compressor.

     Eligible Institution: Any one or more of the following institutions:
(i) the corporate trust department of the Indenture Trustee or (ii) a depositary
institution organized under the laws of the United States of America or any one
of the states thereof or the District of Columbia (or any domestic branch of a
foreign bank), (a) which has both (x) a long-term unsecured senior debt rating
of not less than “A” by S&P and “A2” by Moody’s and (y) a short term

12



--------------------------------------------------------------------------------



 



unsecured senior debt rating rated in the highest rating category by each Rating
Agency and (b) whose deposits are insured by the Federal Deposit Insurance
Corporation.
     Eligible Interest Rate Hedge Counterparty: At the time of execution and
delivery of the related Interest Rate Swap Agreement, any bank or other
financial institution (or any party providing credit support on such Person’s
behalf) which has rating(s) equal to or better than the Hedge Counterparty
Required Rating or is otherwise approved by the Requisite Global Majority.
     Eligible Investments: One or more of the following:

  (1)   direct obligations of, and obligations fully and unconditionally
guaranteed as to the timely payment of principal and interest by, the United
States or obligations of any agency or instrumentality thereof when such
obligations are backed by the full faith and credit of the United States;    
(2)   certificates of deposit and bankers’ acceptances (which shall each have an
original maturity of not more than 6 months) of any United States depository
institution or trust company incorporated under the laws of the United States or
any State and subject to supervision and examination by federal and/or State
authorities; provided that, the long-term unsecured senior debt obligations of
such depository institution or trust company at the date of acquisition thereof
have been rated “AA-” (or its equivalent) or better by the Rating Agencies, or
the short-term unsecured senior debt obligations of such depository institution
or trust company are rated by each Rating Agency in its highest rating category;
    (3)   commercial paper (having original maturities of not more than one
hundred eighty (180) days of any corporation (other than the Issuer),
incorporated under the laws of the United States or any State thereof which on
the date of acquisition has been rated by each Rating Agency in the highest
short-term unsecured commercial paper rating category;     (4)   any U.S. dollar
denominated money market fund having assets in excess of $100,000,000 that has
been rated by each Rating Agency in its highest rating category (including any
designations of “plus” or “minus”) or that invests solely in Eligible
Investments;     (5)   eurodollar deposits (which shall each have an original
maturity of not more than 6 months) of any depository institution or trust
company; provided that, the long-term unsecured senior debt obligations of such
depository institution or trust company at the date of acquisition thereof have
been rated “AA-” (or its equivalent) by the Rating Agencies, or the short-term
unsecured senior debt obligations of such depository institution or trust
company are rated by each Rating Agency in its highest rating category;     (6)
  repurchase obligations with a term not to exceed ninety (90) days with respect
to any security described in clause (1) above and entered into with a depository
institution or trust company (acting as a principal) rated “AA or higher by the
Rating Agencies; provided, however, that collateral transferred pursuant to such
repurchase obligation must (A) be valued weekly at current market price plus
accrued interest, (B) pursuant to such valuation, have a value equal to, at all
times, 105% of the cash transferred by the Indenture Trustee in exchange for
such collateral and (C) be delivered to the Indenture Trustee or, if the
Indenture Trustee is supplying the collateral, an agent for the Indenture
Trustee, in such a manner as to accomplish perfection of a security interest in
the collateral by possession of certificated securities; and     (7)   other
obligations or securities that are acceptable to the related Control Parties as
an Eligible Investment hereunder and that will not result in a reduction or
withdrawal in the then current rating of the Notes, if any Series of Notes is
then rated, as evidenced by a letter to such effect from each Rating Agency and
the related Control Parties.

13



--------------------------------------------------------------------------------



 



Each of the Eligible Investments may be purchased by or through an Affiliate of
the Indenture Trustee.
     Employee Benefit Plan: An “employee benefit plan” as defined in
Section 3(3) of ERISA or a “Plan” within the meaning of Section 4975(e)(1) of
the Code.
     Enhancement Agreement: With respect to any Series of Notes, any agreement,
instrument or document identified in the related Supplement governing the terms
of any Series Enhancement or pursuant to which any Series Enhancement is issued
or outstanding.
     Entitled Party: The Deal Agent, the Indenture Trustee, the Noteholders, the
Issuer, the Exterran ABS Lessor, each Series Enhancer, each Interest Rate Hedge
Provider, and the respective successors and permitted assigns of the foregoing.
     Entitlement Order: This term has the meaning set forth in
Section 8-102(a)(8) of the UCC.
     Equipment: Any equipment, as such term is defined in Section 9-102(a)(33)
of the UCC.
     ERISA: The Employee Retirement Income Security Act of 1974, as amended.
     Event of Default: The occurrence and continuance beyond any applicable
notice and cure period of any of the events or conditions set forth in
Section 801 of the Indenture.
     Excess 499 H/P Amount: As of any date of determination, a fraction
(expressed as a percentage):
               (A) the numerator of which is the excess, if any, of (i) the
quotient of (x) the total horsepower attributable to all Owner Compressors
having 100 or more horsepower but not more than 499 horsepower, divided by
(y) the total horsepower for all Owner Compressors; over (ii) the product of
(a) one hundred ten percent (110%) and (b) the quotient of (i) the total
horsepower attributable to all Exterran Compressors having 100 or more
horsepower but not more than 499 horsepower and (ii) the total horsepower for
all Exterran Compressors having 100 or more horsepower; and
               (B) the denominator of which is (i) the quotient of (x) the total
horsepower attributable to all Owner Compressors having 100 or more horsepower
but not more than 499 horsepower, divided by (y) the total horsepower for all
Owner Compressors;
which excess has not been cured on or prior to the expiration of the one hundred
twenty (120) day period commencing on the earlier to occur of (A) the date on
which a Responsible Officer of Exterran obtains actual knowledge of the
existence of such condition(s) and (B) the date of delivery of the first Manager
Report that indicates (or should have indicated) that such excess existed;
provided, however, such amount will not be used in the calculation of the Debt
Limit until expiration of the cure period set forth above. For the purpose
herein, horsepower is measured as of the last day of the preceding Collection
Period.
     Excess 999 H/P Amount: As of any date of determination, a fraction
(expressed as a percentage):
               (A) the numerator of which is the excess, if any, of (i) the
quotient of (x) the total horsepower attributable to all Owner Compressors
having 500 or more horsepower but not more than 999 horsepower, divided by
(y) the total horsepower for all Owner Compressors; over (ii) the product of
(a) one hundred ten percent (110%) and (b) the quotient of (i) the total
horsepower attributable to all Exterran Compressors having 500 or more
horsepower but not more than 999 horsepower and (ii) the total horsepower for
all Exterran Compressors having 100 or more horsepower; and
               (B) the denominator of which is (i) the quotient of (x) the total
horsepower attributable to all Owner Compressors having 500 or more horsepower
but not more than 999 horsepower, divided by (y) the total horsepower for all
Owner Compressors;

14



--------------------------------------------------------------------------------



 



which excess has not been cured on or prior to the expiration of the one hundred
twenty (120) day period commencing on the earlier to occur of (A) the date on
which a Responsible Officer of Exterran obtains actual knowledge of the
existence of such condition(s) and (B) the date of delivery of the first Manager
Report that indicates (or should have indicated) that such excess existed;
provided, however, such amount will not be used in the calculation of the Debt
Limit until expiration of the cure period set forth above. For the purpose
herein, horsepower is measured as of the last day of the preceding Collection
Period.
     Excess Customer Concentration Amount: As of any date of determination, a
percentage equal to the sum of (i) the Excess Top Customer Concentration Amount
and (ii) the Excess Top 5 Customer Concentration Amount, in each case measured
as of the most recent Concentration Measurement Date.
     Excess H/P Concentration Amount: As of any date of determination, a
percentage equal to the sum of the Excess 499 H/P Amount and the Excess 999 H/P
Amount, in each case measured as of the last day of the most recently completed
Collection Period.
     Excess Operations Expenses: Has the meaning given such term within the
definition of “Operations Fee”.
     Excess S&A Expenses: Has the meaning given such term within the definition
of “S&A Fee”.
     Excess Top Customer Concentration Amount: As of any date of determination,
a fraction (expressed as a percentage):
               (A) the numerator of which is the excess, if any, of (1) the
quotient of (i) the total horsepower (measured as of such Concentration
Measurement Date) of those Eligible Compressors then under contract to the
highest Top User divided by (ii) the total horsepower for all Owner Compressors,
over (2) fifteen percent (15%); and
               (B) the denominator of which is the quotient of (i) the total
horsepower (measured as of such Concentration Measurement Date) of those
Eligible Compressors then under contract to the highest Top User divided by
(ii) the total horsepower for all Owner Compressors;
which excess has not been cured on or prior to the expiration of the ninety
(90) day period commencing on the earlier to occur of (A) the date on which a
Responsible Officer of Exterran obtains actual knowledge of the existence of
such condition and (B) the date of delivery of the first Manager Report that
indicates (or should have indicated) that such excess existed; provided,
however, such amount (i) will not be used in the calculation of the Excluded
Depreciated Value until expiration of the cure period set forth above and
(ii) upon expiration of such cure period, will be used in the calculation of the
Excluded Depreciated Value until the earlier to occur of (x) the next succeeding
Concentration Measurement Date or (y) the date on which an officer of the
Manager delivers a certificate indicating that such condition has been remedied.
     Excess Top 5 Customer Concentration Amount: As of any date of
determination, a fraction (expressed as a percentage):

  (A)   the numerator of which is the excess, if any, of (1) the quotient of
(i) the total horsepower (measured as of such Concentration Measurement Date) of
those Eligible Compressors then under contract to the five (5) Top Users divided
by (ii) the total horsepower for all Owner Compressors, over (2) fifty percent
(50%); and     (B)   the denominator of which is the quotient of (i) the total
horsepower (measured as of such Concentration Measurement Date) of those
Eligible Compressors then under contract to the five (5) Top Users divided by
(ii) the total horsepower for all Owner Compressors;

     which excess has not been cured on or prior to the expiration of the ninety
(90) day period commencing on the earlier to occur of (A) the date on which a
Responsible Officer of Exterran obtains actual knowledge of the existence of
such condition and (B) the date of delivery of the first Manager Report that
indicates (or should have indicated)

15



--------------------------------------------------------------------------------



 



that such excess existed; provided, however, such amount (i) will not be used in
the calculation of the Excluded Depreciated Value until expiration of the cure
period set forth above and (ii) upon expiration of such cure period, will be
used in the calculation of the Excluded Depreciated Value until the earlier to
occur of (x) the next succeeding Concentration Measurement Date or (y) the date
on which an officer of the Manager delivers a certificate indicating that such
condition has been remedied.
     Exchange Act: The Securities Exchange Act of 1934, as amended.
     Excluded Depreciated Value: For purposes of calculating the Debt Limit as
of any date of determination, an amount equal to the sum of (A) the product of
(x) the then Excess Top Customer Concentration Amount and (y) the sum of the
Depreciated Values of those Owner Compressors under contract to the highest Top
User, (B) the product of (x) the Excess 499 H/P Amount and (y) the sum of the
Depreciated Values of those Owner Compressors with 100 or more horsepower but
not more than 499 horsepower, (C) the product of (x) the Excess 999 H/P Amount
and (y) the sum of the Depreciated Values of those Owner Compressors with 500 or
more horsepower but not more than 999 horsepower and (D) the product of (x) the
Excess Top 5 Customer Concentration Amount and (y) the sum of the Depreciated
Values of those Owner Compressors under contract to the five (5) Top Users. An
Eligible Compressor shall be included in only one of the foregoing categories
for purposes of determining the Excluded Depreciated Value.
     Excluded Net Revenues: For purposes of calculating the Net Revenue Limit as
of any date of determination, an amount equal to the product of (A) the excess
of (i) one hundred percent (100%) over (ii) the Pro-Forma Management Fee Rate
and (B) the sum of the following:
     (1) the product of (x) that portion of the Pro-Forma Gross Compressor
Contract Revenues for all Eligible Compressors included in the calculation of
Pro-Forma Gross Compressor Contract Revenues that have 100 or more horsepower
but not more than 499 horsepower, and (y) the Excess 499 H/P Amount for such
Payment Date;
     (2) the product of (x) that portion of the Pro-Forma Gross Compressor
Contract Revenues for all Eligible Compressors included in the calculation of
Pro-Forma Gross Compressor Contract Revenues that have 500 or more horsepower
but not more than 999 horsepower, and (y) the Excess 999 H/P Amount for such
Payment Date;
     (3) the product of (x) that portion of the Pro-Forma Gross Compressor
Contract Revenues for all Eligible Compressors included in the calculation of
Pro-Forma Gross Compressor Contract Revenues then under contract to the five
(5) Top Users, and (y) the Excess Top 5 Customer Concentration Amount for such
Payment Date; and
     (4) the product of (x) that portion of the Pro-Forma Gross Compressor
Contract Revenues for all Eligible Compressors included in the calculation of
Pro Forma Gross Compressors then under contract to the highest Top User and
(y) the Excess Top Customer Concentration Amount.
An Eligible Compressor shall be included in only one of the foregoing categories
for purposes of determining the Excluded Net Revenues.
     Excluded Payments: Any payments received from a User in connection with any
use fees, taxes, fees or other charges imposed by any Governmental Authority or
any indemnity payments made by a User pursuant to the terms of the related User
Contract (including, without limitation, any payments received from a User to
reimburse Manager or Issuer for sale, use or similar taxes paid by Manager or
Issuer).
     Existing Commitment: With respect to any Series of Notes, the amount
identified as such in the related Supplement.
     Expected Final Payment Date: With respect to any Series, the date stated in
the related Supplement on which the principal balance of all of the Notes of
such Series are expected to be paid in full assuming that the full amount of all
Scheduled Principal Payment Amounts of such Series are paid on each Payment
Date.

16



--------------------------------------------------------------------------------



 



     Exterran : Exterran Holdings, Inc., a Delaware corporation, and its
successors and permitted assigns.
     Exterran ABS Lessor: Exterran ABS Leasing 2007 LLC, a wholly-owned
subsidiary of the Issuer and a Delaware limited liability company.
     Exterran ABS Lessor Collateral: Has the meaning set forth in the Granting
Clause of the Indenture.
     Exterran Affiliate: Any one or more of Exterran, the Contributors, or any
Affiliate of any of the foregoing.
     Exterran Compressors: As of any date of determination, all Compressors that
are a part of the Domestic Contract Compression Business of Exterran and its
Subsidiaries.
     Exterran Group Event: The occurrence of any of the following events:

  (1)   any of Exterran, EI or EESLP shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in any involuntary case or other
Proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall take any Business Entity action to authorize any
of the foregoing;     (2)   an involuntary case or other Proceeding shall be
commenced against any of Exterran, EI or EESLP seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other Proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against any
of Exterran, EI or EESLP under the federal bankruptcy laws as now or hereafter
in effect;     (3)   any of Exterran, EI or EESLP shall fail generally to pay
its debts as they become due;     (4)   any of Exterran, EI or EESLP shall admit
its inability to pay its debts as and when they fall due or becomes or is deemed
to be unable to pay its debts or insolvent, or convenes a meeting for the
purpose of proposing; or otherwise proposes or enters into, any composition or
arrangement with its creditors or any group or class thereof, or anything
analogous to, or having a substantially similar effect to, any of the events
specified in this paragraph or in paragraph (1) or (2) above occurs in any
jurisdiction; and     (5)   any action, suit or Proceeding shall be commenced
against any of Exterran, EI, EESLP or any entity party to the Intercreditor
Agreement seeking relief of any nature whatsoever from or with respect to the
transactions contemplated by the Intercreditor Agreement or which in any manner
draws into question the validity of the Intercreditor Agreement and such action,
suit or Proceeding shall remain undismissed and unstayed for a period of sixty
(60) days; or an order for relief shall be entered against any of Exterran, EI,
EESLP or any entity party to the Intercreditor Agreement under any Applicable
Law as now or hereafter in effect.

     Exterran Managed Compressors: As of any date of determination, all
Compressors managed by Exterran on behalf of third parties in the United States
of America.
     Exterran Operations Fee: Has the meaning set forth in Section 11.3(a) of
the Management Agreement.
     Exterran S&A Fee: Has the meaning set forth in Section 11.2(a) of the
Management Agreement.

17



--------------------------------------------------------------------------------



 



     Fair Market Sales Value: With respect to any Compressor, an amount equal to
the value which would be obtained in an arm’s length transaction between an
informed and willing purchaser under no compulsion to buy and an informed and
willing seller under no compulsion to sell the Compressor.
     Federal Reserve Board: The Board of Governors of the Federal Reserve System
or any successor thereto.
     Finance Contract: Any Contract for an Owner Compressor which provides the
User thereunder the right or option to purchase such Owner Compressor at the
expiration of such Contract and which satisfies the criteria for classification
as a capital lease pursuant to GAAP, including Statement of Financial Accounting
Standards No. 13, as amended.
     Financial Assets: Any “financial asset,” as such term is defined in
Section 8-102(9) of the UCC.
     Free Cash Flow Event: The condition that will exist on any date of
determination if the Free Cash Flow Limit, calculated as of the last day of the
immediately preceding calendar month, is less than the Aggregate Note Principal
Balance as of such date of determination.
     Free Cash Flow Limit: As of any date of determination, an amount equal to
the product of (x) Net Revenue, calculated as of the last day of the immediately
preceding calendar month, and (y) four and one half (4.5).
     General Intangibles: Any “general intangible,” as such term is defined in
Section 9-106 of the UCC.
     Generally Accepted Accounting Principles or GAAP: Those generally accepted
accounting principles and practices which are recognized as such by the American
Institute of Certified Public Accountants acting through its Accounting
Principles Board or by the Financial Accounting Standards Board or through other
appropriate boards or committees thereof consistently applied as to the party in
question.
     Global Note: Either a Rule 144A Global Note or a Public Global Note.
     Goods: Any “goods,” as such term is defined in Section 9-102(a)(44) of the
UCC.
     Governmental Authority: Any of the following: (a) any federal, state,
county, municipal or foreign government or political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, any body or
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, any court or arbitrator, and any
accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic; (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, (c) any court or administrative
tribunal or (d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.
     Gross Compressor Contract Revenues: For any Collection Period, an amount
equal to the sum of each contractual payment (excluding Indemnity Amounts) to be
billed to a User of an Eligible Compressor during such Collection Period.
     Hanover Legacy Substitution: The acceptance by the Issuer of a Substitute
Compressor for a Predecessor Compressor that had been owned by EESLP (or an
Affiliate of EESLP) prior to the Closing Date and such Predecessor Compressor
was determined subsequently to have not been an Eligible Compressor on the
Closing Date, as provided in the Contribution Agreement.
     Hedge Counterparty Required Rating: As applicable, (i) with respect to a
Person as an issuer or with respect to long-term senior unsecured debt of such
Person, (a) “A1” by Moody’s to the extent such Person has a long-term rating
only (for so long as any Series Notes are Outstanding under the Indenture and
are rated by Moody’s); or (b) “A2” by Moody’s to the extent such Person has both
a long-term and short-term rating and the short-term rating is “P-1” (for so
long as any Series Notes are Outstanding under the Indenture and are rated by

18



--------------------------------------------------------------------------------



 



Moody’s); and (ii) with respect to a Person as an issuer or with respect to the
long-term senior unsecured debt of such Person, BBB- by S&P or a short-term debt
rating of “A-3” by S&P (for so long as any Series Notes are Outstanding under
the Indenture and are rated by S&P); provided that, should a Rating Agency
effect an overall downward adjustment of its short-term or long-term ratings,
then the applicable Hedge Counterparty Required Rating shall be downwardly
adjusted accordingly; provided, further, that any adjustment to the applicable
Hedge Counterparty Required Rating pursuant to the preceding proviso shall be
subject to the prior written consent of the applicable Rating Agency.
     Hedging Requirements: Has the meaning set forth in Section 631(a) of the
Indenture.
     Holder: See Noteholder.
     Impositions: Has the meaning set forth in Section 5.8 of the Management
Agreement.
     Incentive Management Fee: For each Payment Date, one of the following
amounts:

  (1)   if Exterran, any Exterran Affiliate or Caterpillar Inc. is then
fulfilling the role of the Manager on such Payment Date, an amount equal to the
product of (x) twenty-five percent (25%) and (y) the portion of the Available
Distribution Amount for such Payment Date available for the payment of the
Incentive Management Fee in accordance with the provisions of Section 302(d) or
Section 302(e), as applicable, of the Indenture; or     (2)   if Exterran, any
Exterran Affiliate or Caterpillar Inc., is not then fulfilling the role of the
Manager, the amount designated as such to be set forth in a separate letter
agreement among the Issuer, Exterran and the Back-up Manager; provided, however,
that (a) the amount of such Incentive Management Fee must be approved in writing
by the Requisite Global Majority and (b) if the Manager shall fail to appoint a
Back-up Manager in accordance with the terms of the Related Documents, then the
Requisite Global Majority may (without the need of obtaining the consent of the
Issuer or the Manager) establish a market-based Incentive Management Fee with a
Back-up Manager appointed by the Requisite Global Majority.

     Indebtedness: With respect to any Person means, without duplication,
(a) any obligation of such Person for borrowed money, including, without
limitation, (i) any obligation incurred through the issuance and sale of bonds,
debentures, notes or other similar debt instruments and (ii) any obligation for
borrowed money which is non-recourse to the credit of such Person but which is
secured by any asset of such Person, (b) any obligation of such Person on
account of deposits or advances, (c) any obligation of such Person for the
deferred purchase price of any property or services, except accounts payable
arising in the ordinary course of such Person’s business, (d) any obligation of
such Person as lessee under a capital lease, (e) any Indebtedness of another
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (f) any obligation in respect of interest rate or
foreign exchange hedging agreements.
     Indemnified Party: This term has the meaning set forth in Section 6.2 of
the Back-up Management Agreement.
     Indemnitee: Each of the Deal Agent, each Series Enhancer, the Indenture
Trustee, each Noteholder, each Interest Rate Hedge Provider, the Intercreditor
Collateral Agent, each of their respective Affiliates, and each of the
successors and permitted assigns and each of the partners, directors, officers,
employees, servants and agents of each of the foregoing and of each such
Affiliate and of such successors and permitted assigns.
     Indemnity Amounts: Indemnity payments, reimbursement payments and payments
in respect of costs and expenses, in each case payable under any Related
Document to the Noteholders (or their related credit or liquidity providers),
the Deal Agent, each Interest Rate Hedge Provider, each Series Enhancer or any
other Indemnitee for increased costs, funding costs, breakage costs, taxes,
other taxes, costs, expenses or other indemnity or reimbursement payments.

19



--------------------------------------------------------------------------------



 



     Indenture: The Indenture, dated as of August 20, 2007, among the Issuer,
the Exterran ABS Lessor and the Indenture Trustee and all amendments thereof and
supplements thereto, including, with respect to any Series, the related
Supplement.
     Indenture Trustee: The Person performing the duties of the Indenture
Trustee under the Indenture; initially, Wells Fargo Bank, National Association.
     Indenture Trustee Indemnified Amounts: Has the meaning set forth in
Section 905 of the Indenture.
     Indenture Trustee’s Fees: Has the meaning set forth in Section 905 of the
Indenture.
     Independent Accountants: Either (i) any “Big 4” accounting firm or (ii) any
other independent certified public accountants of internationally recognized
standing selected by the Issuer and acceptable to the Requisite Global Majority.
     Independent Director: A director who is not a current or former employee,
officer, director, partner, member, or shareholder, creditor or customer of
Exterran or any of its Affiliates and is not related by blood or marriage to any
such person and who has not received, and was not an employee, officer,
director, partner, member or shareholder of any Person that has received, from
Exterran or any Exterran Affiliate, in any year within the five (5) years
immediately preceding or any year during such director’s incumbency as an
Independent Director, fees or other income in excess of five percent (5%) of the
gross income of such Person for any applicable year; provided that, an
Independent Director may serve in similar capacities for other special purpose
entities formed by Exterran or its Affiliates. As used in this defined term,
“control”, including the terms “controlling,” “controlled by” and “under common
control with,” means the direct or indirect possession of the power to direct or
cause the direction of the management and policies of a person, whether through
the ownership of at least 10% of the voting securities, by contract or
otherwise. No resignation or removal of an Independent Director shall be
effective until a successor Independent Director has been elected to replace
such Independent Director.
     Ineligible Collections: For any Collection Period and each Ineligible
Contract, all Gross Compressor Contract Revenues, Net Compressor Sales Proceeds
and Casualty Proceeds received in respect of such Ineligible Contract.
     Ineligible Compressor: As of any date of determination, any Owner
Compressor that is not then classified as an Eligible Compressor.
     Ineligible Contract: As of any date of determination, any User Contract
that is not then classified as an Eligible Contract.
     Initial Commitment: With respect to any Noteholder of any Series, the
aggregate initial commitment of such Noteholder, expressed as a dollar amount,
to purchase up to a specified principal balance of all Notes of such Series,
which commitment shall be set forth in the related Supplement.
     Initial Purchaser: With respect to each Series of Notes, the Person(s)
identified as such in the related Supplement.
     Initial Sold Assets: The Sold Compressors sold or contributed by EI to the
Issuer on the Closing Date pursuant to the Bill of Sale, together with (a) all
Related Sold Assets relating thereto and (b) any contract compression revenues
from User Contracts received on or after the Closing Date related to the Sold
Compressors.
     Insolvency Law: The Bankruptcy Code or similar applicable law in any State
or other applicable jurisdiction.
     Insolvency Proceeding: Any Proceeding under any applicable Insolvency Law.

20



--------------------------------------------------------------------------------



 



     Institutional Accredited Investor: One or more accredited investors of the
types set forth in clauses (a) (1), (2), (3) and (7) of Rule 501 under the
Securities Act.
     Instruments: Any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC.
     Intellectual Property. Collectively, the Copyrights, the Copyright
Licenses, the patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
     Intercreditor Agreement: Either or both, as the context may require, of the
following:
     (i) the Intercreditor and Collateral Agency Agreement dated as of
August 20, 2007 (as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the provisions thereof) among the
Issuer, Exterran, Inc., the Indenture Trustee, the Bank Agent, the Intercreditor
Collateral Agent and the Additional Exterran Lenders that from time to time
become a party thereto; and
     (ii) the Intercreditor and Collateral Agency Agreement dated as of
August 20, 2007 (as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the provisions thereof) among the
Issuer, Exterran Energy Solutions, L.P., the Indenture Trustee, the Bank Agent,
the Intercreditor Collateral Agent and the Additional Exterran Lenders that from
time to time become a party thereto
     Intercreditor Collateral Agent: This term has the meaning set forth in
Section 1 of the Intercreditor Agreement.
     Interest Accrual Period: With respect to a Payment Date, the period
beginning with, and including, the immediately preceding Payment Date and ending
on the day immediately preceding such Payment Date, or with respect to a Series
of Notes, such other period as is specified in the related Supplement.
     Interest Coverage Ratio: Has the meaning set forth in the Senior Secured
Credit Agreement.
     Interest Payments: For each Series of Notes which are Outstanding on any
Payment Date, the aggregate amount of the “Interest Payments” (as defined in the
related Supplement for such Series) for such Payment Date.
     Interest Rate Hedge Provider: Any Eligible Interest Rate Hedge Counterparty
or any counterparty to a cap, collar or other hedging instrument permitted to be
entered into pursuant to the Indenture.
     Interest Rate Swap Agreement: An ISDA master swap agreement between the
Issuer and the Interest Rate Hedge Provider named therein, including any
schedules and confirmations prepared and delivered in connection therewith,
pursuant to which interest rate swap transactions are documented which provide
that (i) the Issuer will receive payments from the Interest Rate Hedge Provider
based on LIBOR, (ii) the Issuer will make payments to the Interest Rate Hedge
Provider based on a fixed rate of interest and (iii) recourse by the Interest
Rate Hedge Provider to the Issuer is limited to the portion of the Collateral
that is available for distribution to such Interest Rate Hedge Provider pursuant
to the Indenture.
     Inventory: Any “inventory,” as such term is defined in Section 9-102(a)(48)
of the UCC.
     Investment: When used in connection with any Person, any investment by or
of that Person, whether by means of purchase or other acquisition of securities
of any other Person or by means of loan, advance, capital contribution, guaranty
or other debt or equity participation or interest, or otherwise, in any other
Person, including any partnership and joint venture interests of such Person in
any other Person. The amount of any Investment shall be the original principal
or capital amount thereof less all returns of principal or equity thereon (and
without adjustment by reason of the financial condition of such other Person)
and shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property.
     Investment Letter: Has the meaning set forth in Section 205(h) of the
Indenture.

21



--------------------------------------------------------------------------------



 



     Investment Property: Has the meaning set forth in Section 9-102(a)(49) of
the UCC.
     Issuer: Exterran ABS 2007 LLC, a limited liability company organized under
the laws of the State of Delaware, and its successors and permitted assigns.
     Issuer Collateral: Has the meaning set forth in the Granting Clause of the
Indenture.
     Lease: The Gas Compressor Equipment Master Rental Agreement and all
schedules issued pursuant thereto between the Issuer and the Exterran ABS Lessor
pursuant to which the Issuer leases the Owner Compressors from the Exterran ABS
Lessor, on terms reasonably satisfactory to the Control Party and any
Series Enhancer.
     Legal Final Maturity Date: With respect to any Series, the date specified
in the related Supplement on which the unpaid principal balance of, and accrued
interest on, all of the Notes of such Series will be due and payable.
     Liability Insurance: Has the meaning set forth in Section 5.7(a) of the
Management Agreement.
     LIBOR: The London Interbank Offered Rate.
     Lien: Any security interest, lien (statutory or other), charge, pledge,
equity, mortgage, hypothecation, assignment for security or encumbrance of any
kind or nature whatsoever.
     Lien Claim: Has the meaning set forth in Section 4.2 of the Management
Agreement.
     Limited Liability Company Agreement. The limited liability company
agreement of Exterran ABS 2007 LLC or Exterran ABS Leasing 2007 LLC, as
applicable, as such agreement shall be amended, supplemented or modified from
time to time in accordance with its term.
     Lockbox: A lockbox or post office box covered by a Lockbox Agreement.
     Lockbox Account: This term has the meaning set forth in Section 1 of the
Intercreditor Agreement.
     Lockbox Agreement: This term has the meaning set forth in Section 1 of the
Intercreditor Agreement.
     Loss, Damage or Destruction: This term shall have the meaning set forth in
Section 640 of the Indenture.
     MA Indemnified Party: Has the meaning set forth in Section 16.2 of the
Management Agreement.
     Majority of Holders: With respect to each Series of Notes, Noteholders
representing more than fifty percent (50%) (or such higher percentage as shall
be set forth in the related Supplement) of the then unpaid principal balance of
all Notes of such Series (or, if such Series of Notes is a Series of Warehouse
Notes for which the Commitment Termination Date has not occurred, more than
fifty percent (50%) of the aggregate Existing Commitment for such Series).
     Management Agreement: Either or both, as the context may require, of
(i) for so long as Exterran is the Manager, the Management Agreement, dated as
of August 20, 2007, among the Manager, the Issuer and the Exterran ABS Lessor,
as such agreement shall be amended, supplemented or modified from time to time
in accordance with its terms, and (ii) for all times not covered by clause (i),
any management agreement entered into between the Issuer and the Replacement
Manager.
     Management Fee: For any Payment Date, an amount equal to the sum of (i) the
Operations Fee, (ii) the S&A Fee and (iii) any charges for Reimbursable
Services, in each case to the extent then due and payable pursuant to
Section 11.1 of the Management Agreement, in each case to the extent that such
amount has not been previously withheld by, or otherwise paid to, the Manager in
accordance with the terms of the Related Document, but excluding any Excess S&A
Expenses and Excess Operations Expenses.

22



--------------------------------------------------------------------------------



 



     Management Related Expenses: Any costs, expenses or fees paid or payable by
the Issuer pursuant to the Management Agreement (other than the indemnification
amounts thereunder, Excess Operations Expenses, Excess S&A Expenses, the
Operations Fee, the S&A Fee, the Overhaul Fee, the Incentive Management Fee and
any amounts in respect of Reimbursable Services), including, without limitation,
costs, expenses and fees incurred under Sections 5.7, 9.3, and 9.9 thereof and
costs, expenses and fees incurred under the last sentence of Section 5.8
thereof.
     Management Replacement Date: This term shall have the meaning set forth in
the Back-up Management Agreement.
     Management Term: The term of the management, marketing, maintenance and
other obligations of the Manager and the Issuer under the Management Agreement
with respect to any Owner Compressor, which term shall commence as of the
Closing Date and continue until terminated as provided in the Management
Agreement.
     Manager: The Person performing the duties of the Manager under the
Management Agreement; initially, Exterran.
     Manager Advance: Has the meaning set forth in Section 8.1(a) of the
Management Agreement.
     Manager Default: The occurrence and continuance beyond any applicable
notice and cure period of any of the events or conditions set forth in
Section 12.1 of the Management Agreement.
     Manager Guarantor: Exterran
     Manager Guaranty: The Guaranty, dated as of August 20, 2007, issued for the
benefit of the Issuer, the Equipment Lessor and the Indenture Trustee.
     Manager Malfeasance: Has the meaning set forth in Section 4.2 of the
Management Agreement.
     Manager Report: A written informational statement in the form attached as
Exhibit C to the Management Agreement to be provided by the Manager in
accordance with the Management Agreement and furnished to the Indenture Trustee,
the Deal Agent, each Series Enhancer and each Interest Rate Hedge Provider.
     Manager Termination Date: The date on which a Manager Termination Notice is
given.
     Manager Termination Notice: A written notice setting forth with specificity
the section of the Management Agreement which was breached and resulted in a
Manager Default, to be provided to the Manager by the Indenture Trustee pursuant
to Section 405(a) of the Indenture with a copy to each Rating Agency, each
Series Enhancer, the Deal Agent, each Interest Rate Hedge Provider and the
Back-up Manager.
     Mandatory Alteration: Has the meaning set forth in Section 5.9 of the
Management Agreement.
     Material Adverse Change: Any set of circumstances or events (i) which is,
or could reasonably be expected to be, material and adverse to the business,
financial condition, operations or properties of either Contributor, Exterran,
the Issuer, the Indenture Trustee or the Manager, individually or taken together
as a whole, (ii) which has had, or could reasonably be expected to have, a
material and adverse effect on the ability of any Person described in clause
(i) to perform its respective obligations under the Related Documents, or a
material and adverse effect on enforceability or validity of any Related
Document or (iii) which has had, or could reasonably be expected to have, a
material and adverse effect on the rights and remedies of the Noteholders, any
Series Enhancer or the Indenture Trustee.
     Maximum Hedging Amount: Has the meaning set forth in Section 631(a) of the
Indenture.
     Maximum Substitution Limit: As of any date of determination, an amount
equal to the sum of (a) the excess of (i) the product of (x) ten percent (10%)
and (y) the sum of the Appraised Values of all Owner Compressors on

23



--------------------------------------------------------------------------------



 



such date, over (ii) the sum of the Appraised Values of all Substitute
Compressors (as such term is modified below) and Deemed Substitute Compressors,
in each case measured as of the last day of the month immediately preceding the
applicable Substitution Date, and (b) the Appraised Value of all Hanover Legacy
Substitutions, in each case as transferred to Issuer on a cumulative basis for
the period commencing on the Closing Date to such date of determination;
provided that, at any time during which the Series 2007-1 Notes are the only
Series of Notes Outstanding, the Maximum Substitution Limit will be an amount
equal to the product of (x) ten percent (10%) and (y) (I) the sum of the
Appraised Values of all Owner Compressors owned by the Issuer as of November 30,
2007, increased by (II) the sum of the Appraised Values of all Owner Compressors
(exclusive of Substitute Compressors) acquired by the Issuer after January 31,
2008.
The following Compressors shall not be considered to be Deemed Substitute
Compressors or Substitute Compressors for the purpose of calculating the amount
set forth in clause (ii) above, and the Appraised Values of such Compressors
shall be excluded from such amount and shall not be considered a Deemed
Substitution:

  (1)   any Additional Compressor sold to the Issuer pursuant to the provisions
of Section 2.01(a)(ii) of the Contribution Agreement;     (2)   any Eligible
Compressor transferred to the Issuer pursuant to the provisions of
Section 3.04(a)(i)(A)- (D) of the Contribution Agreement;     (3)   any Hanover
Legacy Substitution;     (4)   any Eligible Compressor transferred to the Issuer
pursuant to the provisions of Section 3.04(a)(i)(E) of the Contribution
Agreement in connection with the mutual maintenance and servicing provision set
forth in Section 5.13 of the Management Agreement; and     (5)   any Owner
Compressor transferred by the Issuer to the holder of its Membership Interests
in accordance with the provision of Section 648(B) of the Indenture.

     In calculating the amount set forth in clause (ii) above, the Appraised
Values of the following Compressors shall be included in such calculation:

  (1)   any Owner Compressor transferred to the Issuer in connection with a cure
of a breach of the covenants set forth in Sections 643, 645 or 647 of the
Indenture; and     (2)   without duplication of the amounts set forth in clause
(1), any Eligible Compressor transferred to the Issuer in connection with a
Deemed Substitution.

     Membership Interests: Has the meaning set forth in Section 2.01 of the
Contribution Agreement.
     Minimum Hedging Amount: Has the meaning set forth in Section 631(a) of the
Indenture.
     Minimum Principal Payment Amount: On each Payment Date for each Series of
Notes, an amount equal to the excess of (i) the then unpaid principal balance of
such Series of Notes then Outstanding, over (ii) the Minimum Targeted Principal
Balance for such Series of Notes for such Payment Date.
     Minimum Targeted Principal Balance: For each Series of Notes for any
Payment Date, the amount identified as such in the related Supplement for such
Payment Date.
     Money: Any “money” as defined in the UCC.
     Monthly Operations Fee Rate: Has the meaning set forth in Section 11.3(a)
of the Management Agreement.

24



--------------------------------------------------------------------------------



 



     Monthly Tape: An electronic data file containing the following information
and any such other information as may be mutually agreed by the Issuer, the
Requisite Global Majority and the Manager: (i) User name, address and telephone
number, (ii) the Owner Compressor(s) contracted to such User, (including the
manufacturer thereof and the related horsepower), (iii) the location of such
Compressors, (iv) the monthly revenue for each Owner Compressor and (v) the
monthly expenses for each Owner Compressor.
     Monthly Utilization Rate: For any calendar month, a fraction (expressed as
a percentage), the numerator of which is equal to (x) the total number of
horsepower of the Owner Compressors and the Other Exterran Compressors which are
subject to a User Contract and the denominator of which is equal to (y) the
total number of horsepower included in the Owner Compressors and the Other
Exterran Compressors as of the last day of such calendar month.
     Moody’s: Moody’s Investors Services, Inc. and any successor.
     Net Book Value: With respect to an Owner Compressor, the net book value
thereof determined in accordance with GAAP as reflected on the books and records
of the applicable Person.
     Net Compressor Sales Proceeds: With respect to each Owner Compressor sold
by, or on behalf of, the Issuer in accordance with the terms of the Related
Documents, the net amount of the cash proceeds from the sale of such Owner
Compressor, after deducting from the gross cash proceeds of such sale (i) all
sales taxes and other Taxes as may be applicable to the sale or transfer of such
Owner Compressor, (ii) all out of pocket fees, costs and expenses of such sale
reasonably incurred by the Issuer in the case of a sale after the Legal Final
Maturity Date, (iii) all discounts, offsets, credits or deductions from such
proceeds, and (iv) any other amounts for which, if not paid, the Issuer would be
liable as a result of such sale or which, if not paid, would constitute a Lien
on such Owner Compressor.
     Net Revenue: As of any date of determination, an amount equal to the
product of (i) the annualized equivalent of the then Pro-Forma Gross Compressor
Contract Revenues and (ii) a percentage equal to the excess of (a) one hundred
percent (100%) over (b) the Pro-Forma Management Fee Rate (stated as a
percentage) then in effect. For purposes of calculating Net Revenue in
connection with an advance under a Series of Warehouse Notes, any Eligible
Compressor to be acquired with the proceeds of such advance shall be included in
such calculation.
     Net Revenue Event: The condition that will exist on any Payment Date if
(x) Net Revenue, calculated as of the last day of the preceding calendar month,
is less than the product of (i) the Average Hedged Rate and (ii) the Aggregate
Note Principal Balance as of such date of determination. Once a Net Revenue
Event occurs, such Net Revenue Event will continue until the earlier to occur of
(x) the date on which such Net Revenue Event is waived by the Requisite Global
Majority and (y) subject to any restrictions or limitations set forth in the
Related Documents, the date on which a subsequent or revised Manager Report
indicates that such condition is no longer continuing.
     Net Revenue Limit: As of any date of determination, an amount equal to the
product of (x) thirty-seven and one-half percent (37.5%), and (y) a fraction,
the numerator of which is the excess of (1) Net Revenue as of such date of
determination over (2) Excluded Net Revenues as of such date of determination,
and the denominator of which is the Average Hedged Rate then in effect.
     Note Owners: With respect to a Global Note, the Person who is the owner of
such Global Note, as reflected on the books of (i) the Depositary (a direct
participant) or (ii) a Person maintaining an account with the Depositary (an
indirect participant), in each case in accordance with the rules of the
Depositary.
     Note Partial Termination Amount: With respect to any Payment Date, the
amount of any early termination or other unpaid amounts (excluding taxes,
indemnities and similar amounts), and any interest accrued thereon, payable to
one or more Interest Rate Hedge Providers as a result of the termination by the
Issuer (in whole or in part) of one or more transactions under the Interest Rate
Swap Agreements such that, after giving effect to the termination of such
Interest Rate Swap Agreements (including any payments of principal on such
Payment Date), the aggregate notional amounts of all transactions under the
Interest Rate Swap Agreements remaining in effect shall not exceed the Maximum
Hedging Amount.

25



--------------------------------------------------------------------------------



 



     Note Purchase Agreement: With respect to any Series of Notes, any
underwriting agreement or note purchase agreement for the Notes of such Series.
     Note Register: The register maintained by the Indenture Trustee pursuant to
Section 205 of the Indenture.
     Note Registrar: Has the meaning as set forth in Section 205 of the
Indenture.
     Noteholder or Holder: The Person in whose name a Note is registered in the
Note Register.
     Notes: Any one of the promissory notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form attached to the related Supplement.
     Notice of Sole Control: An Exhibit to the Control Agreement.
     OFAC: The Office of Foreign Assets Control of the United States Department
of the Treasury.
     Officer’s Certificate: A certificate signed by a duly authorized officer of
the Person who is required to sign such certificate.
     Operations Fee: For any Payment Date one of the following amounts:

  (1)   if Exterran or any Affiliate thereof is then fulfilling the role of the
Manager, an amount equal to the then applicable Exterran Operations Fee; or    
(2)   at all times not covered by clause (1), the actual operating fees incurred
by a Replacement Manager in the Collection Period immediately preceding such
Payment Date with respect to the Owner Compressors (including any Impositions of
the type described in the first sentence of Section 5.8 of the Management
Agreement, to the extent such Impositions are not Excluded Payments); provided,
however, that to the extent that the amount set forth in this paragraph
(2) exceeds an amount equal to one hundred seventeen percent (117%) of the
amount that would have otherwise been payable pursuant to paragraph (1), then
the amount of such excess shall be paid as “Excess Operations Expenses”, in each
case to the extent that all or a portion of such amount has not been previously
withheld by the Manager in accordance with the terms of the Related Document.

     For all Owner Compressors that, to the best knowledge of the Manager, are
then subject to a continuing Casualty Loss, the Operations Fee shall be equal to
zero.
     Operations Fee Rate: For each Owner Compressor managed by the Manager as of
any date of determination, the excess of (i) one (1), over (i) the “Gross Margin
Percentage for Domestic Contract Compression”, as set forth in the most recent
quarterly or annual consolidated financial statement of Exterran delivered to
the Indenture Trustee pursuant to the provision of Section 629 of the Indenture.
     Opinion of Counsel: A written opinion of counsel, who, unless otherwise
specified, may be counsel employed by the Issuer, the Contributors or the
Manager, in each case reasonably acceptable to the Person or Persons to whom
such Opinion of Counsel is to be delivered. The counsel rendering such opinion
may rely (i) as to factual matters on a certificate of a Person whose duties
relate to the matters being certified and (ii) insofar as the opinion relates to
local law matters, upon opinions of local counsel.
     Optional Alteration: This term shall have the meaning set forth in
Section 638 of the Indenture.
     Organizational Documents: With respect to any Person, any certificate of
incorporation, charter, by-laws, memorandum of association, partnership
agreement, limited liability company agreement, certificate of formation of a
limited liability company, certificate of limited partnership, certificate of
trust, trust agreement or other agreement

26



--------------------------------------------------------------------------------



 



or instrument under which such Person is formed or organized, and which
established the legal personality of such Person under Applicable Law, and any
amendment to any of the foregoing.
     Other Exterran Compressors: As of any date of determination, all of the
Exterran Compressors other than the Owner Compressors.
     Other Taxes: Has the meaning set forth in Section 206(b) of the
Series 2007-1 Supplement dated as of the Closing Date by and between the Issuer
and the Indenture Trustee.
     Outstanding: When used with reference to the Notes and as of any particular
date, any Note theretofore and thereupon being authenticated and delivered
except:

  (1)   any Note canceled by the Indenture Trustee or proven to the satisfaction
of the Indenture Trustee to have been duly canceled by the Issuer at or before
said date;     (2)   any Note, or portion thereof, called for payment or
redemption for which monies equal to the principal amount or redemption price
thereof, as the case may be, with interest to the date of maturity or
redemption, shall have theretofore been deposited with the Indenture Trustee
(whether upon or prior to maturity or the redemption date of such Note);     (3)
  any Note in lieu of or in substitution for which another Note shall
subsequently have been authenticated and delivered; and     (4)   for voting
purposes only, any Note held by the Issuer, the Contributors, Exterran, or any
Affiliate of any such Person.

Notwithstanding the foregoing, any Note on which any portion of principal or
interest has been paid by a Series Enhancer pursuant to an Enhancement Agreement
shall be Outstanding until the Series Enhancer has been reimbursed in full
therefor in accordance with the related Enhancement Agreement.
     Outstanding Obligations: As of any date of determination an amount equal to
the sum of (i) the then unpaid principal balance of, and all accrued and unpaid
interest payable on, all Notes, (ii) all other amounts (including Indemnity
Amounts) owing to Noteholders or to any other Person under the Related
Documents, including, without limitation, any amounts (including Reimbursement
Amounts) owed to any Series Enhancer under any Insurance Agreement, Policy or
any other Related Document, (iii) all amounts payable by the Issuer under any
Interest Rate Swap Agreement (including without limitation, all termination
amounts and breakage costs), and (iv) any premium payable to any Holder with
respect to any Series.
     Overdue Rate: For any Series of Notes, the interest rate per annum set
forth in the Supplement.
     Overhaul Fee: For any Payment Date and with respect to any Owner Compressor
that has undergone an overhaul during the immediately preceding calendar month,
the amount set forth in Section 5.6(c) of the Management Agreement (to the
extent that all or a portion of such amount has not been previously withheld by
the Manager in accordance with the terms of the Related Documents).
     Overhaul Fee Release Conditions: As of any date of determination, the
existence of all of the following conditions: (i) no Event of Default or Manager
Default shall have occurred and then be continuing; (ii) the Manager Termination
Date shall not have occurred; and (iii) no Asset Base Deficiency is then
existing or would result from such payment.
     Overhaul Policy: The overhaul policy of Exterran initially specified in
Exhibit D to the Management Agreement and subsequently reported in accordance
with the terms of the Management Agreement.

27



--------------------------------------------------------------------------------



 



     Owner Compressors: As of any date, all Compressors that are either owned by
the Issuer or leased by Issuer from the Exterran ABS Lessor under a Lease as of
such date (including, without limitation, all Contributed Compressors).
     Owner Lien Claim Amount: Has the meaning set forth in Section 4.2 of the
Management Agreement.
     Ownership Interests: An ownership interest in a Global Note.
     Parent: With respect to any Person, any corporation, association,
partnership, limited liability company, joint venture or other business entity
which owns or controls, directly or indirectly, more than fifty percent (50%) of
the voting stock or other voting equity interests in such Person.
     Payment Date: With respect to any Series, the twentieth (20th) day of each
calendar month (or if such day is not a Business Day, the next succeeding
Business Day) commencing on September 20th, 2007.
     Payment Intangibles: Any “payment intangibles,” as such term in defined in
Section 9-102(a)(61) of the UCC.
     Permissible Accidental Foreign Compressors: Any Owner Compressor that has
been relocated to either Canada or Mexico for less than five (5) Business Days
after the date on which a Responsible Officer of the Issuer or the Manager
obtains knowledge of such condition; provided, however, that in no event shall
the sum of the then Depreciated Values of all Permissible Accidental Foreign
Compressors exceed (rounded, if not an integer, upwards to the nearest integer)
an amount equal to the product of (i) two percent (2%), and (ii) the then
Aggregate Depreciated Value.
     Permitted Affiliate Sale: Any sale of an Owner Compressor by the Issuer to
an Exterran Affiliate that complies with the requirements of Section 645 of the
Indenture.
     Permitted Below DV Compressors: As of any date of determination, any Owner
Compressor that (i) is then subject to a User Contract, (ii) such User Contract
contains a contractual purchase option in favor of such User, (iii) the Net
Compressor Sales Proceeds to be received by the Issuer upon any exercise of such
purchase option is less than the Depreciated Value of such Owner Compressor as
of the Payment Date immediately preceding the applicable date on which such
purchase is to be consummated and (iv) the Depreciated Value of such Owner
Compressor, in the aggregate with the Depreciated Values of all other Permitted
Below DV Compressors, does not exceed the Aggregate Five Percent Limit. For
purposes of applying clause (iv), each affected User Contract will be considered
individually in chronological order (i.e., oldest to most recent) based on the
date of such User Contract.
     Permitted Encumbrance: With respect to the Collateral, any or all of the
following:

  (1)   Liens for taxes, assessments or other governmental charges or levies not
yet due or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained;     (2)   with respect to the
Owner Compressors, carriers’, warehousemen’s, mechanics’, suppliers’, vendors’,
workmen’s, repairmen’s, employees’, or other like Liens arising in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate Proceedings;     (3)   any Lien created by any Related
Document;     (4)   with respect to the Owner Compressors, each Lease and each
User Contracts with respect thereto entered into in the ordinary course of
business;     (5)   with respect to the Owner Compressors, the rights of others
under each Lease and each User Contracts expressly permitted by the terms of the
Indenture; and

28



--------------------------------------------------------------------------------



 



  (6)   pre-judgment Liens for claims against the Issuer or any User permitted
under the Indenture which are contested in good faith and Liens arising out of
judgments or awards against the Issuer or any permitted User with respect to
which an appeal or proceeding for review is being prosecuted in good faith and
to which a stay of execution has been obtained pending such appeal or review;

provided that, any Proceedings of the type described in clauses (1) and
(2) above: (A) could not be reasonably expected to subject the Issuer, the
Indenture Trustee or any Noteholder to any civil or criminal penalty or
liability, (B) do not involve a material danger of the sale, forfeiture or loss
of the Collateral and (C) for the payment of such Liens adequate reserves are
provided by the Manager in accordance with its general practice, if any.
     Person: An individual, a partnership, a limited liability company, a
corporation, a joint venture, an unincorporated association, a joint-stock
company, a trust, or other entity or a Governmental Authority.
     Plan: An “employee benefit plan,” as defined in Section 3(3) of ERISA or a
“Plan” within the meaning of Section 4975(e)(1) of the Code.
     Predecessor Compressor: Has the meaning set forth in Section 3.04 of the
Contribution Agreement.
     Premium: With respect to any Series of Notes having the benefit of an
Enhancement Agreement, the amount identified as such in the related Supplement.
     Prepayments: Any mandatory or optional prepayment of principal of any
Series of Notes prior to the Legal Final Maturity Date of such Series of Notes
including, without limitation, any prepayment pursuant to Section 702 of the
Indenture.
     Principal Terms: With respect to any Series, (i) the name or designation of
such Series; (ii) the initial principal amount of the Notes to be issued for
such Series (or method for calculating such amount); (iii) the interest rate
(including the Applicable Debt Margin) and any commitment fee to be paid with
respect to such Series (or method for the determination thereof); (iv) the
Payment Date and the date or dates from which interest shall accrue and
principal shall be paid; (v) the designation of any Series Accounts and the
terms governing the operation of any such Series Accounts; (vi) the terms of the
Series Enhancement with respect thereto and the related premium payable with
respect to such Series Enhancement, if any; (vii) the Expected Final Payment
Date and the Legal Final Maturity Date for the Series; (viii) the subordination
of any future Series to the existing Series; (ix) the Control Party with respect
to such Series; (x) the designation of such Series as either Warehouse Notes or
Term Notes and (xi) any other terms of such Series.
     Proceeding: Any suit in equity, action at law, or other judicial or
administrative proceeding.
     Proceeds: “Proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC.
     Pro-Forma Gross Compressor Contract Revenues: As of any date of
determination, an amount equal to the sum of all contract compression payments
(excluding Indemnity Amounts) billed during the immediately preceding Collection
Period for all Eligible Compressors; provided, however, that all contract
compression payments owing by any User for whom more than twenty percent (20%)
(measured by Dollar value) of the unpaid contract compression payments owing by
such User are more than one hundred twenty (120) days past due shall be excluded
from such calculation.
     Pro-Forma Management Fee Rate: As of any date of determination, a
percentage equal to the sum of the then S&A Fee Rate and the Operations Fee
Rate.
     Prohibited Below DV Compressor: As of any date of determination, any Owner
Compressor that (i) is then subject to a User Contract, (ii) such User Contract
contains a contractual purchase option in favor of such User, (iii) the Net
Compressor Sales Proceeds to be received by the Issuer upon any exercise of such
purchase option are less than the Depreciated Value of such Owner Compressor as
of the Payment Date immediately preceding such exercise date, and (iv) such
Owner Compressor is not a Permitted Below DV Compressor.

29



--------------------------------------------------------------------------------



 



     Property Insurance: Has the meaning set forth in Section 5.7 of the
Management Agreement.
     Prospective Owner: Has the meaning set forth in Section 208 of the
Indenture.
     Prospective Trigger Event: The existence of any event or condition which,
with the giving of notice or the passage of time or both, would constitute a
Trigger Event.
     Public Global Notes: A Book Entry Note evidencing all or part of an
issuance of Notes registered under the Securities Act and to which the
provisions of Article II of the Indenture shall apply.
     Purchase Account: The account established by and held in the name of the
Indenture Trustee for the benefit of the Noteholders, each Interest Rate Hedge
Provider and each Series Enhancer pursuant to Section 313 of the Indenture.
     Purchase Criteria: With respect to each purchase of a Compressor(s) by the
Issuer with funds on deposit in the Purchase Account, all of the following:
               (1) the Issuer and the Manager determine in good faith that such
purchase of such Compressor(s) is in the best interests of the Issuer;
               (2) such purchase price of the Compressor(s) being purchased does
not exceed the then fair market value of the Compressor(s) purchased and
reflects an Appraised Value;
               (3) the Additional Compressor Criteria is satisfied with respect
to such Compressor(s);
               (4) the Minimum Targeted Principal Balance and Scheduled Targeted
Principal Balance for all Series of Notes shall have been adjusted by the
Targeted Adjustment Amount in accordance with the terms of the Indenture;
               (5) no Prospective Trigger Event or Trigger Event exists
immediately prior to, or following, such purchase; and
               (6) if the Appraised Value for such Compressor(s) is not
permitted (pursuant to the definition of “Appraised Value”) to be determined by
reference to the Net Book Value thereof, then the Issuer shall have received two
(2) Appraisals with respect thereto, which Appraisals shall be dated not more
than one hundred eighty (180) days prior to the Contribution Date or
Substitution Date (as applicable) for such Compressor(s).
     Purchase Date: Each day on which the Issuer acquires an Additional
Compressor with funds on deposit in the Purchase Account.
     Qualified Institutional Buyer: Has the meaning as defined in Rule 144A of
the Securities Act.
     Rated Institutional Noteholder: An institutional Noteholder that has (or,
if a Conduit Lender has a liquidity provider, the liquidity provider that has)
long term unsecured debt obligations that are then rated “BBB-” or better by S&P
and “Baa3” or better by Moody’s.
     Rating Agency or Rating Agencies: With respect to any outstanding Series or
Class of Notes, each statistical rating agency selected by the Issuer with the
approval of any Control Party for such Series to rate such Series or Class and
that has an outstanding rating with respect to such Series or Class.
     Rating Agency Condition: With respect to any action to be taken or proposed
action to be taken, shall mean that each Rating Agency shall have notified the
Issuer, the Manager, each related Series Enhancer, each Interest Rate Hedge
Provider and the Indenture Trustee in writing that such action will not result
in a reduction or

30



--------------------------------------------------------------------------------



 



withdrawal of any rating at issuance of any Notes which are outstanding with
respect to which it is a Rating Agency, including any underlying rating issued
to a Series Enhancer of such Notes as if such Notes were issued without the
benefit of any credit enhancement provided by such Series Enhancer.
     Record Date: With respect to any Payment Date, the last Business Day of the
month preceding the month in which the related Payment Date occurs, except as
otherwise provided with respect to a Series in the related Supplement. For Notes
issued in book entry form, the last Business Day preceding the Payment Date.
     Records: All contracts and other documents, books, records and other
information (including without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to any Compressor and/or any related Compressor Related
Assets which the transferor of such Compressor has itself generated and in which
the Issuer has acquired an interest pursuant to the Related Documents.
     Reimbursable Services: Has the meaning set forth in Section 11.5 of the
Management Agreement.
     Reimbursement Amounts: Has the meaning set forth in the applicable
Enhancement Agreement.
     Related Contributed Assets: With respect to any Compressor to be
contributed to, substituted into, or acquired by, as the case may be, the Issuer
pursuant to the terms of the Contribution Agreement, all Compressor Related
Assets with respect to such Compressor.
     Related Documents: Any and all of the Indenture, the Supplement, the
Series Notes, the Management Agreement, the Back-up Management Agreement, the
Contribution Agreement, the Transfer Agreement, the Manager Guaranty, the Bill
of Sale, all Note Purchase Agreements, all Interest Rate Swap Agreements, the
Lease, each Enhancement Agreement, the Control Agreement, the Intercreditor
Agreement, and any and all other agreements, documents and instruments executed
and delivered by or on behalf or in support of the Issuer with respect to the
issuance and sale of the Series Notes, as any of the foregoing may from time to
time be amended, modified, supplemented or renewed; provided, the Back-up
Management Agreement shall not be deemed to be a “Related Document” until such
time as the Back-up Management Agreement shall have been duly executed and
delivered by the parties thereto.
     Related Sold Assets: With respect to any Sold Compressor to be sold by the
Contributors to the Issuer pursuant to the Bill of Sale, all Compressor Related
Assets with respect to such Sold Compressor.
     Replacement Manager: Any Person appointed to replace the Manager as manager
of the Owner Compressors pursuant to the provisions of Section 12.2 of the
Management Agreement.
     Required Alteration: This term shall have the meaning set forth in
Section 638 of the Indenture.
     Requisite Global Majority: This term shall have the meaning set forth in
Section 209 of the Indenture.
     Responsible Officer: With respect to any Person other than the Indenture
Trustee, the chief executive officer, the president, the chief financial
officer, the senior vice president, the executive vice president, the chief
operating officer or the treasurer of such Person, and with respect to the
Indenture Trustee, an officer in the Corporate Trust Services Department of
Wells Fargo Bank, National Association with responsibility for this transaction.
     Rule 144A: Rule 144A under the Securities Act, as such Rule may be amended
from time to time.
     Rule 144A Global Notes: A Note evidencing all or a part of an issuance of
the Notes, registered in the name of the Depositary or its nominee, and
delivered to the Depositary pursuant to the Depositary’s instruction, in
accordance with Section 202 of the Indenture and bearing the legend prescribed
in Section 202 of the Indenture.

31



--------------------------------------------------------------------------------



 



     Run-time Credit Ratio: A fraction (expressed as a percentage) the numerator
of which is equal to the aggregate run-time credits issued by the Manager to
Users of the Owner Compressors during the three (3) immediately preceding
calendar months and the denominator of which is the contract payments which were
actually billed by the Manager with respect to the Owner Compressors subject to
a User Contract during the three (3) immediately preceding calendar months.
     S&A Fee: For any Payment Date, the S&A Fee then due and payable pursuant to
Section 11.1 of the Management Agreement, in each case to the extent that all or
a portion of such amount has not been previously withheld by or otherwise paid
to the Manager in accordance with the terms of the Related Document, calculated
as follows:

  (1)   if Exterran or any Affiliate thereof is then fulfilling the role of the
Manager, the S&A Fee shall be an amount equal to the then applicable Exterran
S&A Fee; provided, however, that to the extent that any adjustment to the
Exterran S&A Fee pursuant to Section 11.2(c) of the Management Agreement results
in an increase in the Exterran S&A Fee in excess of the increase in the Producer
Price Index for the one year period ending on the date of such adjustment (plus
two percent (2%) while no Trigger Event is continuing and zero at all other
times), then the S&A Fee shall be capped at an amount equal to such Exterran S&A
Fee as increased by the increase in the Producer Price Index (plus two percent
(2%) while no Trigger Event is continuing and zero at all other times) and the
amount by which the Exterran S&A Fee exceeds such increase in the increase in
Producer Price Index (plus two percent (2%) while no Trigger Event is continuing
and zero at all other times) shall be classified and paid as “Excess S&A
Expenses”; or     (2)   if Exterran or any Affiliate thereof is not then
fulfilling the role of the Manager the actual selling and administrative fees
incurred by a Replacement Manager in the Collection Period immediately preceding
such Payment Date with respect to the Owner Compressors; provided, however, that
to the extent that the amount set forth in this paragraph (2) exceeds an amount
equal to one hundred seventeen percent (117%) of the amount that would have been
payable pursuant to paragraph (1) above, then the amount of such excess shall be
classified and paid as “Excess S&A Expenses”.

     S&A Fee Rate: This term shall have the meaning set forth in Section 11.2(b)
of the Management Agreement.
     S&P: Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor.
     Sale: Has the meaning set forth in Section 816 of the Indenture.
     Sanctioned Country: A country subject to a sanctions program identified on
the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.
     Sanctioned Person: Any of the following currently or in the future: (i) a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii) (A) an agency
of the government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent the agency, organization, or person is subject to a sanctions program
administered by OFAC.
     Scheduled Principal Payment Amount: On each Payment Date for each Series of
Notes, the amount equal to the excess, if any, of (i) the then unpaid principal
balance of such Series of Notes (after giving effect to any payment of the
Minimum Principal Payment Amount for such Series of Notes for such Payment Date)
over (ii) the Scheduled Targeted Principal Balance for such Series of Notes for
such Payment Date.
     Scheduled Targeted Principal Balance: For each Series of Notes for each
Payment Date, the amount identified as such in the related Supplement for such
Payment Date.

32



--------------------------------------------------------------------------------



 



     Secured Obligations: This term has the meaning set forth in the Granting
Clause of the Indenture.
     Securities Account: Has the meaning set forth in Section 8-501(a) of the
UCC.
     Securities Act: The Securities Act of 1933, as amended from time to time.
     Securities Entitlement: Has the meaning set forth in Section 8-102(17) of
the UCC.
     Securities Intermediary: Has the meaning set forth in Section 8-102(a)(14)
of the UCC.
     Securitization Collateral: This term has the meaning set forth in the
Intercreditor Agreement.
     Securitization Collections: This term has the meaning set forth in the
Intercreditor Agreement.
     Security: Has the meaning set forth in Section 2(1) of the Securities Act.
     Senior Secured Credit Agreement: The Senior Secured Credit Agreement, dated
as of August 20, 2007, among Exterran, Universal Compressor Canada, Limited
Partnership, Wachovia Bank, as administrative agent, and the other lenders named
therein, as amended, modified, restated or supplemented.
     Series: Any series of Notes established pursuant to a Series Supplement.
     Series 2007-1 Notes: The Series of Notes issued by the Issuer on the
Closing Date and designated as such.
     Series Account: Any deposit, trust, escrow or similar account maintained
for the benefit of the Noteholders of any Series as specified in the related
Supplement.
     Series Enhancement: The rights and benefits provided to the Noteholders of
any Series pursuant to any surety bond, financial guaranty insurance policy,
insurance agreement or other similar arrangement.
     Series Enhancer: With respect to any Series of Notes, this term shall have
the meaning set forth in the related Supplement.
     Series Enhancer Commitment Fees: With respect to any Series of Warehouse
Notes that have the benefit of an Enhancement Agreement, the amount identified
as such in the related Supplement.
     Series Enhancer Default: With respect to any Series of Notes, this term
shall have the meaning set forth in the related Supplement.
     Series Issuance Date: With respect to any Series, the date on which the
Notes of such Series are originally issued in accordance with Section 1006 of
the Indenture and the related Supplement.
     Series Noteholders: With respect to any Series of Notes, the Person(s)
reflected in the Note Register as being a registered owner of a Note.
     Series Notes: See Series.
     Series Supplement: A Supplement to the Indenture pursuant to which a Series
of Notes is established.
     Services Standard: A level of care, diligence and skill consistent with
generally accepted industry standards; or if the Manager is Exterran or an
Exterran Affiliate, the higher of (i) the standard set forth above and (ii) the
standards which Exterran or an Exterran Affiliate employs with respect to Other
Exterran Compressors of similar type, model or age.
     Sold Compressor: A Compressor sold or contributed by the Contributors to
the Issuer.

33



--------------------------------------------------------------------------------



 



     State: Any state of the United States of America and, in addition, the
District of Columbia.
     Status Report: This term has the meaning set forth in Section 3.3(c) of the
Back-up Management Agreement.
     Subsidiary: A subsidiary of a Person means any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which more than fifty percent (50.0%) of the voting stock or other equity
interests (in the case of Persons other than corporations) is owned or
controlled directly or indirectly by such Person, or one or more of the
Subsidiaries of such Person, or a combination thereof.
     Substitute Compressor: Has the meaning set forth in Section 3.04 of the
Contribution Agreement.
     Substitution Date: Each day on which a Substitute Compressor is substituted
for a Predecessor Compressor in accordance with the terms of the Contribution
Agreement.
     Supplement: Any supplement to the Indenture executed in accordance with
Article X of the Indenture.
     Supplemental Principal Payment Amount: On any Payment Date is equal to one
of the following amounts: (i) prior to the occurrence and continuance of a
Trigger Event, an amount equal to the excess (if any) of the Aggregate Note
Principal Balance (after giving effect to the payment on such Payment Date of
Minimum Principal Payment Amounts and Scheduled Principal Payment Amounts for
all Series of Notes, to the extent actually paid (or available to be paid after
giving effect to the payment of all amounts senior pursuant to Section 302 of
the Indenture)) over the Asset Base, and (ii) after the occurrence and
continuance of a Trigger Event (as determined in accordance with the provisions
of Section 702(b) of the Indenture), an amount equal to the remaining Available
Distribution Amount available on that Payment Date after paying amounts senior
pursuant to Section 302 of the Indenture.
     Supporting Obligations: Any “supporting obligations,” as such term in
defined in Section 9-102(a)(77) of the UCC.
     Systems Data: This term has the meaning set forth in Section 2.2(b) of the
Back-up Management Agreement.
     Targeted Adjustment Amount: For any specified Collection Period, is equal
to the excess of (X) the product of (i) the Advance Rate, and (ii) the excess of
(a) the sum of the Depreciated Values of all Owner Compressors that were
released from the Lien of the Indenture during the immediately preceding
Collection Period as the result of a Casualty Loss, condemnation, transfer,
sale, substitution or other exchange permitted pursuant to the terms of the
Related Documents other than a distribution permitted under Section 648 of the
Indenture, over (b) the sum of (i) the Depreciated Values of all Owner
Compressors that became subject to the Lien of the Indenture during the
immediately preceding Collection Period as the result of a purchase,
contribution, substitution or other exchange permitted pursuant to the terms of
the Related Documents and (ii) the change (positive or negative) in amounts on
deposit in the Purchase Account on the last day of the immediately preceding
Collection Period (as compared to the last day of the Collection Period
preceding such Collection Period) over (Y) the aggregate unpaid principal
balance on the last day of the immediately preceding Collection Period of all
Warehouse Notes for which no Commitment Termination Date has occurred; provided,
however, that the Targeted Adjustment Amount shall not be less than zero (0).
     Tax and Taxes: Any and all present and future fees (including license,
documentation and registration fees), taxes (including income, gross receipt,
sales, rental, use, turnover, value added, property (tangible and intangible),
excise and stamp taxes), Other Taxes, licenses, levies, imposts, duties,
recording charges or fees, charges, assessments and withholdings of any nature
whatsoever, together with any and all assessments, penalties, fines, additions
thereto and interest thereon, in each case imposed by any Governmental Authority
or other taxing authority (other than those arising out of the applicable
Indemnitee’s negligence).

34



--------------------------------------------------------------------------------



 



     Term Note: Any Note that pays principal and interest on each Payment Date
from and after its Series Issuance Date.
     Top Users: Those Users with the largest percentage of Eligible Compressors
based on the total horsepower (measured as of a Concentration Measurement Date)
of the Eligible Compressors contracted to such Users.
     Transaction Accounts: The Trust Account, the Purchase Account, each
Series Account and each ABS Lockbox Account, collectively.
     Transfer Agreement: The transfer certificate and bill of sale, dated as of
August 20, 2007, between the Issuer, as transferor, and the Exterran ABS Lessor,
as transferee.
     Transition Plan: This term has the meaning set forth in Section 2.2(a) of
the Back-up Management Agreement.
     Trigger Event: The occurrence and continuance beyond any applicable grace
or cure period of any of the following events or conditions: (i) a Manager
Default, (ii) an Event of Default, (iii) an Undercollateralization Event, (iv) a
Net Revenue Event, (v) a Free Cash Flow Event, or (vi) the Issuer’s failure to
comply with the Hedging Requirements within thirty (30) days from the Closing
Date (such failure is not subject to any grace or cure period).
     Trust Account: The account established by and held in the name of the
Indenture Trustee for the benefit of the Noteholders, each Interest Rate Hedge
Provider, and each Series Enhancer pursuant to Section 302 of the Indenture.
     UCC: The Uniform Commercial Code as the same may, from time to time, be in
effect in the State of New York; provided, however, in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of the Indenture Trustee’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection of priority and
for purposes of definitions related to such provisions.
     UCC Contracts: All contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments), arising out of or in any way related to the Owner Compressors or
the Notes, in or under which the Issuer may now or hereafter have any right,
title or interest, including, without limitation, the Management Agreement, the
Contribution Agreement, the Bill of Sale, any Interest Rate Swap Agreements and
any related agreements, security interests or UCC or other financing statements
and, with respect to an Account, any agreement relating to the terms of payment
or the terms of performance thereof.
     United States: The United States of America.
     Undercollateralization Event: The condition that will exist on any Payment
Date if (x) the Aggregate Note Principal Balance as of such Payment Date
(measured after giving effect to any advances and/or principal payments to be
made on the Notes on such Payment Date and sale and contribution of Eligible
Compressors on or prior to such Payment Date), exceeds (y) the sum of (i) the
Debt Limit as of such Payment Date (measured after giving effect to acquisitions
and dispositions of Owner Compressors to be made on or prior to such Payment
Date) and (ii) the product of (A) the sum of (a) the product of (I) the Excess
Customer Concentration Amount and (II) the Aggregate Depreciated Value, (b) the
product of (I) the Excess 499 H/P Amount and (II) the sum of the Depreciated
Values of those Owner Compressors with 100 or more horsepower but not more than
499 horsepower and (c) the product of (I) the Excess 999 H/P Amount and (II) the
sum of the Depreciated Values of those Owner Compressors with 500 or more
horsepower but not more than 999 horsepower, in each case measured as of such
Payment Date, and (B) the Advance Rate.
Once an Undercollateralization Event occurs, such Undercollateralization Event
shall continue until the earlier to occur of (i) the date on which such
Undercollateralization Event is waived by the Requisite Global Majority and

35



--------------------------------------------------------------------------------



 



(ii) subject to the limitations and restrictions set forth in the Related
Documents, the date on which a subsequent or revised Manager Report indicates
that such condition is no longer continuing.
     US $ or US Dollars: The lawful currency of the United States of America.
     User: Any Person who contracts for the service of an Owner Compressor from
the Issuer or the Manager, acting on behalf of the Issuer.
     User Contract: Any Contract of one or more Owner Compressors entered into
between the Issuer (or the Manager acting on behalf of the Issuer) and a User.
     Wachovia Bank: Wachovia Bank, National Association, a national association,
and its successors and permitted assigns.
     Wachovia Capital: Wachovia Capital Markets, LLC, a Delaware limited
liability company, and its successors and permitted assigns.
     Warehouse Notes: Any Series of Notes that by its terms has a revolving
period during which periodic payments of principal on such Series of Notes are
not scheduled to be paid.
     Warranty Purchase Amount: With respect to any Contributed Compressor, the
Appraised Value of such Contributed Compressor as of the Contribution Date.
     Warranty Repurchase Compressor: Any Owner Compressor that is required to be
repurchased in accordance with the terms of the Contribution Agreement or the
Management Agreement, as the case may be.
     Weighted Average Age: As of any date of determination, an amount equal to
the sum, for each Eligible Compressor, of a fraction, the numerator of which is
equal to the product of (x) the number of years (or portion thereof) elapsed
from the date on which such Eligible Compressor was originally built and (y) the
number of horsepower in such Eligible Compressor, and the denominator of which
is equal to the total number of horsepower for all Eligible Compressors;
provided, however, that for purposes of Section 3.04 of the Contribution
Agreement, the Weighted Average Age shall be determined solely on the basis of
all Predecessor Compressors or Substitute Compressors, as the case may be,
actually transferred on such Substitution Date in accordance with Section 3.04
of the Contribution Agreement.

36



--------------------------------------------------------------------------------



 



Schedule 1 – Perfection Certificate – Issuer
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



Schedule 2 – Perfection Certificate – Exterran ABS Lessor
[SEE ATTACHED]

 